Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 1 of 319. PageID #: 223681



                                                                    Page 1

1                 UNITED STATES DISTRICT COURT
2                  NORTHERN DISTRICT OF OHIO
3                       EASTERN DIVISION
4                     ~~~~~~~~~~~~~~~~~~~~
5       IN RE: NATIONAL PRESCRIPTION     MDL No. 2804
        OPIATE LITIGATION
6                                        Case No.
                                         17-md-2804
7
                                                            Judge Dan Aaron
8                                                           Polster
9
        This document relates to:
10
11
        The County of Cuyahoga, et al. v. Purdue Pharma
12      L.P., et al., Case No. 1:17-OP-45004 (N.D.
        Ohio)
13
14                          ~~~~~~~~~~~~~~~~~~~~
15
16
17                        Videotaped Deposition of
18                             DEBORAH FORKAS
19
                              January 23, 2019
20                               10:03 a.m.
21
                                    Taken at:
22
                            Napoli Shkolnik PLLC
23                      55 Public Square, Suite 2100
                           Cleveland, Ohio 44113
24
25                        Stephen J. DeBacco, RPR

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 2 of 319. PageID #: 223682



                                                                     Page 2

1       APPEARANCES:
2
                 On behalf of the Plaintiffs:
3
                        Kelley & Ferraro, by
4                       MATT McMONAGLE, ESQ.
                        950 Main Avenue, Suite 1300
5                       Cleveland, Ohio
                        (216) 367-1979
6                       mmcmonagle@kelley-ferraro.com
7
                 On behalf of Stark County, Ohio; and
8                Summit County, Ohio:
9                      Motley Rice, LLC, by
                       NATALIE DEYNEKA, ESQ.
10                     28 Bridge Boulevard
                       Mt. Pleasant, South Carolina 29464
11                     (843) 216-9343
                       ndeyneka@motleyrice.com
12
13               On behalf of AmerisourceBergen Drug
                 Corporation:
14
                        Reed Smith, LLP, by
15                      ERIC L. ALEXANDER, ESQ.
                        LINDSAY A. DEFRANCESCO, ESQ.
16                      1301 K Street Northwest, Suite 1000
                        East Tower
17                      Washington, D.C., 20005
                        (202) 414-9403
18                      ealexander@reedsmith.com
                        (202) 414-9286
19                      ldefrancesco@reedsmith.com
20
                 On behalf of McKesson Corporation, via
21               teleconference:
22                     Covington & Burling, LLP, by
                       DELBERT TRAN
23                     One Front Street
                       San Francisco, CA 94111-5356
24                     (415) 591-6000
                       dtran@cov.com
25                            ~ ~ ~ ~ ~

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 3 of 319. PageID #: 223683



                                                                    Page 3

1       APPEARANCES, Continued:
2
                  On behalf of Walmart, Inc.:
3
                         Jones Day, by
4                        CHRISTOPHER LOVRIEN, ESQ.
                         555 South Flower Street
5                        Fiftieth Floor
                         Los Angeles, California 90071
6                        (213) 243-2316
                         cjlovrien@jonesday.com
7
8                 On behalf of Endo Pharmaceuticals, Inc.,
                  Endo Health Solutions, Inc., Par
9                 Pharmaceuticals, Inc. and Par
                  Pharmaceutical Companies, Inc., via
10                teleconference:
11                      Arnold & Porter Kaye Scholer, by
                        NICOLE R. LEIBOW, ESQ.
12                      250 West 55th Street
                        New York, New York 10019-9710
13                      (212) 836-7838
                        nicole.leibow@arnoldporter.com
14
15                On behalf of Insys Therapeutics:
16                      Holland & Knight, LLP, by
                        JESSICA L. FARMER, ESQ.
17                      800 17th Street Northwest
                        Suite 1100
18                      Washington, D.C. 20006
                        (202) 469-5222
19                      jessica.farmer@hklaw.com
20                             ~ ~ ~ ~ ~
21
        ALSO PRESENT:
22
                         Joe VanDetta, Legal Videographer
23
                                     ~ ~ ~ ~ ~
24
25

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 4 of 319. PageID #: 223684



                                                                    Page 4

1                             TRANSCRIPT INDEX
2
3       APPEARANCES...............................                           2
4
5       INDEX OF EXHIBITS ........................                           5
6
7       EXAMINATION OF DEBORAH FORKAS
8       By Mr. Alexander..........................                           9
9       By Ms. Deyneka............................                       249
10      By Mr. Alexander..........................                       253
11      By Ms. Deyneka............................                       262
12      By Mr. Alexander..........................                       263
13
14      REPORTER'S CERTIFICATE....................                       266
15
16      EXHIBIT CUSTODY
17      EXHIBITS RETAINED BY THE COURT REPORTER
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 5 of 319. PageID #: 223685



                                                                     Page 5

1                          INDEX OF EXHIBITS
2       NUMBER               DESCRIPTION             MARKED
3       Exhibit 1       12/14/2010 Letter from ....... 108
                        Deborah Forkas to Ed
4                       FitzGerald Re: Position of
                        Deputy Director of Children
5                       and Family Services,
                        CUYAH_012151317 to 012151320
6
        Exhibit 2       February 2010 Plain Dealer ... 115
7                       Article, "Deaths of Arshon
                        Baker and Alexandria
8                       Hamilton Raise Questions
                        About Abuse Prevention"
9
        Exhibit 3       3/14/2010 Plain Dealer Guest . 129
10                      Column Titled "Cuyahoga
                        County Department of
11                      Children and Family Services
                        Needs Community's Help to
12                      Save Kids: Deborah Forkas"
13      Exhibit 4       8/15/2010 Plain Dealer ....... 157
                        Article Titled, Cuyahoga
14                      Children Services is Due a
                        Thorough Inquiry, But That
15                      Would Require a Panel That's
                        Truly Independent:
16                      Editorial"
17      Exhibit 5       10/14/2010 Plain Dealer ...... 165
                        Article Titled
18                      "Child-Welfare Panel Says
                        Cuyahoga County Agency Needs
19                      to Improve Services and
                        Practices"
20
        Exhibit 6       6/22/2009 E-Mail from James .. 174
21                      McCafferty Re: 2009 Budget
                        Incentive, with Attachment,
22                      CUYAH_002794109 to 002794111
23      Exhibit 7       10/13/2010 E-Mail from ....... 178
                        Regina Thigpen Re: Message
24                      to All DCFS Employees, with
                        Attachment, CUYAH_003428644
25                      to 003428669

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 6 of 319. PageID #: 223686



                                                                    Page 6

1       Exhibit 8        10/23/2018 E-Mail Chain Re: .. 192
                         Final Recommendations,
2                        Report and Letter from the
                         Chair, CUYAH_012558835 to
3                        012558836
4       Exhibit 9        1/3/2011 E-Mail from Valeria . 196
                         Harper Re: Minutes from Dec.
5                        16 Meeting, with Attachment,
                         CUYAH_012681169 to 012681171
6
        Exhibit 10       2/11/2011 E-Mail from ........ 202
7                        Valeria Harper Re: Final -
                         Meeting Summary, with
8                        Attachment, CUYAH_012677697
                         to 012677699
9
        Exhibit 11       2/1/2011 E-Mail from Janet ... 208
10                       Carr Re: CUYAH_002794832 to
                         002794850
11
        Exhibit 12       Native Spreadsheet, .......... 227
12                       CUYAH_002442182
13
14
15
16
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 7 of 319. PageID #: 223687



                                                                    Page 7

1                       INDEX OF VIDEO OBJECTION
2       OBJECT                                                        PAGE
3       objection.................................                         18
4       objection.................................                         25
5       objection.................................                         34
6       objection.................................                         54
7       objection.................................                         55
8       objection.................................                         66
9       objection.................................                         81
10      objection.................................                       250
11      objection.................................                       251
12      objection.................................                       252
13      object....................................                       259
14      object....................................                       260
15      objection.................................                       262
16
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 8 of 319. PageID #: 223688



                                                                     Page 8

1                       THE VIDEOGRAPHER:                   We are now on
2       the record.
3                       The date is January 23, 2019.                   The
4       time is 10:03.
5                       The caption of this case is In Re:
6       National Prescription Opiate Litigation.
7                       The name of the witness is Deborah
8       Forkas.
9                       At this time, the attorneys present
10      and those attending remotely will identify
11      themselves and the parties they represent.
12                      MR. McMONAGLE:              Matt McMonagle on
13      behalf of Plaintiff.
14                      MS. DEYNEKA:            Natalie Deyneka on
15      behalf of Stark County.
16                      MR. ALEXANDER:              Eric Alexander from
17      Reed Smith for AmerisourceBergen Drug
18      Corporation.
19                      MS. DEFRANCESCO:                Lindsay
20      DeFrancesco from Reed Smith on behalf of
21      AmerisourceBergen Drug Corporation.
22                      MS. FARMER:            Jessica Farmer from
23      Holland & Knight on behalf of Insys
24      Therapeutics, Inc.
25                      MR. LOVRIEN:            Chris Lovrien, Jones

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 9 of 319. PageID #: 223689



                                                                     Page 9

1       Day, on behalf of Walmart.
2                          THE VIDEOGRAPHER:                Those on the
3       phone?
4                          MS. LEIBOW:         Nicole Leibow from
5       Arnold & Porter on behalf of Defendants Endo
6       and Par.
7                          MR. TRAN:       Delbert Tran from
8       Covington & Burling on behalf of Defendant
9       McKesson.
10                         THE VIDEOGRAPHER:                Will the court
11      reporter please swear in the witness.
12               DEBORAH FORKAS, of lawful age, called for
13      examination as provided by the Federal Rules of
14      Civil Procedure, being by me first duly sworn,
15      as hereinafter certified, deposed and said as
16      follows:
17                      EXAMINATION OF DEBORAH FORKAS
18      BY MR. ALEXANDER:
19               Q.        State your full name for the
20      record, please.
21               A.        My name is Deborah Forkas.
22               Q.        And who is your current employer,
23      ma'am?
24               A.        My current employer is Stark County
25      Commissioners.

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 10 of 319. PageID #: 223690



                                                                   Page 10

 1               Q.      In what capacity are you employed?
 2               A.      I'm the executive director of Job
 3      and Family Services.
 4               Q.      Have you ever been deposed before?
 5               A.      No, I don't -- I don't believe so.
 6               Q.      Let me just go over some -- some
 7      ground rules, because you are quick to answer,
 8      and I want to make sure that doesn't get to be
 9      a problem with the record.
10                       The court reporter to my right and
11      your left is typing down everything everybody
12      says.      That will be the official record, even
13      though we're also being videotaped.                    Because of
14      that, we need to make sure that your answers
15      are representative of what you know, think, and
16      can remember, with real words, not just
17      gestures, and that we take pains to not speak
18      over one another, either my questions with your
19      answers or me beginning my next question before
20      you finish your answer or if anybody else in
21      the room talks at the same time, we try to make
22      sure the court reporter doesn't have to try to
23      interpret it and type down two people talking
24      at the same time.
25                       Does that makes sense?

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 11 of 319. PageID #: 223691



                                                                   Page 11

 1               A.      Makes sense.
 2               Q.      If you don't understand my
 3      questions, let me know.                I'll see about fixing
 4      them.
 5                       If you need to take breaks, let us
 6      know; we'll take a break.
 7                       Does that make sense?
 8               A.      Yes.
 9               Q.      Okay.      There may be other kind of
10      rules or instructions that come up as we go,
11      but I wanted to make sure that was clear before
12      we kind of get going too much.
13               A.      Thank you.
14               Q.      When was the last time you were
15      employed by Cuyahoga County in any capacity?
16               A.      From 2009 to 2011.
17               Q.      And what was your position at that
18      last time?
19               A.      I was the director of the agency.
20               Q.      Have you had any kind of
21      contractual relationship as a consultant or
22      anything else with Cuyahoga County since 2011?
23               A.      No.
24               Q.      Have you ever been employed by the
25      City of Cleveland?

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 12 of 319. PageID #: 223692



                                                                   Page 12

 1               A.      No.
 2               Q.      Have you ever been employed by
 3      Summit County?
 4               A.      Yes.
 5               Q.      In what capacity?
 6               A.      I was the assistant director in
 7      2000- and -- I'm sorry.                I was the assistant
 8      director.
 9               Q.      Okay.      And what years?
10               A.      Let's see.          2005 to 2009.
11               Q.      And when you've said director or
12      assistant director, do you mean of Children and
13      Family Services?
14               A.      Of Children and Family Services.
15               Q.      Okay.      And is that true for your
16      current position, as well, in Stark County?
17               A.      Yes.
18               Q.      All right.          Have you ever been
19      employed by the City of Akron in any capacity?
20               A.      No.
21               Q.      I understand there are two lawyers
22      present who do not represent Defendants in this
23      case.      One is with your employer, Stark County.
24                       Are you represented by her --
25               A.      Yes.

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 13 of 319. PageID #: 223693



                                                                    Page 13

 1               Q.      -- in connection with the
 2      deposition?       Okay.
 3                       There's also somebody here who said
 4      he's on behalf of Plaintiffs.                       I -- I don't
 5      know which particular Plaintiffs he might mean,
 6      but are you represented by that individual as
 7      well?
 8               A.      Yes, I believe so.
 9               Q.      Have you reached out to somebody on
10      behalf of one or more of the Plaintiffs in this
11      litigation to ask for representation?
12               A.      No.
13               Q.      Have you paid money or agreed to
14      pay money for representation?
15               A.      No.
16               Q.      Have you had what you believe to be
17      private conversations with a lawyer other than
18      for Stark County about this deposition?
19               A.      No.
20               Q.      Okay.      So do you know what it means
21      to be represented by a lawyer?
22               A.      I believe so.
23               Q.      Okay.      And I'm not going to pry
24      into details of your personal life, but have
25      you ever, like, retained a lawyer for any

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 14 of 319. PageID #: 223694



                                                                   Page 14

 1      purpose?        You know, it could be, like, a real
 2      estate thing, a personal dispute, contracts,
 3      anything like that?             Have you ever retained a
 4      lawyer?
 5               A.       Yes.
 6               Q.       Okay.      So in connection with this
 7      deposition or this case, have you retained a
 8      lawyer?
 9               A.       No.
10               Q.       Okay.      So have you had any meetings
11      with anybody on behalf of the Plaintiffs in
12      this case?
13               A.       No.
14               Q.       Did you get any documents from
15      anybody to review in preparation for the
16      deposition?
17               A.       Yes.
18               Q.       Okay.      Who'd you get those from?
19               A.       Mr. Gallucci.
20               Q.       Okay.      And is Mr. Gallucci present?
21               A.       No.
22               Q.       Okay.      And he didn't represent you
23      either, correct?
24               A.       No.
25               Q.       No, he did not represent you?                 I

                                  Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 15 of 319. PageID #: 223695



                                                                   Page 15

 1      ended with the word "correct."
 2               A.      I'm -- I'm not sure.               I'm not sure
 3      I understand.          Can you clarify what you're
 4      asking me?
 5               Q.      Mr. Gallucci --
 6               A.      Yes.
 7               Q.      -- did he represent you personally
 8      in connection with this deposition or this
 9      litigation?
10               A.      No.
11               Q.      Okay.      When did you get materials
12      from Mr. Gallucci?
13               A.      Can I ask a clarifying question?
14               Q.      Sure.
15               A.      When you say when did I get, do you
16      mean he physically handed me --
17               Q.      Yeah, when did you receive any
18      documents or materials from Mr. Gallucci?
19               A.      I didn't receive any documents or
20      materials.       He reviewed some things with me.
21               Q.      Ah.     So when did you meet with
22      Mr. Gallucci?
23               A.      I met with him this morning.                  I met
24      with him on -- I had a phone call with him a
25      couple of days ago, and I met with him when I

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 16 of 319. PageID #: 223696



                                                                   Page 16

 1      first met him a couple of weeks ago.
 2                Q.     Okay.       So three meetings:             once by
 3      phone and twice in person; is that correct?
 4                A.     That's correct.
 5                Q.     Have you had meetings with anybody
 6      else -- and I'm not going to ask you about the
 7      details of a meeting that you had where just a
 8      lawyer for Stark County was present, because
 9      that would be your lawyer.                    Does that make
10      sense?
11                A.     Yes.
12                Q.     Okay.       So with that in mind, have
13      you had any other meetings or conversations
14      before the deposition got started about the
15      deposition or the litigation?
16                A.     Yes.
17                Q.     With -- with who, other than
18      Mr. Gallucci?         Or with whom, I guess.
19                A.     With Matt.
20                Q.     And who is --
21                A.     And with Natalie.
22                Q.     So Natalie is the lawyer for your
23      current employer, Stark County --
24                A.     Yes.
25                Q.     -- and she's your lawyer, correct?

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 17 of 319. PageID #: 223697



                                                                   Page 17

 1               A.      Yes.
 2               Q.      And Matt is not your lawyer; we
 3      went over that, correct?
 4               A.      That's true.
 5               Q.      Okay.      When did you meet with Matt?
 6               A.      Just this morning.
 7               Q.      Okay.      Did you see any new
 8      documents that you hadn't seen with
 9      Mr. Gallucci?
10               A.      No.
11               Q.      Do you recall what documents you
12      were shown at any of these meetings?
13               A.      Appeared to be e-mails.
14               Q.      Were they e-mails that you were on
15      or e-mails you were not on?
16               A.      I'm not 100 percent sure.
17               Q.      Were they documents you had ever
18      seen before?
19               A.      No.
20               Q.      Do you have copies of those
21      documents?
22               A.      No.
23               Q.      Did they refresh you about any
24      information or give you any new information
25      compared to what you already had in your head?

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 18 of 319. PageID #: 223698



                                                                   Page 18

 1               A.      I don't really know.
 2               Q.      Do you recall anything about the
 3      discussions that you had this morning with Matt
 4      or Mr. Gallucci?
 5                       MR. McMONAGLE:             And I am just going
 6      to place an objection there based on privilege.
 7                       MR. ALEXANDER:             There's -- Counsel,
 8      there's no privilege.              You know that.         That's
 9      been established.           And I will -- just to cut to
10      the chase, you should give us the documents
11      that she was shown, because clearly you don't
12      have any work product or protection on them.
13                       MR. McMONAGLE:             I don't have any
14      documents.
15                       MR. ALEXANDER:             The lawyer sitting
16      to your right has a binder that says "Napoli
17      Shkolnik, Forkas deposition prep."                    I assume
18      that's the documents that she was shown, and we
19      would be entitled to get a copy of that.
20                       MR. McMONAGLE:             I don't know about
21      that.
22                       MR. ALEXANDER:             You have a
23      third-party witness you're -- you've met with
24      or you or your colleagues have met with on
25      three occasions.          You've shown her documents to

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 19 of 319. PageID #: 223699



                                                                   Page 19

 1      try to, I guess, do something.
 2                       MS. DEYNEKA:           Counsel --
 3                       MR. McMONAGLE:             I -- I personally
 4      don't know what documents she's been shown.
 5                       MS. DEYNEKA:           -- it is my
 6      understanding that there were no documents
 7      shown from the binder that I have.
 8                       MR. ALEXANDER:             Okay.
 9                       MS. DEYNEKA:           And I'll add that I
10      understand that there were no documents to be
11      shown in general.
12                       MR. ALEXANDER:             Okay.   So the
13      witness has testified that she was shown
14      documents.       Does nobody in this room on behalf
15      of either Stark County or some -- one or more
16      the Plaintiffs have the documents that were
17      shown to this witness?
18                       MS. DEYNEKA:           No, and I'll go ahead
19      and repeat what I said previously, which is my
20      understanding is there were no documents shown.
21                       MR. ALEXANDER:             So the witness has
22      already testified under oath to the contrary,
23      so I'm just trying to get to the bottom of
24      that.      Maybe I -- let me ask a couple of
25      clarifying questions before we get too bogged

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 20 of 319. PageID #: 223700



                                                                   Page 20

 1      down with all of this.
 2                       I didn't get your name.                Who do you
 3      represent?
 4                       MR. McMONAGLE:             Matt McMonagle on
 5      behalf of Cuyahoga County.                  And then I'm here
 6      on behalf of the Napoli firm.
 7                       MR. ALEXANDER:             Okay.     But not with
 8      the Napoli firm?
 9                       MR. McMONAGLE:             I don't work for
10      the Napoli firm directly, but on this case I'm
11      working for them.
12                       MR. ALEXANDER:             Got it.
13                       Was your meeting this morning with
14      the witness with Mr. Gallucci present?                      Because
15      she said Gallucci is who showed her reco- --
16      documents.
17                       MR. McMONAGLE:             That's what she
18      said.
19                       MR. ALEXANDER:             Okay.
20      BY MR. ALEXANDER:
21               Q.      About how many documents were you
22      shown this morning?            Before the deposition
23      got -- got started.
24               A.      Can I clarify something, please?
25               Q.      Yes.

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 21 of 319. PageID #: 223701



                                                                    Page 21

 1               A.      So you referred -- I guess there's
 2      a matter of -- difference being referred to
 3      something -- referring to something as opposed
 4      to physically showing me something.                       I didn't
 5      physically see the documents.                       He had them.     He
 6      was going through them, and he was referring to
 7      them.
 8               Q.      Ah.
 9               A.      So can I make a clarifica-
10               Q.      Sure.
11               A.      Thank you for letting me make a
12      clarification.
13               Q.      What about in connection with your
14      prior in-person meeting with Mr. Gallucci?                         Did
15      you actually see any documents with your own
16      eyes?
17               A.      No.
18               Q.      Okay.      Were -- were there any other
19      documents where the content of them was
20      revealed to you by Mr. Gallucci or somebody
21      else at that meeting reading them or
22      characterizing them?
23               A.      I'm not sure.
24               Q.      Did you understand the question?
25               A.      I believe I do.

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 22 of 319. PageID #: 223702



                                                                   Page 22

 1               Q.      So -- like, so, this morning, as
 2      you've related, Mr. Gallucci had documents in
 3      front of him and read or characterized
 4      something about the documents to you instead of
 5      letting you look at them yourself.
 6                       Is that right so far?
 7               A.      That's true.
 8               Q.      And do you remember anything he
 9      said about the content of those documents?
10               A.      It was pretty vague.               Not really.
11               Q.      Okay.      So on your phone call that
12      you had, in between the two in-person meetings
13      with Mr. Gallucci, did he tell you about the
14      content of any documents?
15               A.      In between, are you asking me?
16               Q.      Yeah.      You said there was a
17      telephone call too --
18               A.      Yeah.
19               Q.      -- with Mr. Gallucci.
20               A.      Yeah.
21               Q.      Did that involve him telling you
22      about the content of any documents?
23               A.      No, not the content.
24               Q.      Let me ask in general, and we can
25      go one by one with the meetings or take them

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 23 of 319. PageID #: 223703



                                                                   Page 23

 1      together.        Do you remember anything that any
 2      representative of the Plaintiffs in this
 3      litigation told you about the allegations in
 4      the litigation, or any facts at issue in the
 5      litigation, anything at all about those
 6      meetings?
 7               A.       Let me just think back.              I'm sorry.
 8      I just need a minute.
 9                        He -- he did talk a little -- a
10      little historically about some things related
11      to this.        I mean, it was very vague, though.
12               Q.       Did any of it relate to opioids or
13      opiates?
14               A.       I believe so, yes.
15               Q.       Do you recall any representations
16      he made to you about the facts or the
17      allegations?
18               A.       Not -- not particularly, no.
19               Q.       Did he tell you anything you didn't
20      know?
21               A.       Yes, he told me some things that I
22      didn't know.        Just, I -- I wasn't -- well, yes.
23      Just say that.
24               Q.       Like what?
25               A.       I didn't know the extent of what

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 24 of 319. PageID #: 223704



                                                                   Page 24

 1      the lawsuit -- I didn't know the extent of the
 2      lawsuit.        Some of that very vague information.
 3      I was not, you know, privy to some of that.
 4               Q.       What do you mean by the extent of
 5      the lawsuit, information that you weren't privy
 6      to before the conversation?
 7               A.       Well, I didn't -- there were a lot
 8      of things that I -- I was not up -- up to speed
 9      on.     Not a lot of things, but I didn't know
10      things that, you know, how long that there was
11      a lawsuit.        I knew there was a lawsuit, but I
12      didn't know any details.                He didn't give me
13      many details, but he was just -- he was vague
14      about things.
15               Q.       Did Mr. Gallucci or anybody else on
16      behalf of the Plaintiffs give you any
17      information about what the Plaintiffs were
18      claiming that any of the Defendants did wrong
19      in this case or what any of their damages were?
20               A.       No, no.
21               Q.       Did he tell you anything about what
22      the underlying facts were as it relates to
23      anything about substance abuse in Cuyahoga
24      County?
25               A.       No.    No, mostly questions for me.

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 25 of 319. PageID #: 223705



                                                                   Page 25

 1      They were more questions.
 2               Q.      Do you remember any of the
 3      questions that Mr. Gallucci asked you?
 4               A.      He --
 5                       THE WITNESS:           It's okay to answer?
 6                       MR. McMONAGLE:             I mean, I'll still
 7      place an objection to it, but go ahead and
 8      answer --
 9                       THE WITNESS:           Okay.
10                       MR. McMONAGLE:             -- if you remember.
11               A.      Well, some of the things, just one
12      of the things that I recall was he asked me
13      about, you know, my time in -- in Cuyahoga.
14               Q.      Okay.      So --
15               A.      Those kinds of things related to --
16      sorry I interrupted you.
17               Q.      No, no.       I interrupted you.
18      Continue, please.
19               A.      I'm done.
20               Q.      What was just pointed out here is
21      actually one of the basic rules of deposition
22      is that in general, you're not supposed to
23      confer while a question is pending, but you can
24      confer if it relates to whether you're allowed
25      to answer a question because of an applicable

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 26 of 319. PageID #: 223706



                                                                   Page 26

 1      privilege.       Does that make sense?
 2               A.      Yes.
 3               Q.      And so --
 4               A.      Thank you.
 5               Q.      -- only the counsel here on behalf
 6      of Stark County can instruct you not to answer,
 7      because that's somebody with whom you have a
 8      privilege relationship.
 9               A.      Okay.
10               Q.      Otherwise the lawyers for the
11      Plaintiffs can't tell you whether to answer a
12      question or not, because they don't represent
13      you and you don't have any privilege with them,
14      and only privilege is a basis for not answering
15      a question, according to the rules of the Court
16      in this case.
17               A.      I understand.
18               Q.      Does that make sense?
19               A.      I understand.
20               Q.      And -- and I'm trying to be very
21      fair with you to make sure --
22               A.      I appreciate it.
23               Q.      -- this is not an uncomfortable
24      process.
25               A.      Thank you.          I appreciate it.

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 27 of 319. PageID #: 223707



                                                                   Page 27

 1               Q.         So what do you recall relaying to
 2      Mr. Gallucci or any of the Plaintiffs' counsel
 3      before the deposition got started about your
 4      recollection of your time as director of
 5      Cuyahoga County Division of Children and Family
 6      Services?
 7               A.         Well, the primary thing that I
 8      recall saying is, is that my memory isn't as
 9      great.          It's been almost a decade since I was
10      in Cuyahoga, and I don't have a lot of -- very
11      little -- it's mostly non- -- non-specific
12      information.          And those were the kind of things
13      that, you know, I told him.
14               Q.         Okay.      Do you recall any of what
15      you said?
16               A.         I just told you that.
17               Q.         Do you recall the specifics of what
18      you said about what you recalled?
19               A.         Oh, about when I was in Cuyahoga?
20               Q.         Yes, ma'am.
21               A.         I just told him that, you know, it
22      was, A, a long time ago; B, memory is not what
23      it used to be.          You know, I was trying to --
24      we -- I didn't recall things about cases.                       If
25      you were going to ask me specific things about

                                    Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 28 of 319. PageID #: 223708



                                                                       Page 28

 1      cases, I -- I don't have recollection that
 2      I'm -- that I'm aware of at this -- at this
 3      point.          Things like that.
 4               Q.         Okay.      We'll go through the
 5      detail of -- in detail of what you recall, and
 6      try to do it chronologically.                          That might help.
 7               A.         That's fine.
 8               Q.         So let me just make sure I
 9      understand a couple of basics.
10                          Do you currently reside in Cuyahoga
11      County?
12               A.         I do.
13               Q.         Okay.      Do you intend to relay, as
14      part of any testimony you give here or at
15      trial, any personal experience you've had,
16      outside of a government position you may have
17      held, relating to opioids or opiates or any
18      other drug abuse in connection with the impacts
19      on the community or specifically Children and
20      Family Services?
21               A.         I could.
22               Q.         Okay.      And for Summit County, for
23      the period of time from 2005 to 2009 when you
24      were an assistant director, have you been asked
25      by anybody in this litigation to give them your

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 29 of 319. PageID #: 223709



                                                                   Page 29

 1      recollection of what was going on back then?
 2               A.      No.
 3               Q.      Have you been asked to testify at
 4      trial on behalf of either Summit County or
 5      Cuyahoga County?
 6               A.      No.
 7               Q.      Have you been contacted by anybody
 8      from Summit County in connection with this
 9      deposition?
10               A.      No.
11               Q.      Including outside lawyers?
12               A.      No.
13               Q.      And -- and I'm not trying to
14      violate any privilege that you may have with
15      Stark County.
16                       Have -- are you participating at
17      all in anything relating to litigation that
18      Stark County may be pursuing relating to
19      anything about opioids or opiates?
20               A.      Could you repeat the question,
21      please?
22               Q.      Sure.      So when you left Cuyahoga
23      County in 2011, was that a voluntary departure?
24               A.      Yes.     Yes and no.
25               Q.      What do you mean by that?

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 30 of 319. PageID #: 223710



                                                                   Page 30

 1               A.      Well, do you want me to explain?
 2               Q.      Yes.
 3               A.      Okay.      When I left, new county
 4      government had come in and I lost my job, so I
 5      was terminated, but knew that it was coming.
 6      Everybody was terminated.
 7               Q.      And your successor was Patricia
 8      Rideout?
 9               A.      Yes.
10               Q.      Did you help her with the
11      transition?
12               A.      Yes.
13               Q.      Is she somebody you've known
14      professionally over the years?
15               A.      I've known her forever.
16               Q.      Including when she was at the Annie
17      E. Casey Foundation?
18               A.      Absolutely.
19               Q.      All right.          So at that time in
20      2011, what was your next position after leaving
21      Cuyahoga County?
22               A.      When I left Cuyahoga County, I went
23      to Fairfax, Virginia, and I was the
24      child-welfare director there for three years.
25               Q.      And are you involved at all in any

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 31 of 319. PageID #: 223711



                                                                   Page 31

 1      litigation that Fairfax County in Virginia may
 2      be pursuing relating to opioids or opiates?
 3               A.      No.
 4               Q.      And then, after Fairfax, Virginia,
 5      did you come back to Ohio?
 6               A.      Yes.
 7               Q.      What year was that?
 8               A.      2014.
 9               Q.      And what was your position at that
10      time?
11               A.      I returned -- I came back to Stark
12      County and -- I went to Stark County, not came
13      back.      Went to Stark County.                And I'm the
14      director of Jobs and Family Services, which is
15      a triple-combined agency.
16               Q.      And have you had that position
17      continuously since 2014?
18               A.      Yes, I'm still -- I'm presently
19      still employed there.
20               Q.      Okay.      But it's been the same
21      position as director?
22               A.      Same.
23               Q.      And for Stark County, does that
24      encompass what was essentially the same sort of
25      function as Children and Family Services that

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 32 of 319. PageID #: 223712



                                                                   Page 32

 1      you had in Cuyahoga County?
 2               A.      That's one of the functions.
 3               Q.      All right.          Are you involved for
 4      Stark County at all with any litigation that
 5      Stark County may be pursuing relating to
 6      opioids or opiates?
 7               A.      Not -- not -- no, not right now.
 8               Q.      And I've used the term "opioids"
 9      and "opiates."         Do you know what either of
10      those terms mean?
11               A.      Well, I know, for example, when
12      you're referring to opioids, it could be drugs
13      like Vicodin.        It could be drugs like heroin.
14      It could be a whole laundry list of OxyContins,
15      those types of drugs.
16               Q.      Meaning prescription drugs --
17               A.      Prescription --
18               Q.      -- as well as street drugs?
19               A.      Or -- or fentanyl.                 Or fentanyl,
20      which is --
21               Q.      So when you -- when you use the
22      term "opioids," as you understand it, you would
23      be including both prescriptions drugs and drugs
24      that somebody may take -- may obtain illegally,
25      either a prescription drug that they don't have

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 33 of 319. PageID #: 223713



                                                                   Page 33

 1      a prescription for or a completely illegal drug
 2      that is obtained through overly -- you know,
 3      illegal routes?
 4               A.      Yes.
 5               Q.      Okay.      And what about the term
 6      "opiate"?       How do you understand that?
 7               A.      I don't know that I under- --
 8      understand that.
 9               Q.      Okay.      Do you use the term "opioid"
10      to cover all of these --
11               A.      Yes.
12               Q.      Okay.      And do you count cocaine,
13      PCP, marijuana, methamphetamine, do you count
14      those as opioids or not?
15               A.      Yes.
16               Q.      And do you know if this is the same
17      sort of definition that you were using when you
18      had the position with Cuyahoga County from 2009
19      to 2011 as director of the Division of Children
20      and Family Services?
21               A.      I'm not sure.
22               Q.      Okay.      So this may be hard to do,
23      but before you had the conversations with the
24      Plaintiffs' lawyers, as just a resident of
25      Cuyahoga County, did you have an understanding

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 34 of 319. PageID #: 223714



                                                                   Page 34

 1      of what the basic allegations were in this
 2      litigation against the various Defendants who
 3      are being sued?
 4                A.     Before?
 5                Q.     Yes, before.
 6                A.     No, I did not.
 7                Q.     And so, now, based upon the
 8      conversations that you had on these three
 9      occasions with the Plaintiffs' lawyers for
10      Cuyahoga County, do you have an understanding
11      of what -- what they're suing over, what their
12      allegations are?
13                       MR. McMONAGLE:               I'm going to note
14      our objection again.
15                A.     Not really.
16                Q.     Do you know what any -- so let me
17      break it up.         Do you know who's being sued,
18      either by name or description?
19                A.     I -- I think drug companies and
20      manufacturers and the people that --
21      distributors.
22                Q.     Okay.
23                A.     I believe I know that.                But --
24                Q.     Do you know if any doctors or
25      health care providers or health care entities

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 35 of 319. PageID #: 223715



                                                                   Page 35

 1      are being sued?
 2                A.       I don't know that.
 3                Q.       What about any pharmacies, either
 4      like a local pharmacy or a chain of pharmacies
 5      that might dispense drugs?                      Do you know if
 6      they're being sued?
 7                A.       I don't know that either.
 8                Q.       So what about anybody involved in,
 9      like, the illegal drug trade, either diverting
10      ethical prescription drugs or bringing in or
11      creating illegal drugs like methamphetamine or
12      heroin?         Do you know if they're being sued?
13                A.       I don't know that.
14                Q.       Okay.       In terms of the -- we'll
15      break it up.         So there are manufacturers of
16      prescription pharmaceuticals that have been
17      sued in this case and in this litigation.                         Do
18      you know the names of any of the ones who have
19      been sued?
20                A.       No.
21                Q.       That wasn't provided by --
22                A.       No.
23                Q.       -- the Plaintiffs' counsel?
24                A.       No, that was not.
25                Q.       And just, if you can, if you could

                                   Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 36 of 319. PageID #: 223716



                                                                   Page 36

 1      just wait until I'm done with my question --
 2               A.      I'm sorry.
 3               Q.      -- before giving your answer.
 4      You're doing a pretty good job, but --
 5               A.      Not good enough.
 6               Q.      -- I just -- just like that, yeah.
 7                       So we're not in a huge rush.                  I
 8      really don't think it will take terribly long,
 9      so a little extra pause just makes for a
10      cleaner record, and I want to make sure that
11      the record, at the end of the day, is accurate
12      in terms of what you actually know and think
13      and doesn't get confused by the dynamic of this
14      artificial process.
15                       Does that make sense?
16               A.      Yes.
17               Q.      So the manufacturers of
18      prescription pharmaceuticals that have been
19      sued, do you know what any of them are supposed
20      to have done wrong?
21               A.      I'm not sure.
22               Q.      Did the Plaintiffs' lawyers tell
23      you anything about they were supposed to have
24      done -- you know, the manufacturers were
25      supposed to have made too many drugs, marketed

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 37 of 319. PageID #: 223717



                                                                   Page 37

 1      them a certain way, sold them a certain way,
 2      anything at all about what they're supposed to
 3      have done?
 4               A.      The only thing that I know is that
 5      the drugs were very addictive.
 6               Q.      Do you know anything about the
 7      labeling for any of the prescription drugs at
 8      issue, in terms of what they said about the
 9      potential for addiction, what any officially --
10      official, approved materials from FDA said
11      about any of that?
12               A.      No.
13               Q.      Do you know what any branch of the
14      government, like CDC or any other part of the
15      federal government that's involved in the
16      providing information about drugs or treatment
17      of health conditions like pain, has ever said
18      about the potential for addiction with
19      prescription opioid medications?
20               A.      Not specifically that.
21               Q.      Okay.      What do you think you know?
22               A.      Well, I know that -- well, I don't
23      know this.       I can't say I know this.                I think
24      this.      Is that there was -- let me think about
25      what I want to say.            I want to be clear.             That

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 38 of 319. PageID #: 223718



                                                                   Page 38

 1      there were times when the focus was on pain
 2      management, and that with that focus came, you
 3      know, addition- -- more or specific drugs and
 4      specific prescriptions to -- to manage the --
 5      the pain that people were in.
 6               Q.      Is -- is that information you had
 7      from your own experience, from work in
 8      government, or from something the Plaintiffs
 9      told you?
10               A.      All -- all the above.
11               Q.      Okay.      What did the Plaintiffs tell
12      you about that?
13               A.      That -- just what I said, that
14      there was a time where it was -- the focus was
15      on pain management.
16               Q.      Do you know if any of the
17      allegations about what any of the prescription
18      drug manufacturers did are true or not true?
19               A.      No.
20               Q.      Do you have any personal knowledge
21      from interaction with any manufacturers of
22      prescription drugs that have been sued in this
23      case that would relate on any of these issues?
24               A.      No.
25               Q.      So there're also, as you'd

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 39 of 319. PageID #: 223719



                                                                   Page 39

 1      identified, distributors who have been sued.
 2      Do you know the names of any of those
 3      companies?
 4               A.      No.
 5               Q.      Do you know what any of the
 6      allegations are about what they did or didn't
 7      do?
 8               A.      No.
 9               Q.      Do you know if any of those
10      allegations are correct?
11               A.      No.
12               Q.      Have you ever had any personal
13      interaction with any of the drug distributors,
14      whether it be Cardinal or McKesson or
15      AmerisourceBergen or anybody else?
16               A.      No.
17               Q.      Do you have any knowledge from your
18      work, either with Summit County or Cuyahoga
19      County, that bears on that at all?
20               A.      No.
21               Q.      So there're also retail pharmacies
22      that have been sued.             So setting aside your
23      personal knowledge of anything relating to --
24      to pharmacies for now, do you know anything
25      about what the allegations are about what those

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 40 of 319. PageID #: 223720



                                                                   Page 40

 1      Defendants in this litigation are supposed to
 2      have done or didn't do?
 3               A.      No.
 4               Q.      And do you know if any of those
 5      allegations are correct or incorrect?
 6               A.      I don't know that.
 7               Q.      From your personal knowledge, based
 8      upon your work experience or anything else, do
 9      you have any knowledge relating to the
10      treatment of any of these Defendants as it
11      relates to prescription opioid drugs or
12      diversion or any of the issues in this case?
13               A.      No.     Ask for class- -- clarifying,
14      are you referring to clients or are you just
15      referring to -- who are you referring to?
16               Q.      Well, I'm talking about the
17      Defendants.
18               A.      No.
19               Q.      The companies that have been sued.
20               A.      No.
21               Q.      Okay.      And so we'll get -- get to
22      the clients part of it.
23               A.      Okay.
24               Q.      When you use the term "clients,"
25      that's anybody who is essentially a participant

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 41 of 319. PageID #: 223721



                                                                    Page 41

 1      in a public welfare function relating to
 2      Children and Family Services?                       Is that how you
 3      use the term?
 4               A.      Yes.
 5               Q.      And from the way it was when you
 6      were at Summit County from '05 to '09, were
 7      there files maintained on each, essentially,
 8      case that had clients?
 9               A.      Yes.
10               Q.      Was your understanding that those
11      files get maintained essentially in perpetuity,
12      forever, according to the state law that you
13      were aware of?
14               A.      Yes.
15               Q.      Same deal at Cuyahoga County?
16               A.      Same deal.
17               Q.      Okay.      So there's a case file on
18      every case, so, like, let's say -- well, let me
19      break it up.
20                       Children and Family Services for
21      Summit County and Cuyahoga County, in terms of
22      those total of six years where you were either
23      the assistant director or director, what were
24      the -- the basic functions of Children and
25      Family Services divisions that those counties

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 42 of 319. PageID #: 223722



                                                                   Page 42

 1      had?
 2               A.        That you want me to tell you the
 3      basic function?          All right.
 4               Q.        The basic function.
 5               A.        Well, protect children, to keep
 6      children safe, to work with parents on their
 7      case plans, to follow all the rules and
 8      regulations of the State; that's our oversight
 9      body.      To make sure that there are -- the
10      appropriate services that are offered and -- to
11      our -- the parents or the clients, whoever they
12      may be.         Children, making sure that children
13      are safe.
14               Q.        Did -- we can break it up if need
15      be, but did either of those counties, in terms
16      of the way the divisions were organized, have
17      the responsibility for child support within
18      Children and Family Services, or was that
19      separate?
20               A.        That was separate.               Right now,
21      though, I might just add, I -- child support is
22      part of my duty.
23               Q.        At Stark?
24               A.        At Stark.
25               Q.        And we're -- we're working --

                                 Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 43 of 319. PageID #: 223723



                                                                   Page 43

 1               A.      I know you're not interested in
 2      Stark, but --
 3               Q.      I wouldn't say that, but we're --
 4      we're setting aside Stark, because at some
 5      point we're going to need to make sure whether
 6      if you were called to testify about anything
 7      relating to what happened in Summit or Cuyahoga
 8      County at any point in time, you're not going
 9      to basically talk about something from Stark,
10      which -- so I'm trying to focus in my questions
11      on the point in time when you held the
12      positions at either Summit County or Cuyahoga
13      County.
14                       Does that make sense?
15               A.      Yes.
16               Q.      Okay.      So you said that for those
17      counties, the way that they had Children and
18      Family Services organized, that child support
19      was separate, correct?
20               A.      Correct.
21               Q.      And what about, like, adoption,
22      foster care placement, kinship placement, those
23      sorts of things?          Was that part of it or
24      separate?
25               A.      Part of what?

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 44 of 319. PageID #: 223724



                                                                   Page 44

 1               Q.      Part of Children and Family
 2      Services?
 3               A.      Yes, part of.            Of course.
 4               Q.      Okay.      So there's a part where
 5      essentially you get an intake call or a report
 6      through a hotline or through a school or
 7      whatever of a question of child abuse or some
 8      situation that puts a child at risk, and a case
 9      may be opened if the criteria are established?
10               A.      That is true.
11               Q.      Okay.      So there's, like, an intake
12      process, deciding whether to do an
13      investigation and open a case?
14               A.      Yes.
15               Q.      Okay.      And at that point, a file
16      is -- if -- if a case is opened, there's a file
17      that's maintained, and that that file has a
18      specific kind of unique identifying number and
19      is maintained as a separate record; is that the
20      way it worked?
21               A.      That's the way it worked.
22               Q.      For both counties?
23               A.      Yes.
24               Q.      And ultimately there may be data
25      from those or some parts of data from those

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 45 of 319. PageID #: 223725



                                                                      Page 45

 1      case files entered in a state database, like
 2      the SACWIS system, once that got up and
 3      running; is that right?
 4               A.        I believe so.
 5               Q.        But even if SACWIS has data in it
 6      on an individual case, the case file still
 7      exists within the County's control?
 8               A.        Yes.
 9               Q.        And you're sure that that's the way
10      it worked when you were there, that there was a
11      file that got maintained and it was the
12      property, essentially, of the County?
13               A.        There was a file.                  Do want to
14      correct you, though.               I don't believe that we
15      own -- if I was working in Cuyahoga or whether
16      it was -- that those files were our files.                           The
17      State was very clear on telling us that they
18      own the data and they own the files.
19               Q.        They owned the data that was in
20      SACWIS?         Is that what you mean?
21               A.        Uh-huh, yes.
22               Q.        Okay.      But the -- the file, when
23      you get an intake call and you opened up a
24      file, you have a caseworker assigned to it
25      and -- and people start, like, writing notes

                                   Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 46 of 319. PageID #: 223726



                                                                   Page 46

 1      and creating a paper file, whose file was that?
 2      The County's?
 3               A.         The County's file.
 4               Q.         Okay.      The same thing for Summit
 5      and for Cuyahoga?
 6               A.         Yes.
 7               Q.         Okay.      I -- I just want to make
 8      clear.          A database for something got entered
 9      that belonged to the State, and that was the
10      State's, the actual underlying case file that
11      may have had more information or just
12      additional handwritten information, whatever,
13      that's the County's file?
14               A.         Uh-huh.       Well, generally speaking,
15      everything -- everything should be in SACWIS.
16      Everything should be entered in -- into it.
17               Q.         And so not to jump ahead too much,
18      but you know that there have been questions
19      raised at different points in time about the
20      adequacy of how often information was being
21      entered into SACWIS, whether it was being
22      entered consistently, and that there were
23      efforts to try to improve the entry into SACWIS
24      over time; is that a fair characterization?
25               A.         I'm not sure.

                                    Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 47 of 319. PageID #: 223727



                                                                   Page 47

 1               Q.      Does that not ring a bell for you
 2      that there were issues of the case files would
 3      have information that didn't go into SACWIS,
 4      maybe because there weren't appropriate fields
 5      or pull-down options --
 6               A.      Yes.
 7               Q.      -- in SACWIS?
 8               A.      Yes, that's true.
 9               Q.      So, like -- so, like, for instance,
10      there's a -- there's an issue in all of this
11      that's called "drug of choice."                     In terms of
12      individual cases and the SACWIS information
13      during those periods of time when you were at
14      Summit County from '05 to '09 and with Cuyahoga
15      County from '09 to 2011, the rules and options
16      for how you enter drug of choice was not
17      terribly rigorous.
18                       Is that a fair statement?
19               A.      That's a fair statement.
20               Q.      And did you hear later through,
21      like, PCSAO or other statewide entities that
22      there was, like, a later time period where
23      there was a data blitz and they tried to
24      improve the way that, like, drug of choice got
25      entered into the database for SACWIS?

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 48 of 319. PageID #: 223728



                                                                   Page 48

 1               A.      I believe that's true.
 2               Q.      So let me go a little bit further
 3      back before we return to where we were.
 4                       You've been in -- in this field,
 5      Children Protective Services or Children and
 6      Family Services for couple decades now?
 7               A.      More than that.
 8               Q.      When did you start?
 9               A.      When did I start my career?
10               Q.      Yes, ma'am.
11               A.      I started my career in -- well, in
12      child-welfare with -- well, this is hard to
13      explain because I did things -- multiple things
14      at the same time.
15               Q.      So what --
16               A.      Worked for different agencies.
17               Q.      Why don't we do it this way.                  So
18      back at least in, like, to the '90s, a lot of
19      this was called children's welfare, and then
20      there was kind of a renaming of some of these
21      entities and re-division within the various
22      governmental entities.
23               A.      I didn't work in child-welfare
24      then.
25               Q.      Okay.      So when did you graduate

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 49 of 319. PageID #: 223729



                                                                   Page 49

 1      from college?
 2               A.      I graduated in 1979.
 3               Q.      And where was that?
 4               A.      University of Toledo.
 5               Q.      And what was your first job after
 6      graduating from college?
 7               A.      I worked for a personnel agency.
 8               Q.      And did you ultimately pursue
 9      additional --
10               A.      Yes.
11               Q.      -- education, get another degree?
12               A.      I got a master's degree in
13      educational psychology.
14               Q.      From John Carroll?
15               A.      From John Carroll University.
16               Q.      When did you get that?
17               A.      Oh, wow.        I don't know.         I'd have
18      to -- a long time ago.
19               Q.      Was that, like, the '80s, the '90s?
20               A.      It was in the '80s.
21               Q.      So setting aside completely
22      unrelated jobs like working in personnel, when
23      was the first time you had a job that was in
24      the Children and Family Services or welfare or
25      Children Protective Services field?

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 50 of 319. PageID #: 223730



                                                                   Page 50

 1               A.      I worked part-time for five years
 2      on the hotline at Children's Services.                      At the
 3      same time, I worked at the juvenile court as a
 4      deputy director.
 5               Q.      What year was that that you started
 6      the position?
 7               A.      For part-time -- it was a part-time
 8      job, and then I took a job, full-time job,
 9      which was -- let me see.                I'm sorry.       I've just
10      got to think about this.
11               Q.      And I'm just -- I don't need the
12      exact year.       I'm trying to get the id- -- the
13      time frame for when we say it's been more than
14      a few decades that you've been in this field,
15      when was it that it started?
16               A.      I started my career in -- I just --
17      I can't think of it.             I'm sorry.         I'm just --
18      my mind's blank.
19               Q.      So what county were you employed by
20      back then?
21               A.      I was employed at Cuyahoga County.
22               Q.      And the work for the hotline, was
23      that a work -- was that the sort of hotline
24      we've mentioned for intake calls about children
25      safety issues?

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 51 of 319. PageID #: 223731



                                                                   Page 51

 1               A.         Yes.     I worked part-time.
 2               Q.         But you don't know what decade that
 3      was?
 4               A.         I'm trying to think of what decade
 5      it is.          I'm a little -- it was in -- 2005 -- I
 6      want to say -- can we move on and could I come
 7      back to that?
 8               Q.         Sure.
 9               A.         I'm sorry, I'm just --
10               Q.         So the position with the courts,
11      was that also in Cuyahoga County?
12               A.         That was in Cuyahoga County.
13               Q.         And what did that have to do with?
14      What -- what sort of role did you have there?
15               A.         I was a probation officer when I
16      started the position.                 I started as a probation
17      officer.          Then I was a contracts manager.               From
18      a contracts manager, I was a deputy director.
19               Q.         Did you do anything relating to the
20      drug court?
21               A.         No.
22               Q.         Did you do anything relating to the
23      court proceedings that relate to, like, custody
24      or whether to take a child into protective
25      custody?

                                    Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 52 of 319. PageID #: 223732



                                                                   Page 52

 1               A.      That would usually be Children
 2      Services that would do that.
 3               Q.      Uh-huh.
 4               A.      We worked -- as a probation
 5      officer, we worked with, you know,
 6      child-welfare dir- -- child-welfare staff, but
 7      we didn't take children into custody when we
 8      were probation officers.                We didn't --
 9               Q.      So after the time when you were a
10      probation officer and the positions that you
11      talked about that related to -- to that side of
12      legal proceedings, when did you transition in
13      or shift over to something relating to
14      children's welfare?
15               A.      Well, that's the year I'm trying to
16      come up with, and I can't seem to come up with
17      it.
18               Q.      Okay.      Do you know who your
19      employer was when you first took a position in
20      children's welfare?
21               A.      Oh, sure.         I mean, I worked for
22      Jerry Blake.        I worked for Cuyahoga County
23      Department of Children and Family Services.
24      Jerry Blake was my supervisor.                      Jim McCafferty,
25      I reported to, I can tell you.

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 53 of 319. PageID #: 223733



                                                                    Page 53

 1               Q.      So that was all before you went
 2      over to Summit County as assistant director?
 3               A.      All before.
 4               Q.      Okay.      All right.              So going back to
 5      this time period, whether it's -- we're talking
 6      about the 1990s?
 7               A.      That's about right.
 8               Q.      Okay.      So even back in the 1990s,
 9      was there an issue that substance abuse in the
10      community, whether it be alcohol or cocaine or
11      marijuana, or whatever substance people were
12      abusing, had an impact on the provision of
13      services for Children and Family Services?
14               A.      Yes, that's true.
15               Q.      I mean, the -- the issue of
16      substance abuse has been an issue that either
17      increases the number of cases or makes the
18      cases harder to manage, keeps them open longer,
19      additional resources, as long as you've been
20      involved in the field?
21               A.      Yes, that's true.
22               Q.      Okay.      And I'm -- and I'm not
23      trying to put words in your mouth.                       I --
24               A.      No, I agree with it.
25               Q.      These are basic principles, right?

                                 Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 54 of 319. PageID #: 223734



                                                                   Page 54

 1               A.      Yeah, yeah.
 2               Q.      And so because of that, as long as
 3      you've been in the field, at least in
 4      management positions, there's been an attention
 5      paid to, like, trends of, what are we seeing in
 6      terms of substance abuse?                 We're seeing a lot
 7      more case of a certain type of drug or
 8      substance.       We're seeing a spike in terms of,
 9      for instance, when the cocaine epidemic was
10      going on or the crack epidemic was going on in
11      Northeast Ohio, that that was driving the
12      burden on staff and funding for Children and
13      Family Services, correct?
14                       MR. McMONAGLE:             Objection to form.
15               A.      Could you repeat that, please?
16               Q.      Yeah.      I could probably break it
17      up.     That would make a little more sense.
18                       Do you remember when there was a
19      cocaine or crack epidemic in Northeast Ohio?
20               A.      Yes.
21               Q.      And were you in Children and Family
22      Services at that time?
23               A.      Yes.
24               Q.      So back then, using that as just
25      kind of an example, was there attention paid by

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 55 of 319. PageID #: 223735



                                                                   Page 55

 1      management for Cuyahoga County Children and
 2      Family Services, and broad -- more broadly,
 3      within the health and human services
 4      department, to the impact of abuse of cocaine
 5      or crack on Children and Family Services?
 6               A.      Yes.
 7               Q.      And did you also pay attention,
 8      through statistics that were generated or
 9      gathered by the County or State, to things like
10      how prevalent the drug use was, how often it
11      was appearing in individual cases as a driver
12      of the need for the County to get involved in
13      an individual case?
14                       MR. McMONAGLE:             Objection.      Form.
15               A.      Could you repeat that again?
16               Q.      Sure.      I can repeat them and --
17               A.      Keep re- -- I'm just trying to --
18               Q.      I'll try to make it smaller bites.
19                       So when you ultimately went into
20      management positions in Children's and Family
21      Services, did you get statistics presented or
22      trend data presented on a regular basis so you
23      could think about the impact on staffing or
24      budgeting needs?
25               A.      Not -- not the way you're citing

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 56 of 319. PageID #: 223736



                                                                   Page 56

 1      it.     Not that way.
 2               Q.       Did you --
 3               A.       There was -- there was data that
 4      was available, and a lot of it was, you know,
 5      based on cases.          There was some aggregate
 6      information, but there was not, you know, loads
 7      of reports.
 8               Q.       All right.         And did the type of
 9      information that was available improve over
10      time as you got into the 2005, the assistant
11      director position with Summit County, and then
12      2009 with Cuyahoga County, was there more and
13      more sophisticated data and reporting available
14      to you that looked at, like, social factors
15      that would drive the need for Children and
16      Family Services and impact budgeting and
17      staffing?
18               A.       I don't know that I saw that kind
19      of data.        It's -- it can be developed.                I know
20      that, you know, it can be developed as it's --
21      you're doing -- but I can't say that I saw that
22      kind of data.
23               Q.       So let me ask it this way.                Like,
24      when there was a drug epidemic going on, when
25      there was the cocaine epidemic or crack

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 57 of 319. PageID #: 223737



                                                                   Page 57

 1      epidemic, and then later increased use of
 2      methamphetamine, how would you guys know about
 3      that?      Would you just see it in individual
 4      cases, or would you analyze it on a collective
 5      basis?
 6               A.      I would -- I can't -- I cannot -- I
 7      don't know.       I don't recall that, to be honest
 8      with you, that specifics.
 9               Q.      Do you remember there was a time
10      when the -- the crack epidemic was increasing
11      the burden on Children and Family Services in
12      Cuyahoga County?
13               A.      I do recall that.
14               Q.      And it put a strain on the ability
15      for the number of workers you had with the
16      resources they had to do their job well; is
17      that fair?
18               A.      I don't know that that's fair.                   I
19      think that the employees worked very hard, and
20      we have to work very differently when there's
21      budget -- you know, we have budget issues or
22      we -- money has been taken away from us, we
23      have to work differently.                 We work differently,
24      you know, by -- depends on what's going on,
25      but --

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 58 of 319. PageID #: 223738



                                                                   Page 58

 1               Q.      All right.          So at any given time,
 2      whatever the budget is, whatever the staffing
 3      levels you can achieve given the budget
 4      restraints, and whatever the social factors are
 5      that drive the need for Children and Family
 6      Services, all factor into how management gives
 7      direction to people to do their job?
 8               A.      Yes.
 9               Q.      Okay.      And that has always, as long
10      as you've been involved in the field, looked
11      at, like, trends in substance abuse and whether
12      there was a spike of one type of substance or
13      another that was impacting the community?
14               A.      We -- we're aware of that.
15               Q.      Okay.      Do you remember a time when
16      methamphetamine use rose in this part of the
17      country?
18               A.      Yes.
19               Q.      Okay.      And did that impact, as you
20      recall, the burden on Children and Family
21      Services, the need for additional staffing,
22      money, that sort of thing?
23               A.      Well, yes, it was needed.
24               Q.      And coming out of that experience
25      from crack and methamphetamine, was the

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 59 of 319. PageID #: 223739



                                                                   Page 59

 1      approach that you had during this time period
 2      of '05 to '11 such that you were -- you were
 3      looking to see if there was anything coming
 4      along that would also have an impact in terms
 5      of substance abuse?
 6               A.      I can't answer that question.                  I
 7      don't know.
 8               Q.      Do you recall if you were paying
 9      attention to, like, hey, are there things that
10      are going to affect how we do our job going
11      forward, whether they be trends in substance
12      abuse, nationwide economic trends, mental
13      health trends?         Did you pay attention to trends
14      that would drive the need for services?
15               A.      We paid attention to some of those
16      things, yes.        You know, we worked with the
17      mental health board, for example.                   You
18      mentioned that.          We worked -- you know, there
19      were some things that we did do.
20               Q.      And I don't want to make it too
21      simplistic, but anything that happens in the
22      community that can affect the ability of
23      families to function cohesively and to have a
24      kind of a safe family unit can have an impact
25      on Children and Family Services?

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 60 of 319. PageID #: 223740



                                                                   Page 60

 1               A.      Yes.
 2               Q.      So that can be the economy, that
 3      can be, like, foreign wars, that can be drug
 4      abuse, that can be a wide range of things?
 5               A.      I suppose.
 6               Q.      I mean, I don't want to come up
 7      with the list.          I'm wondering what you might
 8      have, since you're the one who's spent a lot of
 9      time in this area.
10                       So what -- what are the things that
11      you would identify as kind of significant
12      drivers of the need for Children and Family
13      Services or the overall burden on Children and
14      Family Services an any given time?
15               A.      Well, the need would be to look at
16      programming.        The need would be to look at new
17      programming, evidence-based programs that work.
18      We would be looking at those kinds of things.
19      Obviously, our budgets are our budgets.                      You
20      know, they can change.               But I would say it was
21      mostly programming and services and how we
22      relate to our clients.
23               Q.      And do you remember any
24      initiatives, in terms of programming, that you
25      were involved with, first during your time at

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 61 of 319. PageID #: 223741



                                                                   Page 61

 1      Summit County, that were all directed towards
 2      anything going on with substance abuse trends,
 3      including any trends relating to opioids or
 4      opiates?
 5               A.      I don't recall while I was in
 6      Summit.
 7                       In Cleveland, yes.
 8               Q.      So for Cuyahoga County, from 2009
 9      to 2011 when you were the director, do you
10      recall any programs that were going on, whether
11      you initiated them or not, that were intended
12      to address something about substance abuse
13      including --
14               A.      Our S.T.A.R.T. program.
15               Q.      Okay.
16               A.      That's what you're getting at,
17      so --
18               Q.      Is that the only one that you can
19      think of?
20               A.      That's the major one.
21               Q.      Okay.      And what, from your
22      perspective, drove the initiative, the -- the
23      start of the S.T.A.R.T. program, if you will.
24               A.      Well, it was a new program that was
25      developed.       You know, and I believe it was

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 62 of 319. PageID #: 223742



                                                                   Page 62

 1      developed in Cuyahoga, as I recall it.                      And --
 2               Q.      Toledo.
 3               A.      Was it Toledo first?               All right.
 4               Q.      Well, let's go --
 5               A.      All right.
 6               Q.      -- off of your memory.
 7               A.      All right.          We had -- we had the
 8      S.T.A.R.T. program.            We started the S.T.A.R.T.
 9      program, and it was a very positive program as
10      I recall.
11               Q.      And did S.T.A.R.T. get its start
12      because of any particular substance that was
13      being abused or trend in substance abuse, as
14      you recall it?
15               A.      I don't recall that.
16               Q.      Okay.      Were there any other
17      programs that, while you were director, that
18      you pushed for increased funding or staffing on
19      because you thought they would help address any
20      of the burdens of substance abuse in the
21      community?
22               A.      That was the primary one.
23               Q.      Okay.      So going back a little bit,
24      and we're kind of straddling two employers.
25      Back in, like, 2008, 2009, do you remember that

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 63 of 319. PageID #: 223743



                                                                   Page 63

 1      there was a general decrease in staffing and
 2      budgeting in Cuyahoga County and Summit County
 3      for Children and Family Services?
 4                A.     I don't recall that.
 5                Q.     Okay.       So what about when you --
 6      when you came in as director for Cuyahoga
 7      County in 2009, were you aware that they
 8      were -- you were just coming off of major cuts
 9      to staffing, including slashing the -- the
10      number of advocates in the S.T.A.R.T. program?
11                A.     What year was it?                  Can you -- can
12      you clarify what year that was?
13                Q.     2009?
14                A.     In 2009?         My memory is not very
15      good.      I can't say that I do recall that.
16                Q.     Do you remember there was a
17      national economic downturn in 2008 and 2009?
18                A.     I do remember that.
19                Q.     Do you remember there was a --
20      there were major budget cuts across the state
21      in 2009?
22                A.     Don't recall that.
23                Q.     Okay.       Do you remember that there
24      were -- that the S.T.A.R.T. program, back when
25      it had been established, had, for Cuyahoga

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 64 of 319. PageID #: 223744



                                                                   Page 64

 1      County, like, 35 advocates who were people who
 2      had specialized experience of having been
 3      substance abusers themselves, and they were
 4      intended to serve as kind of liaisons with
 5      families with substance abuse as a way to kind
 6      of improve the interaction with the families?
 7               A.      I do remember that.
 8               Q.      You've heard of an advocate for
 9      S.T.A.R.T.?
10               A.      Yes.
11               Q.      Do you remember that when you came
12      in as director, there weren't 35 advocates on
13      staff anymore; the budget was such that you
14      only had a handful?
15               A.      I do recall that.
16               Q.      Like three or four?                Does that ring
17      a bell?
18               A.      It rings a bell.
19               Q.      And do you remember that during the
20      two-year time period that you were involved,
21      that one of the things that was discussed was,
22      hey, it would help us deal with substance abuse
23      of various kinds, including whatever trend is
24      coming next on substance abuse, if we had more
25      advocates?

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 65 of 319. PageID #: 223745



                                                                   Page 65

 1               A.      I don't recall that.
 2               Q.      Do you recall any efforts that you
 3      made to -- or that you asked to be made to try
 4      to get more money for Cuyahoga County Children
 5      and Family Services to address anything about
 6      substance abuse?
 7               A.      I don't recall specifically.                  I
 8      mean, I know that we worked with the mental
 9      health board very closely.                  We did training
10      with them.       I remember some of those things.
11      But I don't recall -- I don't really recall, to
12      be honest with you.
13               Q.      And is that sometimes called the
14      ADAMHS Board?        That's what you're referencing?
15               A.      Yes, yes.
16               Q.      So there were joint programs with
17      the ADAMHS Board that were initiated during
18      your time, and we have some documents about
19      that.
20               A.      Uh-huh.
21               Q.      What I'm asking is, do you recall
22      whether there were other efforts where, through
23      the budgeting process, as cumbersome or
24      difficult as that may have been, you said, hey,
25      department or county or whatever board it was

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 66 of 319. PageID #: 223746



                                                                   Page 66

 1      that was making budgeting decisions, we need
 2      more money to hire people to do our job?                       Did
 3      any of that happen?
 4               A.      Well, we were constantly requesting
 5      more money.
 6               Q.      Uh-huh.
 7               A.      But our budget was our budget, and
 8      there was clarity there, as I recall it.
 9               Q.      Was any of the money that you were
10      requesting to provide additional support for
11      the impacts of substance abuse in Cuyahoga
12      County?
13               A.      I can't say specifically.
14               Q.      Okay.      Do you recall when it was
15      that you first noticed that were there reports
16      coming in that, where in the past there had
17      been a lot of, you know, alcoholism and alcohol
18      abuse at any given time, and that there'd been
19      a period of time when cocaine was prevalent and
20      methamphetamine was prevalent, that started
21      seeing an uptick on abuse of various kinds of
22      what you called opioids, including heroin?
23                       MR. McMONAGLE:             Objection to form.
24               A.      I -- I think that was a slow
25      progression, and, over time, it came to our

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 67 of 319. PageID #: 223747



                                                                   Page 67

 1      attention that, wow, it appears that there are
 2      more and more people that are overdosing or
 3      more and more people that are addicted.
 4                       But I -- I don't -- I don't recall
 5      it as, you know, it -- it was a slow kind of
 6      thing that came upon us, so to speak.                     That's
 7      the way I recall it.
 8               Q.      Do you recall, before you took the
 9      Cuyahoga County position, so when you were in
10      the assistant director position in Summit
11      County, if there was attention being paid at
12      that time to this sort of uptick in abuse of
13      prescription opioids or heroin or any of the
14      other drugs you characterized as opioids?
15               A.      Well, the meth -- you know, the
16      methamphetamines, those drugs were -- and I'm
17      referring to Summit County -- that they were --
18      it was rampant there, more so than other
19      places.
20               Q.      What about when you started
21      specifically seeing more heroin?                    Was that --
22      was that happening when you were still with
23      Summit County through '09?
24               A.      Heroin was not as prevalent as meth
25      was.     Meth was the drug of choice back then.

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 68 of 319. PageID #: 223748



                                                                   Page 68

 1               Q.      Did you see an uptick on heroin
 2      during your time with Summit County, though,
 3      even if it hadn't passed meth?
 4               A.      Yes.
 5               Q.      And do you remember discussions
 6      about that back in 2009 or --
 7               A.      I can't --
 8               Q.      -- 2008?
 9               A.      I don't recall the discussions, to
10      be frank.
11               Q.      But it was something that one way
12      or another came to your attention as assistant
13      director, hey, there's an impact of not just
14      meth these days, but now we're seeing heroin,
15      and that may factor into how we can provide
16      services in Summit County; is that correct?
17               A.      I don't know.
18               Q.      Does that ring a bell at all, those
19      sorts of discussions?
20               A.      Some.
21               Q.      Okay.      But you don't know the
22      details --
23               A.      I can't recall the details.                 If I
24      could, I would say.
25               Q.      And you don't recall any

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 69 of 319. PageID #: 223749



                                                                   Page 69

 1      initiatives coming out of it or getting
 2      additional funding back then, do you?
 3               A.      I don't recall.
 4               Q.      Is that the sort of thing you'd
 5      recall if you started a new program and got
 6      some more money for it?
 7               A.      I would think I would recall that.
 8               Q.      Okay.      So when you started with
 9      Cuyahoga County again as the director in 2009,
10      by that point in time, you already had in your
11      head, at least from Summit County, you know,
12      down to the -- the southeast, essentially,
13      we're already seeing a shift from
14      methamphetamine being the big thing to heroin
15      is on the uprise; is that correct?
16               A.      That's correct.
17               Q.      Okay.      And when you came into your
18      position with Cuyahoga County and you had it
19      for roughly two years, did you see, over that
20      time, an increase in heroin and the other sorts
21      of what you called opioids being abused and
22      impacting the provision of services from
23      Children and Family Services?
24               A.      I believe so.
25               Q.      And do you remember any discussions

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 70 of 319. PageID #: 223750



                                                                   Page 70

 1      you had about that with people above you on the
 2      chain, so to speak, at Health and Human
 3      Services or otherwise within the county?
 4               A.      Well, I can tell you with Bill
 5      Denihan, we had lots of discussions about --
 6      about it.
 7               Q.      What was his position?
 8               A.      He was the director of the ADAMHS
 9      Board.
10               Q.      And was it specific to, hey, we're
11      seeing opioids and opiates and heroin all being
12      abused in our community and this is a
13      particular burden on us?
14               A.      We -- we had -- yes, he was -- he
15      was aware of the burden, and we had lots of
16      discussions about it, met routinely on it.
17               Q.      And would that have been 2009
18      through 2011?
19               A.      Not '9.       I would say probably '10
20      and '11, to the best of my knowledge.
21               Q.      Would any of those discussions be
22      memorialized in any way, as far as you know,
23      either by --
24               A.      I don't know that.                 I don't know
25      that.

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 71 of 319. PageID #: 223751



                                                                   Page 71

 1               Q.      Let -- let me take a step back.
 2               A.      I'm sorry.
 3               Q.      Did you have meetings where, when
 4      you met with, like, the ADAMHS Board or you met
 5      with him, in any kind of context, any group
 6      meetings that, there'd be minutes prepared of
 7      meetings that at least summarized what went on?
 8               A.      I'm not sure.
 9               Q.      So we do have some minutes of some
10      meetings you attended.               Not a lot.
11               A.      Uh-huh.
12               Q.      But was it practice for certain
13      types of meetings that you had that were, like,
14      monthly meetings with a group, you'd get an
15      agenda circulated before a meeting and get a
16      copy of the minutes from the last meeting
17      distributed?
18               A.      That would be practice, I would
19      think.
20               Q.      Pretty standard government
21      practice?
22               A.      I would think that's a standard
23      government practice that's been...
24               Q.      And do you think that any of these
25      meetings you had with Bill Denihan in 2010 and

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 72 of 319. PageID #: 223752



                                                                   Page 72

 1      2011 would have been memorialized in these
 2      sorts of minutes?
 3               A.      I don't know that, but I would
 4      think so.
 5               Q.      Okay.      And do you remember around
 6      this exact same time, 2010, 2011, there were
 7      already statewide efforts that the governor's
 8      office was initiating conferences and doing
 9      things on a statewide basis to look at the
10      impact of opioid or opiate abuse on various
11      aspects of the state and government services?
12               A.      I don't recall them.
13               Q.      Does that ring a bell at all, that
14      there were statewide efforts going on?
15               A.      It rings a bell, but I don't recall
16      specifics.
17               Q.      What about any task forces that
18      were set up, either by Cuyahoga County across
19      disciplines or by anything on a statewide
20      basis?
21               A.      I'm sorry.          I just don't recall.
22               Q.      Okay.      The conversations you had
23      with Bill Denihan of the ADAMHS Board, do you
24      recall anything coming out of that that led to
25      a specific proposal for more money, more

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 73 of 319. PageID #: 223753



                                                                   Page 73

 1      staffing, or a change of policy specific to
 2      Children and Family Services?
 3               A.      I don't recall.
 4               Q.      But any -- anything relating to a
 5      policy change would have to be memorialized in
 6      documents proposing policy changes and, like,
 7      redlining --
 8               A.      Yes, yes.         If there are policies
 9      that we were changing.
10               Q.      And -- and if you set up any kind
11      of new program, like a new version of
12      S.T.A.R.T. or some change to how S.T.A.R.T. was
13      done, that would be memorialized too, right?
14               A.      I would think so.
15               Q.      And all of the budgeting
16      discussions, those get memorialized too, right?
17               A.      Should have been.
18               Q.      So sitting here today, do you -- do
19      you remember ever getting, during this time
20      period when everybody was recognizing there was
21      this uptick in the impact on governmental
22      services from this new trend in drug abuse
23      relating to specifically, like, heroin and
24      other opiates, did anything change in terms of
25      how Children and Family Services did its work,

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 74 of 319. PageID #: 223754



                                                                   Page 74

 1      got its people, got its money?
 2               A.      I don't know that.
 3               Q.      You don't recall any changes?
 4               A.      I don't -- I just don't know.
 5               Q.      There may have been changes, but
 6      you don't remember them?
 7               A.      I just don't know.
 8                       MR. McMONAGLE:             Is this a good time
 9      for a break?
10                       MR. ALEXANDER:             In a couple more
11      seconds I think we can bring it up.
12                       Are you okay?
13                       THE WITNESS:           Yeah.       I'd like a --
14      I'd like a break, but okay.
15                       MR. ALEXANDER:             Okay.     Well, let me
16      just make sure we -- we wrap up this --
17                       THE WITNESS:           Sure.
18                       MR. ALEXANDER:             -- part of the
19      discussion.
20                       THE WITNESS:           Sure.
21               Q.      Are you aware of any initiatives
22      that you or your staff were part of during this
23      time period with Cuyahoga County from 2009 to
24      2011 that actually came to fruition, where
25      there actually was some new -- new program

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 75 of 319. PageID #: 223755



                                                                    Page 75

 1      launched, some additional funding for an
 2      existing program, anything like that to try to
 3      address at all what you'd recognized as an
 4      additional impact on Children and Family
 5      Services from the increasing abuse of opioids
 6      or opiates, including heroin?
 7               A.      I just don't recall it.                  I just
 8      don't recall.
 9               Q.      And do you think that's because
10      there wasn't anything that ever came to
11      fruition, or because, you know, there may or
12      may not have been and you just don't remember
13      10 years later?
14               A.      I -- I just don't remember 10 years
15      later.
16               Q.      Okay, fair enough.
17                       MR. ALEXANDER:             Now is a good time
18      for a break if you want one.
19                       THE WITNESS:           Yep, I'd like one.
20                       THE VIDEOGRAPHER:                  Off the record,
21      11:04.
22                        (A recess was taken.)
23                       THE VIDEOGRAPHER:                  On the record,
24      11:19.
25      BY MR ALEXANDER:

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 76 of 319. PageID #: 223756



                                                                   Page 76

 1               Q.       Ms. Forkas, do you have any of your
 2      testimony thus far you need to change or
 3      supplement in any way?
 4               A.       No.
 5               Q.       Did you talk with Plaintiffs'
 6      counsel during the break?
 7               A.       Yes, I...
 8               Q.       So I just want to make sure I'm
 9      clear, because I don't want to break it, create
10      any issues.        So I'm not asking about any
11      conversations that you had with counsel for
12      Stark County when Plaintiffs' counsel wasn't
13      present.        But if Plaintiffs's counsel was
14      present during any conversations, that's what I
15      want to know about, okay?
16               A.       Uh-huh.
17               Q.       So did you have conversations where
18      Plaintiffs' counsel was present at all during
19      the break?
20               A.       Did we have conversations?
21               Q.       Yes.
22               A.       Yes.
23               Q.       Did you talk about anything
24      substantive in terms of the deposition thus
25      far?

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 77 of 319. PageID #: 223757



                                                                    Page 77

 1               A.      No.     It was about me, how was I
 2      feeling, how was I doing, that kind of thing.
 3               Q.      Were you given any new information
 4      or any instructions?
 5               A.      No instruction.              No information.
 6               Q.      Any -- I asked you earlier about
 7      whether you had any information about whether
 8      any of the allegations against any of the
 9      Defendants were correct or incorrect.                       Do you
10      remember those questions?
11               A.      Vaguely.
12               Q.      Do -- do you know if any of the
13      allegations are correct about what the impact
14      on the Plaintiffs has been relating to anything
15      about opioids or opiates in terms of damages
16      they claim or injuries that they claim?
17               A.      No.
18               Q.      Okay.      Do you have any personal
19      knowledge about the damages, if any, sustained
20      by Cuyahoga County relating to anything about
21      opioid or opiate abuse?
22               A.      Relating to the agency?               In
23      general?
24               Q.      Related to the county.
25               A.      To the -- to the county?

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 78 of 319. PageID #: 223758



                                                                   Page 78

 1               Q.        Yes, ma'am.
 2               A.        Could you please define county,
 3      what you -- what do you mean by that?
 4               Q.        Sure.      So the county that's suing
 5      is the governmental entity, and they're made up
 6      a bunch of branches and they have various
 7      allegations and claims about the impact, not
 8      just on Children and Family Services, but
 9      Health and Human Services more broadly, and
10      various other branches of government and
11      impacts on governmental services.
12                         Does that make since so far?
13               A.        Yes.
14               Q.        And Summit County has similar
15      claims.         Does that make sense?
16               A.        Makes sense.
17               Q.        Do you have any personal knowledge
18      about whether there are any damages sustained
19      by Cuyahoga County, and if so, how much?
20               A.        No idea.
21               Q.        Same thing for Summit County?
22               A.        Same thing.           No idea.
23               Q.        And while you were director of
24      Children and Family Services, did you have your
25      staff or participate in any analyses that

                                   Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 79 of 319. PageID #: 223759



                                                                   Page 79

 1      looked at, like, the financial impact of any
 2      aspect of substance abuse on Children and
 3      Family Services?
 4               A.        I don't recall that.
 5               Q.        Okay.      What about, like, budgeting
 6      demands, like, we should have this many more
 7      people in these different positions because of
 8      this uprise in alcoholism or methamphetamine or
 9      cocaine or something else?
10               A.        I don't recall.
11               Q.        What -- what about anything
12      relating to how much additional money it would
13      take or money for staffing it would take to
14      allow you to keep up with the demands that were
15      put on the division because of any aspect of
16      substance abuse, including opiates or opiates
17      [sic]?
18               A.        I don't recall those conversations.
19               Q.        Or analyses like that?
20               A.        Or analyses.
21               Q.        And the same thing for Summit
22      County.         Do you recall any analyses like that
23      or --
24               A.        No.
25               Q.        -- discussions about financial

                                   Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 80 of 319. PageID #: 223760



                                                                   Page 80

 1      impact?
 2               A.      I don't recall.              I'm sorry.     I just
 3      don't recall.
 4               Q.      So let me -- let me make sure we're
 5      on the same page about this.
 6                       Given what you said about that
 7      there's -- substance abuse is one of the main
 8      drivers of Children and Family Services, and
 9      that various other things, including economic
10      downturn and other societal factors impact the
11      need for Children and Family Services, is it
12      also your belief that there's a central
13      financial impact from any of those drivers as
14      well?
15               A.      I believe so.
16               Q.      And that could be expressed by,
17      like, this much of our existing budget is
18      devoted to addressing this particular type of
19      issue, or we would need this amount of
20      additional money to be able to keep up with the
21      demands caused by, you know, meth epidemic or
22      crack epidemic or, you know, mental health
23      crisis or whatever?
24               A.      I just don't recall those
25      conversations.

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 81 of 319. PageID #: 223761



                                                                   Page 81

 1               Q.      Okay.      But -- but is that what you
 2      think happens, is that at any point in time,
 3      some portion of the money that's being spent or
 4      the money that could be spent on Children and
 5      Family Services could be attributed to the
 6      impact of the, you know, mental health crisis
 7      or crack epidemic or meth epidemic?
 8               A.      I don't know that.
 9               Q.      Was -- was that part of discussions
10      that you're aware of while you were there of,
11      hey, you know, a large part of our budget is
12      taken up by addressing these sorts of trends
13      and, you know, maybe we should quantify it in
14      some way?
15               A.      I don't know that.
16               Q.      Okay.      Like in connection with
17      budgeting proposals, do you recall anything
18      where people would say, as maybe making a more
19      persuasive claim for we need more money to
20      fulfill our function, we should say, listen,
21      there's a big impact of this thing or that
22      thing that's going on locally or nationally or
23      statewide to try to get more money to do our
24      job?
25                       MR. McMONAGLE:             Objection to form.

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 82 of 319. PageID #: 223762



                                                                   Page 82

 1               A.      I don't know that.                 I can't answer
 2      your question.
 3               Q.      And did you participate in making
 4      those sorts of pitches for more money in the
 5      budget process?
 6               A.      I'm not sure.
 7               Q.      Do -- do you think that Cuyahoga
 8      County Division of Children and Family Services
 9      did a good job under the time period, under
10      you, during the time period when you were the
11      director?
12               A.      I did the best job I could.
13               Q.      And do you think the division did a
14      good job?
15               A.      I think the division did the best
16      job that they could considering the
17      circumstances of things that were going on in
18      the agency at the time.
19               Q.      And what were those things going on
20      in the agency at the time that --
21               A.      Well --
22               Q.      -- make it harder?
23               A.      --we had --
24               Q.      Made it harder?
25               A.      Well, we -- you know, from -- we

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 83 of 319. PageID #: 223763



                                                                   Page 83

 1      had fatalities, which is very difficult.                       We
 2      were in the media.           I mean, there were just a
 3      lot of things that were going on from the time
 4      that I started working there to the time that I
 5      left.
 6               Q.      Okay.      So I have the media reports,
 7      and we know about the --
 8               A.      Sure.
 9               Q.      -- deaths that were in the media.
10      But I want to make sure that you can give us
11      what the list is in your head of the lot of
12      things that were going on that make it -- made
13      it harder for Children and Family Services to
14      do its job well.
15                       Can you give us that list of what
16      it was, other than the media attention to the
17      deaths?
18               A.      Well, it was the -- about the work.
19      And about the volume of the work.
20               Q.      Can you explain that please?
21               A.      Well, we had all kinds of things
22      going on in the agency.                When I came back to
23      the agency, it was a very different agency than
24      what -- when I had left.                I can tell you
25      that -- that communication wasn't very good.

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 84 of 319. PageID #: 223764



                                                                   Page 84

 1      There were problems between management.                      We
 2      were working on those kinds of things.
 3                          We needed -- we did need more
 4      services.          We did do a blue-ribbon panel, which
 5      I'm sure you read about, to try to develop the
 6      programs.          We brought experts in to try to
 7      figure out what are the things we can -- you
 8      know, that we can work on, why is this
 9      happening.          We did a lot of things.            There were
10      lots of problems.
11               Q.         Okay.      So we'll talk about the
12      panel.          We do have that.           That was led by a
13      professor from Case Western, correct?
14               A.         Yes, David.
15               Q.         So that's kind of on the "steps to
16      fix it" side, if you will.
17               A.         Uh-huh.
18               Q.         I want to make sure we have your
19      list of what the problems were, what the
20      impediments were.
21                          So you talked about communications
22      within management.
23               A.         Uh-huh.
24               Q.         Correct?
25               A.         Uh-huh.

                                    Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 85 of 319. PageID #: 223765



                                                                   Page 85

 1               Q.      Is that a yes?
 2               A.      Yes.
 3               Q.      That's one of those --
 4               A.      Sorry.
 5               Q.      -- things where --
 6               A.      That's -- got it.
 7               Q.      -- you got to use words where you
 8      can.     Okay.
 9               A.      Yes.
10               Q.      And that wasn't an issue of how
11      much funding you had or anything relating to
12      drug abuse; the management communication issue
13      was just a structural problem?
14               A.      It was a structural problem.
15               Q.      Okay.      And there was also an issue,
16      I think, from what you've said, about the way
17      that different parts of the government
18      communicated, the interaction between different
19      divisions of Health and Human Services or
20      interaction with things like the ADAMHS Board
21      or the courts, there's intragovernmental
22      communication issues as well, correct?
23               A.      That's true.
24               Q.      I think you mentioned something
25      about the volume of cases.                  The volume of cases

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 86 of 319. PageID #: 223766



                                                                   Page 86

 1      during this time period was going up, but
 2      you're staffing and your budgeting was not; is
 3      that right?
 4               A.      That's true, I believe.
 5               Q.      Which meant that the caseload was
 6      going up for every worker?
 7               A.      Caseloads do go up.
 8               Q.      All right.          So budgeting issues,
 9      staffing issues, internal structural
10      communication issues, communication issues
11      within the government but outside of Children
12      and Family Services, increased staffing needs.
13                       What else, please?
14               A.      More programming, more services
15      needed.
16               Q.      And what were the additional
17      services and programming needed that you recall
18      identifying during this time period of 2009 to
19      2011?
20               A.      I don't recall.              I don't recall
21      exactly what they were.
22               Q.      But in general, there was just more
23      stuff to do?
24               A.      There was lots of things to do,
25      lots of services that were needed.

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 87 of 319. PageID #: 223767



                                                                    Page 87

 1               Q.      Okay.      And these -- all of these
 2      things added up to make it hard to run a
 3      division at the level of performance that you
 4      would want in terms of protecting the safety of
 5      children of Cuyahoga County?
 6               A.      Repeat your question, please.
 7               Q.      The things that you've been
 8      identifying that made your life more difficult
 9      or made the job of the division harder, those
10      impacted the ability of the division to fulfill
11      it's primary mission of protecting the safety
12      of the children of Cuyahoga County, correct?
13               A.      Well, I'd like -- I'd like to
14      believe that, you know, there's -- that
15      people were -- children and families were still
16      receiving services.            They were receiving
17      services all the way through.                       Now, were they
18      receiving the services that we previously had?
19      No, those were reduced.
20               Q.      So the level of services that were
21      provided, from your perspective, reduced during
22      2009 to 2011, compared to your historic
23      experience?
24               A.      Correct.
25               Q.      And that was not driven by the

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 88 of 319. PageID #: 223768



                                                                   Page 88

 1      abuse of opioids or opiates in the community,
 2      was it?         That trend?
 3               A.        I can't answer that question.
 4               Q.        From what you've said, there were a
 5      bunch of other factors that impacted that as
 6      well, correct?
 7               A.        There were factors.
 8               Q.        And is it true that one of the big
 9      factors was that the overall budget was less in
10      2009 than it had been a couple years earlier?
11               A.        I don't recall that, numbers.
12               Q.        What about from the state's
13      financial contribution to Children and Family
14      Services.         Do you recall that Ohio was last in
15      the nation --
16               A.        I do.
17               Q.        -- in terms of how much was
18      contributed by the state to the county
19      provision of services?
20               A.        I do.
21               Q.        Okay.      And that they were less, by
22      a fair margin, that they were -- it was often
23      quoted they could double the amount that the
24      state gave to each county and they'd still be
25      last in the country?

                                   Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 89 of 319. PageID #: 223769



                                                                   Page 89

 1               A.      It's true.
 2               Q.      Okay.      And how did that impact
 3      things?
 4               A.      As you can imagine, cause- -- it
 5      was difficult.
 6               Q.      And that meant that a lot of the
 7      money that was going to go to anything for
 8      Children and Family Services had to come from
 9      private sources, federal funds, or a local
10      levy; is that correct?
11               A.      That's correct.
12               Q.      And in terms of federal funds, do
13      you recall during this time period when you
14      were director, doing anything to try to get
15      additional federal funds because of anything
16      relating to increasing abuse of opioids or
17      opiates?
18               A.      I don't recall.
19               Q.      What about private funding?                 Did
20      you recall efforts to try to get more private
21      funding during this time?
22               A.      I don't recall.              I -- not certain.
23               Q.      Okay.      And let me ask it more
24      generally.       Did you do anything during this
25      time to try to get more federal funding for any

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 90 of 319. PageID #: 223770



                                                                   Page 90

 1      purpose?
 2               A.      I don't recall.
 3               Q.      Okay.      And did you do anything or
 4      participate in anything about trying to
 5      increase the local levy?
 6               A.      No, not that I recall.
 7               Q.      As a resident of Cuyahoga County
 8      and somebody in this field, including somebody
 9      who's participated in statewide entities like
10      PCSAO over the years, do you know anything
11      about what's gone on with the levy for Cuyahoga
12      County to try to get money for Children and
13      Family Services?
14               A.      Currently right now?
15               Q.      Yeah.
16               A.      No, not right now.
17               Q.      Do you know that essentially, for
18      many years after you left the director
19      position, they still didn't increase the levy
20      and that the funding remained essentially flat
21      or decreasing?
22               A.      No, I didn't know that.
23               Q.      We talked that you knew Ms. Rideout
24      and that you talked to her in connection with
25      the succession of her taking over your

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 91 of 319. PageID #: 223771



                                                                   Page 91

 1      position, correct?
 2               A.      Somewhat.
 3               Q.      Okay.      Did you talk to your
 4      predecessor at all?
 5               A.      No.
 6               Q.      Who was your predecessor?
 7               A.      I don't recall.
 8               Q.      Have you talked to any of the
 9      people who've had the director position since
10      Ms. Rideout?
11               A.      Anybody -- repeat the question,
12      please.
13               Q.      Have you had any dealings with
14      Cuyahoga County Division of Children and Family
15      Services since Ms. Rideout stopped being
16      director?
17               A.      No.
18               Q.      Okay.
19               A.      I think it was Tom Pristow, wasn't
20      it?
21               Q.      Yes.     Did you ever deal with him?
22               A.      Very indirectly.
23               Q.      And have you had -- do you have any
24      personal knowledge of what's gone on in the
25      division in terms of funding or staffing or

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 92 of 319. PageID #: 223772



                                                                   Page 92

 1      programs, anything like that?
 2               A.        None.
 3               Q.        You've focused on Fairfax County
 4      and now Stark County since then?
 5               A.        Yes.
 6               Q.        Okay.      So you don't have personal
 7      knowledge of how any trends may have changed in
 8      terms of the impact of different types of drug
 9      abuse or substance abuse on Cuyahoga County
10      Children and Family Services after you were
11      director, correct?
12               A.        Correct.
13               Q.        Do you know if any of the
14      discussions that you had with Ms. Rideout when
15      she was taking over had anything to do with the
16      impact of substance abuse?
17               A.        No.     It was more just about the
18      agency.         Very, very vague.             You know, we didn't
19      talk about specifics.                It was more about, you
20      know, when she was thinking about taking the
21      job, actually.
22               Q.        Did you counsel her against taking
23      the job?
24               A.        No.     I li- -- I listened to her.
25      That was it.

                                   Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 93 of 319. PageID #: 223773



                                                                   Page 93

 1                Q.     Did you apply for the job at the
 2      end of 2010 when --
 3                A.     No.
 4                Q.     -- she ended up getting it?
 5                A.     No.
 6                Q.     Do you -- do you know if you had
 7      any discussions about the importance of the
 8      S.T.A.R.T. program or kind of ramping up the
 9      S.T.A.R.T. program to get its staffing levels
10      up?
11                A.     I don't recall anything.
12                Q.     Do you recall anything during your
13      time as director about the impact on
14      performance from having, you know, a tenth,
15      roughly, of S.T.A.R.T. funding that you were
16      supposed to have for advocates?
17                A.     No, I don't recall that.                 I don't
18      recall those conversations.
19                Q.     Do you recall any conversations
20      about the importance of the advocates for the
21      S.T.A.R.T. program?
22                A.     I don't recall it.
23                Q.     When you were director of Children
24      and Family Services for Cuyahoga County, did
25      you have an e-mail account there?

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 94 of 319. PageID #: 223774



                                                                   Page 94

 1               A.      Yes.
 2               Q.      Okay.      And did you conduct most of
 3      your business through e-mail or telephone,
 4      in-person meetings?
 5               A.      All of the above.
 6               Q.      Okay.      And did you -- were there
 7      certain types of documents you would create
 8      back then, in terms of you would write up your
 9      own memos or were you somebody, you were like,
10      hey --
11               A.      No.
12               Q.      -- dictate it and have somebody
13      type it up?
14               A.      Dictate it.           I had an
15      administrative assistant that did that.
16               Q.      What was her name?
17               A.      Regina Thigpen.
18               Q.      We've seen some documents from her.
19      I just need to --
20               A.      Yeah.      Regina Thigpen.
21               Q.      Okay.      What other sorts of
22      documents would you ever create under your own
23      name, besides e-mails?
24               A.      I don't know.
25               Q.      Would you, like, edit memos that

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 95 of 319. PageID #: 223775



                                                                   Page 95

 1      somebody else prepared in, like, a Word file or
 2      a -- look at a spreadsheet somebody did for --
 3      with Excel, add comments or change it?
 4               A.      Not in general.              We did those in
 5      meetings.       Budget meetings, for example.
 6               Q.      And what sort of documents would
 7      come out of a budget meeting or be generated in
 8      connection with a budget --
 9               A.      Audrey would -- you know, Excel
10      spreadsheets, she'd -- things like that.                       You
11      know, the -- the last quarter, the last month,
12      where we were with the budget in general.
13      Those kinds of things.
14               Q.      Did you have some sort of
15      specialist who would deal with budgets or
16      statistics?
17               A.      Audrey Beasley.
18               Q.      Did you keep hard copy files from
19      your time as director, or was it all
20      electronic?
21               A.      Electronic.
22               Q.      You mentioned earlier something
23      called case files where we had a little
24      discussion about that.
25                       Would you ever have an occasion to

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 96 of 319. PageID #: 223776



                                                                   Page 96

 1      actually look at a case file when you were
 2      director?
 3               A.      I did on occasion.                 Depends on, you
 4      know, like, for example we had a few fatalities
 5      when -- and I would look at the case files.
 6      It's been a long time since I thought about
 7      that.
 8               Q.      Was there a reason to look at a
 9      case file other than when there was a
10      particular case that was, like, in the press or
11      where there was a death?
12               A.      It was just good to see everything
13      that was in the file to redo- -- to review.                        We
14      did reviews.
15               Q.      So we have mentioned SACWIS.                  Would
16      you ever ask for reports to be run out of
17      SACWIS, either by asking your staff or
18      communicating directly with the state to have
19      it run?
20               A.      There were SACWIS reports that
21      were -- you know, there were canned reports
22      that we would -- that we would get.
23               Q.      And did -- was the way it worked
24      that you had somebody that could run the report
25      out of SACWIS, or you had to ask somebody at

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 97 of 319. PageID #: 223777



                                                                   Page 97

 1      the state to run it for you?
 2               A.       No, we -- out of -- we could -- we
 3      could run -- I believe we could run reports out
 4      of SACWIS.        I believe -- I believe so.
 5               Q.       Were there some reports that you
 6      could run yourselves and other reports that had
 7      to be run by the state?
 8               A.       I'm not sure.           I can't answer that
 9      question.        I don't know that.
10               Q.       And you said there were canned
11      reports.        Were there specific reports that you
12      would have had the ability to be request be
13      run?
14               A.       There -- there were things, the
15      canned reports.          You know, there were reports
16      about placements and about dollars with
17      placements, and, you know, those kinds of --
18      those kinds of things.
19               Q.       And do you recall ever asking for
20      any new or different type of report to be run?
21               A.       I don't recall.
22               Q.       And why was it important to know
23      dollars with placements?
24               A.       Well, it's always good to know how
25      much money you're spending so that you can move

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 98 of 319. PageID #: 223778



                                                                   Page 98

 1      money around if you need to.
 2               Q.      Would you ever ask that it be,
 3      like, cross-referenced to say, okay, here's
 4      much -- how much we're spending on placements
 5      and here's how much relates to, you know, cases
 6      where the placement is attributed to, you know,
 7      alcohol abuse or attributed to, you know, a
 8      mental health issue or something else?
 9               A.      I don't know that we had that data
10      in an aggregate format.
11               Q.      That may not have been within the
12      system's capabilities back when you were
13      director?
14               A.      It was a long -- well, I'm not
15      sure.
16               Q.      Okay.      Other than SACWIS, were
17      there other databases or data sources that you
18      or your staff would utilize to get information
19      you would use?
20               A.      We still had FACS at the same time,
21      because there were problems with SACWIS.
22               Q.      What was that?
23               A.      Well, there were -- you know, it
24      was -- there was just -- just some things got
25      brought on at different points in time with --

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 99 of 319. PageID #: 223779



                                                                   Page 99

 1      with SACWIS, so --
 2                Q.     I'm sorry.           What -- what was FACS?
 3                A.     FACS was the previous system.                    So
 4      there was dual entry on finance for a -- for a
 5      short period of time, so there was FACS and
 6      then there was SACWIS.
 7                Q.     Do you know what "FACS" stood for?
 8                A.     I used know.
 9                Q.     Who maintained that?
10                A.     The state.
11                Q.     Okay.       And -- but the data entry
12      would be done on the county level?
13                A.     Uh-huh.
14                Q.     Yes?
15                A.     It was loaded down -- yes.                  It was
16      loaded down every night and sent to the state.
17                Q.     Was there also a time when you
18      noticed that there was an increasing burden on
19      your staff, the caseworkers, because of how
20      much time they had to spend entering data into
21      SACWIS or FACS?
22                A.     It was dual entry, and it was
23      cumbersome, but we needed to be sure that it
24      was accurate.
25                Q.     And what kind of reports could you

                                 Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 100 of 319. PageID #: 223780



                                                                    Page 100

 1      get out of the FACS database?
 2               A.       Well, I didn't run anything out of
 3      FACS.
 4               Q.       You had staff that could do that?
 5               A.       There was -- there was IT staff
 6      that could do that if needed.                        I don't recall
 7      it, reports or what the reports were.
 8               Q.       Okay.      Other than SACWIS and FACS,
 9      were there other databases that were used to
10      look at data collectively or run reports of any
11      sort?
12               A.       Possibly Excel.              Excel
13      spreadsheets, you know, everybody's using Excel
14      spreadsheets --
15               Q.       What sort --
16               A.       -- but no real --
17               Q.       Sorry.
18               A.       You're interrupting me now.
19                        That's it.          Go ahead.
20               Q.       I'm sorry.
21               A.       That's all right.
22               Q.       What sorts of reports or analyses
23      would you or your staff do through Excel?
24               A.       They would track certain costs, I
25      believe.        It was really more of a finance --

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 101 of 319. PageID #: 223781



                                                                  Page 101

 1      handling finance.            And we would review --
 2      review them.
 3               Q.      And did you have particular staff
 4      who was responsible for tracking financing and
 5      spending?
 6               A.      Yes.
 7               Q.      Who was that?
 8               A.      Audrey Beasley.
 9               Q.      Do you have in your mind, as you
10      sit here today, a wish list of things that you
11      would have wanted to initiate if you'd had
12      additional money back then?
13               A.      I don't know.             I can't answer that
14      question.
15               Q.      And have you ever thought about we
16      really needed more money back then to address
17      any aspect of substance abuse in Cuyahoga
18      County?
19               A.      I think we always needed more money
20      for everything.
21               Q.      Okay.       Not specific to substance
22      abuse?
23               A.      Could be.          Could be.        Could have
24      been all the -- all the problems that we had.
25               Q.      Okay.       Let me ask it this way.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 102 of 319. PageID #: 223782



                                                                  Page 102

 1      When you say we could have used more money all
 2      the time for all sorts of things, that is not
 3      saying, oh, we specifically needed money just
 4      to address opioid or opiate abuse?
 5               A.      We needed money for that.                 We
 6      needed money for all different kinds of things
 7      at the agency.          If we would have -- could have
 8      had it, we would have developed some things.
 9      We did develop some things, you know, but we
10      did the very best we could with -- with what we
11      had.
12               Q.      Okay.       And do you think that you
13      made adequate efforts to try to get increased
14      funding when you were director?
15               A.      I tried.         I tried.
16               Q.      And you couldn't get more money?
17               A.      We got some, but it was not what we
18      needed.
19               Q.      Like, I mean, you didn't get
20      millions of extra dollars during your time;
21      the --
22               A.      No.
23               Q.      -- budget was pretty flat?
24               A.      It was a flat budget, but we got
25      some money.        So money that was not spent, for

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 103 of 319. PageID #: 223783



                                                                  Page 103

 1      example, on placements, we were able to move
 2      some of that money so that we could do it --
 3      use it for programming.                 You know, same money,
 4      but where we underspent a little, we could move
 5      some of that money.
 6               Q.      So during this time period when you
 7      were director and the budget was flat, your
 8      needs were not flat; they were increasing,
 9      correct?
10               A.      They were increasing.
11               Q.      And that is not just because of
12      opioid or opiate abuse in the community; that's
13      because of a bunch of things?
14               A.      Bunch of things.
15               Q.      And in your mind, can you -- can
16      you weigh that of how much of that has anything
17      to do with what you'd recognize at the time was
18      an increase in the use of or abuse of opioids
19      or opiates versus all of the other things?
20               A.      To be honest with you, I can't.
21               Q.      Okay.       Which one's more of a
22      driver?
23               A.      It's hard to say.
24               Q.      Okay.       So the -- all the other
25      things that were leading to increased burden

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 104 of 319. PageID #: 223784



                                                                  Page 104

 1      during 2009 to 2011, can -- can you list those,
 2      of what you think was -- why it was that was
 3      every year you had more and more need for
 4      Children and Protective Services or Children
 5      and Family Services, staffing, spending
 6      programs, all of that?
 7               A.      I can't say.
 8               Q.      I mean, it's a lot of things,
 9      right?
10               A.      It was a lot of things.
11               Q.      And during this time period you're
12      coming right out of the economic downturn from
13      2008 and 2009, correct?
14               A.      I suppose.
15               Q.      Do you recall -- well, let me ask
16      this.      Do you remember a time in Cuyahoga
17      County when there was massive investigation and
18      prosecution of public corruption?
19               A.      Do I remember that time?
20               Q.      Yes.
21               A.      Yes.
22               Q.      And sound right that, like, 60-plus
23      people were indicted or convicted back then for
24      various types of public corruption?
25               A.      I recall that.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 105 of 319. PageID #: 223785



                                                                  Page 105

 1               Q.      And did that impact the ability to
 2      get funding when you were director, or the
 3      ability to do your job well?
 4               A.      I can't say that.
 5               Q.      I mean, it wasn't like all of the
 6      sudden coming out of a period of time with
 7      massive embezzlement that there was more money
 8      in the budget available for Children and Family
 9      Services, right?
10               A.      I don't believe so.
11               Q.      That -- that wouldn't make sense,
12      would it?
13               A.      Doesn't seem to.
14               Q.      Was there also a change in the
15      process for getting funding during the time you
16      were director?
17               A.      I don't believe there was, but I'm
18      not 100 percent.           I don't really recall that.
19               Q.      In general, did you find it -- find
20      that whoever it was, was controlling the
21      pursestrings, if you will, of getting money for
22      Children and Family Services when you were
23      director, was tight on the money or were
24      they -- they lenient in terms of giving you
25      money that you could justify that you needed?

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 106 of 319. PageID #: 223786



                                                                  Page 106

 1               A.      No, there wasn't leniency.                 We'll
 2      just say that.
 3               Q.      And do you wish you had more money?
 4               A.      Always.
 5               Q.      Have you ever kind of quantified
 6      that of, you know, I wish we had another $20
 7      million a year for our budget, $30 million a
 8      year, anything like that?
 9               A.      I can't say.            I don't recall.
10               Q.      Would you have needed a lot more
11      money to do a better job?
12               A.      I think so.
13               Q.      Were you able to fill positions
14      when you had them open?
15               A.      No.     Not all.
16               Q.      Why not?
17               A.      Well, there were -- just not the --
18      the money wasn't there, as I recall it.
19               Q.      Do you also recall that there were
20      issues with the HR department for the county in
21      terms of them processing paperwork and setting
22      up trainings and doing all of the steps so that
23      you could actually fill positions that were
24      open to be filled?
25               A.      I don't recall that.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 107 of 319. PageID #: 223787



                                                                  Page 107

 1               Q.      What about turnover?                Do you recall
 2      having an unacceptable rate of turnover from
 3      your perspective?
 4               A.      Turnover, initially, when I first
 5      got there, was a problem, but we had focused on
 6      improving the turnover rate.                     It was -- it was
 7      fairly low, but then I can't speak over time.
 8               Q.      And turnover was particularly an
 9      issue among new hires, so people tend to leave
10      within roughly their first year, particularly
11      in intake?
12               A.      I don't recall that, but that would
13      make sense.
14               Q.      And so when you have a problem of
15      it's hard to hire people and then you have
16      people leaving faster than you hope, you end up
17      with not enough people to fill the positions
18      that you have budget -- you have money
19      allocated for; is that what happens?
20               A.      I can't say that.
21               Q.      Okay.       Did you ascertain, during
22      this time period, that the lack of full
23      staffing was a problem for the provision of
24      services?
25               A.      No.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 108 of 319. PageID #: 223788



                                                                  Page 108

 1                               -    -     -    -     -
 2                         (Thereupon, Deposition Exhibit 1,
 3                         12/14/2010 Letter from Deborah
 4                         Forkas to Ed FitzGerald Re: Position
 5                         of Deputy Director of Children and
 6                         Family Services, CUYAH_012151317 to
 7                         012151320, was marked for purposes
 8                         of identification.)
 9                               -    -     -    -     -
10               Q.        I've marked as Exhibit 1 -- there's
11      a copy for you.          I'll identify the document for
12      the record, and then there's a copy for the
13      Plaintiffs' counsel and counsel for Stark
14      County.         So you get the one with the sticker on
15      it, on top.         That's -- so it's going to be with
16      the exhibits.         And then down there.
17                         So Exhibit 1 is a document that was
18      produced by Cuyahoga County in this litigation,
19      bearing Bates number CUYAH_012151317 through
20      20.
21                         Those little numbers in the bottom
22      right are called Bates numbers.                      Do you see
23      that?
24               A.        (Witness nodding head.)
25               Q.        I may refer to that to help you

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 109 of 319. PageID #: 223789



                                                                  Page 109

 1      focus on a particular page or something.                       Does
 2      that make sense?
 3               A.      Yes.
 4               Q.      Okay.       So Exhibit 1 says that it's
 5      from you, as director of Cuyahoga County
 6      Children and Family Services, from December 14,
 7      2010.      And was that your title at that time?
 8               A.      I'm sorry.
 9               Q.      Were you the director as of
10      December 14th --
11               A.      Yes.
12               Q.      -- 2010?
13               A.      Yes.
14               Q.      And it attaches a copy of what it
15      says is your CV or resume, which is a
16      three-page document after the cover letter.                         Do
17      you see that?
18               A.      Uh-huh.
19               Q.      Does that look like that was a
20      current resume or CV at that time?
21               A.      It looks like the real thing.
22               Q.      Do you see anything in here that
23      you know to be inaccurate?
24               A.      I am not sure about the $184
25      million budget.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 110 of 319. PageID #: 223790



                                                                  Page 110

 1               Q.        And that's the first bullet under
 2      what you've listed for Cuyahoga County
 3      Department of Children and Family Services?
 4               A.        Uh-huh.
 5               Q.        The time when you were director.
 6                         So can you just explain what it is,
 7      why were you writing a letter -- here it's
 8      directed to Mr. FitzGerald, which -- who would
 9      have been the county executive at the time,
10      correct?
11               A.        Uh-huh.
12               Q.        Yes?
13               A.        Yes.
14               Q.        So why was it after you had already
15      had the job for close to two years that you
16      were sending a letter attaching your CV to
17      apply for the position that you had?
18               A.        I don't really know.              I don't
19      recall this.
20               Q.        So let's -- let's go through it a
21      little more -- in a little more detail, then.
22                         It starts off as being sent to
23      Cuyahoga County executive-elect transition
24      office.         Do you see that?
25               A.        I see that.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 111 of 319. PageID #: 223791



                                                                  Page 111

 1               Q.      And, "Dear Mr. FitzGerald."                  That's
 2      who had just been elected as the exec- --
 3      county executive and had not yet assumed --
 4      been sworn into office.                 That's the time period
 5      we're talking about, right?
 6               A.      Yes.
 7               Q.      And so that's -- that goes along
 8      with saying that this is the executive-elect
 9      transition office.            Do you see that?
10               A.      Uh-huh, I see it.
11               Q.      And your first sentence says, "I am
12      writing in response to your posting for the
13      position of deputy director of Children and
14      Family Services."            And then you continue on
15      with a description of your experience, and
16      attaching a copy of your CV.
17               A.      I think this was -- well, never
18      mind.      You don't have a question.
19               Q.      So what do you think is going on
20      here?      At this point in time, did you already
21      know that you weren't going to have the
22      director position after Mr. FitzGerald assumed
23      office and that you wanted to get some other
24      position, like the deputy director?
25               A.      No, no.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 112 of 319. PageID #: 223792



                                                                  Page 112

 1               Q.      What do you think is going on with
 2      this application?
 3               A.      Do you have -- do you have the
 4      sign -- do you have a signature for me?
 5               Q.      This is how we got it produced to
 6      us.
 7               A.      I just find this interesting.                   The
 8      only thing that I can think of is I believe we
 9      were told each of the -- the deputy directors
10      or -- they call it deputy director; I think
11      that was our new title, actually -- is that we
12      had to reapply for our positions.                    This is the
13      14th of 2010 -- December 14, 2010 -- we had to
14      reapply for our positions, is what I think this
15      is.
16               Q.      Do you think you actually
17      ultimately reapplied for your position to try
18      to keep the same position?
19               A.      I don't know that.
20               Q.      Okay.       But in any event, you did
21      not keep it once the new --
22               A.      No.
23               Q.      -- administration took --
24               A.      No.
25               Q.      So let's just go to where the

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 113 of 319. PageID #: 223793



                                                                  Page 113

 1      bullets that you have on your CV, starting on
 2      the second page under the period of time as
 3      director, from January '09 to present.
 4               A.      Uh-huh.
 5               Q.      This is where you identified that
 6      there might be some number that you're not sure
 7      is correct.        The first bullet says,
 8      "Responsible for leading and directing the
 9      largest child-welfare agency in the state of
10      Ohio.      Oversight of 900 staff and $184 million
11      budget."
12                       Do you see that?
13               A.      Yes, I see it.
14               Q.      And you think that's all accurate,
15      but you're not sure if the $184 million budget
16      is exactly right?
17               A.      We had a very large budget as I
18      recall, but I don't -- I can't -- I can't
19      comment on the number.                I'm not sure.
20               Q.      It says, "Providing management of
21      client services (hotline intake, family
22      services, foster care, and adoption)."                      Then it
23      says, "Supportive services (fiscal information
24      services and training and legal services and
25      purchase services)."

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 114 of 319. PageID #: 223794



                                                                    Page 114

 1                         Do you see that?
 2               A.        Yes.
 3               Q.        So is that a fair summary of what
 4      your responsibility was as director?
 5               A.        Well, some of it.                 It's fair.
 6               Q.        And then the third bullet down
 7      below says, "Initiated and implemented a
 8      30-member panel of local, state, and national
 9      experts in child-welfare to review and evaluate
10      past practices of the agency."
11                         Do you see that?
12               A.        Yes.
13               Q.        And you referred to that earlier,
14      correct?
15               A.        Yes.
16               Q.        And do you know if any of their
17      practices actually have been -- their practice
18      recommendations had been implemented before you
19      left your position as director?
20               A.        They weren't before.                 The weren't
21      before.         I was gone when they were supposedly
22      implementing, but I know that there were -- I
23      had heard that they hadn't -- there were lots
24      of recommendations.
25               Q.        Right.

                                  Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 115 of 319. PageID #: 223795



                                                                  Page 115

 1               A.      And I had heard that many of them
 2      were not implemented.
 3               Q.      There were, like, 72
 4      recommendations?
 5               A.      It was a big list, as I recall.
 6               Q.      Why don't I finish the question.
 7               A.      Oh, sorry.
 8               Q.      Just about two months before this,
 9      in October of 2010, the panel came out with
10      about 72 recommendations, and you think very
11      few of those were actually implemented?
12               A.      I don't know that as a fact.
13      I'm --
14               Q.      How about this one.                 None of them
15      had been implemented while you were still
16      director?
17               A.      I'm aware of that.
18               Q.      Okay.
19                               -    -     -    -     -
20                       (Thereupon, Deposition Exhibit 2,
21                       February 2010 Plain Dealer Article,
22                       "Deaths of Arshon Baker and
23                       Alexandria Hamilton Raise Questions
24                       About Abuse Prevention", was marked
25                       for purposes of identification.)

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 116 of 319. PageID #: 223796



                                                                  Page 116

 1                                -   -     -    -     -
 2               Q.        The same deal.            There are three
 3      copies.         This is Exhibit 2.             And I think we've
 4      referred to this as --
 5                         THE WITNESS:          Bless you.
 6                         MR. ALEXANDER:            Gesundheit.
 7               Q.        -- referred to this as well.                This
 8      is a news story from the Plain Dealer from
 9      February of 2010, posted February 21st, updated
10      February 22nd, that concerned two deaths of
11      children who were the offspring of clients of
12      Children and Family Services.
13                         Is that an accurate description?
14               A.        Yes.
15               Q.        So this is the sort of thing that
16      you mentioned earlier that made your life --
17      made your job difficult, that during the time
18      when you were director during these two-year
19      periods, there were a number of news stories
20      talking about deaths of children that ended up
21      being in the press and that were fairly high
22      profile in the community, correct?
23               A.        That's true.
24               Q.        And I'm not going to spend much
25      time with this, but I just want to make sure we

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 117 of 319. PageID #: 223797



                                                                  Page 117

 1      can orient this, including some of the
 2      statements in here that are from you.                      Does
 3      that make sense?
 4               A.      Uh-huh, yes.
 5               Q.      And over time, part of your job was
 6      to give statements to the press; is that
 7      correct?
 8               A.      Sometimes.
 9               Q.      And did you try to be accurate when
10      you did so?
11               A.      I tried.
12               Q.      And are you aware of any times that
13      you were misquoted or there was a
14      misattribution of something that you said in
15      any of the press?
16               A.      Many times.
17               Q.      And did you ever take legal action
18      about that, saying that, you know, they were
19      misquoting you or they were doing something
20      improper about how they were repres- --
21               A.      We took action.               We took action.
22      We -- they were aware of that we were very
23      upset about it.          There were some that were
24      recanted, actually, with -- that dealt with one
25      of the courts.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 118 of 319. PageID #: 223798



                                                                  Page 118

 1               Q.      Okay.       So if any documents I show
 2      you from the press, there's something in there
 3      where you say, you know, "I know that they had
 4      to take this back or change it," and it's not
 5      reflected in what we have, please point out.                          I
 6      think what you'll see is the way that we get
 7      these, we only get what's available, which if
 8      they pulled it down, we don't have it.
 9               A.      Right.
10               Q.      Does that make sense?
11               A.      Uh-huh, yes.
12               Q.      So the first sentence of this
13      story, Exhibit 2, says, "Two children in four
14      months, both mothers accused of murder, both
15      well known to children welfare workers in
16      Cuyahoga County."
17                       Do you see that?
18               A.      Yes.
19               Q.      And then it goes forward and -- and
20      talks about the unfortunate details of these
21      cases, including, for the first one that's
22      being discussed, about Arshon Glass, who was a
23      five-year-old boy who died.                    It says that --
24      this is the bottom of the second page -- "A
25      disquieting picture has emerged."

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 119 of 319. PageID #: 223799



                                                                  Page 119

 1                       Do you see that paragraph?
 2               A.      Yes.
 3               Q.      It says, "The Plain Dealer, through
 4      records and interviews, found that
 5      child-welfare workers discontinued service for
 6      the family."
 7                       Do you know if that is correct?
 8               A.      I don't know.
 9               Q.      When they're discussing here about
10      records, were there times when actually case
11      files were made available to the press?
12               A.      Absolutely not.
13               Q.      "The sheriff's office didn't arrest
14      Arshon's mother when it had the chance.                       The
15      school stopped training teachers to spot
16      abuse."
17                       So there are two things there.                     The
18      first part, do you know if that's correct that
19      the sheriff's office didn't arrest the mother
20      who ultimately was charged with murdering her
21      son?
22               A.      I don't recall that.
23               Q.      Okay.       Did you have interaction
24      with the sheriff's office in connection with
25      this role?

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 120 of 319. PageID #: 223800



                                                                  Page 120

 1               A.      I don't recall that.
 2               Q.      What about the thing about the
 3      school stopped training teachers to spot abuse?
 4      Do you know what the story is there?
 5               A.      No.
 6               Q.      I think there's some references
 7      later to the details there, but was part of how
 8      you got reports of suspected child endangerment
 9      or abuse through schools?
10               A.      Schools make referrals.
11               Q.      Was there a special system set up
12      to train them, train teachers or school staff
13      to be able to report this sort of problem?
14               A.      We routinely would go and train.
15               Q.      Do you recall there being a change
16      in policy or practice around this time relating
17      to school training?
18               A.      No, I don't recall that.
19               Q.      On the fourth page, if you can go
20      there, near the bottom, it says, "Research
21      shows that between 24 and 45 percent of
22      children killed by abuse are in families
23      already known to children protective agencies."
24                       Do you see that?
25               A.      Yes.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 121 of 319. PageID #: 223801



                                                                  Page 121

 1               Q.      Was that consistent with your
 2      experience?
 3               A.      I don't know.
 4               Q.      And then below that, it says, "Of
 5      the nine children murdered in Cuyahoga County
 6      in 2009, six were in families that had at some
 7      point received help from Children and Family
 8      Services, according to Deborah Forkas, director
 9      of the Cuyahoga County Department of Children
10      and Family Services."
11                       Have they quoted you accurately
12      there or characterized what you said
13      accurately?
14               A.      I don't recall.
15               Q.      This is -- this is, then, the first
16      year when you were director?
17               A.      I was -- I see that.
18               Q.      And is that about right, that you
19      recall there being nine deaths of children and
20      two-thirds of them were in your system, so to
21      speak?
22               A.      I don't recall that.
23               Q.      You're quoted at the top of the
24      next page a couple of times, and it says, the
25      third paragraph, "If we reacted the way people

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 122 of 319. PageID #: 223802



                                                                  Page 122

 1      suggest that we should have done in hindsight,
 2      there would such an overload of taking kids
 3      into custody that people would be outraged."
 4                         Do you see that?
 5               A.        I see it.
 6               Q.        Is that an accurate quote?
 7               A.        I don't believe so.               I don't know.
 8               Q.        What do you think you actually
 9      said?
10               A.        I have no idea what I actually
11      said.
12               Q.        Was there --
13               A.        I don't recall it.
14               Q.        I'm sorry, I didn't --
15               A.        I don't recall it.
16               Q.        I didn't mean to step on your
17      answer.         I'm sorry.      Were you done?
18               A.        I'm done.
19               Q.        Was there some change in policy or
20      practice around this time that led to you
21      taking in less kids into custody?
22               A.        Never, no.         We never took less kids
23      into custody intentionally, no.
24               Q.        Was there a change that led to a
25      higher percentage of cases resulting in a child

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 123 of 319. PageID #: 223803



                                                                  Page 123

 1      being taken into protective custody?
 2               A.      Well, it's hard to say.                Any -- any
 3      time you have, you know, media, it's -- it
 4      has -- it certainly impacts what goes on in
 5      child-welfare.          I mean -- we -- we use our
 6      tools that we have that the state tells us we
 7      have to use.        We have ways we do our business,
 8      and we follow those, those rules and those -- I
 9      can't -- I can't really speak to that.
10               Q.      So whether the policy comes from
11      the county level, state directive, or federal
12      directive, or some other source, there can be
13      policies or practices that can affect how often
14      a child is take or how frequently a child is
15      taken into custody, correct?
16               A.      Say that again.
17               Q.      There are guidelines or principles
18      that determine when a children would be taken
19      into custody, right?
20               A.      There's gui- -- we have guidelines
21      that we follow.
22               Q.      Okay.       And do you recall any change
23      to those guidelines that led to more or less
24      children being taken into custody at this time?
25               A.      I don't recall that.                It's hard to

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 124 of 319. PageID #: 223804



                                                                  Page 124

 1      go back after a decade almost.
 2               Q.      Can you go to page 9, please?                   The
 3      middle paragraph says, "But Forkas said
 4      Children and Family Services would have
 5      continued supervising her," referring to the
 6      mother of Arshon -- Baker?
 7               A.      Baker.
 8               Q.      -- Ms. Glass, "if they'd known
 9      about the charge.            The agency, however, doesn't
10      have the staff to check if the parents it
11      supervises have gotten into trouble with the
12      law," she said.
13                       Do you see that?
14               A.      I see that.
15               Q.      Does that sound like they
16      accurately characterized what you said?
17               A.      No.     I don't know what I said, but
18      I can tell you I didn't say that.
19               Q.      Was there some procedure in place
20      for communication with other parts of the
21      government about criminal charges or warrants
22      out for a client of your system?
23               A.      We had an agreement with the
24      sheriff at the time where we -- he could run
25      reports for us if we needed -- we needed them.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 125 of 319. PageID #: 223805



                                                                  Page 125

 1      And that was -- I can't remember.                    I don't
 2      know -- I don't know what -- I can't -- I can't
 3      cite the year that that went into place.                       I
 4      just don't know.           But I do know --
 5               Q.       We talked earlier about
 6      communication problems that?
 7               A.       Uh-huh.
 8               Q.       -- between parts of the
 9      government --
10               A.       Yes.
11               Q.       -- that made your job more
12      difficult.        Was this one of those that you
13      didn't always get information from the
14      sheriff's department that maybe you -- you and
15      your staff would have wanted to know?
16               A.       I'm not sure.            It's hard for me to
17      go back.        When I don't know, I -- I have to say
18      I don't know.
19               Q.       Go to the -- well, let's continue
20      over so we have context.                 The bottom paragraph
21      of page 9, continuing to the top paragraph of
22      page 10, it says, "'That agencies don't share
23      information is a national problem,' said
24      Dr. Bruce Perry, a senior fellow at the
25      nonprofit ChildTrauma Academy in Houston."

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 126 of 319. PageID #: 223806



                                                                  Page 126

 1                       And it's a quote from him.                 "When
 2      law enforcement arrests someone, that should
 3      automatically alert somebody in the child
 4      protective services.              It's just that very,
 5      very, very, few government agencies have the
 6      will or the foresight to do it."
 7                       Do you see that?
 8               A.      I see it.
 9               Q.      And was there something in place
10      that you got automatic alerts for child
11      protective services if somebody was arrested
12      who was a client or --
13               A.      I don't recall automatic --
14               Q.      -- otherwise in your system?
15               A.      I don't recall automatic alerts.
16               Q.      Going down the page, there's a
17      paragraph, which is the sixth paragraph.                       It
18      says, "Spokesman John Hairston said that while
19      Cleveland schools offered training in how to
20      spot physical abuse in the past, they no longer
21      provide it districtwide."
22                       Do you see that?
23               A.      I see it.
24               Q.      And does that square with your
25      recollection about changes in training

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 127 of 319. PageID #: 223807



                                                                  Page 127

 1      practices?
 2               A.      I don't know.
 3               Q.      The next page, there's a quote from
 4      you, under the line on page 11.                      It says,
 5      "Forkas doesn't fault the schools, the legal
 6      system or the child-welfare system.                      Those who
 7      want to place blame, she said, should look to
 8      the same two things failing so many of the rest
 9      of the us: health care and the economy."
10                       Do you see that?
11               A.      I see it.
12               Q.      Is that an accurate
13      characterization?
14               A.      No, that is not an accurate -- I
15      do -- I don't recall saying this.
16               Q.      What do you think you actually said
17      about any of this?
18               A.      I can't -- I can't -- I can't even
19      begin to tell you, but I did not say that.                        I
20      don't believe I did.
21               Q.      What was the impact, at this time,
22      of the economy as you recall it?
23               A.      No idea.
24               Q.      What was the impact, at this time,
25      of health care?

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 128 of 319. PageID #: 223808



                                                                  Page 128

 1               A.      I don't know.
 2               Q.      There's an example right below for
 3      Ms. Glass, the woman accused of murdering her
 4      son that's described in the story, one of the
 5      two, that says she had been on medication for
 6      depression, but went off of her medication
 7      because she didn't have mental health support
 8      and couldn't get in for at least six months.
 9                       Do you see that?
10               A.      Uh-huh.
11               Q.      Yes?
12               A.      Yes.
13               Q.      Okay.       Is that the sort of thing
14      that you were aware of where issues with health
15      care coverage, including mental health
16      coverage, impacted the provision of services by
17      the Division of Children and Family Services at
18      that time?
19               A.      No.
20               Q.      I'm sorry?
21               A.      No.
22               Q.      I mean, what was the sort of impact
23      of health care being available or not available
24      that impacted Children and Family Services
25      during the time you were the director?

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 129 of 319. PageID #: 223809



                                                                  Page 129

 1               A.      I can't say.            I don't know.
 2                               -    -     -    -     -
 3                       (Thereupon, Deposition Exhibit 3,
 4                       3/14/2010 Plain Dealer Guest Column
 5                       Titled "Cuyahoga County Department
 6                       of Children and Family Services
 7                       Needs Community's Help to Save Kids:
 8                       Deborah Forkas", was marked for
 9                       purposes of identification.)
10                               -    -     -    -     -
11               Q.      Here's Exhibit 3.
12                       MR. McMONAGLE:              Before we get to
13      Exhibit 3, does everybody want to take a lunch
14      break now or --
15                       THE WITNESS:            I'm fine --
16                       MR. McMONAGLE:              -- do you have a
17      preference?
18                       THE WITNESS:            -- if we take lunch
19      break.
20                       MR. ALEXANDER:              What time is it?
21                       MR. McMONAGLE:              It's, like, 10
22      after 12:00.
23                       MR. ALEXANDER:              I think we'll --
24      it's 12:08.        I think we've been going well less
25      than an hour.         I -- if -- unless it's a problem

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 130 of 319. PageID #: 223810



                                                                    Page 130

 1      for the witness or health, I would suggest we
 2      go, like, at least another 20 minutes, get
 3      through a couple documents, and then take a
 4      lunch break at that time.
 5                          MR. McMONAGLE:           Are you okay with
 6      that?
 7                          THE WITNESS:         No.         I'd like to
 8      leave.          I'd like to have lunch.
 9                          MR. McMONAGLE:           Okay.       Well, let's
10      take a break now, and we'll resume after lunch.
11                          MR. ALEXANDER:           Okay.       How long do
12      you want for lunch, then?
13                          MR. McMONAGLE:           Come back at a
14      little before one, 1:00?
15                          MR. ALEXANDER:           Yeah, I don't know
16      about the options or anything.                        I mean --
17                          MR. McMONAGLE:           They have -- I
18      think -- we can get off the record here if you
19      want.
20                          MR. ALEXANDER:           Well --
21                          THE VIDEOGRAPHER:                Off the record,
22      12:09.
23                          MR. ALEXANDER:           -- yeah, actually
24      we need to agree before you go off the record,
25      and that's the federal rule.                     But it's fine; we

                                  Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 131 of 319. PageID #: 223811



                                                                    Page 131

 1      can do this off the record.
 2                       MR. McMONAGLE:              Yeah.
 3                          (Luncheon recess.)
 4                       THE VIDEOGRAPHER:                   On the record
 5      12:43.
 6      BY MR. ALEXANDER:
 7               Q.      Ms. Forkas, do you have any of your
 8      testimony thus far you need to change or
 9      supplement in any way?
10               A.      No.
11               Q.      Did you talk with any counsel
12      during the break?
13               A.      No.
14               Q.      Did you review any documents or
15      look at any information about anything related
16      to the substance of your testimony?
17               A.      No.
18                       MR. ALEXANDER:              Okay.       Counsel who
19      appeared on behalf of Stark County said
20      something during the break that she wanted to
21      make a statement.
22                       MS. DEYNEKA:            Yeah, I just wanted
23      to clarify for the record that I'm entering an
24      appearance for Summit County as well.
25                       MR. ALEXANDER:              Okay.       And I don't

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 132 of 319. PageID #: 223812



                                                                  Page 132

 1      remember you identifying a law firm.                      You might
 2      want to add that to your appearance as well.
 3                       MS. DEYNEKA:            Sure.       Natalie
 4      Deyneka with Motley Rice.
 5                       MR. ALEXANDER:              Yeah.     I think we
 6      were under the impression, from the way the
 7      appearances was stated initially, not that it
 8      was done in an intentionally misleading
 9      fashion, that you were an employee of Stark
10      County and were appearing in the capacity in
11      relation to this witness because she's an
12      employee of Stark County, so that was my
13      misimpression.          I don't know that it changes
14      anything that's happened so far, so we'll see
15      if there's some implications with any of that.
16                       MS. DEYNEKA:            I don't believe it
17      does.      And I do believe that I introduced
18      myself accordingly at the very beginning, but
19      that's a moot point regardless, and I apologize
20      for any -- any confusion on that point.
21      BY MR. ALEXANDER:
22               Q.      So, Ms. Forkas, before we go on
23      from Exhibit 2, you mentioned earlier that
24      there would have been times that you looked at
25      individual case files because of things like

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 133 of 319. PageID #: 223813



                                                                  Page 133

 1      cases that were in the press or cases where
 2      there were deaths.
 3               A.      Uh-huh.
 4               Q.      Would -- would the two cases
 5      discussed in Exhibit 2 be the sort of cases
 6      where you looked at the case files?
 7               A.      On -- yes.
 8               Q.      And is that because the case files
 9      maintained by the County are the most accurate
10      and up-to-date source of information about a
11      case?
12               A.      Not necessarily.                We review all --
13      every -- all information that we have from --
14      if it was -- if -- whether it was SACWIS.                        I
15      mean, we review everything.                    Not because it's
16      most the up to date.              I don't know.
17               Q.      Where would -- where would there be
18      information about a case?
19               A.      Well, there wouldn't be.                It would
20      be in the case file, but --
21               Q.      Okay.       So let -- let me break it
22      up, then.       Okay.      When you have a case that's
23      opened and you said there's a case file that's
24      opened that is maintained by the County,
25      correct?

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 134 of 319. PageID #: 223814



                                                                  Page 134

 1               A.      Correct.
 2               Q.      And that there is also entry of
 3      data, over time, into the fields that are
 4      available for SACWIS, or for the predecessor
 5      system, FACS, correct?
 6               A.      That's true.
 7               Q.      Okay.       So let's just focus on the
 8      case file versus SACWIS.
 9                       There wouldn't be anything in
10      SACWIS about a case that was not also in the
11      case file, correct?
12               A.      I don't know that as a fact.
13               Q.      Okay.       Is -- would there be
14      information --
15               A.      There's scanned information.
16               Q.      Okay.       Would there be information
17      in the case file itself that might not also be
18      in SACWIS?
19               A.      Shouldn't be.
20               Q.      But in terms of the way it was back
21      in 2010?
22               A.      I can't -- I -- hard for me to
23      know.
24               Q.      Okay.       Do you have any reason to
25      believe that the information on a case in

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 135 of 319. PageID #: 223815



                                                                  Page 135

 1      SACWIS would have stuff about the case that was
 2      not also in the case file maintained by the
 3      County?
 4               A.      I don't know that.
 5               Q.      So when you looked at the case
 6      file, as opposed to just looking at the data
 7      entry in SACWIS, was that because you expected
 8      that the most complete information on a case
 9      would be in the case file?
10               A.      No.
11               Q.      Why did you look at the case file,
12      then?
13               A.      We -- we just generally -- we --
14      everything that's in the case file, we
15      looked -- we would look at on a fatality, and
16      the same goes with anything that was in SACWIS.
17      They would all be read and they would be
18      printed out, anything that we felt that we
19      needed.
20               Q.      Would you look somewhere else
21      besides the case file and SACWIS?
22               A.      Well, we'd also interview workers.
23      We'd do -- it was a comprehensive, deep dive
24      that we would take, so there would be lots of
25      interviews.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 136 of 319. PageID #: 223816



                                                                  Page 136

 1               Q.         The interviews that would be done
 2      in a situation like this, where would those be
 3      memorialized?
 4               A.         Should be in -- well, it's a good
 5      question.          I'm not sure where.
 6               Q.         So like --
 7               A.         I don't know that I recall that.
 8               Q.         -- on the Arshon Baker case?
 9               A.         Yeah.
10               Q.         Maybe it's under the mother's name
11      for the Glass case, one of the two in
12      Exhibit 2.          For that one, when interviews were
13      done of people involved in handling the case,
14      would there be memos written up on those
15      interviews and then put into the case file?
16               A.         It's possible.
17               Q.         Was there any place in SACWIS for
18      putting in memos like that?
19               A.         You know, I don't recall that.                I'm
20      sorry.          I just don't re- -- I don't recall back
21      then.
22               Q.         But if there was further
23      investigation, including an internal
24      investigation or some sort of --
25               A.         Yes.

                                    Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 137 of 319. PageID #: 223817



                                                                   Page 137

 1               Q.      -- periodic evaluation of the
 2      function, that would have to go into the case
 3      file and be maintained in that way, correct?
 4               A.      It would.
 5               Q.      And it may or may not have been
 6      entered into SACWIS?
 7               A.      Potentially.
 8               Q.      And sitting here today, you're not
 9      aware of anything that required that sort of
10      information, a memo of an interview with an
11      employee to be entered into SACWIS?
12               A.      I don't know that.
13               Q.      Okay.       In this case, neither of
14      these deaths were related to opioid or opiate
15      abuse, correct?
16               A.      To my knowledge, yes.
17               Q.      Okay.       There's, I mean, fairly
18      extensive discussions of these, and there was a
19      lot of media attention to these particular
20      deaths, and there's nothing in any of them that
21      says that these had anything to do with anybody
22      being addicted or abusing opioids or opiates,
23      correct?
24               A.      I don't know that.                  I don't recall.
25               Q.      Sitting here today, you have no

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 138 of 319. PageID #: 223818



                                                                  Page 138

 1      reason to believe that either of these deaths
 2      had anything to do with opioids or opiates
 3      correct?        The child deaths?
 4               A.       Again, I don't know that.
 5               Q.       Okay.      Do you know if any of the
 6      nine deaths in the first year where you were
 7      director of Cuyahoga County Children and Family
 8      Services had anything to do with opioids or
 9      opiates?
10               A.       I don't recall.
11               Q.       Exhibit 3, again there's a -- there
12      are two copies for the various Plaintiffs'
13      counsel as well -- is another piece that
14      appeared in the Plain Dealer, March 14, 2010,
15      and you're described as the author, said to be
16      a guest columnist.
17                        Do you see that?
18               A.       I do see that.
19               Q.       Do you remember writing a -- a
20      letter to the paper, some sort of statement
21      that was going to be published under your name
22      back in March of 2010?
23               A.       I do.
24               Q.       Do you remember that going through
25      some sort of internal screening process with

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 139 of 319. PageID #: 223819



                                                                  Page 139

 1      lawyers and staff of Cuyahoga County before it
 2      got published in the paper?
 3               A.      I don't remember.
 4               Q.      Did you just do it on your own and
 5      nobody knew about it or --
 6               A.      No.
 7               Q.      -- was this an official thing?
 8               A.      I don't recall.               I just don't
 9      recall.
10               Q.      Okay.       But you remember doing this?
11               A.      I -- well, I remember talking about
12      this, yes.
13               Q.      Okay.       So these are your words and
14      they printed them verbatim?
15               A.      It's possible.
16               Q.      And if something appeared under
17      your name as a guest columnist and said that
18      you were the director of the Cuyahoga County
19      Department of Children and Family Services and
20      had been inaccurate, don't you think there
21      would have been some followup on that?
22               A.      I would hope.             I think it was a
23      letter to the editor.
24               Q.      Okay.       Have you done other letters
25      to the editor to discuss any other cases?

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 140 of 319. PageID #: 223820



                                                                  Page 140

 1               A.      Not in Cuyahoga.
 2               Q.      Okay.       You have in other
 3      capacities?
 4               A.      I don't believe so.
 5               Q.      So is this the only time you wrote
 6      a letter to the editor?
 7               A.      I think it may be.
 8               Q.      Do you recall anything about how
 9      this came to be finalized before it was
10      submitted?
11               A.      No.
12               Q.      Okay.       So Exhibit 3 starts off with
13      your name, "Special to The Plain Dealer," and
14      then it says, "Over that the past few weeks,
15      Cleveland media have been focusing on two
16      recent child deaths and the role of the
17      Cuyahoga County Department of Children and
18      Family Services, an agency that I oversee."
19                       Do you see that?
20               A.      I see it.
21               Q.      "At times, the coverage has been
22      fair and accurate, but some was also
23      misinformed, biased, and sensational."
24                       Do you see that?
25               A.      I see it.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 141 of 319. PageID #: 223821



                                                                  Page 141

 1               Q.      "Much about our agency's work has
 2      been misunderstood in recent news coverage.
 3      First, children's safety is our top priority,
 4      but our workers don't have crystal balls.                        We
 5      rely on calls and tips from the police or
 6      neighbors, teachers, or family members to learn
 7      of children in trouble.                 If we find clear and
 8      imminent danger, we seek an immediate order
 9      from the juvenile court to remove the children
10      from abusive parents and place them in child
11      protective services."
12                       Do you see that?
13               A.      Yes.
14               Q.      Did I read that right?
15               A.      Yes.
16               Q.      I'm not going to go through the
17      whole part of it, the whole, you know, line by
18      line.      But the gist here is that it is
19      difficult to do children's services to make
20      sure that every child is protected as you would
21      want them to be, and that there are a number of
22      factors going on, in general, and at this time
23      in history in particular, that made the job
24      more difficult, correct?
25               A.      Correct.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 142 of 319. PageID #: 223822



                                                                  Page 142

 1               Q.         So there's a description at the
 2      bottom of the second page.                   It says, "Last
 3      year, nearly 32,000 calls came into our hotline
 4      alone.          We launched more than 9,300
 5      investigations.          We served more than 70,000
 6      children, about as many people as Cleveland
 7      Browns Stadium holds."
 8                          Do you see that?
 9               A.         I see it.
10               Q.         And do you know where those stats
11      would have come from?
12               A.         I don't recall.
13               Q.         And was that typical that less than
14      a third of calls would result in an
15      investigation?
16               A.         It's po- -- it's possible.
17               Q.         And this 70,000 children in a year,
18      was that high or low for the division?
19               A.         I couldn't tell you.             I don't know
20      that answer.
21               Q.         Did you look at factors or trends
22      that might drive the numbers of calls, the
23      numbers of investigations, the number of
24      children per investigation, that sort of thing?
25               A.         You know, to be honest with you, I

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 143 of 319. PageID #: 223823



                                                                  Page 143

 1      don't really recall.              This was eight years ago.
 2      I don't really recall.
 3               Q.      Okay.       The next paragraph says,
 4      "More than 75 percent of our caseload involves
 5      single mothers.          Both of the mothers arrested
 6      in the two recent child deaths had just lost
 7      their jobs.        One suffered from depression and
 8      could no longer afford her medication, so she
 9      stopped taking it.            She went to a mental health
10      clinic, but was told she would have to wait six
11      months to get help.             In both cases, the city's
12      social safety net failed."
13                       Do you see that?
14               A.      I see it.
15               Q.      The first part about 75 percent of
16      the caseload involves single mothers, why was
17      that relevant to point out?
18               A.      Because I thought it was relevant,
19      I guess.
20               Q.      And is that high or low, in your
21      experience, compared to other parts of the
22      country?
23               A.      I think it's about average.                  Not
24      sure.
25               Q.      And what about this thing about

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 144 of 319. PageID #: 223824



                                                                  Page 144

 1      people losing their job?                 What, in your
 2      experience, does it have to do with the burden
 3      on Children and Family Services, having parents
 4      lose their jobs?
 5               A.      Well, if they lose their jobs, they
 6      lose their way to support themselves.                      I mean,
 7      for obvious reasons, you know, they -- they
 8      don't have the money to support themselves or
 9      their children.          So they always -- they
10      don't -- we won't always know what's going on
11      in the household, nor do we know that they've
12      lost their job.
13               Q.      So at times of high unemployment in
14      the county, there tends to be a high burden on
15      Children and Family Services?
16               A.      I suspect that.               I don't know that
17      as a fact.       I haven't seen the data to prove
18      that.
19               Q.      And there's a discussion here about
20      mental health clinic.               We went over that a
21      little bit in the prior article.
22               A.      Right.
23               Q.      And is it your experience that
24      there are times when it's hard for parents to
25      get -- collectively, get mental health support

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 145 of 319. PageID #: 223825



                                                                  Page 145

 1      or other health care, and that that affects the
 2      burden on Children -- Children and Family
 3      Services?
 4               A.      I would say yes.
 5               Q.      The next paragraph says, "Mental
 6      illness and substance abuse are our biggest
 7      challenges.        If a neglectful mother is a drug
 8      user, her children are usually sent to another
 9      family member or into foster care while she
10      gets help."
11                       "When a mother can demonstrate that
12      she has completed a treatment program and has
13      her life together, you can then focus on
14      reunification, along with several months of
15      monitoring by our workers.                   Only if she is
16      fully drug free and there are no instances of
17      abuse or neglect can the case be closed."
18                       Did I read that right?
19               A.      Yes.
20               Q.      The statement in here about
21      substance abuse and mothers who were drug
22      users, was -- was that focused on any
23      particular substance or drug or all drugs and
24      substances?
25               A.      I think it was in general.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 146 of 319. PageID #: 223826



                                                                  Page 146

 1               Q.      And over this time, were you and
 2      your department also tracking the --
 3      essentially the burden in individual cases or
 4      across your cases of the types of drugs that
 5      people were abusing or the substance of abuse
 6      that was most prevalent?
 7               A.      I don't know if we at that time --
 8      during this time when this was written.                       I
 9      don't know.        I don't recall.
10               Q.      What about overall when you were
11      director of Cuyahoga County Children and Family
12      Services?       Were you looking at, essentially
13      the -- which drugs of choice or substance of
14      abuse were most common?
15               A.      Well, we -- how we were tracking
16      that, you were saying?
17               Q.      Yes.
18               A.      Well, I don't know that we were --
19      were tracking it in a -- in a very good way.
20               Q.      Over your -- over your time in the
21      field, has there been better tracking of things
22      like which drug or substance is driving a case
23      or a participant, a client, is actually
24      abusing?
25               A.      Well, now, it's better.                I mean, we

                                  Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 147 of 319. PageID #: 223827



                                                                  Page 147

 1      have places in SACWIS to document things.                        We
 2      can document things in different ways.                      There's
 3      been more roles that have been promulgated to
 4      how we are supposed to document.                     We didn't
 5      have a lot of that at the time.
 6               Q.      And that's changed over time?
 7               A.      That's changed over time.
 8               Q.      So there's better documentation in
 9      general of which substances involved in a case,
10      were driving the need for Children and Family
11      Services now, than there was back in 2010?
12               A.      I would say yes.                I mean, it's not
13      a perfect system though.
14               Q.      So one of the things that you get
15      when you have a change in how often drug of
16      choice is or how well drug of choice is tracked
17      is you can make it look like there's a new
18      problem with a drug that is just because
19      they're tracking it better, right?
20               A.      Right, correct.
21               Q.      And so when we look back at any of
22      the historic data from SACWIS about drug trends
23      or, you know, drugs being involved in a
24      different Children and Family Services case, we
25      have to take into account that how they tracked

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 148 of 319. PageID #: 223828



                                                                  Page 148

 1      the drug of choice or substance of choice, may
 2      have changed over time, right?
 3               A.      I don't know that as a fact, but it
 4      may be true.        It may not be.               I don't know.
 5               Q.      I mean, given your position as
 6      director of or assistant director of three
 7      different Ohio counties over the time period
 8      when SACWIS has been in place, that's your
 9      experience, right?
10               A.      I have some experience with that,
11      but I don't know if that's true on all these
12      cases.
13               Q.      If you could just look through to
14      the next page, it's page 4, first full
15      paragraph says, "But we face terrific odds.                         In
16      2008, even before the recession hit, 42 percent
17      of Cleveland children lived in poverty and 65
18      percent were in single-parent families.                       Among
19      50 American cities, only Detroit was worse.
20      Now, the recession, state budget cuts, high
21      unemployment, rising homelessness and poverty,
22      and a shortage of support services such as
23      mental health care mean it's harder every day
24      for our agency alone to protect children."
25                       Did I read that right?

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 149 of 319. PageID #: 223829



                                                                  Page 149

 1               A.      You read it right.
 2               Q.      Is there any part of that that you
 3      disagree with?
 4               A.      No.
 5               Q.      And can you explain why you thought
 6      that the percentage of children in poverty was
 7      relevant to the burden on Children and Family
 8      Services?
 9               A.      I can't explain that.
10               Q.      What -- why is the percentage of
11      children in single-parent homes relevant to the
12      burden on Children and Family Services?
13               A.      I can't say.
14               Q.      Why was it important that Cleveland
15      was 49 out of 50 in terms of these parameters
16      of percentage of children living in poverty and
17      single-family homes?
18               A.      I don't know that.
19               Q.      I mean, are those good or are those
20      bad numbers?
21               A.      I can't respond to your question.
22      I'm sorry.       I don't know.
23               Q.      Do you want the percentage of
24      children living in poverty to be lower than 42
25      percent or higher?

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 150 of 319. PageID #: 223830



                                                                   Page 150

 1               A.       I like children not to live in
 2      poverty.
 3               Q.       Okay.      So the impact of the
 4      recession, state budget cuts, and high
 5      unemployment, can you explain what you thought
 6      those were on Children and Family Services for
 7      Cuyahoga County?
 8               A.       I can't explain it.
 9               Q.       What about rising homelessness and
10      poverty and a shortage of support services,
11      such as mental health care?                    Why did you think
12      those were relevant to an impact on Children
13      and Family Services of Cuyahoga County?
14               A.       Well, the people that need mental
15      health care and they can't -- and they're
16      having difficulty getting it, obviously it's
17      important --
18               Q.       What about --
19               A.       -- for them to get services.
20               Q.       What about rising homelessness and
21      poverty?        Why were those relevant?
22               A.       Well, people that are
23      homeless sometimes -- it depends.                    But
24      sometimes they're -- you know, they're
25      obviously living in poverty at the same time if

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 151 of 319. PageID #: 223831



                                                                  Page 151

 1      they're homeless, generally speaking.                      And
 2      there's a shortage of services.
 3               Q.      And how does -- how does
 4      homelessness play into how easy it is or
 5      difficult it is to fulfill the mission of
 6      Children and Family Services in an individual
 7      case?
 8               A.      Well, it makes it difficult to
 9      track parents, where they are, if they're
10      active with us, because they move, they surf
11      from place to place, so it's difficult to -- to
12      track them and know where they are and who
13      they're -- what they're doing, you know.
14                       It's -- it's more work, because we
15      can't -- we have to check at the schools to see
16      if the kids are in school.                   We have to, you
17      know, there's duplicate work, trying to find
18      them.      Are children being taken care of?                     Who
19      are they with.          There's lots of reasons.
20               Q.      These issues identified here, of
21      children living in poverty, state budget cuts,
22      overall economic conditions, high unemployment,
23      rising homelessness, shortage of support
24      services, were those only present in 2009 and
25      early 2010, or were those present throughout

                                  Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 152 of 319. PageID #: 223832



                                                                  Page 152

 1      the time that you were director?
 2               A.      Well, I think that there're --
 3      there're always -- yeah, let me -- just, can I
 4      have the question again, will you, please?
 5               Q.      Sure.
 6               A.      I just want --
 7               Q.      The factors that we just went
 8      over --
 9               A.      Yeah, I understand.
10               Q.      -- in this paragraph, children
11      living in poverty, increasing homelessness,
12      budget crisis, unemployment, et cetera, can you
13      explain if those were just a problem at the
14      time that you wrote this or if those continued
15      to be a problem in Cuyahoga County, going
16      forward, throughout the time that you were
17      director?
18               A.      I think that they continued and
19      moved forward.          I mean, I -- I think that these
20      are problems that people have that are
21      universal and in most places.
22               Q.      And your experience is those
23      continued to be a problem in Cuyahoga County
24      for several years after you wrote this?
25               A.      I believe that was the case.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 153 of 319. PageID #: 223833



                                                                   Page 153

 1               Q.      And so the -- to do -- before you
 2      did this letter to the editor, you would have
 3      read those case files, correct?                       On the
 4      individual cases, of deaths?
 5               A.      Yes.
 6               Q.      Okay.       Maybe this is -- is obvious,
 7      but the way it works is when information comes
 8      in, as a file is being opened, the first place
 9      it goes, the first place something is written
10      down or memorialized, is in the case file,
11      correct?
12               A.      Uh-huh.
13               Q.      That's the most --
14               A.      Yes.
15               Q.      -- contemporaneous --
16               A.      Yes.
17               Q.      -- information?
18                       And SACWIS may be entered with some
19      kind of lag?
20               A.      Maybe.       Maybe not.             Depends on the
21      worker.
22               Q.      Right.
23               A.      It's really worker-focused, so
24      there could be a plethora of information.
25               Q.      And the variability, in terms of

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 154 of 319. PageID #: 223834



                                                                  Page 154

 1      data entry practices that you're aware of when
 2      you held the position of director for Cuyahoga
 3      County, was something that was discussed and
 4      tried to be addressed through additional
 5      training and practice modification, correct?
 6               A.      We tried.          We tried.
 7               Q.      I mean, in general, you want as
 8      contemporaneous data entry as possible, because
 9      the later data gets entered, including years
10      later from some sort of retrospect review of
11      the case file, you create problems of accuracy,
12      correct?
13               A.      I don't know that to be the case.
14               Q.      That's why you --
15               A.      I mean, you say that, but I don't
16      know if --
17               Q.      Well, isn't that why you encourage
18      contemporaneous or close-in-time recording of
19      data into databases as opposed to just going
20      back years later and trying to pull out
21      information and add it in?
22               A.      Well, I don't know that's what we
23      did.
24               Q.      I -- I know.            That's why you -- let
25      me ask it this way.             The reason why one would

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 155 of 319. PageID #: 223835



                                                                  Page 155

 1      prefer contemporaneous data entry is because
 2      it's most likely to be accurate as opposed to
 3      relying on periodic retrospective, maybe even a
 4      year or years later, adding of information,
 5      right?
 6               A.      I don't know that.
 7               Q.      Did you ever ask people to go back
 8      and add data that hadn't been added before?
 9               A.      No.
10               Q.      Did you ever --
11               A.      Well, that's not true.               There were
12      times where there were things that were missing
13      in files where we had the workers go back
14      and -- and -- and write what had occurred
15      and -- with notes in the files.
16               Q.      So during --
17               A.      I think -- I think there -- I think
18      there was a case or two where there were --
19      there was some glaring things that were
20      missing.
21               Q.      Were you with Stark County when the
22      statewide case splits happened?
23               A.      No.
24               Q.      Was that when --
25               A.      With Stark?

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 156 of 319. PageID #: 223836



                                                                  Page 156

 1               Q.      Yes.
 2               A.      Well, when did it happen?
 3               Q.      A couple of years ago.
 4               A.      Well, yeah, I guess I would have
 5      been, because I've been there five years.
 6      We're going on five years, so.
 7               Q.      Do you ever remember a time when
 8      there was an effort across the state to
 9      basically update information in SACWIS, focused
10      on drug of choice?
11               A.      No.
12               Q.      Okay.       Do you remember ever -- any
13      times when there were kind of initiatives or
14      blitzes to try to improve the accuracy --
15               A.      Yes.
16               Q.      -- of information in SACWIS?
17               A.      Yes.
18               Q.      Okay.       And that sometimes involves
19      going back to old files and adding information
20      that was not added contemporaneously, right?
21               A.      It could be.
22               Q.      And if people were always adding
23      the information contemporaneously, you would
24      never need to do that?
25               A.      True.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 157 of 319. PageID #: 223837



                                                                  Page 157

 1               Q.      So the fact that there have been
 2      these statewide blitzes and initiatives means
 3      that contemporaneous data entry has not always
 4      been so good in SACWIS?
 5               A.      Could be.
 6               Q.      That makes sense, right?
 7               A.      I don't know.
 8               Q.      Okay.
 9                               -    -     -    -     -
10                       (Thereupon, Deposition Exhibit 4,
11                       8/15/2010 Plain Dealer Article
12                       Titled, Cuyahoga Children Services
13                       is Due a Thorough Inquiry, But That
14                       Would Require a Panel That's Truly
15                       Independent: Editorial", was marked
16                       for purposes of identification.)
17                               -    -     -    -     -
18               Q.      Exhibit 4 is another Plain Dealer
19      article, this one from the editorial board,
20      from August 15, 2010.               And it's title is,
21      "Cuyahoga Children Services is due a thorough
22      inquiry, but that would require a panel that's
23      truly independent."
24                       Do you see that?
25               A.      Yep.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 158 of 319. PageID #: 223838



                                                                  Page 158

 1               Q.      And this is referring to a panel of
 2      specialists that you had convened to try to
 3      address some of the issues that were going on
 4      under you, correct?
 5               A.      Myself and Case Western Reserve and
 6      a number of other entities.
 7               Q.      But are you the one who came up
 8      with the idea of convening a panel?
 9               A.      Actually Jim McCafferty and I did.
10               Q.      And what was his position?
11               A.      He was the county administrator at
12      the time.
13               Q.      Do you recall any discussions that
14      led to this, between you and Mr. McCafferty?
15               A.      No.
16               Q.      Were there documents memorializing
17      those conversations?
18               A.      No.     It was a conversation.               But we
19      had been -- we had done blue ribbon panels
20      prior on this --
21               Q.      On what?
22               A.      -- historically, as an agency.
23                       On these kind of issues, I believe.
24               Q.      What about any blue-ribbon panels
25      to look at anything about substance abuse or

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 159 of 319. PageID #: 223839



                                                                  Page 159

 1      the way that Children and Family Services
 2      addressed issues of substance abuse in the
 3      community?
 4               A.      Not that I'm aware of.
 5               Q.      Do you remember this editorial?
 6               A.      I do not.
 7               Q.      Exhibit 4?
 8               A.      I do not.          Oh, yes, I do remember
 9      this.
10               Q.      Yeah, I --
11               A.      Yeah.
12               Q.      -- think you will.
13               A.      I will.        I remember it.
14               Q.      So it says that -- it describes the
15      process of appointing a panel as a
16      quote-unquote stacked process.
17                       Do you see that?
18               A.      Uh-huh.        Uh-huh, yes.
19               Q.      And that's not a nice description,
20      right?
21               A.      No.
22               Q.      It continues below, then, and
23      talking about the six deaths of children in the
24      system, meaning -- it's describing them as
25      killed, not accidental deaths, but children

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 160 of 319. PageID #: 223840



                                                                  Page 160

 1      where it was some degree of homicide, "has sent
 2      up a red flag.          So have mandated budget cuts
 3      and the changes in internal procedures that
 4      have caused the county Department of Children
 5      and Family Services to narrow its protections
 6      by placing fewer children in foster care."
 7                       Do you see that?
 8               A.      I don't see that.
 9               Q.      Bottom paragraph on the first page,
10      ma'am.
11               A.      Sorry.       I got ahead of myself.
12      Yes.
13               Q.      Do you see what I've just read?
14               A.      Yep.
15               Q.      Okay.       Do you know what's being
16      discussed here about mandated budget cuts?
17               A.      I can read it.
18               Q.      But do you know what it's
19      referencing?        What mandated budget cuts
20      affected your department?
21               A.      Well, I don't know exactly what
22      they're referring to.
23               Q.      What about changes in policies that
24      caused you to narrow protections by placing
25      fewer children in foster care?

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 161 of 319. PageID #: 223841



                                                                  Page 161

 1               A.      That's untrue.              Completely untrue.
 2      Every child that needed to be in foster care
 3      was in foster care.
 4               Q.      Were there any changes in policies
 5      that affected the frequency of --
 6               A.      No.
 7               Q.      -- placing kids?
 8               A.      No, there were not.
 9               Q.      The second page, "The scope of the
10      problem suggests just -- not just isolated
11      mistakes but systemic dysfunction, managerial
12      myopia, and lax oversight.                   Case in point:
13      Children services chief Deborah Forkas'
14      ill-thought-out order to fingerprint adults in
15      homes from which children are removed - an
16      order that the department is just as hastily
17      reconsidering."
18                       Any idea what that's about?
19               A.      No idea.
20               Q.      In any way -- event, this
21      description of you is not flattering, correct?
22               A.      No, it's not flattering.
23               Q.      It says, "This page has been
24      calling since May for the well-meaning but
25      overwhelmed Forkas to be replaced, for the good

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 162 of 319. PageID #: 223842



                                                                  Page 162

 1      of the children and the department."
 2                        Is that a fair characterization of
 3      what was going on in the press over the prior
 4      five months?
 5                A.      I don't believe so, but they have
 6      their opinions.
 7                Q.      "Her supervisors repeatedly have
 8      ducked that step, saying they first want the
 9      expert task force to complete its review,
10      expected in mid-September."
11                        Do you see that?
12                A.      I see it.
13                Q.      And so it actually -- it was
14      completed in mid-Dec- -- mid-October, and that
15      the decision was made to replace you within a
16      month or two after that, correct?
17                A.      Correct.
18                Q.      The next paragraph talks -- the
19      last sentence in the next paragraph says, "The
20      30-member panel was basically pulled together
21      by Forkas, her staff, and supervisors."
22                        Do you think that's an accurate
23      statement?
24                A.      No, I do not think that's an
25      accurate statement.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 163 of 319. PageID #: 223843



                                                                  Page 163

 1               Q.      "No wonder the task force's interim
 2      findings outlined last week identified not a
 3      single deep-seated problem requiring
 4      significant changes in policies and procedures,
 5      and no wonder the department itself has found
 6      no safety problems so far in its internal
 7      review of 122 cases in which young children in
 8      custody were reunited with their families."
 9                       Do you see that?
10               A.      I see it.
11               Q.      Do you know what this internal
12      review about 122 cases was about?
13               A.      I don't recall.
14               Q.      Was that something where there was
15      some documentation generated?
16               A.      I'm not -- I don't know.                I'm not
17      sure.
18               Q.      Would that have looked at the role
19      of any substance abuse in connection with any
20      of these 122 cases?
21               A.      I don't know.
22               Q.      To do that kind of internal review
23      of 122 cases, somebody would have had to have
24      looked at the case files, right?
25               A.      It would appear.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 164 of 319. PageID #: 223844



                                                                  Page 164

 1               Q.      Next sentence says, "On Friday came
 2      news that the task force has not been allowed
 3      to see the files on the very cases that
 4      triggered its formation."
 5                       Do you see that?
 6               A.      I see it.
 7               Q.      Is that true?
 8               A.      I don't believe so.
 9               Q.      So the task force was allowed to
10      look at the confidential case files --
11               A.      I believe they were.
12               Q.      -- on the deaths in --
13               A.      I believe --
14               Q.      -- article two?
15               A.      I believe we opened them up.                  I
16      thought we did.          David Crampton was the
17      professor that over-looked this.
18               Q.      It would make sense, from your
19      perspective, if anybody wanted to get the full
20      information about what went on in any given
21      case, including the role of substance abuse or
22      mental health care being provided or whatever,
23      they would need to look at the case files?
24               A.      I would imagine.
25                               -    -     -    -     -

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 165 of 319. PageID #: 223845



                                                                  Page 165

 1                       (Thereupon, Deposition Exhibit 5,
 2                       10/14/2010 Plain Dealer Article
 3                       Titled "Child-Welfare Panel Says
 4                       Cuyahoga County Agency Needs to
 5                       Improve Services and Practices", was
 6                       marked for purposes of
 7                       identification.)
 8                               -    -     -     -    -
 9               Q.      This is the last article.
10      Exhibit 5 is from October 14, 2010, again from
11      the Plain Dealer.            It's titled, "Child-welfare
12      panel says Cuyahoga County agency needs to
13      improve services and practices."
14                       There's a picture of you on the
15      first page, right?
16               A.      Yep.
17               Q.      A couple of years ago?
18               A.      A couple of years ago.
19               Q.      And do you recall this article,
20      Exhibit 5?
21                       I'm sorry.             I don't know if I got
22      an answer.       Do you recall this article at all?
23               A.      I -- I believe I do.                Parts of it.
24      It looks familiar.
25               Q.      It says, "A review panel Wednesday

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 166 of 319. PageID #: 223846



                                                                  Page 166

 1      called on the Cuyahoga County child-welfare
 2      department to improve the way it manages
 3      high-risk families, but it also put
 4      responsibility on the community and the next
 5      county government to keep children safer."
 6                       Do you see that?
 7               A.      I see it.
 8               Q.      Top of the second page, it says,
 9      "The panel appointed by Director Deborah Forkas
10      issued 12 pages of recommendations, which deal
11      in large part with beefing up services to
12      combat threats to children from domestic
13      violence, substance abuse, and mental illness."
14                       Do you see that?
15               A.      Yes.
16               Q.      And we'll go over their
17      recommendations, but your testimony is that you
18      don't recall this leading to any changes with
19      regards to anything about substance abuse,
20      correct?
21               A.      I don't know that it did.
22               Q.      Didn't while you were in charge?
23               A.      Right.
24               Q.      "The presentation to an audience of
25      nonprofit social services providers contained

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 167 of 319. PageID #: 223847



                                                                  Page 167

 1      criticisms that the agency has not done enough
 2      to address children" -- I'm sorry -- "risks to
 3      children, such as engaging mental health and
 4      addiction experts in cases.                    But the event was
 5      also part pep rally to solicit help from
 6      outside the county bureaucracy."
 7                       Do you see that?
 8               A.      I see it.
 9               Q.      Were you at that meeting, the
10      presentation to an audience?
11               A.      I think I may have been.                I'm not
12      sure.
13               Q.      Then there's a quote attributed --
14      I'm sorry.       There's a quoted attributed to
15      David Crampton about you.                  It says, "'It's not
16      about the department.               It's not about Deborah
17      Forkas,' said David Crampton, the panel
18      chairman and an associate professor of social
19      work at Case Western Reserve University.                       'It's
20      about all of us working together to protect our
21      children.'"        Do you see that?
22               A.      Yes.
23               Q.      Does that sound like the sort of
24      thing that Mr. Crampton was saying at the time?
25               A.      I don't know.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 168 of 319. PageID #: 223848



                                                                  Page 168

 1               Q.      "Since" --
 2               A.      No idea.
 3               Q.      It continues, "Since early this
 4      year, Forkas and her department have come under
 5      question after two children were killed and two
 6      others were starved nearly to death despite
 7      involvement by the county agency."
 8                       Do you know what's mentioned here
 9      about two children almost starving to death?
10               A.      Two brothers, yes.
11               Q.      And did that having anything to do
12      with substance abuse, that case?
13               A.      I don't remember.
14               Q.      Did you look at the records on that
15      case?
16               A.      I don't recall.
17               Q.      "In addition to these highly
18      publicized cases, at least four other children
19      known to the department were killed since
20      2009."
21                       And would you have looked at the
22      case files on each of those cases involving a
23      child death?
24               A.      Possibility yes.
25               Q.      But the -- the case file itself is

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 169 of 319. PageID #: 223849



                                                                  Page 169

 1      where you would look for information?
 2                A.      SACWIS and the case file.
 3                Q.      Never just SACWIS alone?
 4                A.      No.
 5                Q.      The article continues, "Fingers
 6      weren't pointed at Forkas at the meeting, but
 7      instead at economic conditions that have
 8      heightened family problems and risks to
 9      children."
10                        Do you see that statement?
11                A.      I see it.
12                Q.      And is that consistent with your
13      recollection that economic conditions were a
14      major driver of the problems?
15                A.      I don't recall that.
16                Q.      "Forkas herself acknowledged in
17      prepared remarks that problems for parents and
18      children, 'are much more serious than we
19      assumed - and that includes myself, other
20      county managers, our staff and contract
21      agencies.'"
22                        Do you see that?
23                A.      I see it.
24                Q.      Sound like something you said at
25      that conference?

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 170 of 319. PageID #: 223850



                                                                  Page 170

 1               A.      Possibly.
 2               Q.      So I guess you were there?
 3               A.      I guess I was.
 4               Q.      If you were giving remarks, you had
 5      to be there, right?
 6               A.      I assume so.
 7               Q.      It looks, from context, like this
 8      is a continuation of a quote from you.                      "I
 9      believe we all underestimated the toll that the
10      economy has taken on children and families in
11      Cuyahoga County."
12               A.      Uh-huh.
13               Q.      Is that a quote that you gave?
14               A.      I don't --
15               Q.      A statement that you gave?
16               A.      I don't know.             I don't recall it.
17               Q.      Do you recall having the belief
18      that the county, including the Department of
19      Children and Family Services, underestimated
20      the toll the economy has taken on children and
21      families in Cuyahoga County?
22               A.      Say it again.             I'm sorry.      Would
23      you repeat it, your question?
24               Q.      Do you recall having the belief, at
25      that time, that the county, including the

                                  Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 171 of 319. PageID #: 223851



                                                                  Page 171

 1      Department of Children and Family Services, had
 2      underestimated the toll that the economy has
 3      taken on children and families in Cuyahoga
 4      County?
 5               A.      It's possible.
 6               Q.      It continues, "Forkas drew a
 7      comparison of herself to John Mattingly, the
 8      child-welfare director in New York who dealt
 9      with a series of child deaths soon after taking
10      the job."       And then there's some further quote
11      from you about that.
12                       Does that ring any bells for you?
13               A.      No.
14               Q.      And it talks about this individual
15      in New York, "'successfully weathered the
16      storm' after adopting recommendations from a
17      panel similar to the Cuyahoga group."
18                       Does that ring a bell?
19               A.      No.
20               Q.      It doesn't do much good to have a
21      group make a bunch of recommendations and not
22      adopt them then, does it?
23               A.      No.
24               Q.      I'm sorry.           I didn't hear your
25      answer.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 172 of 319. PageID #: 223852



                                                                  Page 172

 1               A.      No.
 2               Q.      "Forkas noted the tragedies in
 3      Cuyahoga began a few weeks after she became
 4      director in January 2009.                  She said she would
 5      enact all of the panel's 72 recommendations to
 6      improve services and practices."
 7                       Do you see that?
 8               A.      I see it.
 9               Q.      Do you recall saying that?
10               A.      I don't.
11               Q.      "But some, such enhanced services
12      after children are returned to their parents'
13      custody, will take money the department doesn't
14      have.      A number of services have been lost to
15      budget cuts over the past few years."
16                       Does that sound like a discussion
17      that was being had at the time?
18               A.      I don't recall it.
19               Q.      When the panel made its
20      recommendations, do you recall any discussions
21      that you had within your staff or within the
22      county government about how this would take
23      additional funding that you guys didn't have?
24               A.      I don't remember.
25               Q.      It continues on the top of the next

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 173 of 319. PageID #: 223853



                                                                  Page 173

 1      page, "Participants Wednesday," meaning the
 2      presentation we were just going over, "were
 3      clearly trying to send a message to candidates
 4      for county executive, one of whom will assume
 5      the new office in January."
 6                       That ended up being Mr. FitzGerald,
 7      correct?
 8               A.      Uh-huh, yes.
 9               Q.      "Mary Boyle, a former county
10      commission and member of the task force, urged
11      the audience to press hopefuls on whether they
12      will increase money for child-welfare
13      services."
14                       Do you see that?
15               A.      I see it.
16               Q.      And is it your understanding that
17      money for child-welfare services did not
18      increase in early 2011 or 2012 or '13 or '14 or
19      '15 or '16, for years after this?
20               A.      I don't -- I don't know.                I don't
21      think that happened.
22               Q.      I'm sorry?
23               A.      It did not happen.
24               Q.      All right.           And -- and the details
25      of whether money ever came through, your

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 174 of 319. PageID #: 223854



                                                                  Page 174

 1      successors, like Ms. Rideout, would know more
 2      about that, right?
 3               A.      I would assume so.
 4                               -    -     -    -     -
 5                       (Thereupon, Deposition Exhibit 6,
 6                       6/22/2009 E-Mail from James
 7                       McCafferty Re: 2009 Budget
 8                       Incentive, with Attachment,
 9                       CUYAH_002794109 to 002794111, was
10                       marked for purposes of
11                       identification.)
12                               -    -     -    -     -
13               Q.      So going back to some documents
14      that were produced by Cuyahoga County that have
15      your name on them, this is Exhibit 6.                      There
16      are two copies there for the Plaintiffs'
17      lawyers.
18                       THE WITNESS:            Sorry.
19               Q.      Exhibit 6 is a document with the
20      Bates range CUYAH_002794109 through 111, and it
21      is an e-mail with attachments from June 29,
22      2009.      The sender is James McCafferty, the
23      Cuyahoga County administrator.
24                       And you just mentioned him, right?
25               A.      I did.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 175 of 319. PageID #: 223855



                                                                  Page 175

 1               Q.      Okay.       In terms -- your mention of
 2      him was about discussions about --
 3               A.      The panel.
 4               Q.      -- enacting the panel and --
 5               A.      Yes.
 6               Q.      -- what we're to do with it,
 7      correct?
 8               A.      Yes.
 9               Q.      And do you see on, like, the fourth
10      line -- I'm sorry, the fifth line of
11      recipients, that you're one of the recipients
12      of this e-mail?
13               A.      I see it.
14               Q.      And the subject is "2009 Budget
15      Incentive," correct?
16               A.      Correct.
17               Q.      And then there is a memo attached
18      to this from Mr. McCafferty to, quote, "Elected
19      Officials and Department Directors," with the
20      same subject line, 2009 Budget Incentive.
21                       Do you see that?
22               A.      Yes.
23               Q.      It says here that, "In 2008,
24      agencies were notified that an incentive may be
25      awarded to those agencies that were able to end

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 176 of 319. PageID #: 223856



                                                                  Page 176

 1      the year with a budget surplus.                      Despite the
 2      $27.3 million deficit in the General Fund
 3      (including the levies) that was projected at
 4      1st quarter, we are committed to providing
 5      these incentives to reward those agencies that
 6      were able to identify a cost saving measure in
 7      2008."
 8                       Does this ring a bell at all of
 9      what was going on in terms of budget?
10               A.      Yes.
11               Q.      Can you characterize what was going
12      on?
13               A.      Mr. McCafferty was incentivizing
14      people who had additional money that wasn't
15      spent in their budgets, or -- and he gave an
16      incentive if people could come up with ways to
17      work smarter, better.               He would -- he was
18      planning on incentivizing.
19               Q.      So at the time there's an overall
20      major budget deficit, he's saying if individual
21      departments can somehow show a surplus, they
22      will get some sort of benefit going forward?
23               A.      I referred to this before when I
24      was talking to you, if you'll recall, about the
25      placements.        That was an area.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 177 of 319. PageID #: 223857



                                                                    Page 177

 1               Q.      The --
 2               A.      I'm sorry.
 3               Q.      I'm sorry.           Go ahead.
 4               A.      I was going to say something else,
 5      but I'm not going to.
 6               Q.      So the end of the first paragraph
 7      says, "Attached, please find a list of agencies
 8      that earned the incentive."
 9                       If you go to the next page, do you
10      see the list?         Is -- is your agency there?
11               A.      Yes.
12               Q.      Is that list --
13               A.      Oh, sorry.           Sorry.         No.   Sorry.
14               Q.      It says "Child Support."
15               A.      I was looking at the wrong sheet.
16               Q.      You see "Child Support" listed.                    Is
17      that your agency?
18               A.      No, uh-uh.
19               Q.      So you -- you guys didn't get the
20      incentive from 2008?
21               A.      This is interesting.                  We did get
22      some money.
23               Q.      Okay.       So go back to the -- the
24      first page of the memo --
25               A.      I'm there.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 178 of 319. PageID #: 223858



                                                                  Page 178

 1                Q.      -- where the memo --
 2                        It says, "Given the current fiscal
 3      climate and in light of the fact that we don't
 4      yet know what the full impact of the State's
 5      budget crisis will be on the County, it is
 6      uncertain whether the incentive program will
 7      continue in 2009."
 8                        Do you see that?
 9                A.      Yes.
10                Q.      Do you recall what was going on in
11      terms of the state budget crisis in 2009?
12                A.      I don't.
13                Q.      Do you recall that there was a
14      state budget crisis?
15                A.      I don't recall that.
16                Q.      As you understand the terms, would
17      a state budget crisis have an impact on the
18      money that was available for Children and
19      Family Services to carry out its function?
20                A.      I would think so, but I don't know
21      that as a fact.
22                Q.      Okay.
23                                -    -     -     -    -
24                        (Thereupon, Deposition Exhibit 7,
25                        10/13/2010 E-Mail from Regina

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 179 of 319. PageID #: 223859



                                                                  Page 179

 1                       Thigpen Re: Message to All DCFS
 2                       Employees, with Attachment,
 3                       CUYAH_003428644 to 003428669, was
 4                       marked for purposes of
 5                       identification.)
 6                               -    -     -    -     -
 7               Q.      Do you have other testimony about
 8      that document?
 9               A.      No.
10               Q.      Okay.       Exhibit 7, this is an e-mail
11      with attachments, CUYAH_003428644 through 69.
12      And the original e-mail in here is October 13,
13      2010, from Regina Thigpen, who was your
14      administrative assistant or secretary?
15               A.      Yes, she was.               Yes.
16               Q.      To a variety of people, essentially
17      on your behalf, correct?
18               A.      Uh-huh, yes.
19               Q.      And so this is a message to all
20      DCFS employees; is that correct?
21               A.      That's correct.
22               Q.      And so this is, like, a -- some
23      sort of distribution list?                    That's what's on
24      the "to" line here?
25               A.      Must be.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 180 of 319. PageID #: 223860



                                                                  Page 180

 1               Q.      And so the attached document, if
 2      you go to the second page, is a memo that is
 3      from the Cuyahoga County Department of Children
 4      and Family Services, with you as the director,
 5      to all DCFS employees, again dated October 13,
 6      2010.      Do you see that?
 7               A.      I see that.
 8               Q.      And this essentially talks about
 9      that the panel report has come out and is being
10      circulated, correct?
11               A.      Correct.
12               Q.      So this squares with the media
13      account that we were just going over --
14               A.      Yes.
15               Q.      -- in an exhibit a little bit ago
16      that talks about a presentation on Wednesday
17      that was right before the article came out?
18               A.      Yes.
19               Q.      Okay.       And so then there is a
20      document that's attached here that starts on
21      the Bates range ending in 46 that's entitled
22      "Final Report from the Practice Review and
23      Improvement Panel."
24                       Do you see that?
25               A.      I see it.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 181 of 319. PageID #: 223861



                                                                  Page 181

 1               Q.      And then, if you go forward to the
 2      Bates number starting with 58, there is another
 3      document that says, "Practice review and
 4      improvement panel, David Crampton, Ph.D.,
 5      chair, recommendations for Cuyahoga County
 6      Department of Children & Family Services," with
 7      the same date, October 13, 2010.
 8                       Do you see that?
 9               A.      No.
10               Q.      Are you there?
11               A.      Got it.
12               Q.      So do you know the difference
13      between the first attachment that's described
14      as the final report versus the document of the
15      same date that says that it comes from
16      Mr. Crampton?
17                       Do you have my question in mind,
18      ma'am?
19               A.      No, I'm trying to just read it.
20               Q.      Okay.       Do you know what the
21      difference is between the two attachments?                        Are
22      they both generated by the panel, or is one
23      generated by -- generated by your --
24               A.      Well, it looks like one's --
25               Q.      -- group?

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 182 of 319. PageID #: 223862



                                                                  Page 182

 1                A.      -- generated from David Crampton.
 2      And I'm not sure.
 3                Q.      So why don't we go back, then, to
 4      the start of the first report and try to go
 5      through that quickly.                Like the other ones, it
 6      all has the date of October 13, 2010.                       Do you
 7      see that --
 8                A.      Yes.
 9                Q.      -- on page 46?
10                A.      Yes.
11                Q.      On the second page, after kind of
12      talking about the history of the panel, it
13      says, the second paragraph, "In addition to
14      high profile cases, CCDCFS" -- that's your --
15                A.      Cuyahoga County --
16                Q.      -- position at the time?
17                A.      -- Department of Family Services,
18      yes.
19                Q.      -- "reviewed the files of 122
20      children whose custody was terminated between
21      January 2009 and March 31, 2010, but whose
22      cases were still open."
23                        And, again, we talked about 122
24      cases before in a prior document.
25                A.      Uh-huh.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 183 of 319. PageID #: 223863



                                                                    Page 183

 1               Q.      Do you know where there would be
 2      any documents relating to this analysis or
 3      review of cases?
 4               A.      I -- do I know where it would be
 5      now?     Is that what you're asking?                     Or --
 6               Q.      Yeah.
 7               A.      -- what happened to it?
 8               Q.      Yeah.
 9               A.      No, I don't know what happened to
10      it.
11               Q.      Would there have been documents
12      generated memorializing the results of that
13      review?
14               A.      I would think so.                   David Crampton
15      did them.       I would think so.
16               Q.      Somewhere in the county should
17      have --
18               A.      Somewhere they should.
19               Q.      -- those records?
20                       Would you have received a copy of a
21      report on that by e-mail or --
22               A.      I have no idea.
23               Q.      Any idea who would have had it for
24      the County?
25               A.      You could ask -- I don't know.

                                  Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 184 of 319. PageID #: 223864



                                                                  Page 184

 1               Q.      Okay.       If you go to the next page,
 2      after it walks through what the panel was asked
 3      to do, the panel's charge, selection of the
 4      members of the panel, do you see those
 5      sections?
 6               A.      Are you on 648?
 7               Q.      Yes, ma'am.
 8               A.      Okay.
 9               Q.      So it runs through what the panel
10      was asked to do, the panel's charge, selection
11      of members of the panel, and then guiding the
12      work of the panel.            Do you see that?
13               A.      I see it.
14               Q.      And the first sentence under
15      "Guiding the Work of the Panel," it says, "To
16      prepare the panel for its work, CCDCFS staff
17      first presented key policies, procedures,
18      reports, and data."
19                       How was that presentation done?
20               A.      I'm not sure.             I don't recall.
21               Q.      Were -- were there documents
22      generated in connection with that?
23               A.      I -- I believe there probably would
24      have been.
25               Q.      Any idea where those would be?

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 185 of 319. PageID #: 223865



                                                                  Page 185

 1               A.      I'm sorry.           Eight years later, I
 2      can't say where they'd be.
 3               Q.      Would you have had a copy of
 4      whatever was generated back then?
 5               A.      No, nev- -- yes, I would imagine.
 6               Q.      Like maybe a PowerPoint where --
 7               A.      Something.
 8               Q.      Okay.       Any idea who was involved in
 9      that presentation, in terms of giving it or
10      preparing it?
11               A.      I imagine it would have been David.
12      I -- I don't know if I was involved in this or
13      not.
14               Q.      Well, it wouldn't have been David,
15      because he was the person who received it.                        It
16      says that it was -- your staff presented
17      policies, procedures, reports, and data --
18               A.      It was --
19               Q.      -- correct?
20               A.      Any -- yes.            I'm just trying to
21      think back.
22               Q.      Can you think of anybody who would
23      have been involved in that presentation?
24               A.      I would imagine these part of
25      the -- parts of the executive team.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 186 of 319. PageID #: 223866



                                                                  Page 186

 1               Q.      Do you know names of anybody, other
 2      than you, who would have been involved?
 3               A.      I would think -- you have the names
 4      of the people, I believe.                  That -- they're
 5      still there.
 6               Q.      Can you give me a name of who would
 7      have been involved in the presentation, other
 8      than you?
 9               A.      I'm not sure who it was, but I'm --
10      I can't -- I don't want to bet on who it is.                          I
11      don't -- I don't know.
12               Q.      Okay.
13               A.      But I know that there's -- there
14      were many people involved in this, in putting
15      together reports.
16               Q.      So there's some other sections of
17      this, including an overview of what was done,
18      and then if you go to page -- the Bates number
19      ends in 51, "Critical Considerations and
20      Overarching Themes."              Do you see that page?
21               A.      Yes.      Yes.
22               Q.      So the -- I'm not going to take too
23      much time with this, but the first one, in
24      terms of a bullet, says, "Positive outcomes
25      will be achieved through effective internal

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 187 of 319. PageID #: 223867



                                                                  Page 187

 1      procedures and quality audit-" -- "external
 2      practices."
 3                       Do you see that?
 4               A.      Are you on the last paragraph?
 5               Q.      No.     The first bullet on page 52.
 6               A.      I'm sorry.
 7               Q.      It says "Positive outcomes" --
 8               A.      Got it.
 9               Q.      -- "will be achieved through
10      effective internal procedures and quality
11      external practices."
12                       Do you see that?
13               A.      Yes.
14               Q.      Do you know of any changes in
15      internal procedures as a result of anything
16      from the panel?
17               A.      I don't know.
18               Q.      It continues on with a number of
19      other bullets.          The one at the bottom of that
20      page is that, "The division needs to update and
21      sharpen its tools to fulfill its responsibility
22      as a member of the family's team."
23                       Do you see that?
24               A.      Uh-huh.
25               Q.      Was that something you agreed with,

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 188 of 319. PageID #: 223868



                                                                  Page 188

 1      in general?
 2               A.      I don't know.
 3               Q.      Next page, the second bullet on the
 4      page says, "There is a need to strengthen
 5      partnerships at all levels across the multiple
 6      systems responsible for serving Cuyahoga
 7      County's children and families."
 8                       Do you see that?
 9               A.      I see it.
10               Q.      And that's consistent with one of
11      your overall -- your personal observations
12      about structural impediments to the division
13      doing a good job, correct?
14               A.      Correct.
15               Q.      The second paragraph under that
16      bullet starts with the sentence that says,
17      "Specifically the potential for children to be
18      re-abused is substantially increased in those
19      homes where parents or caregivers are
20      struggling with mental health or substance
21      abuse."
22                       Do you see that?
23               A.      I see it.
24               Q.      And was that consistent with your
25      experience?

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 189 of 319. PageID #: 223869



                                                                  Page 189

 1               A.      Yes.
 2               Q.      And that was true for all
 3      substances of abuse, not just opioids or
 4      opiates, correct?
 5               A.      Yes.
 6               Q.      If you go to next page, there's a
 7      bullet that says, "Intersystem
 8      collaboration/access to services is critical to
 9      success."
10                       Do you see that?
11               A.      Yes.
12               Q.      In the middle of that paragraph, it
13      says, "However, at important organizational and
14      clinical/service levels, significant
15      disconnects remain among the systems that serve
16      children and their families."
17                       Do you see that?
18               A.      I see that.
19               Q.      And that was, again, one of your
20      observations about an overarching problem,
21      correct?
22               A.      Yes.
23               Q.      If you go to next page, the second
24      bullet says, "'On-site' mental health and
25      substance abuse resources are needed at

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 190 of 319. PageID #: 223870



                                                                   Page 190

 1      CCDCFS."
 2                       Do you see that?
 3               A.      Sorry.       I lost you.             You on 55?
 4               Q.      I am.
 5               A.      Which -- which bullet?                  I missed
 6      the bullet.
 7               Q.      The second bullet says, "'On-site'
 8      mental health and substance abuse resources are
 9      needed at CCDCFS."
10               A.      Yes.
11               Q.      And you never got those on-site
12      resources, did you?
13               A.      No.     I don't know.               I don't know if
14      they did or didn't.             I was gone by then.
15               Q.      I mean --
16               A.      By the time this was implemented or
17      if -- if any of it was.
18               Q.      The three months that you were the
19      director after this document was generated, you
20      didn't get on-site support added, correct?
21               A.      I don't know if we did or didn't,
22      to be honest with you.
23               Q.      And so if you can just go to the
24      next document, the one that has Mr. Crampton's
25      name on it from the same date, there are a

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 191 of 319. PageID #: 223871



                                                                   Page 191

 1      number of things here that are identified as
 2      recommendations.
 3               A.      Page?
 4               Q.      It starts on the page ending --
 5      with the Bates number ending in 58 and goes to
 6      the rest of the time document.                       These are all a
 7      series of recommendations broken up by number
 8      and then with subparts.                 Do you see that?
 9               A.      Yes.
10               Q.      And was it your view that all of
11      these recommendations should have been
12      followed?
13               A.      I --
14               Q.      To improve the performance of
15      Children and Family Services?
16               A.      Well, it sounds like I said that,
17      all 72.
18               Q.      And you don't know if any of them
19      ever were?
20               A.      I don't know that.
21               Q.      But you know that none of 72
22      were -- none of 72 were implemented in the
23      three months or so that you were director after
24      the report came out, correct?
25               A.      Correct.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 192 of 319. PageID #: 223872



                                                                  Page 192

 1                               -    -     -    -     -
 2                       (Thereupon, Deposition Exhibit 8,
 3                       10/23/2018 E-Mail Chain Re: Final
 4                       Recommendations, Report and Letter
 5                       from the Chair, CUYAH_012558835 to
 6                       012558836, was marked for purposes
 7                       of identification.)
 8                               -    -     -    -     -
 9               Q.      Okay.       Exhibit 8, this is a much
10      shorter document.            It's an e-mail with a
11      one-page attachment, Bates range is
12      CUYAH_012558835336.               The e-mail that starts it
13      is October 13, 2010, the same date we were just
14      going over.        This is from Patrick -- Kanary or
15      Kanary?
16               A.      Kanary.
17               Q.      -- to a bunch of people, including
18      you.     Do you see that?
19               A.      I see it.
20               Q.      And Mr. Kanary is identified as the
21      director of the Center for Innovative Practices
22      at Kent State University.                    Do you see that?
23               A.      I see that.
24               Q.      And what was his role on the panel?
25               A.      He was one of the facilitators who

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 193 of 319. PageID #: 223873



                                                                   Page 193

 1      helped facilitate some of the sessions.
 2               Q.      So the document that we have, the
 3      way it was put together, we have one document
 4      that is just the cover letter.                       We don't have
 5      the narratives and other versions that are
 6      referenced here.           Actually, let me go back.
 7                       So the e-mail from Mr. Kanary says,
 8      "Attached, please find," it says, "Final
 9      versions of the Recommendations," and then,
10      "Final version of the narrative report."                       Do
11      you see that on the first page?
12                       The -- one is described as the
13      recommendations and one is described as the
14      narrative report.            Do you see that?
15               A.      No, I don't see that.                  I'm sorry.
16               Q.      The bullets in the middle of the
17      page --
18               A.      Oh.
19               Q.      -- where it says, "Attached --
20               A.      Okay.       Sorry.
21               Q.      -- "please find" --
22               A.      I got distracted.
23               Q.      The last exhibit we were going
24      over, Exhibit 7, where we had two separate
25      reports, was one of those the recommendations

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 194 of 319. PageID #: 223874



                                                                  Page 194

 1      and one was the narrative report?
 2                A.       I don't know that.
 3                Q.       Have you ever seen other versions
 4      of any of these reports?
 5                A.       I don't believe so.               I don't know.
 6                Q.       Have you ever seen any updates to
 7      the report that may have been issued after you
 8      were dir- -- after you stopped --
 9                A.       No.
10                Q.       -- being director?
11                A.       No.    Never.
12                Q.       Then let's just go to the
13      attachment here, the cover letter from
14      Dr. Crampton that would have accompanied the
15      report.         So this is on the Bates number ending
16      in 36, and it's dated October 12, 2010.                        It's
17      addressed to the Cuyahoga County Board of
18      Commissioners and all residents of Cuyahoga
19      County.
20                         Do you see that?
21                A.       Yes.
22                Q.       And it gives some of the history
23      we've gone over about stories in the Plain
24      Dealer and the convening of the panel.
25                         And it says, "Your staff concluded

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 195 of 319. PageID #: 223875



                                                                  Page 195

 1      that there were a number of risk factors in
 2      these families," meaning the ones with the high
 3      profile deaths, "that needed greater attention:
 4      children who were removed from home at young
 5      ages resulting in poor attachment and bonding
 6      with their parents, families with serious
 7      mental health challenges, partner violence, and
 8      drug/alcohol addiction and other social
 9      stressors such as inadequate income, housing,
10      and health care.           Director Forkas recognized
11      that these issues require consideration and
12      support from the entire community, and so, on
13      her own initiative, she formed a panel of
14      community members to review these risk factors
15      and make suggestions for improving our
16      community's response to helping vulnerable
17      children and their families."
18                       Did I read that right?
19               A.      You read it.
20               Q.      It's quite a mouthful, but is that
21      an accurate characterization of how that panel
22      came to be created?
23               A.      No.     It wasn't just me.
24               Q.      And so it's described as being you,
25      but it really was you and the county executive

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 196 of 319. PageID #: 223876



                                                                  Page 196

 1      at the time?
 2               A.      Uh-huh.          There were a lot of other
 3      people that helped with the panel, helped us
 4      get experts.
 5               Q.      At the end of this time, after the
 6      panel came out, do you remember any discussions
 7      at all about what would be done to implement
 8      the panel's recommendations or get money for
 9      that?
10               A.      I don't recall.
11                               -    -     -    -     -
12                       (Thereupon, Deposition Exhibit 9,
13                       1/3/2011 E-Mail from Valeria Harper
14                       Re: Minutes from Dec. 16 Meeting,
15                       with Attachment, CUYAH_012681169 to
16                       012681171, was marked for purposes
17                       of identification.)
18                               -    -     -    -     -
19               A.      But I'm sure you're going to give
20      me something that's going to help me.
21               Q.      Well, we only have what documents
22      we have, so that's part of the thing, is would
23      there have been meetings or memos or documents
24      that were created that we don't have?                      Because
25      we, frankly, don't have many documents with

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 197 of 319. PageID #: 223877



                                                                   Page 197

 1      your name on them.
 2               A.      Do you have any documents from the
 3      existing staff?          Have you asked?
 4               Q.      Yeah.       There was a lot of documents
 5      from staff, but relatively few have your name
 6      on them, and relatively few go back to 2010.
 7               A.      That's interesting.
 8               Q.      It is.
 9                       Here is Exhibit 9, with two copies.
10      So this is an e-mail with attachment,
11      CUYAH_012681169 through 71.
12                       The e-mail is from Valeria Harper,
13      the chief operating officer of the ADAMHS Board
14      of Cuyahoga County.
15               A.      She was at the time.
16               Q.      To you and others.                  Do you see
17      that?
18               A.      Yes.
19               Q.      And the subject is minutes of the
20      December 16th meeting, which are basically
21      being provided in anticipation of the upcoming
22      meeting that's going to happen in January,
23      right?
24               A.      Right.
25               Q.      And that's why this is sent January

                                  Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 198 of 319. PageID #: 223878



                                                                  Page 198

 1      3, 2011, right before the -- the next meeting
 2      takes place?
 3               A.      Uh-huh.
 4               Q.      Does that make sense?
 5               A.      Yes.
 6               Q.      If you look at the meeting minutes
 7      from December 16th -- I'm sorry; on the second
 8      page -- it says the attendees were you, Cynthia
 9      Weiskittel.        What was her position at the time?
10               A.      She was a deputy over ongoing
11      services I believe.
12               Q.      And do you know what position she
13      subsequently had in Cuyahoga County after this?
14               A.      She's director.
15               Q.      She's the current director?
16               A.      Yeah.
17               Q.      Have you had any interaction with
18      her?
19               A.      No.
20               Q.      Did she used to work for you?
21               A.      She did.
22               Q.      Jacqueline McCray, do you know what
23      her position was then?
24               A.      Deputy director.
25               Q.      Of what?

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 199 of 319. PageID #: 223879



                                                                  Page 199

 1               A.      Of adoption and foster care.
 2               Q.      Tamara Chapman-Wagner, do you know
 3      what her position was then?
 4               A.      She was the deputy director over, I
 5      think it was in- -- intake or ongoing services.
 6      I can't recall.
 7               Q.      Okay.       So these are all County --
 8               A.      These are all County employees.
 9               Q.      And then --
10               A.      Well, on the top.
11               Q.      -- Mr. Denihan we've already
12      mentioned, he was -- was he the -- the CEO --
13               A.      CEO --
14               Q.      -- of the ADAMHS Board?
15               A.      He was the CEO on the ADAMHS Board.
16               Q.      And then Ms. Harper, who sent this,
17      we said she is the COO of the ADAMHS Board?
18               A.      She was.         She's deceased.
19               Q.      Mr. Osiecki?            Do you know what his
20      position was then?
21               A.      He was, like, a public relations
22      person.
23               Q.      For whom?
24               A.      For Bill Denihan.
25               Q.      Christina Delos Reyes?

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 200 of 319. PageID #: 223880



                                                                   Page 200

 1               A.      I don't remember Christina.                  I'm
 2      not sure.
 3               Q.      What about Linda Torbert?
 4               A.      The name sounds familiar, but I
 5      don't remember what she did.
 6               Q.      And then there's -- the -- the
 7      subject of this meeting minutes says,
 8      "Recommendations of practice review and
 9      improvement panel for DCFS."
10                       Does that seem to refer back to the
11      documents we were just going over?
12               A.      I believe so.
13               Q.      And there's various things
14      discussed here, including, if you get the next
15      steps, there was going to be a memorandum of
16      understanding between Children and Family
17      Services and the ADAMHS Board.                       Do you remember
18      that?
19               A.      I don't remember it, but...
20               Q.      You said that there were
21      contractual relationships between the two
22      entities, right?
23               A.      I believe so.
24               Q.      And were -- were those changed
25      because of something in that report?

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 201 of 319. PageID #: 223881



                                                                  Page 201

 1               A.      I don't believe so.
 2               Q.      Okay.       From looking at the
 3      discussion on this December meeting and the
 4      next steps, did anything change as a result of
 5      the report that we've been going over?
 6               A.      I don't know.
 7               Q.      This -- this meeting of the
 8      department with the ADAMHS Board obviously you
 9      were having one in January.                    You'd had one in
10      December.       Was the meeting in December of 2010
11      the first meeting you had with them?
12               A.      I don't remember.
13               Q.      Would -- should there have been
14      meetings in October and November as well?
15               A.      Might have been.
16               Q.      What about after January?                 Should
17      there have been other meetings?
18               A.      I don't -- I don't know.                I can't
19      answer that question.               I don't know.
20               Q.      Does this refresh you at all on
21      anything that happened as a result of the
22      report, including trying to get more money or
23      change staffing or policies, anything?
24               A.      Under 1.2, the Hitchcock Center for
25      Women with the AOD assessments and getting

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 202 of 319. PageID #: 223882



                                                                  Page 202

 1      CARES Plus in there.
 2               Q.      That was as a result of the panel?
 3               A.      No.     No, I don't -- I don't believe
 4      so.
 5               Q.      Okay.       So my question was, was
 6      anything --
 7               A.      Oh, I see.
 8               Q.      -- here because of anything about
 9      the panel's recommendations?
10               A.      I don't -- well, Bill Denihan was
11      on the panel.          I mean, he was -- you know, he
12      was at all those meetings and he was part of
13      the panel.       I don't -- but I don't -- I don't
14      know that.       I don't know that to be true.
15               Q.      Okay.
16               A.      You got one more in there?
17               Q.      One more --
18               A.      One more?
19               Q.      -- set of minutes.
20                               -    -     -    -     -
21                       (Thereupon, Deposition Exhibit 10,
22                       2/11/2011 E-Mail from Valeria Harper
23                       Re: Final - Meeting Summary, with
24                       Attachment, CUYAH_012677697 to
25                       012677699, was marked for purposes

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 203 of 319. PageID #: 223883



                                                                  Page 203

 1                       of identification.)
 2                               -    -     -    -     -
 3               Q.      Exhibit 10 -- thank you -- is an
 4      e-mail with attachment, and it's
 5      CUYAH_012677697 through 99.                    The e-mail is
 6      again from Ms. Harper to you and others.                       This
 7      is an e-mail from February 11, 2011.                     So, like,
 8      very near the end of your stay, correct?
 9               A.      Yeah.
10               Q.      And it's referring back to the
11      minutes of a meeting that happened on January
12      4th, which would be the day after the last
13      document we looked at --
14               A.      Right.
15               Q.      -- correct?
16               A.      Uh-huh.
17               Q.      Okay.       So it said, on January 4,
18      2011, you attended this meeting, along with, it
19      looks like the exact same people with one
20      addition, and that's Cindy Chaytor --
21               A.      Yeah.
22               Q.      -- C-h-a-y-t-o-r.
23                       Do you know who she is?
24               A.      No, I don't.
25               Q.      And so by this time in January 4 of

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 204 of 319. PageID #: 223884



                                                                  Page 204

 1      2011, did -- did you know that you were not
 2      going to be the director any longer?
 3               A.      Oh, I knew.
 4               Q.      Okay.       So it starts off by saying,
 5      "Summary from meeting held on December 16,
 6      2010, was disseminated and reviewed."
 7                       And then under "Services and
 8      Supports," it says, "Discussion:                     ADAMHS Board
 9      staff shared brief overview of the central
10      intake/assessment/linkage and referral program
11      scale for uninsured adults with mental illness.
12      Copy of brochure shared.                 DCFS acknowledged
13      that there are some programmatic concerns
14      related to the Hitchcock Center for Women as
15      DCFS's on-site assessment entity for accessing
16      AOD treatment services.                 Follow-up planned with
17      Cindy Chaytor taking the lead to arrange a
18      meeting with DCFS, designated staff, and HCFW."
19                       Do you have any idea what that's
20      talking about?
21               A.      I do not.          I don't know what the
22      concerns were.
23               Q.      And Hitchcock Center for Women,
24      what did it -- what did that do?
25               A.      I think it was -- I'm not sure.                    I

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 205 of 319. PageID #: 223885



                                                                  Page 205

 1      don't want to misspeak.
 2               Q.         Was it a contractor for your
 3      department?
 4               A.         I don't recall.
 5               Q.         The abbreviation "AOD" where it
 6      says "accessing AOD treatment services," what
 7      did "AOD" mean?
 8               A.         I don't know.
 9               Q.         "Alcohol or drug"?
10               A.         "Alcohol or drug" is what I think
11      it means, but I don't know that as a fact.
12               Q.         Does "SCALE" ring any bells for you
13      at all?
14               A.         SCALE, uh-uh.
15               Q.         I didn't hear your answer.
16               A.         I -- I'm sorry.              I don't have an
17      answer for you.
18               Q.         Okay.      The next part talks about
19      "cross system training" for staff.                      Do you
20      remember any training program that was
21      initiated at this time?
22               A.         Well, I know what they're talking
23      about.          They're talking about our TDM, our team
24      decision-making meetings, on how we make
25      decisions on cases.

                                    Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 206 of 319. PageID #: 223886



                                                                    Page 206

 1               Q.      Do you know if anything changed?
 2               A.      I don't.
 3               Q.      Next page please.                   Section IV,
 4      "Memorandum of Understanding Suggested
 5      Language."       Do you remember what was going on
 6      with the memorandum of understanding between
 7      the ADAMHS Board and your department?
 8               A.      I don't know.             I may -- no, no.
 9               Q.      Five says, "Family and Children
10      First Council - Service Coordination Team."                            It
11      says, "It was decided and supported that
12      Deborah Forkas will speak privately with Robin
13      Martin, director of FCFC, as part of an already
14      scheduled meeting to share concerns regarding
15      the current SCT process/practice."
16                       Does that ring any bell for you at
17      all?
18               A.      No.
19               Q.      I'm sorry?
20               A.      No.
21               Q.      What did Family and Children First
22      Council do?
23               A.      It was a big coun- -- it was a --
24      it was a council where we all put money in for
25      service coordination and services.                        And Robin

                                  Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 207 of 319. PageID #: 223887



                                                                  Page 207

 1      Martin was the director there.
 2               Q.      Is that a private entity?
 3               A.      No.     Government.             But I'm not
 4      sure -- I don't know what this means, what I
 5      was supposed to share with her.
 6               Q.      So Section VI, first bullet, if
 7      that's what that little symbol is called, says,
 8      "ADAMH Board staff to invite DCFS
 9      representatives to the next all providers'
10      meeting."
11                       Any idea what the all providers'
12      meeting was?
13               A.      I don't.         It must be all the
14      providers that Denihan used.
15               Q.      And so who would have gone, for
16      your group, to that?
17               A.      Who would have gone?
18               Q.      Yeah.
19               A.      Probably -- I would think Tammy
20      Chapman-Wagner may have been the person to go.
21      I don't -- I'm not sure.
22               Q.      So the Section VII says, "Next
23      meeting February 8, 2011."
24                       Were you still director by then?
25               A.      I think I was -- well, in March I

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 208 of 319. PageID #: 223888



                                                                  Page 208

 1      was gone.
 2               Q.      Okay.        Do you know if you attended
 3      the next meeting?
 4               A.      I don't believe I did, but I don't
 5      know that as a fact.
 6               Q.      Okay.
 7               A.      Do have another sheet in there --
 8               Q.      No.
 9               A.      -- showing that?
10                               -     -    -    -     -
11                       (Thereupon, Deposition Exhibit 11,
12                       2/1/2011 E-Mail from Janet Carr Re:
13                       CUYAH_002794832 to 002794850, was
14                       marked for purposes of
15                       identification.)
16                               -     -    -    -     -
17               Q.      Exhibit 11.            This is about the last
18      document we have with your name on it from
19      Cuyahoga County.             February 11, 2011, an e-mail
20      with the Bates range CUYAH_002794832, and then
21      with attachments going through 50.                    And the
22      e-mail is from Janet Carr to you and various
23      others.
24                       Ms. Carr is identified as coming
25      from the Office of Health and Human Services.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 209 of 319. PageID #: 223889



                                                                  Page 209

 1      Do you know what her position was?
 2                A.      I think she's an administrative
 3      assistant.
 4                Q.      Okay.       And she's actually, like,
 5      forwarding something from your administrative
 6      assistant.        Do you see that?
 7                A.      Uh-huh.
 8                Q.      Yes?
 9                A.      Yes.
10                Q.      Okay.
11                A.      Sorry, yes.
12                Q.      And this whole thing is described
13      as the "DCFS CountyStat Presentation" that
14      "Rick referred to at Friday's meeting."
15                        Do you see that?
16                A.      Rick who?
17                Q.      I don't know.              That's my question
18      is for you.        Do you know --
19                A.      It would be Rick Werner.
20                Q.      Rick Werner is one of the
21      recipients from the e-mail from Ms. Carr.                          Do
22      you see that?
23                A.      Yeah -- yes.             Yeah, it would have
24      to be Rick Werner.             I don't know --
25                Q.      What was his position?

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 210 of 319. PageID #: 223890



                                                                  Page 210

 1               A.         He -- I reported to him.
 2               Q.         And what was CountyStat?
 3               A.         CountyStat was something that
 4      actually Ed FitzGerald started, so Ed
 5      FitzGerald was in by then.                   And it was
 6      CountyStat, and he wanted a quick flash of
 7      statistics that we used, and so we had to
 8      prepare reports that he was interested in.
 9               Q.         So this was going on during your
10      last month or so on the job?
11               A.         Must have been my last couple weeks
12      or so.
13               Q.         But this was, like, an ongoing
14      thing?          Every month --
15               A.         Well, when did he --
16               Q.         -- there would be some sort of
17      presentation?
18               A.         Well, I was at a few of them.                But
19      I don't know when he -- I don't recall when he
20      started them or how long they were --
21               Q.         So were they every --
22               A.         -- going on.
23               Q.         -- month or every week?
24               A.         I don't recall.            I really don't
25      recall.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 211 of 319. PageID #: 223891



                                                                  Page 211

 1               Q.      Okay.       Let's go to the attachment
 2      here, starting on Bates number ending in 34.
 3      It says, "CountyStats, December 2010,
 4      Department of Children and Family Services,
 5      Deborah Forkas, Director."
 6                       Do you see that?
 7               A.      33, 32, 34 -- yeah, I see it.
 8               Q.      And if you go to, like, the third
 9      slide, it says, "Number of Children in
10      Placement 'Point in Time'"
11               A.      Uh-huh.
12               Q.      Can you explain what "Point in
13      Time" is?
14               A.      Just that.           It's a point in time.
15      It's a -- we'd look at an aggregate report, and
16      it's a point in time.               We pick a date, and
17      12/26/2010 was the date.
18               Q.      Okay.       So if you look at the --
19      page 3, which is the Bates number ending in 36,
20      it shows that the number of children in
21      placement from 2002 through the end of 2010 had
22      dropped by about 70 percent.
23                       Do you see that?
24               A.      I see that.
25               Q.      Do you know why there were such a

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 212 of 319. PageID #: 223892



                                                                  Page 212

 1      big drop?
 2               A.      I do.
 3               Q.      Why?
 4               A.      Because there were children that
 5      were being kept in placements way, way too long
 6      and were not being returned home in a
 7      reasonable amount of time.                   And this came
 8      from -- Jim McCafferty started this in 2002,
 9      and the idea was to review the cases and see
10      were there children that were lingering in the
11      system and if they were lingering and not --
12      you know, and should have been reunified or
13      could have -- could have been potentially
14      reunified or adopted or, depending on what kind
15      of types of custody we had, that we would try
16      to find them adoptive homes or try to find --
17      do more work on the cases.
18               Q.      You want this number to be
19      dropping?
20               A.      Do I want this number to be
21      dropping?       Well, at one point it was 8,000 --
22      it was a ridiculous amount of children, which
23      was not a good situation.                  So it's -- what's
24      the right number is really, you know, is there
25      a right number or -- or more so important, who

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 213 of 319. PageID #: 223893



                                                                  Page 213

 1      are the children that are ready to go be
 2      reunified with their parents or if they're not
 3      going to be reunified with their parents, do
 4      we -- do we move towards PC because -- that
 5      they could be adopted.                So it could -- it's a
 6      number of things.
 7               Q.      So if you go to page 5 of this
 8      presentation, which is Bates number ending in
 9      38, it says, "Agency Specific Measures," and
10      number one is, "Reduce the number of youth
11      aging out of Permanent Custody and Permanent
12      Planned Living Arrangements."
13               A.      Right.
14               Q.      Do you see that?
15               A.      Yes.
16               Q.      Number two is, "Reduce the Number
17      of Youth in Residential Placements."
18               A.      Yes.
19               Q.      So that was a -- a measure that was
20      taken to reduce the numbers?
21               A.      Right.
22               Q.      And then three says, "Increase
23      Compliance on Worker Visits on Substitute Care
24      cases."
25                       Can you explain what that means?

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 214 of 319. PageID #: 223894



                                                                  Page 214

 1               A.       Increase compliance on worker's
 2      visits on substitute care cases, I'm not sure
 3      what that means.
 4               Q.       Okay.
 5               A.       But do you un- -- do you understand
 6      what PPLA is?
 7               Q.       Enough.
 8               A.       Okay.      I mean, it's important to --
 9               Q.       Feel free to explain it, then.
10               A.       Well, it's -- it's just -- it's --
11      we don't have it anymore in the state.                      They've
12      gotten rid of it since then because -- but it
13      keeps kids in limbo, where they can't -- they
14      can't leave.        They -- they can't go back to
15      their homes, but they can't -- we don't have PC
16      of them.        And it's a status type of legal
17      custody.
18                        And so the issue is, is can we get
19      PC of the child, permanent custody, so that we
20      can find them a place where they can live and a
21      family that will adopt them, and that's what
22      we're working on.            I mean, it's a -- that's --
23      that's something that is a positive thing.
24               Q.       Why don't you go to Slide 16,
25      please, ma'am, which is the Bates number ending

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 215 of 319. PageID #: 223895



                                                                  Page 215

 1      in 49.
 2               A.         "Challenges and Barriers"?
 3               Q.         Yes, ma'am.
 4               A.         Okay.
 5               Q.         And so this was intended, kind of
 6      very late in your -- or at the very end of your
 7      term as director, to accurately state what your
 8      challenges and barriers were to the department
 9      doing a good job.
10               A.         Uh-huh.
11               Q.         Is that a fair statement?
12               A.         I guess.        I don't know.
13               Q.         Well, who would have prepared this?
14      It's all under your name.
15               A.         May be under my name.
16               Q.         Well, it says Mickey Groomers?
17               A.         Groomes.
18               Q.         Well, and so did he work for you?
19               A.         She.
20               Q.         Did Mickey Groomes work for you at
21      this time?
22               A.         I think she worked for Cindy for a
23      while.          She did report to me for a short --
24      short time.          She got switched over to me.
25               Q.         So somebody probably prepared these

                                    Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 216 of 319. PageID #: 223896



                                                                  Page 216

 1      slides and you've had a chance to review them
 2      before they were finalized, right?
 3               A.      I would expect that's probably what
 4      happened.
 5               Q.      Okay.       So "Challenges and
 6      Barriers," the first one says, "The new ODJFS
 7      SACWIS system offers no management reports."
 8                       Is that true?             At the time.
 9               A.      At the time, it pro- -- it could
10      have been true.          I don't know if it was true or
11      not, but it could have been true.                    I mean, it
12      was still not -- not where it was supposed to
13      be.
14               Q.      Second one says, "The social worker
15      SACWIS data entry requirement has reduced the
16      amount of time staff has -- have to spend with
17      their families.          Hotline data entry time has
18      increased by 50%.            Direct service data entry
19      time has increased by 40%."
20                       Do you see that?
21               A.      I see that.
22               Q.      And -- and you would have tried to
23      be accurate there too, right?
24               A.      Say it again.             I --
25               Q.      You would have tried to be accurate

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 217 of 319. PageID #: 223897



                                                                  Page 217

 1      there too?
 2               A.      What do you mean accurate?
 3               Q.      When you're giving data on --
 4               A.      Oh, we -- oh, just the agency.
 5               Q.      Yes.
 6               A.      Sorry.       Yes.
 7               Q.      Okay.       So --
 8               A.      I mean, I -- I know this was a
 9      problem, because it was very, very difficult to
10      get your information into SACWIS at the time.
11      There were lots of problems with the system
12      that they built, the state built.
13               Q.      That hurt your performance?
14               A.      Hurt our performance.
15               Q.      Third bullet says, "Staffing levels
16      have decreased from 1,100 in 2009 to 850
17      December of 2010."
18               A.      Yes.      And that was Mr. FitzGerald
19      who we can thank for that, because he -- there
20      was a freeze and he wouldn't allow us to hire.
21               Q.      Did that hurt performance too?
22               A.      It did.
23               Q.      Losing 250 people over the course
24      of less than two years --
25               A.      Of course it did.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 218 of 319. PageID #: 223898



                                                                  Page 218

 1                Q.      And those numbers, the 1,100
 2      itself, was down from what it had been in the
 3      past, right?
 4                A.      Yes.
 5                Q.      "Intake caseloads are increasing.
 6      October 2010 caseload numbers were 19.1,
 7      compared to 8.9 in October 2009."
 8                        Can you explain that?
 9                A.      Can't explain it.
10                Q.      So but --
11                A.      But, I mean, I would assume it.
12                Q.      Your staffing is dropping and your
13      caseload is increasing.
14                A.      Well, increasing, yeah, I mean, of
15      course.
16                Q.      So the burden on caseworkers is
17      increasing?
18                A.      Yes, that's true.
19                Q.      And the performance is affected.
20                A.      True.
21                Q.      Negatively?
22                A.      True.
23                Q.      Okay.       Next one says, "Ongoing
24      caseloads are on the rise.                     October caseloads
25      were 12.8, compared to 11.0 in October 2009."

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 219 of 319. PageID #: 223899



                                                                    Page 219

 1                       How -- how are those numbers
 2      different?       Ongoing versus intake.
 3               A.      The same thing.               I mean, they're
 4      increasing.
 5               Q.      But they're different staffing --
 6               A.      They're different --
 7               Q.      -- for intake?
 8               A.      Yeah, they're different -- yeah,
 9      intake is front door.               Ongoing is halfway
10      through the system.
11               Q.      So the burden on the system was not
12      just at the intake level; it was at multiple
13      levels?
14               A.      It was at multiple levels.
15               Q.      Okay.       The next bullet says, "The
16      economic crisis in the county has affected our
17      client base - serious mental illness, substance
18      abuse, and domestic violence.                        Many of our
19      clients present with 2 or more of these
20      issues."
21               A.      True.
22               Q.      That was something that you and
23      your colleagues had noted, correct?
24               A.      Yes.      I don't know about the
25      economic crisis, but that's what -- that's what

                                  Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 220 of 319. PageID #: 223900



                                                                  Page 220

 1      we said.
 2               Q.      And by this time with this
 3      presentation to the county executive in early
 4      2011, you weren't intending to pull any
 5      punches, were you?
 6               A.      No.
 7               Q.      And had you noticed, by that time,
 8      if the rising issues with substance abuse were
 9      starting to include an uptick in opioids and
10      opiates?
11               A.      It was an uptick, but I don't know.
12      I don't remember -- honestly, I don't know.
13               Q.      Do you know if there were any
14      questions posed back to you by the county
15      executive, or anybody working with him, when
16      this stat presentation happened to say, hey,
17      what are the drugs at issue, what are -- what's
18      the issue with substance abuse, why does that
19      matter?
20               A.      I don't think so.
21               Q.      I mean, by this point in time it
22      was pretty well known that there were trends in
23      substance abuse that were straining the
24      provision of governmental services, including
25      Children and Family Services, correct?

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 221 of 319. PageID #: 223901



                                                                  Page 221

 1               A.      I don't know if I can say that or
 2      not.     You can say that.              I mean, I...
 3               Q.      Was it well known to you at this
 4      time?
 5               A.      Well, I was seeing what was
 6      happening.
 7               Q.      And you were part of meetings of
 8      high-level government officials talking about
 9      this sort of thing, correct?
10               A.      Talking about it.
11               Q.      And you said --
12               A.      Talking.
13               Q.      -- part of what's going on is, hey,
14      we have -- we're being burdened by economic
15      downturn, mental illness, substance abuse,
16      domestic violence, all of these things are
17      increasing the burden on our system and making
18      it harder for us to do our job; is that right?
19               A.      That's right, I believe.
20               Q.      And part of the fix for that would
21      be needing more money, right?
22               A.      That would be the only fix, but
23      when you can't get staff and you can't get
24      money...
25               Q.      So this would have been a meeting,

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 222 of 319. PageID #: 223902



                                                                  Page 222

 1      what we were just going over, that
 2      Mr. FitzGerald attended, correct?
 3               A.      Yes.
 4               Q.      Him and people working directly
 5      with him at that time, like maybe Mr. Merriman
 6      would have attended a meeting and had been told
 7      this presentation that specifically
 8      identified --
 9               A.      Yeah, he was --
10               Q.      -- these trends?
11               A.      He was part of that upper echelon,
12      I believe.
13               Q.      And if anybody --
14               A.      I believe.
15               Q.      -- if anybody asked any question
16      about what are you seeing with substance abuse,
17      you would have said, well, you know, part of
18      it, at least, is we're starting to see, you
19      know, heroin seep into -- seep into the
20      community in parts of the community that we're
21      not used to seeing it in and in numbers beyond
22      what we were used to?
23               A.      At that point in time, people were
24      worried that we were meeting with Denihan and
25      we have had -- we're having ongoing meetings

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 223 of 319. PageID #: 223903



                                                                  Page 223

 1      talking about what can we do.
 2               Q.      Okay.       So the answer to my question
 3      is yes?
 4               A.      Yes.
 5               Q.      Okay.       And that would have
 6      included, for heroin and opioids, opiates, the
 7      way you defined it earlier, that they weren't
 8      just in one specific geographic or cultural
 9      part of Cuyahoga County; it was expanding to
10      other parts of the county and affecting the
11      provision of services across the county?
12               A.      I don't know if that's -- I don't
13      know if that's accurate, to be honest with you.
14      I mean, I don't know that, you know, it was
15      only -- it -- it was not -- it had expanded
16      out.     I'm not sure.          I don't know.          I don't
17      have that data.          I haven't seen that data to
18      look at it for me to say -- it's real easy for
19      me to say, oh, yeah, that's true, but, you
20      know, it's eight years later, and I'm trying to
21      think back on it, so --
22               Q.      Fair -- fair enough.                At this time,
23      you knew it was going on, but you can't say, in
24      your head right now, if you were aware of the
25      geographic expansion or expansions across

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 224 of 319. PageID #: 223904



                                                                      Page 224

 1      different socioeconomic groups?
 2               A.         At that point in time that we did
 3      that report, I don't know that.
 4               Q.         Okay.      That's certainly known now?
 5               A.         It's known now.
 6               Q.         Yeah.      Let me ask you --
 7                          MR. McMONAGLE:             Excuse me.       I don't
 8      mean to interrupt you, but we've been going for
 9      about an hour and a half since the last break.
10                          Ms. Forkas, do you need a break?
11                          THE WITNESS:           Yeah, I'd like some
12      water.          I'm kind of thirsty.
13                          MR. ALEXANDER:             Great.       And I'll
14      look and see how quickly we can finish up.
15                          THE WITNESS:           Okay.         Are we close,
16      or do you have more exhibits?
17                          MR. ALEXANDER:             We're close.
18                          THE VIDEOGRAPHER:                  Off the record,
19      2:12.
20                           (A recess was taken.)
21                          THE VIDEOGRAPHER:                  On the record,
22      2:26.
23      BY MR. ALEXANDER:
24               Q.         Ms. Forkas, is there any of your
25      testimony thus far you need to change or

                                    Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 225 of 319. PageID #: 223905



                                                                  Page 225

 1      supplement in any way?
 2               A.      I don't think so.
 3               Q.      Earlier in the deposition, I asked
 4      you some questions about personal experience
 5      and whether you would relay those, if asked at
 6      trial.
 7               A.      Uh-huh.
 8               Q.      Do you intend to offer, if called
 9      at trial, any personal experience in terms of
10      you, your family members or personal friends,
11      with anything about opioids or opiates,
12      including treatment or addiction?
13               A.      I'm not sure at this juncture.                   I
14      don't know.
15               Q.      Some other witnesses have had
16      issues of when they relay some anecdote or some
17      story of where to draw the line on revealing
18      personal information, like the names and --
19               A.      Right.
20               Q.      -- details and --
21               A.      Oh, no.
22               Q.      -- and whatever.                So sitting here
23      today, you don't intend to reveal personal
24      information --
25               A.      No.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 226 of 319. PageID #: 223906



                                                                  Page 226

 1               Q.      -- about anybody in your family or
 2      friends --
 3               A.      No.
 4               Q.      -- or whatever --
 5               A.      No.
 6               Q.      -- correct?            Okay.
 7                       And if -- it kind of goes hand-in-
 8      hand that if you would need to reveal personal
 9      information to be able to talk about this sort
10      of thing, personal experience or anecdotal
11      experience, then you wouldn't talk about it at
12      trial --
13               A.      That's correct.
14               Q.      -- is that correct?
15                       In terms of instances of individual
16      cases that involve opioids or opiates that were
17      cases or clients of Cuyahoga County Children
18      Family Services while you were the director,
19      are there any specific cases that you would
20      intend to talk about?
21               A.      No.
22               Q.      And are there any specific cases of
23      the clients of any county's Children and Family
24      Services department or equivalent name for the
25      department, that you would talk about at trial?

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 227 of 319. PageID #: 223907



                                                                  Page 227

 1               A.      No.
 2               Q.      Okay.       As a member of -- as
 3      somebody who lives in the county, do you have
 4      anecdotal knowledge, like from the press or
 5      friends of friends of friends, that relates in
 6      any way to people who have had experiences,
 7      positive or negative, with opioids or opiates?
 8               A.      Yes.
 9               Q.      Okay.       You've heard things?
10               A.      Yes.
11               Q.      Okay.       And you don't intend to talk
12      about any of that at trial if there's --
13               A.      Oh, no -- well, like I told you, I
14      don't know.        I'm not planning on it.
15               Q.      But you wouldn't do it if you would
16      have to reveal personal information?
17               A.      Yeah.
18               Q.      Okay.
19                               -    -     -    -     -
20                       (Thereupon, Deposition Exhibit 12,
21                       Native Spreadsheet, CUYAH_002442182,
22                       was marked for purposes of
23                       identification.)
24                               -    -     -    -     -
25               Q.      Handing you what we marked as

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 228 of 319. PageID #: 223908



                                                                  Page 228

 1      Exhibit 12 here.           Two copies.
 2                       Ms. Forkas, let me represent to you
 3      that Exhibit 12, which is a native file
 4      attachment to a Bates number of
 5      CUYAH_002442182, it's a long document with
 6      little blue dividers indicating the tabs of
 7      what was an Excel spreadsheet printout.
 8                       Do you see that?                Have you ever --
 9      have you ever seen documents printed out like
10      this with all of these columns and tabs,
11      depending on which --
12               A.      Yeah, I think I have.
13               Q.      -- tabs they are from a
14      spreadsheet?
15               A.      I may have.
16               Q.      Okay.       So it was represented to us
17      that this was a printout from the SACWIS
18      database that was run by an employee of Ohio,
19      that was done at the request of somebody at
20      Cuyahoga County to run a ser- -- a report and
21      generate the data included on the four tabs
22      within Exhibit 12.
23               A.      You said an employee of the State
24      of Ohio --
25               Q.      Yes.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 229 of 319. PageID #: 223909



                                                                  Page 229

 1               A.      -- did this?
 2               Q.      So somebody at the -- at Ohio ran
 3      this report and generated this, and in response
 4      to a request from Cuyahoga.                    Okay?
 5               A.      Really?
 6               Q.      That's what we were told.                 So I'm
 7      not going to belabor it, because this is not,
 8      obviously, a document that was generated back
 9      when you were with Cuyahoga County.
10               A.      Thank you.
11               Q.      But if you look at the -- the dates
12      of the -- the cases in here, they start in 2006
13      and go forward.          Do you see that?
14               A.      I see that.
15               Q.      And do you know when SACWIS first
16      started to be used?
17               A.      Oh, I don't remember.
18               Q.      And have you ever seen reports that
19      are in -- generally of this format from SACWIS?
20               A.      Generally.
21               Q.      And -- and to run a report from
22      SACWIS, you have to pick which fields to
23      include and which parameters, and you have to
24      define a search using, you know, Boolean
25      operators or some sort of specifics of

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 230 of 319. PageID #: 223910



                                                                   Page 230

 1      programming, right?
 2               A.      Yes.
 3               Q.      So whatever is in this report
 4      doesn't necessarily mean that's all of what is
 5      in SACWIS, let alone the underlying case files
 6      for any individual case referenced here,
 7      correct?
 8               A.      I don't know that.                  I assume.
 9               Q.      It may or may not be all?
10               A.      Right, may or may not.                  I don't
11      know.
12               Q.      But there are more fields than
13      these, what, eight fields or something, in
14      SACWIS, aren't there?
15               A.      Yeah, I believe there are.                  I'm not
16      a SACWIS guru, to be honest with you.
17               Q.      And if you go forward, keeping in
18      mind that this goes back to 2006, and if you
19      were to flip through, you'd see that -- that
20      this includes cases from the time period when
21      you were the director, from '09 to early '11.
22                       You -- do you see that, that this
23      involves cases from the time period when you
24      were director of Cuyahoga County --
25               A.      Yes.

                                  Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 231 of 319. PageID #: 223911



                                                                  Page 231

 1               Q.        -- Children and Family Services?
 2               A.        Yes.
 3               Q.        Okay.      So if you could go to, then,
 4      the -- the second tab, which is, luckily,
 5      smaller paper, less fields, a little easier to
 6      follow.         It's --
 7               A.        The second blue tab or the
 8      second -- just the second tab?
 9               Q.        The second tab, so the first blue
10      tab on the --
11               A.        Okay.
12               Q.        -- smaller paper.
13               A.        Got it.
14               Q.        You got it?
15               A.        I got it.
16               Q.        So this report has year-by-year
17      data on abandonment, count, percentage, and
18      then it says, "Alcohol Abuse of child,"
19      "Alcohol Abuse of parent."
20                         Do you see that?
21               A.        I see it.
22               Q.        And then, in later ones, it talks
23      about substance abuse, disability, desertion,
24      dependency.         There are a bunch of these
25      columns, according to what was run in an

                                   Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 232 of 319. PageID #: 223912



                                                                    Page 232

 1      individual report.
 2                       Do you see that?
 3               A.      Uh-huh.
 4               Q.      Did you have reports run like this
 5      when you were --
 6               A.      No.
 7               Q.      -- director?
 8               A.      No.
 9               Q.      Did you receive reports like this,
10      even if you didn't ask for them?
11               A.      No.
12               Q.      Did the reports you had available
13      to you back then have the level of information
14      where you could get down to which particular
15      drug it was that a parent might be abusing
16      or --
17               A.      I don't believe so.                 I --
18               Q.      I mean, you -- you actually know
19      that, right?        That you generally didn't have --
20               A.      Yeah, we didn't have --
21               Q.      -- specificity?
22               A.      No.     We didn't have specificity out
23      of SACWIS originally.
24               Q.      Yeah.       It would say "drug abuse" or
25      "alcohol abuse."

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 233 of 319. PageID #: 223913



                                                                  Page 233

 1               A.      No.
 2               Q.      It wouldn't say this person's a
 3      cocaine addict or a --
 4               A.      Uh-huh.
 5               Q.      -- you know, PCP addict or
 6      whatever, right?           Is that correct?
 7               A.      That's correct.
 8               Q.      So any kind of data that was added
 9      later to allow specificity on drug of choice or
10      the specific drug somebody was abusing that
11      covers a period of time of 2009 or 2010 would
12      need to have been added later, correct?
13               A.      It seems so.            I'm not an expert,
14      but I would think so.
15               Q.      From what you know, that
16      information, that level of information was not
17      in the database --
18               A.      Correct.
19               Q.      -- on a realtime basis back when
20      you were a director --
21               A.      No.
22               Q.      -- correct?
23               A.      Cor- -- correct.
24               Q.      So if you go through to Tab 3, you
25      see some of the things are highlighted in here,

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 234 of 319. PageID #: 223914



                                                                   Page 234

 1      and I'll represent to you the highlighting was
 2      in the original.           We didn't add it.              That's how
 3      we got the document.              And so it specifically
 4      mentions, like, barbiturates, three different
 5      categories of barbiturates.                    It has
 6      buprenorphine.          It has codeine, multiple
 7      categories.        It has methadone.                 It has opiate,
 8      morphine.       It has a bunch of different drugs
 9      that have been highlighted.
10                       Do you see that?
11               A.      No, I don't see that.                  I'm sorry.
12      I'm having a hard time.
13               Q.      In Tab 3.
14               A.      One --
15               Q.      The first page looks like this,
16      ma'am.
17                       MR. McMONAGLE:              That's it.
18               Q.      There.
19               A.      Thank you, sir.
20               Q.      So if you just flip through the
21      highlighted parts that were in the original as
22      we got it, a numbers of -- a number of names of
23      specific drugs or facts related to drugs are
24      highlighted in here, including, like I said,
25      specific drugs like hydromorphone, morphine,

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 235 of 319. PageID #: 223915



                                                                  Page 235

 1      and then there are categories related to drugs
 2      like prenatal drug exposure, positive
 3      toxicology screen at birth.
 4                       Do you see those?
 5               A.      I'm still working on it.
 6               Q.      Okay.
 7               A.      Yeah, I see it.
 8               Q.      These specific -- this level of
 9      detail relating to drug abuse or the way in
10      which somebody was identifi- -- a case was
11      identified as involving drugs --
12               A.      Uh-huh.
13               Q.      -- that wasn't in SACWIS back in
14      2009, 2010, and early 2011, was it?
15               A.      I don't think so.
16               Q.      Because one of the things that
17      we've seen from a lot of the documents from
18      even a couple of years after you is people
19      saying, you know, we can't really drill down to
20      what drug is really driving this because SACWIS
21      just doesn't have that data.
22               A.      Uh-huh.
23               Q.      Does that sound right --
24               A.      When was this --
25               Q.      -- to you?

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 236 of 319. PageID #: 223916



                                                                  Page 236

 1               A.      It could be.            When -- when -- may I
 2      ask a question?          When was this ra- -- ran?
 3      When was --
 4               Q.      Aug- --
 5               A.      -- this run?
 6               Q.      August of 2018.
 7               A.      '18 it was run, okay.
 8               Q.      Late August of 2018.
 9                       So if you look, then, to the fourth
10      tab, there's a report where there's a case ID,
11      a person ID, an age, characteristic code,
12      characteristic description, and substance flag.
13                       Do you see that?                Those are the
14      column headings?
15               A.      Yes.
16               Q.      What's the difference between a
17      case ID and a person ID?
18               A.      I don't know.             I have no idea.        I
19      didn't deal with their co- -- those codes --
20               Q.      Okay.
21               A.      -- in SACWIS.             So I just -- I don't
22      know.      I have no idea.
23               Q.      But this --
24               A.      I mean, all cases had person IDs.
25      That's -- I do know that, but I don't know what

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 237 of 319. PageID #: 223917



                                                                   Page 237

 1      the char- -- I don't know.
 2               Q.       This sort of information about
 3      characteristic code and characteristic
 4      description to get down to detailed information
 5      about opiate addiction or methadone-involved or
 6      heroin addiction or morphine abuse, those sorts
 7      of very specific phrases that you see on the
 8      first page --
 9               A.       Uh-huh.
10               Q.       -- that was not in SACWIS back in
11      2009-2010, correct?
12               A.       Correct.
13               Q.       So any work that was done to add
14      that sort of coding to SACWIS to cover cases
15      from the time period when you were director and
16      before would have had to involve some sort of
17      retrospective review done years later, correct?
18               A.       I don't know that.                 I would
19      imagine.        I don't know how else they'd get in
20      there.
21               Q.       Well, I mean, we know that the
22      cases in here started in '06, right?
23               A.       Right.
24               Q.       And if it isn't in there for '06,
25      '07, '08, '09, 2010, and your time period

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 238 of 319. PageID #: 223918



                                                                  Page 238

 1      through early 2011, but it's now in there by
 2      the end of August of 2018, it wasn't added
 3      contemporaneous with the opening or the workup
 4      of the case, correct?
 5               A.      Correct.
 6               Q.      It had to have been added later,
 7      either by just completely making it up or going
 8      to the underlying case file and extracting data
 9      and adding it, right?
10               A.      I don't know that.
11               Q.      Can you think of any other
12      way that --
13               A.      I can't think --
14               Q.      -- it could have been added?
15               A.      -- of any other way, but I don't
16      know that as a fact.
17               Q.      And the only place you can think of
18      that somebody would look to pull out
19      information on specifics of drug involvement
20      from a case that was active back when you were
21      in charge of the division in 2009-2010 would
22      have been to go to the underlying case file?
23               A.      It's possible.              I don't know how
24      else it would get there.
25               Q.      Okay.       And those --

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 239 of 319. PageID #: 223919



                                                                  Page 239

 1               A.      I don't -- I don't know that as a
 2      fact.
 3               Q.      And those case files continue to
 4      exist to allow people to go back and look at
 5      them if need be to pull out data, to do any
 6      kind of analysis that might be important?
 7               A.      I -- I -- I sup- -- I don't know.
 8               Q.      Well --
 9               A.      I assume so.
10               Q.      -- I mean you're the direct-
11               A.      There's --
12               Q.      You're --
13               A.      I --
14               Q.      You're the director of Stark
15      County --
16               A.      Well, we scan everything.
17      Everything's scanned into the system.
18               Q.      They weren't doing that in 2009,
19      right?
20               A.      I -- in -- I don't know.                I wasn't
21      there in 2009.
22               Q.      In Cuyahoga in 2009 --
23               A.      Oh, I was at Cuyahoga.
24               Q.      -- you weren't scanning everything?
25               A.      We scanned.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 240 of 319. PageID #: 223920



                                                                  Page 240

 1               Q.      Every --
 2               A.      Yes, we scanned.
 3               Q.      -- piece of paper?
 4               A.      We scanned the -- because the files
 5      got scanned in Cuyahoga.
 6               Q.      And was there, like, optical
 7      character recognition that converted
 8      handwritten notes into --
 9               A.      Oh, yes, all of those things we
10      had.
11               Q.      Okay.
12               A.      We were very dynamic.
13                       No, no, I don't -- I don't
14      know what --
15               Q.      Sarcasm doesn't --
16               A.      -- I don't know --
17               Q.      -- come across on the record, so --
18               A.      Yeah, I -- you know, I have no
19      idea.      But all I know is that all the cases
20      were scanned.         All new cases that came in were
21      scanned.
22               Q.      Okay.       Right.        So I'm -- I'm
23      talking about populating actual fields in
24      SACWIS.
25               A.      Right.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 241 of 319. PageID #: 223921



                                                                  Page 241

 1               Q.      Back in 2009, 2010, the sort of
 2      information that we see in Tab 4 of Exhibit
 3      12 --
 4               A.      I don't -- uh-huh.
 5               Q.      -- to your knowledge, as the
 6      director of the division at that time, your
 7      staff wasn't putting this sort of information
 8      in SACWIS?
 9               A.      I don't believe so.
10               Q.      And these fields may not have even
11      existed as options in SACWIS?
12               A.      They may nay -- they may not have.
13      I don't know.
14               Q.      Okay.
15               A.      I don't know what I don't know.
16               Q.      And the case files that exist,
17      regardless of what's been scanned into them and
18      how they exist, the -- the actual file that the
19      county maintains, separate and apart from
20      SACWIS, as you understand the rules, those have
21      to still exist now, correct?
22               A.      They have to exist.
23               Q.      Okay.       If it was gener- -- opened
24      in '06 or '09 or '12 or '15, those case files
25      still exist and the counties have to keep them?

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 242 of 319. PageID #: 223922



                                                                  Page 242

 1               A.      They have to keep them, yes.
 2               Q.      And as the director of a
 3      governmental entity for Stark County, that
 4      includes Children and Family Services,
 5      currently, you're familiar with the general
 6      parameters of data entry in SACWIS now,
 7      correct?
 8               A.      General.
 9               Q.      And you're familiar with the
10      general requirements of record retention
11      relating --
12               A.      Oh, absolutely.
13               Q.      -- to case files?
14               A.      Absolutely.
15               Q.      It's a major issue --
16               A.      It's -- yes.
17               Q.      -- right?
18                       And you're familiar with the
19      general continuing issues of data limitations
20      that make it hard to do retrospective analyses
21      about what did the data show years ago when you
22      may not have had as good of data entry
23      practices?
24               A.      It's a problem.
25               Q.      All right.           I mean, that -- that's

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 243 of 319. PageID #: 223923



                                                                  Page 243

 1      kind of, like, a no-brainer thing, right?
 2               A.      Yep.
 3               Q.      Okay.       So sitting here today, are
 4      you aware of -- well, let me ask it this way.
 5                       In 2019 in Northeast Ohio, is there
 6      still a problem of Children and Family Services
 7      are burdened by substance abuse of members of
 8      the community?
 9               A.      Yes.
10               Q.      Okay.       And have you seen things
11      where, like, some of the drugs that were at a
12      peak a couple of years ago have dropped and new
13      drugs and combinations of drugs have come up as
14      being more of a problem?
15               A.      Well, I mean fentanyl is --
16      fentanyl with marijuana, you know, we see
17      combinations of things, we see all kind of
18      things now.
19               Q.      And, like, meth has made a comeback
20      in the last couple of years?
21               A.      Yeah.
22               Q.      And cocaine has had a comeback,
23      right?
24               A.      Right.
25               Q.      Heroin's actually dropped for the

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 244 of 319. PageID #: 223924



                                                                  Page 244

 1      last couple of years?
 2               A.      Has it?        I don't know that.
 3               Q.      Okay.       But you've seen increases in
 4      things like meth?
 5               A.      Yes.
 6               Q.      Have you seen things where, like,
 7      people are now combining meth with wasp spray
 8      or bug killers --
 9               A.      No, I haven't seen that.
10               Q.      -- to do that?
11               A.      No, I haven't -- I'm not aware of
12      that.
13               Q.      But this dynamic that the drug of
14      abuse and the trends of drugs and abuse are
15      always changing, is that something that you've
16      seen over your career?
17               A.      Yes.
18               Q.      Okay.       And at any given time, you
19      have roughly a third or more of the cases in
20      the system are going to involve substance abuse
21      of one sort or another, whether it's alcohol,
22      illegal drugs, prescription drugs, or homemade
23      drugs or combinations of drugs --
24               A.      That's acc-
25               Q.      -- is that --

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 245 of 319. PageID #: 223925



                                                                    Page 245

 1               A.      That's accurate.
 2               Q.      Okay.       And has there ever been a
 3      time in your career where it was substantially
 4      less than a third?
 5               A.      I don't know that.                  I --
 6               Q.      Has there ever been a time when it
 7      was substantially more than a third?
 8               A.      I don't know that.
 9               Q.      Okay.       So the drugs and the
10      substance may change, but the basic dynamic is
11      always in play?
12               A.      People always have addiction
13      issues.
14               Q.      And regardless of what they're
15      addicted to, that puts a burden on the system?
16               A.      Yeah.
17               Q.      Okay.
18               A.      Especially if it kills them.
19               Q.      Have you seen any data at all about
20      deaths related to overdose from prescription
21      opioids being taken legally?
22               A.      I don't know.
23               Q.      What about deaths from heroin or
24      fentanyl?       Have you seen any data like that for
25      Northeast Ohio?

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 246 of 319. PageID #: 223926



                                                                  Page 246

 1                A.      I haven't seen the Northeast Ohio
 2      data recently.
 3                Q.      What about Cuyahoga County or any
 4      other --
 5                A.      No.
 6                Q.      -- particular counties?
 7                A.      I don't keep up with Cuyahoga that
 8      much.
 9                Q.      Okay.       And for -- for Stark, and
10      I'm not trying to get into the specifics, are
11      you seeing people dying from overdose of
12      prescription opioids taken legally?
13                A.      I don't -- I don't know where we
14      are with that.          It's more heroin -- it's -- we
15      seem to have a heroin issue.
16                Q.      Fentanyl and --
17                A.      Fentanyl and --
18                Q.      -- carfentanil?
19                A.      Yeah.
20                Q.      And -- and what's carfentanil, to
21      your knowledge?
22                A.      I don't know what carfentanil is,
23      but I know what fentanyl is.
24                Q.      Have you heard of something called
25      a fentanyl antol- -- analogue that may come

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 247 of 319. PageID #: 223927



                                                                  Page 247

 1      into the country illegally, typically
 2      originally from China?                  Like, it was in the
 3      news the other day that there was a seizure of
 4      110 pounds' worth --
 5               A.         Wow.
 6               Q.         -- at a port in Philadelphia?
 7               A.         No, I didn't -- I didn't see that
 8      in the news.
 9               Q.         Okay.      Do you know how the fentanyl
10      analogues coming from China play into
11      deaths or --
12               A.         I do not.
13               Q.         -- issues in Northeast Ohio?
14               A.         No, I do not.
15               Q.         Okay.      It wouldn't be fair to leap
16      to the conclusion that any death from fentanyl
17      or heroin started with a legal prescription of
18      a prescription opioid, would it?
19               A.         I think there's a possibility
20      there.          Personally I feel it's possible.
21               Q.         Yeah, I'm saying each and every
22      one that would --
23               A.         Oh, every one?             Well, that would be
24      unreasonable, every one.                   But there certainly
25      are deaths.

                                    Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 248 of 319. PageID #: 223928



                                                                  Page 248

 1               Q.      Okay.       And do you know any of the
 2      data about when people end up dying of heroin
 3      or fentanyl or some combination of drugs
 4      involving heroin or fentanyl or a fentanyl
 5      analogue, like, what the actual data shows on
 6      how those people are getting started with their
 7      addiction?
 8               A.      Marijuana.
 9                       MR. ALEXANDER:              All right.     Thank
10      you very much.
11                       THE WITNESS:            Thank you.
12                       MR. ALEXANDER:              I don't have any
13      further questions.
14                       Obviously, I'll say this for the
15      record, we think there are a number of
16      documents issues, but we will deal with those
17      through letter writing outside of the record
18      here, as we have done otherwise, and, you know,
19      obviously we make our reservations, on behalf
20      of AmerisourceBergen Drug Corporation, about
21      those.
22                       With that I pass the witness to the
23      other Defendants and potentially the
24      Plaintiffs.
25                       MS. FARMER:            Nothing further from

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 249 of 319. PageID #: 223929



                                                                    Page 249

 1      me.
 2                         MR. LOVRIEN:          Nothing further from
 3      me.
 4                         MR. ALEXANDER:            On the phone?
 5                         Guess not.
 6                         MR. McMONAGLE:            I don't have any
 7      questions.
 8                         MS. DEYNEKA:          I may have some
 9      followup, but I -- I want a second to review
10      the realtime real quick.                 Do you mind if we go
11      off the record for just a moment?
12                         MR. ALEXANDER:            I don't mind, as
13      long as you don't, like, break and talk to the
14      witness about the questions you're going to ask
15      her.     That would be a problem.
16                         MS. DEYNEKA:          Sure.         I don't mind
17      going off the record and staying here.
18                         MR. ALEXANDER:            All right.
19                         THE VIDEOGRAPHER:                 Off the record,
20      2:47.
21                          (A recess was taken.)
22                         THE VIDEOGRAPHER:                 On the record
23      2:50.
24                      EXAMINATION OF DEBORAH FORKAS.
25      BY MS. DEYNEKA:

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 250 of 319. PageID #: 223930



                                                                  Page 250

 1               Q.        Ms. Forkas, this is Natalie Deyneka
 2      from Motley Rice.             I just have a few follow-up
 3      questions for you.
 4               A.        Okay.
 5               Q.        So earlier you had a -- a comment
 6      that you made about how drugs can certainly
 7      impact the kinds of cases that you see,
 8      especially if the drugs in question are killing
 9      people.         Do you recall saying something along
10      those lines?
11               A.        Something like that.
12               Q.        Before that particular line of
13      testimony, you had also been asked about the
14      ways in which you saw different kinds of drugs,
15      like methamphetamines and crack cocaine, affect
16      your cases and clients.                  Do you recall that as
17      well?
18               A.        Somewhat.
19               Q.        Would you draw any distinction
20      between the way that the opioid epidemic has
21      affected your line of work and the kinds of
22      drugs that you discussed previously?
23                         MR. ALEXANDER:             Objection to form.
24               Q.        And, I'm sorry.              Let me clarify my
25      question.

                                   Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 251 of 319. PageID #: 223931



                                                                  Page 251

 1                       Would you draw any kind of
 2      distinction between the way that the opioid
 3      epidemic has affected the kind of work that you
 4      do and the way that, say, methamphetamines or
 5      crack cocaine affected the work in the past?
 6                       MR. ALEXANDER:              Objection to form.
 7               Q.      Oh, you can go ahead and answer.
 8               A.      Okay.       I -- I think it's -- you
 9      know, it's very similar in many ways, when
10      people are abusing the drugs.
11               Q.      Would you say that the impact on
12      the people involved is similar, or in the sense
13      that people have substance abuse problems?
14               A.      In the sense of addictiveness and
15      being addicted to drugs.
16               Q.      What did you mean earlier when you
17      said, "especially if it kills them"?                     What were
18      you referring to?
19               A.      I was referring to the opioids, as
20      well as heroin and fentanyl.
21               Q.      And that's something --
22               A.      That's what I was --
23               Q.      -- that you've seen specific to
24      opioids?
25               A.      Yes.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 252 of 319. PageID #: 223932



                                                                  Page 252

 1               Q.        Okay.      And that's had a significant
 2      impact?
 3               A.        I believe so.            It kills people.
 4               Q.        You also talked a little bit
 5      earlier about the database SACWIS; is that
 6      correct?
 7               A.        Yes.
 8               Q.        And you mentioned that you were not
 9      a specialist on SACWIS?
10               A.        I'm not.
11               Q.        Do you feel confident enough in
12      SACWIS to be able to say what data fields were
13      available at what particular time?
14               A.        To be honest with you, not really.
15      I mean, I --
16               Q.        Okay.      So you don't know either way
17      if --
18               A.        I don't know one way or the other.
19               Q.        -- something was or was not a field
20      in a particular year?
21                         MR. ALEXANDER:             Objection to form.
22                         MS. DEYNEKA:           I think those are all
23      the questions I have.
24                         THE WITNESS:           Okay.
25                      EXAMINATION OF DEBORAH FORKAS

                                   Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 253 of 319. PageID #: 223933



                                                                  Page 253

 1      BY MR. ALEXANDER:
 2               Q.      A little bit of followup.
 3                       When you answered Plaintiffs'
 4      counsel's questions about opioids and the
 5      opioid epidemic --
 6               A.      Uh-huh.
 7               Q.      -- versus other drugs, were you
 8      using the same definition at the beginning of
 9      the deposition of what you considered to be an
10      opioid?
11               A.      I don't know.
12               Q.      I mean, at the beginning of the
13      deposition, you said --
14               A.      I'm trying to remember what I said.
15               Q.      You said you considered
16      methamphetamine and cocaine and PCP to be
17      opioids?
18               A.      Yes.
19               Q.      Is that how you were answering the
20      question?
21               A.      Yes, but I expanded it.
22               Q.      Okay.
23               A.      Because I couldn't remember.
24               Q.      So --
25               A.      At the time some of the other

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 254 of 319. PageID #: 223934



                                                                  Page 254

 1      drugs.
 2               Q.      During the crack epidemic --
 3               A.      Uh-huh.
 4               Q.      -- people died, right?
 5               A.      Yeah, people died.
 6               Q.      During the meth epidemic people
 7      died, right?
 8               A.      Yes.
 9               Q.      And you've seen people die with any
10      number of substance of abuse, including
11      alcohol, right?          People die with alcohol abuse?
12               A.      Well, sure.
13               Q.      Have you ever seen anything
14      indicating that the deaths with heroin or
15      fentanyl, how those compare in terms of an
16      impact on Cuyahoga County Children and Family
17      Services compared to deaths with other
18      substance of abuse, including alcohol?
19               A.      No, I've never seen data.
20               Q.      You just know that --
21               A.      That data.
22               Q.      -- there are deaths with --
23               A.      I -- I --
24               Q.      -- all of those substances?
25               A.      I know that there's deaths, but I

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 255 of 319. PageID #: 223935



                                                                  Page 255

 1      know that, you know, we -- we always say, you
 2      know, her- -- heroin and fentanyl, I mean,
 3      you're either going to get off it or it's going
 4      to kill you.        It's just one of two things
 5      that's going to happen.
 6               Q.      And something similar used to be
 7      said about that for crack, too, right?
 8               A.      Mmm -- I --
 9               Q.      Maybe a third option --
10               A.      Maybe a third --
11               Q.      -- send you to jail, right?
12               A.      Well, maybe so.
13                       MS. DEYNEKA:            Can we make sure that
14      the record reflects that the witness shook head
15      in response to counsel's question just now.
16                       MR. ALEXANDER:              Yeah, the -- the
17      court reporter doesn't put down head shakes.
18                       MS. DEYNEKA:            Well, that's why I
19      wanted to make sure it was noted, since it was
20      a non-verbal response.
21                       MR. ALEXANDER:              But that's just you
22      saying it.       That doesn't count as anything.                    So
23      I'm actually asking questions, and under the
24      rules here, you can't do anything but object to
25      form, so, fine.          Let's go on, because we're

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 256 of 319. PageID #: 223936



                                                                  Page 256

 1      almost done.
 2               Q.      In addition to death, a parent or
 3      somebody else involved in a children's [sic]
 4      care going to jail can have a significant
 5      impact, correct?
 6               A.      Yes.
 7               Q.      Somebody going to, like, an
 8      inpatient -- inpatient residential treatment
 9      center can have a significant impact, right?
10               A.      Can.
11               Q.      Death is not the only impact,
12      correct?
13               A.      Well, it's not the only impact, but
14      it's certainly permanent when it happens.
15               Q.      Now, in terms of the questions
16      about SACWIS, there's been a number of
17      questions throughout the day about what your
18      staff was doing or not doing when you were
19      director, correct?
20               A.      Correct.
21               Q.      And when you were assistant
22      director for Summit County before you became
23      director of -- for Cuyahoga County, you also
24      had people working under you who were involved
25      in data entry into SACWIS and the predecessor

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 257 of 319. PageID #: 223937



                                                                  Page 257

 1      system, correct?
 2               A.         Yes.
 3               Q.         And every time there was something
 4      going out to the broader group that talked
 5      about here's how we're going to change our data
 6      entry practices or here's what we're going to
 7      try to do in terms of a blitz or some
 8      initial -- some increased effort, you would
 9      send it or you would be copied on it, right?
10               A.         When you're talking about -- the
11      blitz was PCSAO doing that --
12               Q.         Yeah, and --
13               A.         -- is that what you're talking
14      about?          That blitz?
15               Q.         It filtered through all of the
16      directors, didn't it?
17               A.         The directors received it.
18               Q.         Yeah.      So in terms of these issues
19      about not necessarily the name of every field,
20      but the fact that there had been efforts at
21      time to increase the number of fields in
22      SACWIS, give more pull-down options for
23      diagnostic codes and things like that, you may
24      not be able to give the specific dates or the
25      names of each field, but you know that this has

                                    Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 258 of 319. PageID #: 223938



                                                                  Page 258

 1      been a trend over the last 10-plus years,
 2      correct?
 3               A.      I think more recent than that.
 4               Q.      Okay.       So over the last, let's say
 5      five years, so post- your time as director of
 6      Cuyahoga County, there have been fields added
 7      to SACWIS --
 8               A.      Yes.
 9               Q.      -- and pull-down options added to
10      SACWIS --
11               A.      That's --
12               Q.      -- correct?
13               A.      Yes, that's correct.
14               Q.      And they largely relate to things
15      like substance abuse, diagnosis of substance
16      abuse, and other ways that basically tie to
17      what we were just going over in the fourth tab
18      for Exhibit 12, right?
19               A.      Yes.
20               Q.      Okay.       So even though you're not
21      the one, because of the stage of your career,
22      typing into SACWIS for an individual case file,
23      you know that there are fields relating to
24      substance abuse and trying to provide
25      specificity about what substance is being

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 259 of 319. PageID #: 223939



                                                                  Page 259

 1      abused, that have only been added after you
 2      stopped being director of Cuyahoga County
 3      Children and Family Services, correct?
 4               A.      Yes.
 5               Q.      Okay.       So the testimony you gave
 6      earlier about what was being done when you were
 7      director, you feel confident about that, don't
 8      you?
 9               A.      As confident as one can be.
10               Q.      And the --
11               A.      I don't --
12               Q.      -- question about when specifically
13      something was added after that time, you don't
14      necessarily know whether it was -- something
15      was added in '15 or '16 or which month, but you
16      know whatever it was, it wasn't being done when
17      you were director back in 2009 through early
18      2011, correct?
19                       MS. DEYNEKA:            Object to form.
20               A.      I don't know that.
21               Q.      Okay.
22               A.      I don't really know that.
23               Q.      Okay.       The specificity about the
24      drug of abuse and the diagnostic code relating
25      to abuse and how it was detected at birth and

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 260 of 319. PageID #: 223940



                                                                    Page 260

 1      tox screens and all of this stuff that we see
 2      in Tab 4 of Exhibit 12, you know that that
 3      wasn't in SACWIS in a way that your staff was
 4      using it consistently back when you were
 5      director of Cuyahoga County, correct?
 6                       MS. DEYNEKA:            Object to form.
 7               A.      I would say that it -- that what we
 8      see now was not being used in the same format
 9      that we see now.
10               Q.      Okay.       So the information that led
11      to the creation of Tab 4 in Exhibit 12, that
12      last thing after the blue sheet --
13               A.      Yep, I know --
14               Q.      -- that we went over, that
15      information, those pull-downs, those fields,
16      however that was -- that's being done now, that
17      was not being done back when you were director,
18      correct?
19               A.      That wasn't not being done.
20               Q.      That was not being done?
21               A.      Correct.
22               Q.      If I added an extra "not," I'm
23      sorry.
24               A.      That's all right.                   That's correct.
25               Q.      Okay.       And when you answered

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 261 of 319. PageID #: 223941



                                                                  Page 261

 1      Plaintiffs' counsel's questions about how
 2      confident you are and whether you know the
 3      details, you're talking about exactly when,
 4      after 2011, changes happened to SACWIS,
 5      correct?
 6               A.        Changes happened, uh-huh.
 7               Q.        You just know that they happened
 8      after 2011, right?
 9               A.        I know I wasn't there.             That's how
10      I know.         And I was -- I was in Virginia, so.
11               Q.        And after you came back to Ohio and
12      you became director of --
13               A.        Stark.
14               Q.        -- Stark County of the entity that
15      covers this and other issues, you know that
16      they -- the data entry in SACWIS that goes on
17      now is much more detailed than it was back in
18      2009 and '11 --
19               A.        Yes, that's true.
20               Q.        -- particularly as it relates to
21      drugs and substance of abuse?
22               A.        It's true.         That is true.
23                         MR. ALEXANDER:            Okay.   Thank you.
24                         MS. DEYNEKA:          One more follow-up
25      question.

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 262 of 319. PageID #: 223942



                                                                  Page 262

 1                      EXAMINATION OF DEBORAH FORKAS
 2      BY MS. DEYNEKA:
 3               Q.        Do you know if any data fields were
 4      added prior to the time period that counsel has
 5      just given you, the after-2011 time period?
 6               A.        After 2011, do I know that they
 7      were --
 8               Q.        Let me rephrase.              So you just said
 9      that you know that there were some data fields
10      that were added after 2011?
11               A.        Correct.
12               Q.        Doesn't that mean that there were
13      still possibly data fields added before that as
14      well?
15                         MR. ALEXANDER:            Objection to form.
16               A.        Could have been.
17               Q.        And you don't know --
18               A.        I don't --
19               Q.        -- one way or the other --
20               A.        I don't know one way or the other
21      that way.
22               Q.        And do you remember exactly which
23      data fields were missing or added after 2011?
24               A.        Not really.
25               Q.        Do you remember which data fields

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 263 of 319. PageID #: 223943



                                                                  Page 263

 1      would have been added prior to 2011?
 2               A.        I don't know that --
 3                         MS. DEYNEKA:           All right.     That's
 4      all I have.
 5               A.        -- specifically.
 6                         MR. ALEXANDER:             Sorry to prolong
 7      this a smidge more.
 8                      EXAMINATION OF DEBORAH FORKAS
 9      BY MR. ALEXANDER:
10               Q.        There was a time when SACWIS was
11      rolled out, right?
12               A.        Many, many moons ago, yes.
13               Q.        And so originally it had at least
14      one data field, right?
15               A.        Virtually nothing.
16               Q.        Yeah.      So this thing about adding
17      it, by the time you got to be the director in
18      2000 -- I'm sorry, in 2009 for --
19               A.        Nine.
20               Q.        -- Cuyahoga County, there were more
21      data fields than at the very beginning,
22      correct?         Of SACWIS?
23               A.        Not orig- -- not initially.                It
24      took a long time.
25               Q.        By 2009, there were -- SACWIS had

                                   Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 264 of 319. PageID #: 223944



                                                                    Page 264

 1      more capabilities than at its initial launch,
 2      correct?
 3               A.      Yes, that's true.
 4               Q.      Okay.       Are you aware of any changes
 5      that happened between 2009 and 2011 when you
 6      left the position of director for Cuyahoga
 7      County?
 8               A.      I was gone now.               I don't -- don't
 9      know what I don't know.
10               Q.      Okay.       But you know that there have
11      been a number of changes after that?
12               A.      I am aware of that.
13                       MR. ALEXANDER:              Okay.       Thank you.
14                       MS. DEYNEKA:            That's it.
15                       MR. ALEXANDER:              We're done, subject
16      to our prior reservations.                   I don't think
17      anybody else has further questions.                        I think
18      the witness is done.
19                       THE WITNESS:            I'm done.         Thank you.
20                       THE VIDEOGRAPHER:                   Off the record,
21      3:02.
22               (Deposition concluded at 3:02 p.m.)
23                                   ~ ~ ~ ~ ~
24
25

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 265 of 319. PageID #: 223945



                                                                  Page 265

 1      Whereupon, counsel was requested to give
 2      instructions regarding the witness's review of
 3      the transcript pursuant to the Civil Rules.
 4
 5                                   SIGNATURE:
 6      Transcript review was requested pursuant to the
 7      applicable Rules of Civil Procedure.
 8
 9                          TRANSCRIPT DELIVERY:
10      Counsel was requested to give instructions
11      regarding delivery date of transcript.
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 266 of 319. PageID #: 223946



                                                                  Page 266

 1                         REPORTER'S CERTIFICATE
 2      The State of Ohio,               )
 3                                                      SS:
 4      County of Cuyahoga.              )
 5
 6                        I, Stephen J. DeBacco, a Notary
 7      Public within and for the State of Ohio, duly
 8      commissioned and qualified, do hereby certify
 9      that the within named witness, DEBORAH FORKAS,
10      was by me first duly sworn to testify the
11      truth, the whole truth and nothing but the
12      truth in the cause aforesaid; that the
13      testimony then given by the above-referenced
14      witness was by me reduced to stenotypy in the
15      presence of said witness; afterwards
16      transcribed, and that the foregoing is a true
17      and correct transcription of the testimony so
18      given by the above-referenced witness.
19                        I do further certify that this
20      deposition was taken at the time and place in
21      the foregoing caption specified and was
22      completed without adjournment.
23
24
25

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 267 of 319. PageID #: 223947
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 268 of 319. PageID #: 223948


                                                                              Page 268

  1                                    Veritext Legal Solutions
                                          1100 Superior Ave
  2                                           Suite 1820
                                        Cleveland, Ohio 44114
  3                                      Phone: 216-523-1313
  4
         January 28, 2019
  5
         To: Mr. McMonagle
  6
         Case Name: In Re: National Prescription Opiate Litigation v.
  7
         Veritext Reference Number: 3202803
  8
         Witness:     Deborah Forkas            Deposition Date:      1/23/2019
  9
 10      Dear Sir/Madam:
 11
         Enclosed please find a deposition transcript.             Please have the witness
 12
         review the transcript and note any changes or corrections on the
 13
         included errata sheet, indicating the page, line number, change, and
 14
         the reason for the change.        Have the witness’ signature notarized and
 15
         forward the completed page(s) back to us at the Production address
 16      shown
 17      above, or email to production-midwest@veritext.com.
 18
         If the errata is not returned within thirty days of your receipt of
 19
         this letter, the reading and signing will be deemed waived.
 20
 21      Sincerely,
 22      Production Department
 23
 24
 25      NO NOTARY REQUIRED IN CA

                                        Veritext Legal Solutions
      www.veritext.com                                                            888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 269 of 319. PageID #: 223949


                                                                     Page 269

  1                         DEPOSITION REVIEW
                         CERTIFICATION OF WITNESS
  2
                ASSIGNMENT REFERENCE NO: 3202803
  3             CASE NAME: In Re: National Prescription Opiate Litigation v.
                DATE OF DEPOSITION: 1/23/2019
  4             WITNESS' NAME: Deborah Forkas
  5             In accordance with the Rules of Civil
         Procedure, I have read the entire transcript of
  6      my testimony or it has been read to me.
  7             I have made no changes to the testimony
         as transcribed by the court reporter.
  8
         _______________            ________________________
  9      Date                       Deborah Forkas
 10             Sworn to and subscribed before me, a
         Notary Public in and for the State and County,
 11      the referenced witness did personally appear
         and acknowledge that:
 12
                They have read the transcript;
 13             They signed the foregoing Sworn
                         Statement; and
 14             Their execution of this Statement is of
                         their free act and deed.
 15
                I have affixed my name and official seal
 16
         this ______ day of_____________________, 20____.
 17
                         ___________________________________
 18                      Notary Public
 19                      ___________________________________
                         Commission Expiration Date
 20
 21
 22
 23
 24
 25

                                         Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 270 of 319. PageID #: 223950


                                                                     Page 270

  1                         DEPOSITION REVIEW
                         CERTIFICATION OF WITNESS
  2
                ASSIGNMENT REFERENCE NO: 3202803
  3             CASE NAME: In Re: National Prescription Opiate Litigation v.
                DATE OF DEPOSITION: 1/23/2019
  4             WITNESS' NAME: Deborah Forkas
  5             In accordance with the Rules of Civil
         Procedure, I have read the entire transcript of
  6      my testimony or it has been read to me.
  7             I have listed my changes on the attached
         Errata Sheet, listing page and line numbers as
  8      well as the reason(s) for the change(s).
  9             I request that these changes be entered
         as part of the record of my testimony.
 10
                I have executed the Errata Sheet, as well
 11      as this Certificate, and request and authorize
         that both be appended to the transcript of my
 12      testimony and be incorporated therein.
 13      _______________            ________________________
         Date                       Deborah Forkas
 14
                Sworn to and subscribed before me, a
 15      Notary Public in and for the State and County,
         the referenced witness did personally appear
 16      and acknowledge that:
 17             They have read the transcript;
                They have listed all of their corrections
 18                      in the appended Errata Sheet;
                They signed the foregoing Sworn
 19                      Statement; and
                Their execution of this Statement is of
 20                      their free act and deed.
 21             I have affixed my name and official seal
 22      this ______ day of_____________________, 20____.
 23                      ___________________________________
                         Notary Public
 24
                         ___________________________________
 25                      Commission Expiration Date

                                         Veritext Legal Solutions
      www.veritext.com                                                  888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 271 of 319. PageID #: 223951



                                                                  Page 271

 1                               ERRATA SHEET
                        VERITEXT LEGAL SOLUTIONS MIDWEST
 2                          ASSIGNMENT NO: 1/23/2019
 3      PAGE/LINE(S) /                 CHANGE                /REASON
 4      ___________________________________________________
 5      ___________________________________________________
 6      ___________________________________________________
 7      ___________________________________________________
 8      ___________________________________________________
 9      ___________________________________________________
10      ___________________________________________________
11      ___________________________________________________
12      ___________________________________________________
13      ___________________________________________________
14      ___________________________________________________
15      ___________________________________________________
16      ___________________________________________________
17      ___________________________________________________
18      ___________________________________________________
19
        _______________                 ________________________
20      Date                            Deborah Forkas
21      SUBSCRIBED AND SWORN TO BEFORE ME THIS ________
22      DAY OF ________________________, 20______ .
23                         ___________________________________
                           Notary Public
24
                           ___________________________________
25                         Commission Expiration Date

                                  Veritext Legal Solutions
     www.veritext.com                                                   888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 272 of 319. PageID #: 223952


   [& - 2009]                                                                     Page 1

             &           07 237:25             11:04 75:21           18 7:3 236:7
    & 2:3,22 3:11,16     08 237:25             11:19 75:24           1820 268:2
      8:23 9:5,8 181:6   09 41:6 47:14,15      12 6:11 166:10        184 109:24 113:10
                           67:23 113:3           194:16 227:20         113:15
              0
                           230:21 237:25         228:1,3,22 241:3    19.1 218:6
    002442182 6:12         241:24                241:24 258:18       192 6:1
      227:21 228:5                1              260:2,11            196 6:4
    002794109 5:22                             12.8 218:25           1979 49:2
      174:9,20           1 5:3 108:2,10,17
                                               12/14/2010 5:3        1990s 53:6,8
    002794111 5:22         109:4
                                                 108:3               1:00 130:14
      174:9              1,100 217:16 218:1
                                               12/26/2010 211:17     1:17 1:12
    002794832 6:10       1.2 201:24
                                               122 163:7,12,20,23    1st 176:4
      208:13,20          1/23/2019 268:8
                                                 182:19,23                    2
    002794850 6:10         269:3 270:3 271:2
                                               129 5:9
      208:13             1/3/2011 6:4                                2 4:3 5:6 115:20
                                               12:00 129:22
    003428644 5:24         196:13                                      116:3 118:13
                                               12:08 129:24
      179:3,11           10 6:6 70:19 75:13                            132:23 133:5
                                               12:09 130:22
    003428669 5:25         75:14 125:22                                136:12 219:19
                                               12:43 131:5
      179:3                129:21 202:21                             2/1/2011 6:9
                                               13 173:18 179:12
    012151317 5:5          203:3 258:1                                 208:12
                                                 180:5 181:7 182:6
      108:6,19           10/13/2010 5:23                             2/11/2011 6:6
                                                 192:13
    012151320 5:5          178:25                                      202:22
                                               1300 2:4
      108:7              10/14/2010 5:17                             20 106:6 108:20
                                               1301 2:16
    012558835 6:2          165:2                                       130:2 269:16
                                               14 109:6 112:13
      192:5              10/23/2018 6:1                                270:22 271:22
                                                 138:14 165:10
    012558835336           192:3                                     2000 12:7 263:18
                                                 173:18
      192:12             100 17:16 105:18                            20005 2:17
                                               14th 109:10
    012558836 6:3        1000 2:16                                   20006 3:18
                                                 112:13
      192:6              10019-9710 3:12                             2002 211:21 212:8
                                               15 157:20 173:19
    012677697 6:8        108 5:3                                     2005 12:10 28:23
                                                 241:24 259:15
      202:24 203:5       10:03 1:20 8:4                                51:5 56:10
                                               157 5:13
    012677699 6:8        11 6:9 59:2 70:20                           2006 229:12
                                               16 6:5 173:19
      202:25               127:4 203:7                                 230:18
                                                 196:14 204:5
    012681169 6:5          208:11,17,19                              2008 62:25 63:17
                                                 214:24 259:15
      196:15 197:11        230:21 261:18                               68:8 104:13
                                               165 5:17
    012681171 6:5        11.0 218:25                                   148:16 175:23
                                               16th 197:20 198:7
      196:16             110 247:4                                     176:7 177:20
                                               17 1:6
    05 41:6 47:14 59:2   1100 3:17 268:1                             2009 5:21 11:16
                                               174 5:20
    06 237:22,24         111 174:20                                    12:10 28:23 33:18
                                               178 5:23
      241:24             11472 267:13                                  56:12 61:8 62:25
                                               17th 3:17
                         115 5:6                                       63:7,13,14,17,21
                                                                       68:6 69:9 70:17
                                  Veritext Legal Solutions
    www.veritext.com                                                        888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 273 of 319. PageID #: 223953


   [2009 - 8]                                                                    Page 2

      74:23 86:18 87:22      264:5               29464 2:10          45004 1:12
      88:10 104:1,13       2012 173:18           2:12 224:19         46 180:21 182:9
      121:6 151:24         2014 31:8,17          2:26 224:22         469-5222 3:18
      168:20 172:4         2018 236:6,8 238:2    2:47 249:20         49 149:15 215:1
      174:7,22 175:14      2019 1:19 8:3         2:50 249:23         4th 203:12
      175:20 178:7,11        243:5 267:8 268:4            3                   5
      182:21 217:16        202 2:17,18 3:18
                                                 3 5:9 129:3,11,13   5 4:5 5:17 165:1
      218:7,25 233:11        6:6
                                                   138:11 140:12       165:10,20 213:7
      235:14 239:18,21     2022 267:17
                                                   198:1 211:19      50 148:19 149:15
      239:22 241:1         208 6:9
                                                   233:24 234:13       208:21 216:18
      259:17 261:18        2100 1:23
                                                 3/14/2010 5:9       51 186:19
      263:18,25 264:5      212 3:13
                                                   129:4             52 187:5
    2009-2010 237:11       213 3:6
                                                 30 106:7 114:8      54 7:6
      238:21               216 2:5
                                                   162:20 267:17     55 1:23 7:7 190:3
    2010 5:6 71:25         216-523-1313
                                                 31 182:21           555 3:4
      72:6 93:2 109:7        268:3
                                                 32 211:7            55th 3:12
      109:12 112:13,13     216-9343 2:11
                                                 32,000 142:3        58 181:2 191:5
      115:9,21 116:9       21st 116:9
                                                 3202803 268:7       591-6000 2:24
      134:21 138:14,22     227 6:11
                                                   269:2 270:2                6
      147:11 151:25        22nd 116:10
                                                 33 211:7
      157:20 165:10        23 1:19 8:3                               6 5:20 174:5,15,19
                                                 34 7:5 211:2,7
      179:13 180:6         24 120:21                                 6/22/2009 5:20
                                                 35 64:1,12
      181:7 182:6,21       243-2316 3:6                                174:6
                                                 36 194:16 211:19
      192:13 194:16        249 4:9                                   60 104:22
                                                 367-1979 2:5
      197:6 201:10         25 7:4                                    648 184:6
                                                 38 213:9
      204:6 211:3,21       250 3:12 7:10                             65 148:17
                                                 3:02 264:21,22
      217:17 218:6           217:23                                  66 7:8
      233:11 235:14        251 7:11                       4          69 179:11
      237:25 241:1         252 7:12              4 5:13 148:14                7
    2011 11:16,22          253 4:10                157:10,18 159:7
                                                                     7 5:23 178:24
      29:23 30:20 33:19    259 7:13                203:17,25 241:2
                                                                       179:10 193:24
      47:15 61:9 70:18     260 7:14                260:2,11
                                                                     70 211:22
      72:1,6 74:24         262 4:11 7:15         40 216:19
                                                                     70,000 142:5,17
      86:19 87:22 104:1    263 4:12              414-9286 2:18
                                                                     71 197:11
      173:18 198:1         266 4:14              414-9403 2:17
                                                                     72 115:3,10 172:5
      203:7,18 204:1       27.3 176:2            415 2:24
                                                                       191:17,21,22
      207:23 208:19        28 2:10 268:4         42 148:16 149:24
                                                                     75 143:4,15
      220:4 235:14         2804 1:5,6            44113 1:23
                                                 44114 268:2                  8
      238:1 259:18         28th 267:7
      261:4,8 262:5,6,10   29 174:21             45 120:21           8 6:1 192:2,9
      262:23 263:1                                                     207:23

                                    Veritext Legal Solutions
    www.veritext.com                                                       888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 274 of 319. PageID #: 223954


   [8,000 - additional]                                                           Page 3

    8,000 212:21            53:16 54:6 55:4     academy 125:25       adamh 207:8
    8.9 218:7               58:11 59:5,12       acc 244:24           adamhs 65:14,17
    8/15/2010 5:13          60:4 61:2,12        access 189:8           70:8 71:4 72:23
      157:11                62:13,20 64:5,22    accessing 204:15       85:20 197:13
    800 3:17                64:24 65:6 66:11      205:6                199:14,15,17
    80s 49:19,20            66:18,21 67:12      accidental 159:25      200:17 201:8
    81 7:9                  72:10 73:22 75:5    accompanied            204:8 206:7
    836-7838 3:13           77:21 79:2,16         194:14             add 19:9 42:21
    843 2:11                80:7 85:12 88:1     account 93:25          95:3 132:2 154:21
    850 217:16              89:16 92:9,9,16       147:25 180:13        155:8 234:2
             9              98:7 101:17,22      accuracy 154:11        237:13
                            102:4 103:12,18       156:14             added 87:2 155:8
    9 4:8 6:4 70:19
                            115:24 119:16       accurate 36:11         156:20 190:20
      124:2 125:21
                            120:3,9,22 126:20     99:24 113:14         233:8,12 238:2,6
      196:12 197:9
                            137:15 145:6,17       116:13 117:9         238:14 258:6,9
    9,300 142:4
                            145:21 146:5,14       122:6 127:12,14      259:1,13,15
    900 113:10
                            158:25 159:2          133:9 140:22         260:22 262:4,10
    90071 3:5
                            163:19 164:21         155:2 162:22,25      262:13,23 263:1
    90s 48:18 49:19
                            166:13,19 168:12      195:21 216:23,25   addict 233:3,5
    94111-5356 2:23
                            188:21 189:3,25       217:2 223:13       addicted 67:3
    950 2:4
                            190:8 219:18          245:1                137:22 245:15
    99 203:5
                            220:8,18,23         accurately 121:11      251:15
             a              221:15 222:16         121:13 124:16      addiction 37:9,18
    a.m. 1:20               231:18,19,23          215:7                167:4 195:8
    aaron 1:7               232:24,25 235:9     accused 118:14         225:12 237:5,6
    abandonment             237:6 243:7           128:3                245:12 248:7
      231:17                244:14,14,20        achieve 58:3         addictive 37:5
    abbreviation            251:13 254:10,11    achieved 186:25      addictiveness
      205:5                 254:18 258:15,16      187:9                251:14
    ability 57:14 59:22     258:24 259:24,25    acknowledge          adding 155:4
      87:10 97:12 105:1     261:21                269:11 270:16        156:19,22 238:9
      105:3               abused 62:13          acknowledged           263:16
    able 80:20 103:1        69:21 70:12           169:16 204:12      addition 38:3
      106:13 120:13         188:18 259:1        act 269:14 270:20      168:17 182:13
      175:25 176:6        abusers 64:3          action 117:17,21       203:20 256:2
      226:9 252:12        abusing 53:12           117:21 267:4       additional 46:12
      257:24                137:22 146:5,24     active 151:10          49:9 53:19 58:21
    absolutely 30:18        232:15 233:10         238:20               66:10 69:2 75:1,4
      119:12 242:12,14      251:10              actual 46:10           79:12 80:20 86:16
    abuse 5:8 24:23       abusive 141:10          240:23 241:18        89:15 101:12
      28:18 44:7 53:9                             248:5                154:4 172:23

                                   Veritext Legal Solutions
    www.veritext.com                                                        888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 275 of 319. PageID #: 223955


   [additional - anybody]                                                             Page 4

      176:14                aforesaid 266:12      alcohol 53:10          amerisourceberg...
    address 61:12           age 9:12 236:11         66:17 98:7 195:8       2:13 8:17,21
      62:19 65:5 75:3       agencies 48:16          205:9,10 231:18        39:15 248:20
      101:16 102:4            120:23 125:22         231:19 232:25        amount 80:19
      158:3 167:2             126:5 169:21          244:21 254:11,11       88:23 212:7,22
      268:15                  175:24,25 176:5       254:18                 216:16
    addressed 154:4           177:7               alcoholism 66:17       analogue 246:25
      159:2 194:17          agency 5:18 11:19       79:8                   248:5
    addressing 80:18          31:15 49:7 77:22    alert 126:3            analogues 247:10
      81:12                   82:18,20 83:22,23   alerts 126:10,15       analyses 78:25
    adequacy 46:20            83:23 92:18 102:7   alexander 2:15 4:8       79:19,20,22
    adequate 102:13           113:9 114:10          4:10,12 8:16,16        100:22 242:20
    adjournment               124:9 140:18          9:18 18:7,15,22      analysis 183:2
      266:22                  148:24 158:22         19:8,12,21 20:7,12     239:6
    administration            165:4,12 167:1        20:19,20 74:10,15    analyze 57:4
      112:23                  168:7 177:10,17       74:18 75:17,25       anecdotal 226:10
    administrative            213:9 217:4           116:6 129:20,23        227:4
      94:15 179:14          agency's 141:1          130:11,15,20,23      anecdote 225:16
      209:2,5               agenda 71:15            131:6,18,25 132:5    angeles 3:5
    administrator           ages 195:5              132:21 224:13,17     annie 30:16
      158:11 174:23         aggregate 56:5          224:23 248:9,12      answer 10:7,20
    adopt 171:22              98:10 211:15          249:4,12,18            25:5,8,25 26:6,11
      214:21                aging 213:11            250:23 251:6           36:3 59:6 82:1
    adopted 212:14          ago 15:25 16:1          252:21 253:1           88:3 97:8 101:13
      213:5                   27:22 49:18 143:1     255:16,21 261:23       122:17 142:20
    adopting 171:16           156:3 165:17,18       262:15 263:6,9         165:22 171:25
    adoption 43:21            180:15 242:21         264:13,15              201:19 205:15,17
      113:22 199:1            243:12 263:12       alexandria 5:7           223:2 251:7
    adoptive 212:16         agree 53:24             115:23               answered 253:3
    adults 161:14             130:24              allegations 23:3         260:25
      204:11                agreed 13:13            23:17 34:1,12        answering 26:14
    advocate 64:8             187:25                38:17 39:6,10,25       253:19
    advocates 63:10         agreement 124:23        40:5 77:8,13 78:7    answers 10:14,19
      64:1,12,25 93:16      ah 15:21 21:8         allocated 107:19       anticipation
      93:20                 ahead 19:18 25:7      allow 79:14              197:21
    affect 59:10,22           46:17 100:19          217:20 233:9         antol 246:25
      123:13 250:15           160:11 177:3          239:4                anybody 10:20
    affixed 267:6             251:7               allowed 25:24            14:11,15 16:5
      269:15 270:21         akron 12:19             164:2,9                24:15 28:25 29:7
    afford 143:8            al 1:11,12            american 148:19          35:8 39:15 40:25
                                                                           91:11 137:21

                                     Veritext Legal Solutions
    www.veritext.com                                                            888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 276 of 319. PageID #: 223956


   [anybody - back]                                                               Page 5

      164:19 185:22     arrange 204:17           56:10 67:10 68:12   audience 166:24
      186:1 220:15      arrangements             94:15 148:6           167:10 173:11
      222:13,15 226:1     213:12                 179:14 209:3,6      audit 187:1
      264:17            arrest 119:13,19         256:21              audrey 95:9,17
    anymore 64:13       arrested 126:11        associate 167:18        101:8
      214:11              143:5                assume 18:17          aug 236:4
    aod 201:25 204:16   arrests 126:2            170:6 173:4 174:3   august 157:20
      205:5,6,7         arshon 5:7 115:22        218:11 230:8          236:6,8 238:2
    apart 241:19          118:22 124:6           239:9               author 138:15
    apologize 132:19      136:8                assumed 111:3,22      authorize 270:11
    appear 163:25       arshon's 119:14          169:19              automatic 126:10
      269:11 270:15     article 5:7,13,17      attached 175:17         126:13,15
    appearance            115:21 144:21          177:7 180:1,20      automatically
      131:24 132:2        157:11,19 164:14       193:8,19 270:7        126:3
    appearances 2:1       165:2,9,19,22        attaches 109:14       available 56:4,9
      3:1 4:3 132:7       169:5 180:17         attaching 110:16        56:13 105:8 118:7
    appeared 17:13      artificial 36:14         111:16                119:11 128:23,23
      131:19 138:14     ascertain 107:21       attachment 5:21         134:4 178:18
      139:16            aside 39:22 43:4         5:24 6:5,8 174:8      232:12 252:13
    appearing 55:11       49:21                  179:2 181:13        ave 268:1
      132:10            asked 25:3,12            192:11 194:13       avenue 2:4
    appears 67:1          28:24 29:3 65:3        195:5 196:15        average 143:23
    appended 270:11       77:6 184:2,10          197:10 202:24       awarded 175:25
      270:18              197:3 222:15           203:4 211:1 228:4   aware 28:2 41:13
    applicable 25:25      225:3,5 250:13       attachments             58:14 63:7 70:15
      265:7             asking 15:4 22:15        174:21 179:11         74:21 81:10
    application 112:2     65:21 76:10 96:17      181:21 208:21         115:17 117:12,22
    apply 93:1 110:17     97:19 183:5          attended 71:10          128:14 137:9
    appointed 166:9       255:23                 203:18 208:2          154:1 159:4
    appointing 159:15   aspect 79:2,15           222:2,6               223:24 243:4
    appreciate 26:22      101:17               attendees 198:8         244:11 264:4,12
      26:25             aspects 72:11          attending 8:10                 b
    approach 59:1       assessment 204:10      attention 54:4,25
                                                                     b 27:22
    appropriate 42:10     204:15                 55:7 59:9,13,15
                                                                     back 23:7 29:1
      47:4              assessments              67:1,11 68:12
                                                                       31:5,11,13 48:3,18
    approved 37:10        201:25                 83:16 137:19
                                                                       50:20 51:7 53:4,8
    area 60:9 176:25    assigned 45:24           195:3
                                                                       54:24 62:23,25
    arnold 3:11 9:5     assignment 269:2       attorney 267:2
                                                                       63:24 67:25 68:6
    arnoldporter.com      270:2 271:2          attorneys 8:9
                                                                       69:2 71:1 83:22
      3:13              assistant 12:6,7,12    attributed 81:5
                                                                       94:8 98:12 101:12
                          28:24 41:23 53:2       98:6,7 167:13,14
                                                                       101:16 104:23
                                  Veritext Legal Solutions
    www.veritext.com                                                        888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 277 of 319. PageID #: 223957


   [back - bring]                                                                 Page 6

     118:4 124:1          181:2 186:18           200:12,23 201:1     blitzes 156:14
     125:17 130:13        191:5 192:11           202:3 208:4           157:2
     134:20 136:20        194:15 208:20          221:19 222:12,14    blue 84:4 158:19
     138:22 147:11,21     211:2,19 213:8         230:15 232:17         158:24 228:6
     154:20 155:7,13      214:25 228:4           241:9 252:3           231:7,9 260:12
     156:19 174:13      bearing 108:19         bell 47:1 64:17,18    board 59:17 65:9
     177:23 182:3       bears 39:19              68:18 72:13,15        65:14,17,25 70:9
     185:4,21 193:6     beasley 95:17            171:18 176:8          71:4 72:23 85:20
     197:6 200:10         101:8                  206:16                157:19 194:17
     203:10 214:14      beefing 166:11         bells 171:12            197:13 199:14,15
     220:14 223:21      began 172:3              205:12                199:17 200:17
     229:8 230:18       beginning 10:19        belonged 46:9           201:8 204:8 206:7
     232:13 233:19        132:18 253:8,12      benefit 176:22          207:8
     235:13 237:10        263:21               best 70:20 82:12      body 42:9
     238:20 239:4       behalf 2:2,7,13,20       82:15 102:10        bogged 19:25
     241:1 259:17         3:2,8,15 8:13,15     bet 186:10            bonding 195:5
     260:4,17 261:11      8:20,23 9:1,5,8      better 106:11         boolean 229:24
     261:17 268:15        13:4,10 14:11          146:21,25 147:8     bottom 19:23
    bad 149:20            19:14 20:5,6           147:19 176:17         108:21 118:24
    baker 5:7 115:22      24:16 26:5 29:4      beyond 222:21           120:20 125:20
     124:6,7 136:8        131:19 179:17        biased 140:23           142:2 160:9
    balls 141:4           248:19               big 69:14 81:21         187:19
    barbiturates        belabor 229:7            88:8 115:5 206:23   boulevard 2:10
     234:4,5            belief 80:12             212:1               boy 118:23
    barriers 215:2,8      170:17,24            biggest 145:6         boyle 173:9
     216:6              believe 10:5 13:8      bill 70:4 71:25       brainer 243:1
    base 219:17           13:16,22 21:25         72:23 199:24        branch 37:13
    based 18:6 34:7       23:14 34:23 45:4       202:10              branches 78:6,10
     40:7 56:5 60:17      45:14 48:1 61:25     binder 18:16 19:7     break 11:6 34:17
    basic 25:21 34:1      69:24 80:15 86:4     birth 235:3 259:25      35:15 41:19 42:14
     41:24 42:3,4         87:14 97:3,4,4       bit 48:2 62:23          54:16 74:9,14
     53:25 245:10         100:25 105:10,17       144:21 180:15         75:18 76:6,9,19
    basically 43:9        112:8 122:7            252:4 253:2           129:14,19 130:4
     156:9 162:20         127:20 132:16,17     bites 55:18             130:10 131:12,20
     197:20 258:16        134:25 138:1         blake 52:22,24          133:21 224:9,10
    basics 28:9           140:4 152:25         blame 127:7             249:13
    basis 26:14 55:22     158:23 162:5         blank 50:18           breaks 11:5
     57:5 72:9,20         164:8,11,13,15       bless 116:5           bridge 2:10
     233:19               165:23 170:9         blitz 47:23 257:7     brief 204:9
    bates 108:19,22       184:23 186:4           257:11,14           bring 74:11
     174:20 180:21        194:5 198:11

                                  Veritext Legal Solutions
    www.veritext.com                                                        888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 278 of 319. PageID #: 223958


   [bringing - cases]                                                             Page 7

    bringing 35:10         bullets 113:1         canned 96:21          119:10 132:25
    broad 55:2               187:19 193:16         97:10,15            133:6,8,11,18,20
    broader 257:4          bunch 78:6 88:5       capabilities 98:12    133:22,23 134:8
    broadly 55:2 78:9        103:13,14 171:21      264:1               134:10,11,17,25
    brochure 204:12          192:17 231:24       capacities 140:3      135:1,2,5,8,9,11
    broken 191:7             234:8               capacity 10:1         135:14,21 136:8
    brothers 168:10        buprenorphine           11:15 12:5,19       136:11,13,15
    brought 84:6             234:6                 132:10              137:2,13 145:17
      98:25                burden 54:12          caption 8:5 266:21    146:22 147:9,24
    browns 142:7             57:11 58:20 60:13   cardinal 39:14        151:7 152:25
    bruce 125:24             70:13,15 99:18      care 34:25,25         153:3,10 154:11
    budget 5:21 57:21        103:25 144:2,14       43:22 113:22        154:13 155:18,22
      57:21 58:2,3           145:2 146:3 149:7     127:9,25 128:15     158:5 161:12
      63:20 64:13 66:7       149:12 218:16         128:23 145:1,9      163:24 164:10,21
      66:7 80:17 81:11       219:11 221:17         148:23 150:11,15    164:23 167:19
      82:5 88:9 95:5,7,8     245:15                151:18 160:6,25     168:12,15,22,25
      95:12 102:23,24      burdened 221:14         161:2,3 164:22      169:2 230:5,6
      103:7 105:8 106:7      243:7                 195:10 199:1        235:10 236:10,17
      107:18 109:25        burdens 62:20           213:23 214:2        238:4,8,20,22
      113:11,15,17         bureaucracy             256:4               239:3 241:16,24
      148:20 150:4           167:6               career 48:9,11        242:13 258:22
      151:21 152:12        burling 2:22 9:8        50:16 244:16        268:6 269:3 270:3
      160:2,16,19          business 94:3           245:3 258:21      caseload 86:5
      172:15 174:7           123:7               caregivers 188:19     143:4,16 218:6,13
      175:14,20 176:1,9              c           cares 202:1         caseloads 86:7
      176:20 178:5,11                            carfentanil 246:18    218:5,24,24
                           c 203:22
      178:14,17                                    246:20,22         cases 27:24 28:1
                           ca 2:23 268:25
    budgeting 55:24                              carolina 2:10         47:12 53:17,18
                           california 3:5
      56:16 63:2 65:23                           carr 6:10 208:12      55:11 56:5 57:4
                           call 15:24 22:11,17
      66:1 73:15 79:5                              208:22,24 209:21    85:25,25 98:5
                             44:5 45:23 112:10
      81:17 86:2,8                               carroll 49:14,15      118:21 122:25
                           called 9:12 43:6
    budgets 60:19,19                             carry 178:19          133:1,1,4,5 139:25
                             47:11 48:19 65:13
      95:15 176:15                               case 1:6,12 8:5       143:11 146:3,4
                             66:22 69:21 95:23
    bug 244:8                                      12:23 14:7,12       148:12 153:4
                             108:22 166:1
    built 217:12,12                                20:10 24:19 26:16   163:7,12,20,23
                             207:7 225:8
    bullet 110:1 113:7                             35:17 38:23 40:12   164:3 167:4
                             246:24
      114:6 186:24                                 41:8,17,18 42:7     168:18,22 182:14
                           calling 161:24
      187:5 188:3,16                               44:8,13,16 45:1,6   182:22,24 183:3
                           calls 50:24 141:5
      189:7,24 190:5,6,7                           45:6 46:10 47:2     205:25 212:9,17
                             142:3,14,22
      207:6 217:15                                 54:7 55:13 84:13    213:24 214:2
                           candidates 173:3
      219:15                                       95:23 96:1,5,9,10   226:16,17,19,22

                                    Veritext Legal Solutions
    www.veritext.com                                                         888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 279 of 319. PageID #: 223959


   [cases - children]                                                            Page 8

      229:12 230:20,23    chairman 167:18         124:16              60:13 63:3 65:4
      236:24 237:14,22    challenges 145:7      characterizing        69:23 73:2,25
      240:19,20 244:19      195:7 215:2,8         21:22               75:4 78:8,24 79:2
      250:7,16              216:5               charge 124:9          80:8,11 81:4 82:8
    caseworker 45:24      chance 119:14           166:22 184:3,10     83:13 86:11 87:5
    caseworkers             216:1                 238:21              87:12,15 88:13
      99:19 218:16        change 60:20 73:1     charged 119:20        89:8 90:12 91:14
    casey 30:17             73:5,12,24 76:2     charges 124:21        92:10 93:23 104:4
    categories 234:5,7      95:3 105:14 118:4   chase 18:10           104:4 105:8,22
      235:1                 120:15 122:19,24    chaytor 203:20        108:5 109:6 110:3
    cause 89:4 266:12       123:22 131:8          204:17              111:13 116:11,12
    caused 80:21            147:15 201:4,23     check 124:10          116:20 118:13,15
      160:4,24              224:25 245:10         151:15              120:22,23 121:5,7
    ccdcfs 182:14           257:5 268:13,14     chief 161:13          121:9,19 123:18
      184:16 190:1,9        270:8 271:3           197:13              123:24 124:4
    cdc 37:14             changed 92:7          child 5:18 30:24      128:17,24 129:6
    center 192:21           147:6,7 148:2         42:17,21 43:18      138:7 139:19
      201:24 204:14,23      200:24 206:1          44:7,8 48:12,23     140:17 141:7,9
      256:9               changes 73:6 74:3       51:24 52:6,6        142:6,17,24 144:3
    central 80:12           74:5 126:25           113:9 114:9 119:5   144:9,15 145:2,2,8
      204:9                 132:13 160:3,23       120:8 122:25        146:11 147:10,24
    ceo 199:12,13,15        161:4 163:4           123:5,14,14 126:3   148:17,24 149:6,7
    certain 37:1,1 54:7     166:18 187:14         126:10 127:6        149:11,12,16,24
      71:12 89:22 94:7      261:4,6 264:4,11      138:3 140:16        150:1,6,12 151:6
      100:24                268:12 269:7          141:10,20 143:6     151:18,21 152:10
    certainly 123:4         270:7,9               161:2 165:3,11      157:12,21 159:1
      224:4 247:24        changing 73:9           166:1 168:23        159:23,25 160:4,6
      250:6 256:14          244:15                171:8,9 173:12,17   160:25 161:13,15
    certificate 4:14      chapman 199:2           177:14,16 214:19    162:1 163:7 166:5
      266:1 270:11          207:20                231:18              166:12 167:2,3,21
    certification 269:1   char 237:1            children 5:4,11,14    168:5,9,18 169:9
      270:1               character 240:7         12:12,14 27:5       169:18 170:10,19
    certified 9:15        characteristic          28:19 31:25 33:19   170:20 171:1,3
    certify 266:8,19        236:11,12 237:3,3     41:2,20,24 42:5,6   172:12 178:18
      267:1               characterization        42:12,12,18 43:17   180:3 181:6
    cetera 152:12           46:24 127:13          44:1 48:5,5 49:24   182:20 188:7,17
    chain 6:1 35:4          162:2 195:21          49:25 50:24 52:1    189:16 191:15
      70:2 192:3          characterize            52:7,23 53:13       195:4,17 200:16
    chair 6:2 181:5         176:11                54:12,21 55:1,5     206:9,21 211:4,9
      192:5               characterized           56:15 57:11 58:5    211:20 212:4,10
                            22:3 67:14 121:12     58:20 59:25 60:12   212:22 213:1

                                   Veritext Legal Solutions
    www.veritext.com                                                       888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 280 of 319. PageID #: 223960


   [children - compared]                                                            Page 9

      220:25 226:17,23     clarify 15:3 20:24    codeine 234:6           104:12 105:6
      231:1 242:4 243:6      63:12 131:23        codes 236:19            208:24 247:10
      254:16 259:3           250:24                257:23              comment 113:19
    children's 48:19       clarifying 15:13      coding 237:14           250:5
      50:2 52:14,20          19:25 40:13         cohesively 59:23      comments 95:3
      55:20 141:3,19       clarity 66:8          collaboration         commission
      256:3                class 40:13             189:8                 173:10 267:17
    childtrauma            cleaner 36:10         colleagues 18:24        269:19 270:25
      125:25               clear 11:11 37:25       219:23                271:25
    china 247:2,10           45:17 46:8 76:9     collective 57:4       commissioned
    choice 47:11,16,24       141:7               collectively 100:10     266:8
      67:25 146:13         clearly 18:11           144:25              commissioners
      147:16,16 148:1,1      173:3               college 49:1,6          9:25 194:18
      156:10 233:9         cleveland 1:23 2:5    column 5:10 129:4     committed 176:4
    chris 8:25               11:25 61:7 126:19     236:14              common 146:14
    christina 199:25         140:15 142:6        columnist 138:16      communicated
      200:1                  148:17 149:14         139:17                85:18
    christopher 3:4          267:7 268:2         columns 228:10        communicating
    chronologically        client 113:21           231:25                96:18
      28:6                   124:22 126:12       combat 166:12         communication
    cindy 203:20             146:23 219:17       combination             83:25 85:12,22
      204:17 215:22        clients 40:14,22,24     248:3                 86:10,10 124:20
    circulated 71:15         41:8 42:11 60:22    combinations            125:6
      180:10                 116:11 219:19         243:13,17 244:23    communications
    circumstances            226:17,23 250:16    combined 31:15          84:21
      82:17                climate 178:3         combining 244:7       community 28:19
    cite 125:3             clinic 143:10         come 11:10 30:4         53:10 58:13 59:22
    cities 148:19            144:20                31:5 51:6 52:16       62:21 70:12 88:1
    citing 55:25           clinical 189:14         52:16 60:6 89:8       103:12 116:22
    city 11:25 12:19       close 110:15            95:7 130:13           159:3 166:4
    city's 143:11            154:18 224:15,17      142:11 168:4          195:12,14 222:20
    civil 9:14 265:3,7     closed 145:17           176:16 180:9          222:20 243:8
      269:5 270:5          closely 65:9            240:17 243:13       community's 5:11
    cjlovrien 3:6          cocaine 33:12           246:25                129:7 195:16
    claim 77:16,16           53:10 54:9,19       comeback 243:19       companies 3:9
      81:19                  55:4 56:25 66:19      243:22                34:19 39:3 40:19
    claiming 24:18           79:9 233:3 243:22   comes 123:10          compare 254:15
    claims 78:7,15           250:15 251:5          153:7 181:15        compared 17:25
    clarifica 21:9           253:16              coming 30:5 58:24       87:22 143:21
    clarification 21:12    code 236:11 237:3       59:3 63:8 64:24       218:7,25 254:17
                             259:24                66:16 69:1 72:24

                                    Veritext Legal Solutions
    www.veritext.com                                                          888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 281 of 319. PageID #: 223961


   [comparison - coun]                                                           Page 10

    comparison 171:7      considering 82:16     contributed 88:18       88:6 89:10,11
    complete 135:8        consistent 121:1      contribution            91:1 92:11,12
      162:9                 169:12 188:10,24      88:13                 103:9 104:13
    completed 145:12      consistently 46:22    control 45:7            110:10 113:7
      162:14 266:22         260:4               controlling 105:20      114:14 116:22
      268:15              constantly 66:4       convened 158:2          117:7 119:7,18
    completely 33:1       consultant 11:21      convening 158:8         123:15 133:25
      49:21 161:1 238:7   contacted 29:7          194:24                134:1,5,11 137:3
    compliance            contained 166:25      conversation 24:6       137:15,23 138:3
      213:23 214:1        contemporaneous         158:18                141:24,25 147:20
    comprehensive           153:15 154:8,18     conversations           153:3,11 154:5,12
      135:23                155:1 157:3 238:3     13:17 16:13 33:23     158:4 161:21
    concerned 116:10      contemporaneou...       34:8 72:22 76:11      162:16,17 166:20
    concerns 204:13         156:20,23             76:14,17,20 79:18     173:7 175:7,15,16
      204:22 206:14       content 21:19 22:9      80:25 93:18,19        179:17,20,21
    concluded 194:25        22:14,22,23           158:17                180:10,11 185:19
      264:22              context 71:5          converted 240:7         188:13,14 189:4
    conclusion 247:16       125:20 170:7        convicted 104:23        189:21 190:20
    conditions 37:17      continuation          coo 199:17              191:24,25 203:8
      151:22 169:7,13       170:8               coordination            203:15 219:23
    conduct 94:2          continue 25:18          206:10,25             220:25 221:9
    confer 25:23,24         111:14 125:19       copied 257:9            222:2 226:6,13,14
    conference 169:25       178:7 239:3         copies 17:20 116:3      230:7 233:6,7,12
    conferences 72:8      continued 3:1           138:12 174:16         233:18,22,23
    confident 252:11        124:5 152:14,18       197:9 228:1           237:11,12,17
      259:7,9 261:2         152:23              copy 18:19 71:16        238:4,5 241:21
    confidential          continues 159:22        95:18 108:11,12       242:7 252:6 256:5
      164:10                168:3 169:5 171:6     109:14 111:16         256:12,19,20
    confused 36:13          172:25 187:18         183:20 185:3          257:1 258:2,12,13
    confusion 132:20      continuing 125:21       204:12                259:3,18 260:5,18
    connection 13:1         242:19              cor 233:23              260:21,24 261:5
      14:6 15:8 21:13     continuously          corporation 2:13        262:11 263:22
      28:18 29:8 81:16      31:17                 2:20 8:18,21          264:2 266:17
      90:24 95:8 119:24   contract 169:20         248:20              corrections 268:12
      163:19 184:22       contractor 205:2      correct 14:23 15:1      270:17
    consideration         contracts 14:2          16:3,4,25 17:3      corruption 104:18
      195:11                51:17,18              39:10 40:5 43:19      104:24
    considerations        contractual 11:21       43:20 45:14 54:13   cost 176:6
      186:19                200:21                68:16 69:15,16      costs 100:24
    considered 253:9      contrary 19:22          77:9,13 84:13,24    coun 206:23
      253:15                                      85:22 87:12,24

                                   Veritext Legal Solutions
    www.veritext.com                                                         888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 282 of 319. PageID #: 223962


   [council - custody]                                                           Page 11

    council 206:10,22      67:23 68:2,16          259:2 260:5        crampton 164:16
      206:24               69:9,11,18 70:3        261:14 263:20        167:15,17,24
    counsel 18:7 19:2      72:18 74:23 76:12      264:7 266:4          181:4,16 182:1
      26:5 27:2 35:23      77:20,24,25 78:2,4     269:10 270:15        183:14 194:14
      76:6,11,12,13,18     78:14,19,21 79:22    county's 45:7 46:2   crampton's
      92:22 108:13,13      82:8 87:5,12           46:3,13 188:7        190:24
      131:11,18 138:13     88:18,24 90:7,12       226:23             create 76:9 94:7
      262:4 265:1,10       91:14 92:3,4,9       countystat 209:13      94:22 154:11
      267:2                93:24 99:12            210:2,3,6          created 195:22
    counsel's 253:4        101:18 104:17        countystats 211:3      196:24
      255:15 261:1         106:20 108:14,18     couple 15:25 16:1    creating 35:11
    count 33:12,13         109:5 110:2,9,23       19:24 28:9 48:6      46:1
      231:17 255:22        111:3 118:16           74:10 88:10        creation 260:11
    counties 41:25         121:5,9 123:11         121:24 130:3       criminal 124:21
      42:15 43:17 44:22    129:5 131:19,24        156:3 165:17,18    crisis 80:23 81:6
      148:7 241:25         132:10,12 133:9        210:11 235:18        152:12 178:5,11
      246:6                133:24 135:3           243:12,20 244:1      178:14,17 219:16
    country 58:17          138:7 139:1,18       course 44:3            219:25
      88:25 143:22         140:17 144:14          217:23,25 218:15   criteria 44:9
      247:1                146:11 150:7,13      court 1:1 4:17       critical 186:19
    county 1:11 2:7,8      152:15,23 154:3        9:10 10:10,22        189:8
      5:10,18 8:15 9:24    155:21 158:11          26:15 50:3 51:20   criticisms 167:1
      11:15,22 12:3,16     160:4 165:4,12         51:23 141:9        cross 98:3 205:19
      12:23 13:18 16:8     166:1,5 167:6          255:17 269:7       crystal 141:4
      16:23 19:15 20:5     168:7 169:20         courts 51:10 85:21   cultural 223:8
      24:24 26:6 27:5      170:11,18,21,25        117:25             cumbersome
      28:11,22 29:4,5,8    171:4 172:22         cov.com 2:24           65:23 99:23
      29:15,18,23 30:3     173:4,9 174:14,23    cover 33:10          current 9:22,24
      30:21,22 31:1,12     178:5 180:3 181:5      109:16 193:4         12:16 16:23
      31:12,13,23 32:1,4   182:15 183:16,24       194:13 237:14        109:20 178:2
      32:5 33:18,25        194:17,19 195:25     coverage 128:15        198:15 206:15
      34:10 39:18,19       197:14 198:13          128:16 140:21      currently 28:10
      41:6,15,21,21 43:8   199:7,8 208:19         141:2                90:14 242:5
      43:12,13 45:12       219:16 220:3,14      covers 233:11        custody 4:16
      47:14,15 50:19,21    223:9,10,11            261:15               51:23,25 52:7
      51:11,12 52:22       226:17 227:3         covington 2:22 9:8     122:3,21,23 123:1
      53:2 55:1,9,12       228:20 229:9         crack 54:10,19         123:15,19,24
      56:11,12 57:12       230:24 239:15          55:5 56:25 57:10     163:8 172:13
      61:1,8 63:2,2,7      241:19 242:3           58:25 80:22 81:7     182:20 212:15
      64:1 65:4,25         246:3 254:16           250:15 251:5         213:11 214:17,19
      66:12 67:9,11,17     256:22,23 258:6        254:2 255:7

                                   Veritext Legal Solutions
    www.veritext.com                                                        888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 283 of 319. PageID #: 223963


   [cut - dec]                                                                    Page 12

    cut 18:9                165:12 166:1           242:19,21,22       deal 41:15,16
    cuts 63:8,20            170:11,21 171:3        245:19,24 246:2      64:22 91:21 95:15
      148:20 150:4          171:17 172:3           248:2,5 252:12       116:2 166:10
      151:21 160:2,16       174:14,23 180:3        254:19,21 256:25     236:19 248:16
      160:19 172:15         181:5 182:15           257:5 261:16       dealer 5:6,9,13,17
    cuyah 5:5,22,24         188:6 194:17,18        262:3,9,13,23,25     115:21 116:8
      6:2,5,8,10,12         197:14 198:13          263:14,21            119:3 129:4
      108:6,19 174:9,20     208:19 223:9         database 45:1          138:14 140:13
      179:3,11 192:5,12     226:17 228:20          46:8 47:25 100:1     157:11,18 165:2
      196:15 197:11         229:4,9 230:24         228:18 233:17        165:11 194:24
      202:24 203:5          239:22,23 240:5        252:5              dealings 91:13
      208:13,20 227:21      246:3,7 254:16       databases 98:17      dealt 117:24 171:8
      228:5                 256:23 258:6           100:9 154:19       dear 111:1 268:10
    cuyahoga 1:11           259:2 260:5          date 8:3 133:10,16   death 96:11 168:6
      5:10,13,18 11:15      263:20 264:6           181:7,15 182:6       168:9,23 247:16
      11:22 20:5 24:23      266:4                  190:25 192:13        256:2,11
      25:13 27:5,10,19    cv 109:15,20             211:16,17 265:11   deaths 5:7 83:9,17
      28:10 29:5,22         110:16 111:16          268:8 269:3,9,19     115:22 116:10,20
      30:21,22 32:1         113:1                  270:3,13,25          121:19 133:2
      33:18,25 34:10      cynthia 198:8            271:20,25            137:14,20 138:1,3
      39:18 41:15,21               d             dated 180:5            138:6 140:16
      43:7,12 45:15                                194:16               143:6 153:4
                          d.c. 2:17 3:18
      46:5 47:14 50:21                           dates 229:11           159:23,25 164:12
                          damages 24:19
      51:11,12 52:22                               257:24               171:9 195:3
                            77:15,19 78:18
      55:1 56:12 57:12                           david 84:14            245:20,23 247:11
                          dan 1:7
      61:8 62:1 63:2,6                             164:16 167:15,17     247:25 254:14,17
                          danger 141:8
      63:25 65:4 66:11                             181:4 182:1          254:22,25
                          data 44:24,25 45:5
      67:9 69:9,18                                 183:14 185:11,14   debacco 1:25
                            45:18,19 47:23
      72:18 74:23 77:20                          day 3:3 9:1 36:11      266:6 267:14
                            55:22 56:3,13,19
      78:19 82:7 87:5                              148:23 203:12      deborah 1:18 4:7
                            56:22 98:9,17
      87:12 90:7,11                                247:3 256:17         5:3,12 8:7 9:12,17
                            99:11,20 100:10
      91:14 92:9 93:24                             267:7 269:16         9:21 108:3 121:8
                            134:3 135:6
      101:17 104:16                                270:22 271:22        129:8 161:13
                            144:17 147:22
      108:18 109:5                               days 15:25 68:14       166:9 167:16
                            154:1,8,9,19 155:1
      110:2,23 118:16                              268:18               206:12 211:5
                            155:8 157:3
      121:5,9 129:5                              dcfs 5:24 179:1,20     249:24 252:25
                            184:18 185:17
      138:7 139:1,18                               180:5 200:9          262:1 263:8 266:9
                            216:15,17,18
      140:1,17 146:11                              204:12,18 207:8      268:8 269:4,9
                            217:3 223:17,17
      150:7,13 152:15                              209:13               270:4,13 271:20
                            228:21 231:17
      152:23 154:2                               dcfs's 204:15        dec 6:4 162:14
                            233:8 235:21
      157:12,21 165:4                                                   196:14
                            238:8 239:5 242:6
                                    Veritext Legal Solutions
    www.veritext.com                                                         888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 284 of 319. PageID #: 223964


   [decade - difficult]                                                           Page 13

    decade 27:9 51:2,4    demands 79:6,14         129:3 157:10        detected 259:25
      124:1                 80:21                 165:1 174:5         determine 123:18
    decades 48:6          demonstrate             178:24 192:2        detroit 148:19
      50:14                 145:11                196:12 202:21       develop 84:5
    deceased 199:18       denihan 70:5            208:11 225:3          102:9
    december 109:6          71:25 72:23           227:20 253:9,13     developed 56:19
      109:10 112:13         199:11,24 202:10      264:22 266:20         56:20 61:25 62:1
      197:20 198:7          207:14 222:24         268:8,11 269:1,3      102:8
      201:3,10,10 204:5   department 5:10         270:1,3             devoted 80:18
      211:3 217:17          52:23 55:4 65:25    depression 128:6      deyneka 2:9 4:9
    decided 206:11          106:20 110:3          143:7                 4:11 8:14,14 19:2
    deciding 44:12          121:9 125:14        deputy 5:4 50:4         19:5,9,18 131:22
    decision 162:15         129:5 139:19          51:18 108:5           132:3,4,16 249:8
      205:24                140:17 146:2          111:13,24 112:9       249:16,25 250:1
    decisions 66:1          160:4,20 161:16       112:10 198:10,24      252:22 255:13,18
      205:25                162:1 163:5 166:2     199:4                 259:19 260:6
    decrease 63:1           167:16 168:4,19     described 128:4         261:24 262:2
    decreased 217:16        170:18 171:1          138:15 181:13         263:3 264:14
    decreasing 90:21        172:13 175:19         193:12,13 195:24    diagnosis 258:15
    deed 269:14             180:3 181:6           209:12              diagnostic 257:23
      270:20                182:17 201:8        describes 159:14        259:24
    deemed 268:19           205:3 206:7 211:4   describing 159:24     dictate 94:12,14
    deep 135:23 163:3       215:8 226:24,25     description 5:2       die 254:9,11
    defendant 9:8           268:22                34:18 111:15        died 118:23 254:4
    defendants 9:5        departments             116:13 142:1          254:5,7
      12:22 24:18 34:2      176:21                159:19 161:21       difference 21:2
      40:1,10,17 77:9     departure 29:23         236:12 237:4          181:12,21 236:16
      248:23              dependency            desertion 231:23      different 46:19
    deficit 176:2,20        231:24              designated 204:18       48:16 79:7 83:23
    define 78:2 229:24    depending 212:14      despite 168:6           85:17,18 92:8
    defined 223:7           228:11                176:1                 97:20 98:25 102:6
    definition 33:17      depends 57:24         detail 28:5,5           147:2,24 148:7
      253:8                 96:3 150:23           110:21 235:9          219:2,5,6,8 224:1
    defrancesco 2:15        153:20              detailed 237:4          234:4,8 250:14
      8:19,20             deposed 9:15 10:4       261:17              differently 57:20
    degree 49:11,12       deposition 1:17       details 13:24 16:7      57:23,23
      160:1                 13:2,18 14:7,16       24:12,13 68:22,23   difficult 65:24
    delbert 2:22 9:7        15:8 16:14,15         118:20 120:7          83:1 87:8 89:5
    delivery 265:9,11       18:17 20:22 25:21     173:24 225:20         116:17 125:12
    delos 199:25            27:3 29:9 76:24       261:3                 141:19,24 151:5,8
                            108:2 115:20                                151:11 217:9

                                   Veritext Legal Solutions
    www.veritext.com                                                         888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 285 of 319. PageID #: 223965


   [difficulty - drivers]                                                           Page 14

    difficulty 150:16         206:13 207:1,24     distinction 250:19       20:21 21:5,15,19
    dir 52:6 194:8            211:5 215:7           251:2                  22:2,4,9,14,22
    direct 216:18             226:18 230:21,24    distracted 193:22        65:18 73:6 94:7
      239:10                  232:7 233:20        distributed 71:17        94:18,22 95:6
    directed 61:1             237:15 239:14       distribution             118:1 130:3
      110:8                   241:6 242:2           179:23                 131:14 158:16
    directing 113:8           256:19,22,23        distributors 34:21       174:13 183:2,11
    direction 58:7            258:5 259:2,7,17      39:1,13                184:21 196:21,23
    directive 123:11          260:5,17 261:12     district 1:1,2           196:25 197:2,4
      123:12                  263:17 264:6        districtwide             200:11 228:9
    directly 20:10          directors 112:9         126:21                 235:17 248:16
      96:18 222:4             175:19 257:16,17    dive 135:23            doing 36:4 56:21
    director 5:4 10:2       disability 231:23     diversion 40:12          72:8 77:2 89:14
      11:19 12:6,8,11,12    disagree 149:3        diverting 35:9           106:22 117:19
      27:4 28:24 30:24      disciplines 72:19     dividers 228:6           139:10 151:13
      31:14,21 33:19        disconnects           division 1:3 27:5        188:13 215:9
      41:23,23 50:4           189:15                33:19 48:21 79:15      239:18 256:18,18
      51:18 53:2 56:11      discontinued            82:8,13,15 87:3,9      257:11
      61:9 62:17 63:6         119:5                 87:10 91:14,25       dollars 97:16,23
      64:12 67:10 68:13     discuss 139:25          128:17 142:18          102:20
      69:9 70:8 78:23       discussed 64:21         187:20 188:12        domestic 166:12
      82:11 89:14 90:18       118:22 133:5          238:21 241:6           219:18 221:16
      91:9,16 92:11           154:3 160:16        divisions 41:25        door 219:9
      93:13,23 95:19          200:14 250:22         42:16 85:19          double 88:23
      96:2 98:13 102:14     discussing 119:9      doctors 34:24          downs 260:15
      103:7 105:2,16,23     discussion 74:19      document 1:9           downturn 63:17
      108:5 109:5,9           95:24 144:19          108:11,17 109:16       80:10 104:12
      110:5 111:13,22         172:16 201:3          147:1,2,4 174:19       221:15
      111:24 112:10           204:8                 179:8 180:1,20       dr 125:24 194:14
      113:3 114:4,19        discussions 18:3        181:3,14 182:24      draw 225:17
      115:16 116:18           68:5,9,19 69:25       190:19,24 191:6        250:19 251:1
      121:8,16 128:25         70:5,16,21 73:16      192:10 193:2,3       drew 171:6
      138:7 139:18            79:25 81:9 92:14      203:13 208:18        drill 235:19
      146:11 148:6,6          93:7 137:18           228:5 229:8 234:3    drive 56:15 58:5
      152:1,17 154:2          158:13 172:20       documentation            59:14 142:22
      166:9 171:8 172:4       175:2 196:6           147:8 163:15         driven 87:25
      180:4 190:19          dispense 35:5         documents 14:14        driver 55:11
      191:23 192:21         dispute 14:2            15:18,19 17:8,11       103:22 169:14
      194:10 195:10         disquieting 118:25      17:17,21 18:10,14    drivers 60:12 80:8
      198:14,15,24          disseminated            18:18,25 19:4,6,10     80:13
      199:4 204:2             204:6                 19:14,16,20 20:16

                                     Veritext Legal Solutions
    www.veritext.com                                                           888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 286 of 319. PageID #: 223966


   [driving - entering]                                                          Page 15

    driving 54:11         dtran 2:24            easier 231:5          elected 111:2
      146:22 147:10       dual 99:4,22          east 2:16               175:18
      235:20              ducked 162:8          eastern 1:3           electronic 95:20
    drop 212:1            due 5:14 157:13       easy 151:4 223:18       95:21
    dropped 211:22          157:21              echelon 222:11        email 268:17
      243:12,25           duly 9:14 266:7,10    economic 59:12        embezzlement
    dropping 212:19       duplicate 151:17        63:17 80:9 104:12     105:7
      212:21 218:12       duty 42:22              151:22 169:7,13     emerged 118:25
    drove 61:22           dying 246:11            219:16,25 221:14    employed 10:1
    drug 2:13 8:17,21       248:2               economy 60:2            11:15,24 12:2,19
      28:18 32:25 33:1    dynamic 36:13           127:9,22 170:10       31:19 50:19,21
      34:19 35:9 38:18      240:12 244:13         170:20 171:2        employee 132:9,12
      39:13 47:11,16,24     245:10              ed 5:3 108:4 210:4      137:11 228:18,23
      51:20 54:7 55:10    dysfunction             210:4               employees 5:24
      56:24 60:3 67:25      161:11              edit 94:25              57:19 179:2,20
      73:22 85:12 92:8             e            editor 139:23,25        180:5 199:8
      145:7,16,21,23                              140:6 153:2         employer 9:22,24
                          e 5:20,23 6:1,4,6,9
      146:22 147:15,16                          editorial 5:16          12:23 16:23 52:19
                            17:13,14,15 30:17
      147:18,22 148:1                             157:15,19 159:5     employers 62:24
                            93:25 94:3,23
      156:10 195:8                              education 49:11       enact 172:5
                            174:6,21 175:12
      205:9,10 232:15                           educational 49:13     enacting 175:4
                            178:25 179:10,12
      232:24 233:9,10                           effective 186:25      enclosed 268:11
                            183:21 192:3,10
      235:2,9,20 238:19                           187:10              encompass 31:24
                            192:12 193:7
      244:13 248:20                             effort 156:8 257:8    encourage 154:17
                            196:13 197:10,12
      259:24                                    efforts 46:23 65:2    endangerment
                            202:22 203:4,5,7
    drugs 32:12,13,15                             65:22 72:7,14         120:8
                            208:12,19,22
      32:16,18,23,23                              89:20 102:13        ended 15:1 93:4
                            209:21
      35:5,10,11 36:25                            257:20                116:20 173:6
                          ealexander 2:18
      37:5,7,16 38:3,22                         eight 143:1 185:1     endo 3:8,8 9:5
                          earlier 77:6 88:10
      40:11 67:14,16                              223:20 230:13       ends 186:19
                            95:22 114:13
      145:23 146:4,13                           either 10:18 14:23    enforcement
                            116:16 125:5
      147:23 220:17                               19:15 29:4 32:9       126:2
                            132:23 223:7
      234:8,23,23,25                              32:25 34:18 35:3    engaging 167:3
                            225:3 250:5
      235:1,11 243:11                             35:7,9 39:18        enhanced 172:11
                            251:16 252:5
      243:13,13 244:14                            41:22 42:15 43:12   enter 47:16
                            259:6
      244:22,22,23,23                             53:16 70:23 72:18   entered 45:1 46:8
                          early 151:25 168:3
      245:9 248:3 250:6                           96:17 138:1 238:7     46:16,21,22 47:25
                            173:18 220:3
      250:8,14,22                                 252:16 255:3          137:6,11 153:18
                            230:21 235:14
      251:10,15 253:7                             267:2                 154:9 270:9
                            238:1 259:17
      254:1 261:21                              elect 110:23 111:8    entering 99:20
                          earned 177:8
                                                                        131:23

                                   Veritext Legal Solutions
    www.veritext.com                                                         888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 287 of 319. PageID #: 223967


   [entire - facts]                                                               Page 16

    entire 195:12         ethical 35:10            115:20 116:3        experts 84:6 114:9
      269:5 270:5         evaluate 114:9           118:13 129:3,11       167:4 196:4
    entities 34:25        evaluation 137:1         129:13 132:23       expiration 269:19
      47:21 48:21,22      event 112:20             133:5 136:12          270:25 271:25
      90:9 158:6 200:22     161:20 167:4           138:11 140:12       expires 267:17
    entitled 18:19          267:3                  157:10,18 159:7     explain 30:1 48:13
      180:21              everybody 10:11          165:1,10,20 174:5     83:20 110:6 149:5
    entity 78:5 204:15      30:6 73:20 129:13      174:15,19 178:24      149:9 150:5,8
      207:2 242:3         everybody's              179:10 180:15         152:13 211:12
      261:14                100:13                 192:2,9 193:23,24     213:25 214:9
    entry 46:23 99:4      everything's             196:12 197:9          218:8,9
      99:11,22 134:2        239:17                 202:21 203:3        exposure 235:2
      135:7 154:1,8       evidence 60:17           208:11,17 227:20    expressed 80:16
      155:1 157:3         exact 50:12 72:6         228:1,3,22 241:2    extensive 137:18
      216:15,17,18          203:19                 258:18 260:2,11     extent 23:25 24:1
      242:6,22 256:25     exactly 86:21          exhibits 4:5,17 5:1     24:4
      257:6 261:16          113:16 160:21          108:16 224:16       external 187:1,11
    epidemic 54:9,10        261:3 262:22         exist 239:4 241:16    extra 36:9 102:20
      54:19 56:24,25      examination 4:7          241:18,21,22,25       260:22
      57:1,10 80:21,22      9:13,17 249:24       existed 241:11        extracting 238:8
      81:7,7 250:20         252:25 262:1         existing 75:2         eyes 21:16
      251:3 253:5 254:2     263:8                  80:17 197:3                   f
      254:6               example 32:11          exists 45:7
                                                                       face 148:15
    equivalent 226:24       54:25 59:17 95:5     expanded 223:15
                                                                       facilitate 193:1
    eric 2:15 8:16          96:4 103:1 128:2       253:21
                                                                       facilitators 192:25
    errata 268:13,18      excel 95:3,9           expanding 223:9
                                                                       facs 98:20 99:2,3,5
      270:7,10,18 271:1     100:12,12,13,23      expansion 223:25
                                                                         99:7,21 100:1,3,8
    especially 245:18       228:7                expansions 223:25
                                                                         134:5
      250:8 251:17        excuse 224:7           expect 216:3
                                                                       fact 115:12 134:12
    esq 2:4,9,15,15 3:4   exec 111:2             expected 135:7
                                                                         144:17 148:3
      3:11,16             executed 270:10          162:10
                                                                         157:1 178:3,21
    essentially 31:24     execution 269:14       experience 28:15
                                                                         205:11 208:5
      40:25 41:7,11         270:19                 38:7 40:8 58:24
                                                                         238:16 239:2
      44:5 45:12 69:12    executive 10:2           64:2 87:23 111:15
                                                                         257:20
      90:17,20 146:3,12     110:9,23 111:3,8       121:2 143:21
                                                                       factor 58:6 68:15
      179:16 180:8          173:4 185:25           144:2,23 148:9,10
                                                                       factors 56:14 58:4
    established 18:9        195:25 220:3,15        152:22 188:25
                                                                         80:10 88:5,7,9
      44:9 63:25          exhibit 4:16 5:3,6       225:4,9 226:10,11
                                                                         141:22 142:21
    estate 14:2             5:9,13,17,20,23      experiences 227:6
                                                                         152:7 195:1,14
    et 1:11,12 152:12       6:1,4,6,9,11 108:2   expert 162:9
                                                                       facts 23:4,16 24:22
                            108:10,17 109:4        233:13
                                                                         234:23
                                    Veritext Legal Solutions
    www.veritext.com                                                          888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 288 of 319. PageID #: 223968


   [failed - finish]                                                                Page 17

    failed 143:12           111:14 113:21           123:11 130:25           228:3 238:8,22
    failing 127:8           116:12 119:6         feel 214:9 247:20          241:18 258:22
    fair 26:21 46:24        121:7,10 124:4          252:11 259:7         files 41:7,11 45:1
      47:18,19 57:17,18     128:17,24 129:6      feeling 77:2               45:16,16,18 47:2
      75:16 88:22 114:3     138:7 139:19         fellow 125:24              95:18,23 96:5
      114:5 140:22          140:18 141:6         felt 135:18                119:11 132:25
      162:2 215:11          144:3,15 145:2,9     fentanyl 32:19,19          133:6,8 153:3
      223:22,22 247:15      146:11 147:10,24        243:15,16 245:24        155:13,15 156:19
    fairfax 30:23 31:1      149:7,12,17 150:6       246:16,17,23,25         163:24 164:3,10
      31:4 92:3             150:13 151:6            247:9,16 248:3,4,4      164:23 168:22
    fairly 107:7            159:1 160:5 169:8       251:20 254:15           182:19 230:5
      116:21 137:17         170:19 171:1            255:2                   239:3 240:4
    familiar 165:24         178:19 180:4         ferraro 2:3                241:16,24 242:13
      200:4 242:5,9,18      181:6 182:17         ferraro.com 2:6         fill 106:13,23
    families 59:23          191:15 200:16        fewer 160:6,25             107:17
      64:5,6 87:15          206:9,21 211:4       field 48:4 49:25        filled 106:24
      120:22 121:6          214:21 220:25           50:14 53:20 54:3     filtered 257:15
      148:18 163:8          225:10 226:1,18         58:10 90:8 146:21    final 6:1,7 180:22
      166:3 170:10,21       226:23 231:1            252:19 257:19,25        181:14 192:3
      171:3 188:7           242:4 243:6             263:14                  193:8,10 202:23
      189:16 195:2,6,17     254:16 259:3         fields 47:4 134:3       finalized 140:9
      216:17              family's 187:22           229:22 230:12,13        216:2
    family 5:5,11 10:3    far 22:6 70:22            231:5 240:23         finance 99:4
      12:13,14 27:5         76:2,25 78:12           241:10 252:12           100:25 101:1
      28:20 31:14,25        131:8 132:14            257:21 258:6,23      financial 79:1,25
      33:20 41:2,20,25      163:6 224:25            260:15 262:3,9,13       80:13 88:13
      42:18 43:18 44:1    farmer 3:16 8:22          262:23,25 263:21     financing 101:4
      48:6 49:24 52:23      8:22 248:25          fifth 175:10            find 105:19,19
      53:13 54:13,21      fashion 132:9          fiftieth 3:5               112:7 141:7
      55:2,5,20 56:16     faster 107:16          figure 84:7                151:17 177:7
      57:11 58:5,20       fatalities 83:1 96:4   file 41:17 44:15,16        193:8,21 212:16
      59:24,25 60:12,14   fatality 135:15           44:17 45:6,11,13        212:16 214:20
      63:3 65:5 69:23     fault 127:5               45:22,24 46:1,1,3       268:11
      73:2,25 75:4 78:8   fcfc 206:13               46:10,13 95:1        findings 163:2
      78:24 79:3 80:8     fda 37:10                 96:1,9,13 133:20     fine 28:7 129:15
      80:11 81:5 82:8     february 5:6              133:23 134:8,11         130:25 255:25
      83:13 86:12 88:13     115:21 116:9,9,10       134:17 135:2,6,9     fingerprint 161:14
      89:8 90:13 91:14      203:7 207:23            135:11,14,21         fingers 169:5
      92:10 93:24 104:5     208:19                  136:15 137:3         finish 10:20 115:6
      105:8,22 108:6      federal 9:13 37:15        153:8,10 154:11         224:14
      109:6 110:3           89:9,12,15,25           168:25 169:2

                                    Veritext Legal Solutions
    www.veritext.com                                                            888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 289 of 319. PageID #: 223969


   [firm - gallucci]                                                               Page 18

    firm 20:6,8,10         floor 3:5               252:25 262:1        frequently 123:14
       132:1               flower 3:4              263:8 266:9 268:8   friday 164:1
    first 9:14 16:1        focus 38:1,2,14         269:4,9 270:4,13    friday's 209:14
       49:5,23 52:19         43:10 109:1 134:7     271:20              friends 225:10
       60:25 62:3 66:15      145:13              form 54:14 55:14        226:2 227:5,5,5
       107:4,10 110:1      focused 92:3 107:5      66:23 81:25         front 2:23 22:3
       111:11 113:7          145:22 153:23         250:23 251:6          219:9
       118:12,21 119:18      156:9                 252:21 255:25       fruition 74:24
       121:15 138:6        focusing 140:15         259:19 260:6          75:11
       141:3 143:15        follow 42:7 123:8       262:15              fulfill 81:20 87:10
       148:14 153:8,9        123:21 204:16       format 98:10            151:5 187:21
       160:9 162:8           231:6 250:2           229:19 260:8        full 9:19 50:8
       165:15 177:6,24       261:24              formation 164:4         107:22 148:14
       181:13 182:4        followed 191:12       formed 195:13           164:19 178:4
       184:14,17 186:23    follows 9:16          former 173:9          fully 145:16
       187:5 193:11        followup 139:21       forward 59:11         function 31:25
       201:11 206:10,21      249:9 253:2           118:19 152:16,19      41:1 42:3,4 59:23
       207:6 216:6         force 162:9 164:2       176:22 181:1          81:20 137:2
       229:15 231:9          164:9 173:10          229:13 230:17         178:19
       234:15 237:8        force's 163:1           268:15              functions 32:2
       266:10              forces 72:17          forwarding 209:5        41:24
    fiscal 113:23 178:2    foregoing 266:16      foster 43:22          fund 176:2
    fitzgerald 5:4           266:21 269:13         113:22 145:9        funding 54:12
       108:4 110:8 111:1     270:18                160:6,25 161:2,3      62:18 69:2 75:1
       111:22 173:6        foreign 60:3            199:1                 85:11 89:19,21,25
       210:4,5 217:18      foresight 126:6       found 119:4 163:5       90:20 91:25 93:15
       222:2               forever 30:15         foundation 30:17        102:14 105:2,15
    five 50:1 118:23         41:12               four 64:16 118:13       172:23
       156:5,6 162:4       forkas 1:18 4:7 5:3     168:18 228:21       funds 89:9,12,15
       206:9 258:5           5:12 8:8 9:12,17    fourth 120:19         further 48:2
    fix 84:16 221:20         9:21 18:17 76:1       175:9 236:9           136:22 171:10
       221:22                108:4 121:8 124:3     258:17                248:13,25 249:2
    fixing 11:3              127:5 129:8 131:7   frame 50:13             264:17 266:19
    flag 160:2 236:12        132:22 161:13,25    francisco 2:23          267:1
    flash 210:6              162:21 166:9        frank 68:10                     g
    flat 90:20 102:23        167:17 168:4        frankly 196:25
                                                                       gallucci 14:19,20
       102:24 103:7,8        169:6,16 171:6      free 145:16 214:9
                                                                         15:5,12,18,22
    flattering 161:21        172:2 195:10          269:14 270:20
                                                                         16:18 17:9 18:4
       161:22                206:12 211:5        freeze 217:20
                                                                         20:14,15 21:14,20
    flip 230:19 234:20       224:10,24 228:2     frequency 161:5
                                                                         22:2,13,19 24:15
                             249:24 250:1
                                                                         25:3 27:2
                                    Veritext Legal Solutions
    www.veritext.com                                                          888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 290 of 319. PageID #: 223970


   [gathered - hand]                                                              Page 19

    gathered 55:9         gives 58:6 194:22       108:15 111:19,21    governmental
    gener 241:23          giving 36:3 105:24      112:1 116:24          48:22 73:21 78:5
    general 19:11           170:4 185:9 217:3     126:16 129:24         78:11 220:24
      22:24 25:22 63:1    glaring 155:19          138:21,24 141:16      242:3
      77:23 86:22 95:4    glass 118:22 124:8      141:22 144:10       governor's 72:7
      95:12 105:19          128:3 136:11          152:15 154:19       graduate 48:25
      141:22 145:25       go 10:6 11:10           156:6,19 158:3      graduated 49:2
      147:9 154:7 176:2     19:18 22:25 25:7      162:3 173:2         graduating 49:6
      188:1 242:5,8,10      28:4 47:3 48:2        174:13 176:9,11     great 27:9 224:13
      242:19                62:4 86:7 89:7        176:22 177:4,5      greater 195:3
    generally 46:14         100:19 110:20         178:10 180:13       groomers 215:16
      89:24 135:13          112:25 120:14,19      186:22 192:14       groomes 215:17
      151:1 229:19,20       124:1,2 125:17,19     193:23 196:19,20      215:20
      232:19                130:2,24 132:22       197:22 200:11,15    ground 10:7
    generate 228:21         137:2 141:16          201:5 204:2 206:5   group 71:5,14
    generated 55:8          155:7,13 166:16       208:21 210:9,22       171:17,21 181:25
      95:7 163:15           177:3,9,23 180:2      213:3 221:13          207:16 257:4
      181:22,23,23          181:1 182:3,4         222:1 223:23        groups 224:1
      182:1 183:12          184:1 186:18          224:8 229:7 238:7   guess 16:18 19:1
      184:22 185:4          189:6,23 190:23       244:20 249:14,17      21:1 143:19 156:4
      190:19 229:3,8        193:6 194:12          255:3,3,5 256:4,7     170:2,3 215:12
    geographic 223:8        197:6 207:20          257:4,5,6 258:17      249:5
      223:25                211:1,8 213:1,7     good 36:4,5 63:15     guest 5:9 129:4
    gestures 10:17          214:14,24 229:13      74:8 75:17 82:9       138:16 139:17
    gesundheit 116:6        230:17 231:3          82:14 83:25 96:12   gui 123:20
    getting 61:16 69:1      233:24 238:22         97:24 136:4         guidelines 123:17
      73:19 93:4 105:15     239:4 249:10          146:19 149:19         123:20,23
      105:21 150:16         251:7 255:25          157:4 161:25        guiding 184:11,15
      201:25 248:6        goes 111:7 118:19       171:20 188:13       guru 230:16
    gist 141:18             123:4 135:16          212:23 215:9        guys 57:2 172:23
    give 17:24 18:10        153:9 191:5 226:7     242:22                177:19
      24:12,16 28:14,25     230:18 261:16       gotten 124:11                  h
      83:10,15 117:6      going 11:12 13:23       214:12
                                                                      h 203:22
      186:6 196:19          16:6 18:5 21:6      government 28:16
                                                                      hairston 126:18
      257:22,24 265:1       27:25 29:1 34:13      30:4 37:14,15
                                                                      half 224:9
      265:10                43:5,8 53:4 54:10     38:8 71:20,23
                                                                      halfway 219:9
    given 58:1,3 60:14      54:10 56:24 57:24     72:11 78:10 85:17
                                                                      hamilton 5:8
      66:18 77:3 80:6       59:10,10 61:2,10      86:11 124:21
                                                                        115:23
      148:5 164:20          62:23 72:14 81:22     125:9 126:5 166:5
                                                                      hand 226:7,8
      178:2 244:18          82:17,19 83:3,12      172:22 207:3
                                                                        267:6
      262:5 266:13,18       83:22 86:1,6 89:7     221:8

                                   Veritext Legal Solutions
    www.veritext.com                                                         888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 291 of 319. PageID #: 223971


   [handed - huh]                                                               Page 20

    handed 15:16         headings 236:14         251:20 254:14         151:4,23 152:11
    handful 64:14        health 3:8 34:25        255:2               homemade 244:22
    handing 227:25         34:25 37:17 55:3    heroin's 243:25       homes 149:11,17
    handling 101:1         59:13,17 65:9       hey 59:9 64:22          161:15 188:19
      136:13               70:2 78:9 80:22       65:24 68:13 70:10     212:16 214:15
    handwritten            81:6 85:19 98:8       81:11 94:10         homicide 160:1
      46:12 240:8          127:9,25 128:7,14     220:16 221:13       honest 57:7 65:12
    happen 66:3 156:2      128:15,23 130:1     high 116:21             103:20 142:25
      173:23 197:22        143:9 144:20,25       142:18 143:20         190:22 223:13
      255:5                145:1 148:23          144:13,14 148:20      230:16 252:14
    happened 43:7          150:11,15 164:22      150:4 151:22        honestly 220:12
      132:14 155:22        167:3 188:20          166:3 182:14        hope 107:16
      173:21 183:7,9       189:24 190:8          195:2 221:8           139:22
      201:21 203:11        195:7,10 208:25     higher 122:25         hopefuls 173:11
      216:4 220:16       hear 47:20 171:24       149:25              hotline 44:6 50:2
      261:4,6,7 264:5      205:15              highlighted             50:22,23 113:21
    happening 67:22      heard 64:8 114:23       233:25 234:9,21       142:3 216:17
      84:9 221:6           115:1 227:9           234:24              hour 129:25 224:9
    happens 59:21          246:24              highlighting 234:1    household 144:11
      81:2 107:19        heightened 169:8      highly 168:17         housing 195:9
      256:14             held 28:17 43:11      hindsight 122:1       houston 125:25
    hard 33:22 48:12       154:2 204:5         hire 66:2 107:15      hr 106:20
      57:19 87:2 95:18   help 5:11 28:6          217:20              huge 36:7
      103:23 107:15        30:10 62:19 64:22   hires 107:9           huh 45:21 46:14
      123:2,25 125:16      108:25 121:7        historic 87:22          52:3 65:20 66:6
      134:22 144:24        129:7 143:11          147:22                71:11 76:16 84:17
      234:12 242:20        145:10 167:5        historically 23:10      84:23,25 99:13
    harder 53:18           196:20                158:22                109:18 110:4,11
      82:22,24 83:13     helped 193:1          history 141:23          111:10 113:4
      87:9 148:23          196:3,3               182:12 194:22         117:4 118:11
      221:18             helping 195:16        hit 148:16              125:7 128:10
    harper 6:4,7         hereinafter 9:15      hitchcock 201:24        133:3 153:12
      196:13 197:12      hereunto 267:5          204:14,23             159:18,18 170:12
      199:16 202:22      heroin 32:13          hklaw.com 3:19          173:8 179:18
      203:6                35:12 66:22 67:13   holds 142:7             182:25 187:24
    hastily 161:16         67:21,24 68:1,14    holland 3:16 8:23       196:2 198:3
    hcfw 204:18            69:14,20 70:11      home 195:4 212:6        203:16 209:7
    head 17:25 69:11       73:23 75:6 222:19   homeless 150:23         211:11 215:10
      83:11 108:24         223:6 237:6           151:1                 225:7 232:3 233:4
      223:24 255:14,17     245:23 246:14,15    homelessness            235:12,22 237:9
                           247:17 248:2,4        148:21 150:9,20       241:4 253:6 254:3

                                  Veritext Legal Solutions
    www.veritext.com                                                        888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 292 of 319. PageID #: 223972


   [huh - information]                                                             Page 21

       261:6               imagine 89:4           impression 132:6      income 195:9
    human 55:3 70:2          164:24 185:5,11      improper 117:20       incorporated
       78:9 85:19 208:25     185:24 237:19        improve 5:19            270:12
    hurt 217:13,14,21      immediate 141:8          46:23 47:24 56:9    incorrect 40:5
    hydromorphone          imminent 141:8           64:6 156:14 165:5     77:9
       234:25              impact 53:12 55:4        165:13 166:2        increase 69:20
               i             55:23 56:16 58:19      172:6 191:14          90:5,19 103:18
                             59:4,24 68:13        improvement             173:12,18 213:22
    idea 78:20,22
                             72:10 73:21 75:4       180:23 181:4          214:1 257:21
       122:10 127:23
                             77:13 78:7 79:1        200:9               increased 57:1
       158:8 161:18,19
                             80:1,10,13 81:6,21   improving 107:6         62:18 86:12
       168:2 183:22,23
                             89:2 92:8,16           195:15                102:13 103:25
       184:25 185:8
                             93:13 105:1          inaccurate 109:23       188:18 216:18,19
       204:19 207:11
                             127:21,24 128:22       139:20                257:8
       212:9 236:18,22
                             150:3,12 178:4,17    inadequate 195:9      increases 53:17
       240:19
                             250:7 251:11         incentive 5:21          244:3
    identifi 235:10
                             252:2 254:16           174:8 175:15,20     increasing 57:10
    identification
                             256:5,9,11,13          175:24 176:16         75:5 89:16 99:18
       108:8 115:25
                           impacted 87:10           177:8,20 178:6        103:8,10 152:11
       129:9 157:16
                             88:5 128:16,24       incentives 176:5        218:5,13,14,17
       165:7 174:11
                           impacting 58:13        incentivizing           219:4 221:17
       179:5 192:7
                             69:22                  176:13,18           independent 5:15
       196:17 203:1
                           impacts 28:18          include 220:9           157:15,23
       208:15 227:23
                             66:11 78:11 123:4      229:23              index 4:1,5 5:1 7:1
    identified 39:1
                           impediments            included 223:6        indicating 228:6
       113:5 151:20
                             84:20 188:12           228:21 268:13         254:14 268:13
       163:2 191:1
                           implement 196:7        includes 169:19       indicted 104:23
       192:20 208:24
                           implemented              230:20 242:4        indirectly 91:22
       222:8 235:11
                             114:7,18 115:2,11    including 29:11       individual 13:6
    identify 8:10
                             115:15 190:16          30:16 32:23 61:3      45:6 47:12 55:11
       60:11 108:11
                             191:22                 61:13 63:9 64:23      55:13 57:3 132:25
       176:6
                           implementing             66:22 75:6 79:16      146:3 151:6 153:4
    identifying 44:18
                             114:22                 80:9 90:8 117:1       171:14 176:20
       86:18 87:8 132:1
                           implications             118:21 128:15         226:15 230:6
    ids 236:24
                             132:15                 136:23 154:9          232:1 258:22
    illegal 33:1,3 35:9
                           importance 93:7          164:21 170:18,25    information 17:24
       35:11 244:22
                             93:20                  176:3 186:17          17:24 24:2,5,17
    illegally 32:24
                           important 97:22          192:17 200:14         27:12 37:16 38:6
       247:1
                             149:14 150:17          201:22 220:24         46:11,12,20 47:3
    illness 145:6
                             189:13 212:25          225:12 234:24         47:12 56:6,9 77:3
       166:13 204:11
                             214:8 239:6            254:10,18             77:5,7 98:18
       219:17 221:15
                                     Veritext Legal Solutions
    www.veritext.com                                                           888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 293 of 319. PageID #: 223973


   [information - jobs]                                                            Page 22

      113:23 125:13,23    intake 44:5,11         introduced 132:17       220:8 225:16
      131:15 133:10,13      45:23 50:24          investigation           242:19 245:13
      133:18 134:14,15      107:11 113:21          44:13 104:17          247:13 248:16
      134:16,25 135:8       199:5 204:10           136:23,24 142:15      257:18 261:15
      137:10 153:7,17       218:5 219:2,7,9,12     142:24              iv 206:3
      153:24 154:21       intend 28:13 225:8     investigations                  j
      155:4 156:9,16,19     225:23 226:20          142:5,23
                                                                       j 1:25 266:6
      156:23 164:20         227:11               invite 207:8
                                                                         267:14
      169:1 217:10        intended 61:11         involve 22:21
                                                                       jacqueline 198:22
      225:18,24 226:9       64:4 215:5             226:16 237:16
                                                                       jail 255:11 256:4
      227:16 232:13       intending 220:4          244:20
                                                                       james 5:20 174:6
      233:16,16 237:2,4   intentionally          involved 30:25
                                                                         174:22
      238:19 241:2,7        122:23 132:8           32:3 35:8 37:15
                                                                       janet 6:9 208:12
      260:10,15           interaction 38:21        53:20 55:12 58:10
                                                                         208:22
    initial 257:8 264:1     39:13 64:6 85:18       60:25 64:20
                                                                       january 1:19 8:3
    initially 107:4         85:20 119:23           136:13 147:9,23
                                                                         113:3 172:4 173:5
      132:7 263:23          198:17                 185:8,12,23 186:2
                                                                         182:21 197:22,25
    initiate 101:11       interested 43:1          186:7,14 237:5
                                                                         201:9,16 203:11
    initiated 61:11         210:8 267:3            251:12 256:3,24
                                                                         203:17,25 267:8
      65:17 114:7         interesting 112:7      involvement 168:7
                                                                         268:4
      205:21                177:21 197:7           238:19
                                                                       jerry 52:22,24
    initiating 72:8       interim 163:1          involves 143:4,16
                                                                       jessica 3:16 8:22
    initiative 61:22      internal 86:9            156:18 230:23
                                                                       jessica.farmer
      195:13                136:23 138:25        involving 168:22
                                                                         3:19
    initiatives 60:24       160:3 163:6,11,22      235:11 248:4
                                                                       jim 52:24 158:9
      69:1 74:21 156:13     186:25 187:10,15     isolated 161:10
                                                                         212:8
      157:2               interpret 10:23        issue 23:4 37:8
                                                                       job 10:2 30:4 36:4
    injuries 77:16        interrupt 224:8          47:10 53:9,15,16
                                                                         49:5,23 50:8,8,8
    innovative 192:21     interrupted 25:16        80:19 85:10,12,15
                                                                         57:16 58:7 59:10
    inpatient 256:8,8       25:17                  98:8 107:9 214:18
                                                                         66:2 81:24 82:9
    inquiry 5:14          interrupting             220:17,18 242:15
                                                                         82:12,14,16 83:14
      157:13,22             100:18                 246:15
                                                                         87:9 92:21,23
    instance 47:9 54:9    intersystem 189:7      issued 166:10
                                                                         93:1 105:3 106:11
    instances 145:16      interview 135:22         194:7
                                                                         110:15 116:17
      226:15                137:10               issues 38:23 40:12
                                                                         117:5 125:11
    instruct 26:6         interviews 119:4         47:2 50:25 57:21
                                                                         141:23 144:1,12
    instruction 77:5        135:25 136:1,12        76:10 85:22 86:8
                                                                         171:10 188:13
    instructions 11:10      136:15                 86:9,10,10 106:20
                                                                         210:10 215:9
      77:4 265:2,10       intragovernmental        128:14 151:20
                                                                         221:18
    insys 3:15 8:23         85:21                  158:3,23 159:2
                                                                       jobs 31:14 49:22
                                                   195:11 219:20
                                                                         143:7 144:4,5
                                    Veritext Legal Solutions
    www.veritext.com                                                          888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 294 of 319. PageID #: 223974


   [joe - know]                                                                   Page 23

    joe 3:22              kind 11:9,12,20          65:8 66:17 67:5      167:25 168:8
    john 49:14,15           27:12 44:18 48:20      67:15 68:17,21       170:16 173:20
      126:18 171:7          54:25 56:18,22         69:11 70:22,24,24    174:1 178:4,20
    joint 65:16             59:24 60:11 62:24      72:3 74:2,4,7        181:12,20 183:1,4
    jones 3:3 8:25          64:4,5 67:5 71:5       75:11 76:15 77:12    183:9,25 185:12
    jonesday.com 3:6        73:10 77:2 84:15       80:21,22 81:6,8,11   186:1,11,13
    judge 1:7               93:8 99:25 106:5       81:13,15 82:1,25     187:14,17 188:2
    jump 46:17              153:19 156:13          83:7 84:8 87:14      190:13,13,21
    juncture 225:13         158:23 163:22          90:10,17,22 92:13    191:18,20,21
    june 174:21             182:11 212:14          92:18,20 93:6,14     194:2,5 198:12,22
    justify 105:25          215:5 224:12           94:24 95:9,11        199:2,19 201:6,18
    juvenile 50:3           226:7 233:8 239:6      96:4,21 97:9,15,17   201:19 202:11,14
      141:9                 243:1,17 251:1,3       97:22,24 98:5,6,7    202:14 203:23
             k            kinds 25:15 60:18        98:9,23 99:7,8       204:1,21 205:8,11
                            64:23 66:21 83:21      100:13 101:13        205:22 206:1,8
    k 2:16
                            84:2 95:13 97:17       102:9 103:3 106:6    207:4 208:2,5
    kanary 192:14,15
                            97:18 102:6 250:7      109:23 110:18        209:1,17,18,24
      192:16,20 193:7
                            250:14,21              111:21 112:19        210:19 211:25
    kaye 3:11
                          kinship 43:22            114:16,22 115:12     212:12,24 215:12
    keep 42:5 55:17
                          knew 24:11 30:5          117:18 118:3,3       216:10 217:8
      79:14 80:20 95:18
                            90:23 139:5 204:3      119:7,8,18 120:4     219:24 220:11,12
      112:18,21 166:5
                            223:23                 121:3 122:7 123:3    220:13 221:1
      241:25 242:1
                          knight 3:16 8:23         124:17 125:2,2,4,4   222:17,19 223:12
      246:7
                          know 10:15 11:3,6        125:15,17,18         223:13,14,14,16
    keeping 230:17
                            13:5,20 14:1 18:1      127:2 128:1 129:1    223:20 224:3
    keeps 53:18
                            18:8,20 19:4           130:15 132:13        225:14 227:14
      214:13
                            23:20,22,25 24:1,3     133:16 134:12,23     229:15,24 230:8
    kelley 2:3,6
                            24:9,10,12 25:13       135:4 136:7,19       230:11 232:18
    kent 192:22
                            27:13,21,23 32:9       137:12,24 138:4,5    233:5,15 235:19
    kept 212:5
                            32:11 33:2,7,16        141:17 142:10,19     236:18,22,25,25
    key 184:17
                            34:16,17,23,24         142:25 144:7,10      237:1,18,19,21
    kids 5:12 122:2,21
                            35:2,5,7,12,13,18      144:11,16 146:7,9    238:10,16,23
      122:22 129:7
                            36:12,19,24 37:4,6     146:18 147:23        239:1,7,20 240:14
      151:16 161:7
                            37:13,21,22,23,23      148:3,4,11 149:18    240:16,18,19
      214:13
                            38:3,16 39:2,5,9       149:22 150:24        241:13,15,15
    kill 255:4
                            39:24 40:4,6 43:1      151:12,13,17         243:16 244:2
    killed 120:22
                            46:18 49:17 51:2       154:13,16,22,24      245:5,8,22 246:13
      159:25 168:5,19
                            52:5,18 56:4,6,18      155:6 157:7          246:22,23 247:9
    killers 244:8
                            56:19,20 57:2,7,18     160:15,18,21         248:1,18 251:9
    killing 250:8
                            57:21,24 59:7,16       163:11,16,21         252:16,18 253:11
    kills 245:18
                            59:18 60:20 61:25      165:21 166:21        254:20,25 255:1,1
      251:17 252:3
                                    Veritext Legal Solutions
    www.veritext.com                                                         888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 295 of 319. PageID #: 223975


   [know - look]                                                                    Page 24

      255:2 257:25          16:9,22,25 17:2     letters 139:24         listing 270:7
      258:23 259:14,16      18:15               letting 21:11 22:5     litigation 1:5 8:6
      259:20,22 260:2     lawyers 12:21         level 87:3,20 99:12       13:11 15:9 16:15
      260:13 261:2,7,9      26:10 29:11 33:24      123:11 219:12          23:3,4,5 28:25
      261:10,15 262:3,6     34:9 36:22 139:1       221:8 232:13           29:17 31:1 32:4
      262:9,17,20 263:2     174:17                 233:16 235:8           34:2 35:17 40:1
      264:9,9,10          lax 161:12            levels 58:3 93:9          108:18 268:6
    knowledge 38:20       ldefrancesco 2:19        188:5 189:14           269:3 270:3
      39:17,23 40:7,9     lead 204:17              217:15 219:13,14    little 23:9,10 27:11
      70:20 77:19 78:17   leading 103:25        levies 176:3              36:9 48:2 51:5
      91:24 92:7 137:16     113:8 166:18        levy 89:10 90:5,11        54:17 62:23 95:23
      227:4 241:5         leap 247:15              90:19                  103:4 108:21
      246:21              learn 141:6           li 92:24                  110:21,21 130:14
    known 30:13,15        leave 107:9 130:8     liaisons 64:4             144:21 180:15
      118:15 120:23         214:14              life 13:24 87:8           207:7 228:6 231:5
      124:8 168:19        leaving 30:20            116:16 145:13          252:4 253:2
      220:22 221:3          107:16              light 178:3            live 150:1 214:20
      224:4,5             led 72:24 84:12       limbo 214:13           lived 148:17
              l             122:20,24 123:23    limitations 242:19     lives 227:3
                            158:14 260:10       linda 200:3            living 149:16,24
    l 2:15 3:16
                          left 10:11 29:22      lindsay 2:15 8:19         150:25 151:21
    l.p. 1:12
                            30:3,22 83:5,24     line 127:4 141:17         152:11 213:12
    labeling 37:7
                            90:18 114:19           141:18 175:10,10    llc 2:9
    lack 107:22
                            264:6                  175:20 179:24       llp 2:14,22 3:16
    lag 153:19
                          legal 3:22 52:12         225:17 250:12,21    loaded 99:15,16
    language 206:5
                            113:24 117:17          268:13 270:7        loads 56:6
    large 81:11 113:17
                            127:5 214:16           271:3               local 35:4 89:9
      166:11
                            247:17 268:1        lines 250:10              90:5 114:8
    largely 258:14
                            271:1               lingering 212:10       locally 81:22
    largest 113:9
                          legally 245:21           212:11              long 24:10 27:22
    late 215:6 236:8
                            246:12              linkage 204:10            36:8 49:18 53:19
    launch 264:1
                          leibow 3:11 9:4,4     list 32:14 60:7           54:2 58:9 96:6
    launched 75:1
                          leniency 106:1           83:11,15 84:19         98:14 130:11
      142:4
                          lenient 105:24           101:10 104:1           210:20 212:5
    laundry 32:14
                          letter 5:3 6:2           115:5 177:7,10,12      228:5 249:13
    law 41:12 124:12
                            108:3 109:16           179:23                 263:24
      126:2 132:1
                            110:7,16 138:20     listed 110:2           longer 53:18
    lawful 9:12
                            139:23 140:6           177:16 270:7,17        126:20 143:8
    lawsuit 24:1,2,5
                            153:2 192:4 193:4   listen 81:20              204:2
      24:11,11
                            194:13 248:17       listened 92:24         look 22:5 60:15,16
    lawyer 13:17,21
                            268:19                                        72:9 95:2 96:1,5,8
      13:25 14:4,8 16:8
                                   Veritext Legal Solutions
    www.veritext.com                                                          888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 296 of 319. PageID #: 223976


   [look - mean]                                                                Page 25

      100:10 109:19         217:11               221:17 238:7        matt 2:4 8:12
      127:7 131:15        lovrien 3:4 8:25,25   manage 38:4           16:19 17:2,5 18:3
      135:11,15,20          249:2                53:18                20:4
      142:21 147:17,21    low 107:7 142:18      management 38:2      matter 21:2
      148:13 158:25         143:20               38:15 54:4 55:1      220:19
      164:10,23 168:14    lower 149:24           55:20 58:6 84:1     mattingly 171:7
      169:1 198:6         luckily 231:4          84:22 85:12         mccafferty 5:21
      211:15,18 223:18    lunch 129:13,18        113:20 216:7         52:24 158:9,14
      224:14 229:11         130:4,8,10,12       manager 51:17,18      174:7,22 175:18
      236:9 238:18        luncheon 131:3        managerial            176:13 212:8
      239:4                        m             161:11              mccray 198:22
    looked 56:14                                managers 169:20      mckesson 2:20 9:9
                          ma'am 9:23 27:20
      58:10 79:1 132:24                         manages 166:2         39:14
                            48:10 78:1 160:10
      133:6 135:5,15                            mandated 160:2       mcmonagle 2:4
                            181:18 184:7
      163:18,24 164:17                           160:16,19            8:12,12 18:5,13,20
                            214:25 215:3
      168:21 203:13                             manufacturers         19:3 20:4,4,9,17
                            234:16
    looking 59:3 60:18                           34:20 35:15 36:17    25:6,10 34:13
                          madam 268:10
      135:6 146:12                               36:24 38:18,21       54:14 55:14 66:23
                          mail 5:20,23 6:1,4
      177:15 201:2                              march 138:14,22       74:8 81:25 129:12
                            6:6,9 93:25 94:3
    looks 109:21                                 182:21 207:25        129:16,21 130:5,9
                            174:6,21 175:12
      165:24 170:7                              margin 88:22          130:13,17 131:2
                            178:25 179:10,12
      181:24 203:19                             marijuana 33:13       224:7 234:17
                            183:21 192:3,10
      234:15                                     53:11 243:16         249:6 268:5
                            192:12 193:7
    los 3:5                                      248:8               md 1:6
                            196:13 197:10,12
    lose 144:4,5,6                              marked 5:2 108:7     mdl 1:5
                            202:22 203:4,5,7
    losing 144:1                                 108:10 115:24       mean 12:12 13:5
                            208:12,19,22
      217:23                                     129:8 157:15         15:16 23:11 24:4
                            209:21
    lost 30:4 143:6                              165:6 174:10         25:6 29:25 32:10
                          mails 17:13,14,15
      144:12 172:14                              179:4 192:6          45:20 52:21 53:15
                            94:23
      190:3                                      196:16 202:25        60:6 65:8 78:3
                          main 2:4 80:7
    lot 24:7,9 27:10                             208:14 227:22,25     83:2 102:19 104:8
                          maintained 41:7
      48:18 54:6 56:4                           marketed 36:25        105:5 122:16
                            41:11 44:17,19
      60:8 66:17 71:10                          martin 206:13         123:5 128:22
                            45:11 99:9 133:9
      83:3,11 84:9 89:6                          207:1                130:16 133:15
                            133:24 135:2
      104:8,10 106:10                           mary 173:9            137:17 144:6
                            137:3
      137:19 147:5                              massive 104:17        146:25 147:12
                          maintains 241:19
      196:2 197:4                                105:7                148:5,23 149:19
                          major 61:20 63:8
      235:17                                    master's 49:12        152:19 154:7,15
                            63:20 169:14
    lots 70:5,15 84:10                          materials 15:11,18    190:15 202:11
                            176:20 242:15
      86:24,25 114:23                            15:20 37:10          205:7 214:8,22
                          making 42:12 66:1
      135:24 151:19                                                   216:11 217:2,8
                            81:18 82:3 205:24
                                   Veritext Legal Solutions
    www.veritext.com                                                        888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 297 of 319. PageID #: 223977


   [mean - money]                                                              Page 26

     218:11,14 219:3      71:3,6,7,10,13,14     96:15 116:16        minutes 6:4 71:6,9
     220:21 221:2         71:25 94:4 95:5,5     132:23 168:8         71:16 72:2 130:2
     223:14 224:8         196:23 201:14,17      174:24 199:12        196:14 197:19
     230:4 232:18         202:12 205:24         252:8                198:6 200:7
     236:24 237:21        221:7 222:25         mentions 234:4        202:19 203:11
     239:10 242:25       member 114:8          merriman 222:5       misattribution
     243:15 251:16        145:9 162:20         message 5:23          117:14
     252:15 253:12        173:10 187:22         173:3 179:1,19      misimpression
     255:2 262:12         227:2                met 15:23,23,25       132:13
    meaning 32:16        members 141:6          16:1 18:23,24       misinformed
     159:24 161:24        184:4,11 195:14       70:16 71:4,4         140:23
     173:1 195:2          225:10 243:7         meth 67:15,24,25     misleading 132:8
    means 13:20 157:2    memo 137:10            68:3,14 80:21       misquoted 117:13
     205:11 207:4         175:17 177:24         81:7 243:19 244:4   misquoting 117:19
     213:25 214:3         178:1 180:2           244:7 254:6         missed 190:5
    meant 86:5 89:6      memorandum            methadone 234:7      missing 155:12,20
    measure 176:6         200:15 206:4,6        237:5                262:23
     213:19              memorialized          methamphetamine      mission 87:11
    measures 213:9        70:22 72:1 73:5       33:13 35:11 57:2     151:5
    media 83:2,6,9,16     73:13,16 136:3        58:16,25 66:20      misspeak 205:1
     123:3 137:19         153:10                69:14 79:8 253:16   mistakes 161:11
     140:15 180:12       memorializing         methamphetami...     misunderstood
    medication 128:5      158:16 183:12         67:16 250:15         141:2
     128:6 143:8         memory 27:8,22         251:4               mmcmonagle 2:6
    medications 37:19     62:6 63:14           mickey 215:16,20     mmm 255:8
    meet 15:21 17:5      memos 94:9,25         mid 162:10,14,14     modification
    meeting 6:5,7 16:7    136:14,18 196:23     middle 124:3          154:5
     20:13 21:14,21      mental 59:12,17        189:12 193:16       moment 249:11
     71:15,16 95:7        65:8 80:22 81:6      midwest 268:17       money 13:13,14
     167:9 169:6          98:8 128:7,15         271:1                57:22 58:22 65:4
     196:14 197:20,22     143:9 144:20,25      million 106:7,7       66:2,5,9 69:6
     198:1,6 200:7        145:5 148:23          109:25 113:10,15     72:25 74:1 79:12
     201:3,7,10,11        150:11,14 164:22      176:2                79:13 80:20 81:3
     202:23 203:11,18     166:13 167:3         millions 102:20       81:4,19,23 82:4
     204:5,18 206:14      188:20 189:24        mind 16:12 101:9      89:7 90:12 97:25
     207:10,12,23         190:8 195:7           103:15 111:18        98:1 101:12,16,19
     208:3 209:14         204:11 219:17         181:17 230:18        102:1,3,5,6,16,25
     221:25 222:6,24      221:15                249:10,12,16         102:25 103:2,3,5
    meetings 14:10       mention 175:1         mind's 50:18          105:7,21,23,25
     16:2,5,13 17:12     mentioned 50:24       minute 23:8           106:3,11,18
     22:12,25 23:6        59:18 85:24 95:22                          107:18 144:8

                                  Veritext Legal Solutions
    www.veritext.com                                                      888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 298 of 319. PageID #: 223978


   [money - notary]                                                              Page 27

     172:13 173:12,17    murder 118:14         nay 241:12            nev 185:5
     173:25 176:14       murdered 121:5        ndeyneka 2:11         never 111:17
     177:22 178:18       murdering 119:20      near 120:20 203:8       122:22,22 156:24
     196:8 201:22          128:3               nearly 142:3 168:6      169:3 190:11
     206:24 221:21,24    myopia 161:12         necessarily 133:12      194:11 254:19
    monitoring 145:15              n             230:4 257:19        new 3:12,12 17:7
    month 95:11                                  259:14                17:24 30:3 60:16
                         n.d. 1:12
     162:16 210:10,14                          need 10:14 11:5         61:24 69:5 73:11
                         name 8:7 9:19,21
     210:23 259:15                               23:8 42:14 43:5       73:11,22 74:25,25
                           20:2 34:18 94:16
    monthly 71:14                                50:11 55:12 56:15     77:3 97:20 107:9
                           94:23 136:10
    months 115:8                                 58:5,21 59:14         112:11,21 147:17
                           138:21 139:17
     118:14 128:8                                60:12,15,16 66:1      171:8,15 173:5
                           140:13 174:15
     143:11 145:14                               76:2 80:11,19         216:6 240:20
                           186:6 190:25
     162:4 190:18                                81:19 84:3 94:19      243:12
                           197:1,5 200:4
     191:23                                      98:1 104:3 130:24   news 116:8,19
                           208:18 215:14,15
    moons 263:12                                 131:8 147:10          141:2 164:2 247:3
                           226:24 257:19
    moot 132:19                                  150:14 156:24         247:8
                           268:6 269:3,4,15
    morning 15:23                                164:23 188:4        nice 159:19
                           270:3,4,21
     17:6 18:3 20:13                             224:10,25 226:8     nicole 3:11 9:4
                         named 266:9
     20:22 22:1                                  233:12 239:5        nicole.leibow 3:13
                         names 35:18 39:2
    morphine 234:8                             needed 58:23 84:3     night 99:16
                           186:1,3 225:18
     234:25 237:6                                86:15,17,25 99:23   nine 121:5,19
                           234:22 257:25
    mother 119:14,19                             100:6 101:16,19       138:6 263:19
                         napoli 1:22 18:16
     124:6 145:7,11                              102:3,5,6,18        nodding 108:24
                           20:6,8,10
    mother's 136:10                              105:25 106:10       non 27:11,11
                         narrative 193:10
    mothers 118:14                               124:25,25 135:19      255:20
                           193:14 194:1
     143:5,5,16 145:21                           161:2 189:25        nonprofit 125:25
                         narratives 193:5
    motley 2:9 132:4                             190:9 195:3           166:25
                         narrow 160:5,24
     250:2                                     needing 221:21        northeast 54:11
                         natalie 2:9 8:14
    motleyrice.com                             needs 5:11,18           54:19 243:5
                           16:21,22 132:3
     2:11                                        55:24 86:12 103:8     245:25 246:1
                           250:1
    mouth 53:23                                  129:7 165:4,12        247:13
                         nation 88:15
    mouthful 195:20                              187:20              northern 1:2
                         national 1:5 8:6
    move 51:6 97:25                            negative 227:7        northwest 2:16
                           63:17 114:8
     103:1,4 151:10                            negatively 218:21       3:17
                           125:23 268:6
     213:4                                     neglect 145:17        notarized 268:14
                           269:3 270:3
    moved 152:19                               neglectful 145:7      notary 266:6
                         nationally 81:22
    mt 2:10                                    neighbors 141:6         267:14 268:25
                         nationwide 59:12
    multiple 48:13                             neither 137:13          269:10,18 270:15
                         native 6:11 227:21
     188:5 219:12,14                           net 143:12              270:23 271:23
                           228:3
     234:6

                                  Veritext Legal Solutions
    www.veritext.com                                                        888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 299 of 319. PageID #: 223979


   [note - okay]                                                                  Page 28

    note 34:13 268:12        34:14 54:14 55:14   officially 37:9        68:21 69:8,17
    noted 172:2              66:23 81:25         officials 175:19       72:5,22 74:12,14
      219:23 255:19          250:23 251:6          221:8                74:15 75:16 76:15
    notes 45:25 155:15       252:21 262:15       offspring 116:11       77:18 79:5 81:1
      240:8                observations          oh 27:19 49:17         81:16 83:6 84:11
    noticed 66:15            188:11 189:20         52:21 102:3 115:7    85:8,15 87:1
      99:18 220:7          obtain 32:24            159:8 177:13         88:21 89:2,23
    notified 175:24        obtained 33:2           193:18 202:7         90:3 91:3,18 92:6
    november 201:14        obvious 144:7           204:3 217:4,4        94:2,6,21 98:3,16
    number 5:2 44:18         153:6                 223:19 225:21        99:11 100:8
      53:17 57:15 63:10    obviously 60:19         227:13 229:17        101:21,25 102:12
      108:19 113:6,19        150:16,25 201:8       239:23 240:9         103:21,24 107:21
      116:19 141:21          229:8 248:14,19       242:12 247:23        109:4 112:20
      142:23 158:6         occasion 95:25          251:7                115:18 118:1
      172:14 181:2           96:3                ohio 1:2,12,23 2:5     119:23 123:22
      186:18 187:18        occasions 18:25         2:7,8 31:5 54:11     128:13 130:5,9,11
      191:1,5,7 194:15       34:9                  54:19 88:14          131:18,25 133:21
      195:1 211:2,9,19     occurred 155:14         113:10 148:7         133:22 134:7,13
      211:20 212:18,20     october 115:9           228:18,24 229:2      134:16,24 137:13
      212:24,25 213:6,8      162:14 165:10         243:5 245:25         137:17 138:5
      213:10,10,16,16        179:12 180:5          246:1 247:13         139:10,13,24
      214:25 228:4           181:7 182:6           261:11 266:2,7       140:2,12 143:3
      234:22 248:15          192:13 194:16         267:7,15 268:2       150:3 153:6
      254:10 256:16          201:14 218:6,7,24   okay 11:9 12:9,15      156:12,18 157:8
      257:21 264:11          218:25                13:2,20,23 14:6,10   160:15 175:1
      268:7,13             odds 148:15             14:18,20,22 15:11    177:23 178:22
    numbers 88:11          odjfs 216:6             16:2,12 17:5,7       179:10 180:19
      108:21,22 142:22     offer 225:8             19:8,12 20:7,19      181:20 184:1,8
      142:23 149:20        offered 42:10           21:18 22:11 25:5     185:8 186:12
      213:20 218:1,6         126:19                25:9,14 26:9         192:9 193:20
      219:1 222:21         offers 216:7            27:14 28:4,13,22     199:7 201:2 202:5
      234:22 270:7         office 72:8 110:24      30:3 31:20 33:5,9    202:15 203:17
              o              111:4,9,23 119:13     33:12,22 34:22       204:4 205:18
                             119:19,24 173:5       35:14 37:21 38:11    208:2,6 209:4,10
    o 203:22
                             208:25 267:6          40:21,23 41:17       211:1,18 214:4,8
    oath 19:22
                           officer 51:15,17        43:16 44:4,11,15     215:4 216:5 217:7
    object 7:2,13,14
                             52:5,10 197:13        45:22 46:4,7         218:23 219:15
      255:24 259:19
                           officers 52:8           48:25 52:18 53:4     223:2,5 224:4,15
      260:6
                           official 10:12          53:8,22 58:9,15,19   226:6 227:2,9,11
    objection 7:1,3,4,5
                             37:10 139:7           61:15,21 62:16,23    227:18 228:16
      7:6,7,8,9,10,11,12
                             269:15 270:21         63:5,23 66:14        229:4 231:3,11
      7:15 18:6 25:7
                                    Veritext Legal Solutions
    www.veritext.com                                                         888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 300 of 319. PageID #: 223980


   [okay - paper]                                                                 Page 29

      235:6 236:7,20        73:24 75:6 77:15     orient 117:1           148:14,14 160:9
      238:25 240:11,22      79:16,16 88:1        orig 263:23            161:9,23 165:15
      241:14,23 243:3       89:17 103:19         original 179:12        166:8 173:1 177:9
      243:10 244:3,18       137:22 138:2,9         234:2,21             177:24 180:2
      245:2,9,17 246:9      189:4 220:10         originally 232:23      182:9,11 184:1
      247:9,15 248:1        223:6 225:11           247:2 263:13         186:18,20 187:5
      250:4 251:8 252:1     226:16 227:7         osiecki 199:19         187:20 188:3,4
      252:16,24 253:22    opinions 162:6         outcomes 186:24        189:6,23 191:3,4
      258:4,20 259:5,21   opioid 33:9 37:19        187:7                192:11 193:11,17
      259:23 260:10,25      40:11 72:10 77:21    outlined 163:2         198:8 206:3
      261:23 264:4,10       102:4 103:12         outraged 122:3         211:19 213:7
      264:13                137:14 247:18        outside 28:16          234:15 237:8
    old 118:23 156:19       250:20 251:2           29:11 86:11 167:6    268:13,15 270:7
    once 16:2 45:2          253:5,10               248:17               271:3
      112:21              opioids 23:12          overall 60:13 88:9    pages 166:10
    one's 103:21            28:17 29:19 31:2       146:10 151:22       paid 13:13 54:5,25
      181:24                32:6,8,12,22 33:14     176:19 188:11        59:15 67:11
    ones 35:18 182:5        61:3 66:22 67:13     overarching           pain 37:17 38:1,5
      195:2 231:22          67:14 69:21 70:11      186:20 189:20        38:15
    ongoing 198:10          75:5 77:15 88:1      overdose 245:20       pains 10:17
      199:5 210:13          89:16 103:18           246:11              panel 5:15,18 84:4
      218:23 219:2,9        137:22 138:2,8       overdosing 67:2        84:12 114:8 115:9
      222:25                189:3 220:9 223:6    overload 122:2         157:14,22 158:1,8
    op 1:12                 225:11 226:16        overly 33:2            159:15 162:20
    open 44:13 53:18        227:7 245:21         oversee 140:18         165:3,12,25 166:9
      106:14,24 182:22      246:12 251:19,24     oversight 42:8         167:17 171:17
    opened 44:9,16          253:4,17               113:10 161:12        172:19 175:3,4
      45:23 133:23,24     opposed 21:3           overview 186:17        180:9,23 181:4,22
      153:8 164:15          135:6 154:19           204:9                182:12 184:2,4,9
      241:23                155:2                overwhelmed            184:11,12,15,16
    opening 238:3         optical 240:6            161:25               187:16 192:24
    operating 197:13      option 255:9           owned 45:19            194:24 195:13,21
    operators 229:25      options 47:5,15        oxycontins 32:14       196:3,6 200:9
    opiate 1:5 8:6 33:6     130:16 241:11                  p            202:2,11,13
      72:10 77:21 102:4     257:22 258:9                               panel's 172:5
                                                 p.m. 264:22
      103:12 137:14       order 141:8                                   184:3,10 196:8
                                                 page 7:2 80:5
      234:7 237:5 268:6     161:14,16                                   202:9
                                                   109:1,16 113:2
      269:3 270:3         organizational                               panels 158:19,24
                                                   118:24 120:19
    opiates 23:13           189:13                                     paper 46:1 138:20
                                                   121:24 124:2
      28:17 29:19 31:2    organized 42:16                               139:2 231:5,12
                                                   125:21,22 126:16
      32:6,9 61:4 70:11     43:18                                       240:3
                                                   127:3,4 142:2
                                    Veritext Legal Solutions
    www.veritext.com                                                         888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 301 of 319. PageID #: 223981


   [paperwork - pharmaceuticals]                                                 Page 30

    paperwork 106:21     participants 173:1     people 10:23            86:1,18 89:13
    par 3:8,9 9:6        participate 78:25        34:20 38:5 45:25      99:5 103:6 104:11
    paragraph 119:1        82:3 90:4              53:11 58:7 64:1       105:6 107:22
     121:25 124:3        participated 90:9        66:2 67:2,3 70:1      111:4 113:2 148:7
     125:20,21 126:17    participating            74:1 79:7 81:18       230:20,23 233:11
     126:17 143:3          29:16                  87:15 91:9 104:23     237:15,25 262:4,5
     145:5 148:15        particular 13:5          107:9,15,16,17      periodic 137:1
     152:10 160:9          62:12 70:13 80:18      121:25 122:3          155:3
     162:18,19 177:6       96:10 101:3 109:1      136:13 142:6        periods 47:13
     182:13 187:4          137:19 141:23          144:1 146:5           116:19
     188:15 189:12         145:23 232:14          150:14,22 152:20    permanent 213:11
    parameters             246:6 250:12           155:7 156:22          213:11 214:19
     149:15 229:23         252:13,20              176:14,16 179:16      256:14
     242:6               particularly 23:18       186:4,14 192:17     perpetuity 41:11
    parent 148:18          107:8,10 261:20        196:3 203:19        perry 125:24
     149:11 231:19       parties 8:11             217:23 222:4,23     person 16:3 21:14
     232:15 256:2        partner 195:7            227:6 235:18          22:12 94:4 185:15
    parents 42:6,11      partnerships             239:4 244:7           199:22 207:20
     124:10 141:10         188:5                  245:12 246:11         236:11,17,24
     144:3,24 151:9      parts 44:25 85:17        248:2,6 250:9       person's 233:2
     169:17 172:12         124:20 125:8           251:10,12,13        personal 13:24
     188:19 195:6          143:21 165:23          252:3 254:4,5,6,9     14:2 28:15 38:20
     213:2,3               185:25 222:20          254:11 256:24         39:12,23 40:7
    part 28:14 37:14       223:10 234:21        pep 167:5               77:18 78:17 91:24
     40:22 42:22 43:23   party 18:23 267:3      percent 17:16           92:6 188:11 225:4
     43:25 44:1,3,4      pass 248:22              105:18 120:21         225:9,10,18,23
     50:1,7,7 51:1       passed 68:3              143:4,15 148:16       226:8,10 227:16
     58:16 74:18,22      patricia 30:7            148:18 149:25       personally 15:7
     81:9,11 117:5       patrick 192:14           211:22                19:3 247:20
     119:18 120:7        pause 36:9             percentage 122:25       269:11 270:15
     141:17 143:15       pay 13:14 55:7           149:6,10,16,23      personnel 49:7,22
     149:2 166:11          59:13                  231:17              perspective 61:22
     167:5 185:24        paying 59:8            perfect 147:13          87:21 107:3
     196:22 202:12       pc 213:4 214:15,19     performance 87:3        164:19
     205:18 206:13       pcp 33:13 233:5          93:14 191:14        persuasive 81:19
     221:7,13,20           253:16                 217:13,14,21        ph.d. 181:4
     222:11,17 223:9     pcsao 47:21 90:10        218:19              pharma 1:11
     270:9                 257:11               period 28:23          pharmaceutical
    participant 40:25    peak 243:12              47:22 53:5 59:1       3:9
     146:23              pending 25:23            64:20 66:19 73:20   pharmaceuticals
                                                  74:23 82:9,10         3:8,9 35:16 36:18

                                   Veritext Legal Solutions
    www.veritext.com                                                         888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 302 of 319. PageID #: 223982


   [pharmacies - predecessor]                                                    Page 31

    pharmacies 35:3,4       157:11,18 165:2      212:21 220:21       positive 62:9
      39:21,24              165:11 194:23        222:23 224:2          186:24 187:7
    pharmacy 35:4         plaintiff 8:13        pointed 25:20          214:23 227:7
    philadelphia          plaintiffs 2:2 13:4    169:6                 235:2
      247:6                 13:5,10 14:11       points 46:19 98:25   possibility 168:24
    phone 9:3 15:24         19:16 23:2 24:16    police 141:5           247:19
      16:3 22:11 249:4      24:17 26:11 27:2    policies 73:8        possible 136:16
      268:3                 33:24 34:9 35:23     123:13 160:23         139:15 142:16
    phrases 237:7           36:22 38:8,11        161:4 163:4           154:8 171:5
    physical 126:20         76:5,12,18 77:14     184:17 185:17         238:23 247:20
    physically 15:16        108:13 138:12        201:23              possibly 100:12
      21:4,5                174:16 248:24       policy 73:1,5,6        170:1 262:13
    pick 211:16             253:3 261:1          120:16 122:19       post 258:5
      229:22              plaintiffs's 76:13     123:10              posted 116:9
    picture 118:25        planned 204:16        polster 1:8          posting 111:12
      165:14                213:12              poor 195:5           potential 37:9,18
    piece 138:13 240:3    planning 176:18       populating 240:23      188:17
    pitches 82:4            227:14              port 247:6           potentially 137:7
    place 18:6 25:7       plans 42:7            porter 3:11 9:5        212:13 248:23
      124:19 125:3        play 151:4 245:11     portion 81:3         pounds 247:4
      126:9 127:7           247:10              posed 220:14         poverty 148:17,21
      136:17 141:10       pleasant 2:10         position 5:4 11:17     149:6,16,24 150:2
      148:8 151:11,11     please 9:11,20         12:16 28:16 30:20     150:10,21,25
      153:8,9 198:2         20:24 25:18 29:21    31:9,16,21 33:18      151:21 152:11
      214:20 238:17         54:15 78:2 83:20     50:6 51:10,16       powerpoint 185:6
      266:20                86:13 87:6 91:12     52:19 56:11 67:9    ppla 214:6
    placement 43:22         118:5 124:2 152:4    67:10 69:18 70:7    practice 71:12,18
      43:22 98:6 211:10     177:7 193:8,21       90:19 91:1,9          71:21,23 114:17
      211:21                206:3 214:25         108:4 110:17          120:16 122:20
    placements 97:16        268:11,11            111:13,22,24          154:5 180:22
      97:17,23 98:4       plethora 153:24        112:17,18 114:19      181:3 200:8
      103:1 176:25        pllc 1:22              148:5 154:2           206:15
      212:5 213:17        plus 104:22 202:1      158:10 182:16       practices 5:19
    places 67:19 147:1      258:1                198:9,12,23 199:3     114:10,17 123:13
      152:21              po 142:16              199:20 209:1,25       127:1 154:1 165:5
    placing 160:6,24      point 28:3 43:5,8      264:6                 165:13 172:6
      161:7                 43:11 44:15 69:10   positions 43:12        187:2,11 192:21
    plain 5:6,9,13,17       81:2 111:20 118:5    52:10 54:4 55:20      242:23 257:6
      115:21 116:8          121:7 132:19,20      79:7 106:13,23      predecessor 91:4
      119:3 129:4           143:17 161:12        107:17 112:12,14      91:6 134:4 256:25
      138:14 140:13         211:10,12,14,16

                                   Veritext Legal Solutions
    www.veritext.com                                                        888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 303 of 319. PageID #: 223983


   [prefer - provide]                                                             Page 32

    prefer 155:1            119:11 133:1         problem 10:9          program 61:14,23
    preference 129:17       162:3 173:11           85:13,14 107:5,14     61:24 62:8,9,9
    prenatal 235:2          227:4                  107:23 120:13         63:10,24 69:5
    prep 18:17            pretty 22:10 36:4        125:23 129:25         73:11 74:25 75:2
    preparation 14:15       71:20 102:23           147:18 152:13,15      93:8,9,21 145:12
    prepare 184:16          220:22                 152:23 161:10         178:6 204:10
      210:8               prevalent 55:10          163:3 189:20          205:20
    prepared 71:6           66:19,20 67:24         217:9 242:24        programmatic
      95:1 169:17           146:6                  243:6,14 249:15       204:13
      215:13,25           prevention 5:8         problems 84:1,10      programming
    preparing 185:10        115:24                 84:19 98:21           60:16,17,21,24
    prescription 1:5      previous 99:3            101:24 125:6          86:14,17 103:3
      8:6 32:16,17,25     previously 19:19         152:20 154:11         230:1
      33:1 35:10,16         87:18 250:22           163:6 169:8,14,17   programs 60:17
      36:18 37:7,19       primary 27:7             217:11 251:13         61:10 62:17 65:16
      38:17,22 40:11        62:22 87:11          procedure 9:14          84:6 92:1 104:6
      67:13 244:22        principles 53:25         124:19 265:7        progression 66:25
      245:20 246:12         123:17                 269:5 270:5         projected 176:3
      247:17,18 268:6     printed 135:18         procedures 160:3      prolong 263:6
      269:3 270:3           139:14 228:9           163:4 184:17        promulgated
    prescriptions         printout 228:7,17        185:17 187:1,10       147:3
      32:23 38:4          prior 21:14 144:21       187:15              property 45:12
    presence 266:15         158:20 162:3         proceedings 51:23     proposal 72:25
    present 3:21 8:9        182:24 262:4           52:12               proposals 81:17
      12:22 14:20 16:8      263:1 264:16         process 26:24         proposing 73:6
      20:14 76:13,14,18   priority 141:3           36:14 44:12 65:23   prosecution
      113:3 151:24,25     pristow 91:19            82:5 105:15           104:18
      219:19              private 13:17 89:9       138:25 159:15,16    protect 42:5
    presentation            89:19,20 207:2         206:15                148:24 167:20
      166:24 167:10       privately 206:12       processing 106:21     protected 141:20
      173:2 180:16        privilege 18:6,8       produced 108:18       protecting 87:4,11
      184:19 185:9,23       26:1,8,13,14 29:14     112:5 174:14        protection 18:12
      186:7 209:13        privy 24:3,5           product 18:12         protections 160:5
      210:17 213:8        pro 216:9              production 268:15       160:24
      220:3,16 222:7      probably 54:16           268:17,22           protective 48:5
    presented 55:21         70:19 184:23         professionally          49:25 51:24 104:4
      55:22 184:17          207:19 215:25          30:14                 120:23 123:1
      185:16                216:3                professor 84:13         126:4,11 141:11
    presently 31:18       probation 51:15          164:17 167:18       prove 144:17
    press 96:10 116:21      51:16 52:4,8,10      profile 116:22        provide 66:10
      117:6,15 118:2                               182:14 195:3          68:15 126:21

                                    Veritext Legal Solutions
    www.veritext.com                                                          888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 304 of 319. PageID #: 223984


   [provide - recall]                                                            Page 33

      258:24             pursestrings            115:23 220:14       ready 213:1
    provided 9:13         105:21                 225:4 248:13        real 10:16 14:1
      35:21 87:21        pursuant 265:3,6        249:7,14 250:3        100:16 109:21
      164:22 197:21      pursue 49:8             252:23 253:4          223:18 249:10
    providers 34:25      pursuing 29:18          255:23 256:15,17    really 18:1 22:10
      166:25 207:9,11     31:2 32:5              261:1 264:17          34:15 36:8 65:11
      207:14             pushed 62:18          quick 10:7 210:6        100:25 101:16
    providing 37:16      put 53:23 57:14         249:10                105:18 110:18
      113:20 176:4        79:15 136:15         quickly 182:5           123:9 143:1,2
    provision 53:12       166:3 193:3            224:14                153:23 195:25
      69:22 88:19         206:24 255:17        quite 195:20            210:24 212:24
      107:23 128:16      puts 44:8 245:15      quote 122:6 126:1       229:5 235:19,20
      220:24 223:11      putting 136:18          127:3 159:16          252:14 259:22
    pry 13:23             186:14 241:7           167:13 170:8,13       262:24
    psychology 49:13              q              171:10 175:18       realtime 233:19
    public 1:23 41:1                           quoted 88:23            249:10
                         qualified 266:8
      104:18,24 199:21                           121:11,23 167:14    reapplied 112:17
                         quality 187:1,10
      266:7 267:14                                      r            reapply 112:12,14
                         quantified 106:5
      269:10,18 270:15                                               reason 96:8
                         quantify 81:13        r 3:11 203:22
      270:23 271:23                                                    134:24 138:1
                         quarter 95:11         ra 236:2
    publicized 168:18                                                  154:25 268:14
                          176:4                raise 5:8 115:23
    published 138:21                                                   270:8 271:3
                         question 10:19        raised 46:19
      139:2                                                          reasonable 212:7
                          15:13 21:24 25:23    rally 167:5
    pull 47:5 154:20                                                 reasons 144:7
                          25:25 26:12,15       rampant 67:18
      220:4 238:18                                                     151:19
                          29:20 36:1 44:7      ramping 93:8
      239:5 257:22                                                   recall 17:11 18:2
                          59:6 82:2 87:6       ran 229:2 236:2
      258:9 260:15                                                     23:15 25:12 27:1
                          88:3 91:11 97:9      range 60:4 174:20
    pulled 118:8                                                       27:8,14,17,24 28:5
                          101:14 111:18          180:21 192:11
      162:20                                                           57:7,13 58:20
                          115:6 136:5            208:20
    punches 220:5                                                      59:8 61:5,10 62:1
                          149:21 152:4         rate 107:2,6
    purchase 113:25                                                    62:10,14,15 63:4
                          168:5 170:23         reached 13:9
    purdue 1:11                                                        63:15,22 64:15
                          181:17 201:19        reacted 121:25
    purpose 14:1 90:1                                                  65:1,2,7,11,11,21
                          202:5 209:17         read 22:3 84:5
    purposes 108:7                                                     66:8,14 67:4,7,8
                          222:15 223:2           135:17 141:14
      115:25 129:9                                                     68:9,23,25 69:3,5
                          236:2 250:8,25         145:18 148:25
      157:16 165:6                                                     69:7 72:12,15,21
                          253:20 255:15          149:1 153:3
      174:10 179:4                                                     72:24 73:3 74:3
                          259:12 261:25          160:13,17 181:19
      192:6 196:16                                                     75:7,8 79:4,10,18
                         questions 5:8           195:18,19 269:5,6
      202:25 208:14                                                    79:22 80:2,3,24
                          10:18 11:3 19:25       269:12 270:5,6,17
      227:22                                                           81:17 86:17,20,20
                          24:25 25:1,3         reading 21:21
                                                                       88:11,14 89:13,18
                          43:10 46:18 77:10      268:19
                                  Veritext Legal Solutions
    www.veritext.com                                                        888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 305 of 319. PageID #: 223985


   [recall - remained]                                                           Page 34

      89:20,22 90:2,6     recession 148:16      reduced 87:19,21      relate 23:12 38:23
      91:7 93:11,12,17      148:20 150:4          216:15 266:14         51:23 60:22
      93:18,19,22 97:19   recipients 175:11     reed 2:14 8:17,20       258:14
      97:21 100:6           175:11 209:21       reedsmith.com         related 22:2 23:10
      104:15,25 105:18    reco 20:15              2:18,19               25:15 52:11 77:24
      106:9,18,19,25      recognition 240:7     refer 108:25            131:15 137:14
      107:1,12 110:19     recognize 103:17        200:10                204:14 234:23
      113:18 115:5        recognized 75:3       reference 268:7         235:1 245:20
      119:22 120:1,15       195:10                269:2 270:2         relates 1:9 24:22
      120:18 121:14,19    recognizing 73:20     referenced 98:3         25:24 40:11 98:5
      121:22 122:13,15    recollection 27:4       193:6 230:6           227:5 261:20
      123:22,25 126:13      28:1 29:1 126:25      266:13,18 269:11    relating 28:17
      126:15 127:15,22      169:13                270:15                29:17,18 31:2
      136:7,19,20         recommendations       references 120:6        32:5 39:23 40:9
      137:24 138:10         6:1 114:18,24       referencing 65:14       41:1 43:7 51:19
      139:8,9 140:8         115:4,10 166:10       160:19                51:22 52:13 61:3
      142:12 143:1,2        166:17 171:16,21    referral 204:10         73:4,23 77:14,20
      146:9 158:13          172:5,20 181:5      referrals 120:10        77:22 79:12 85:11
      163:13 165:19,22      191:2,7,11 192:4    referred 21:1,2         89:16 120:16
      166:18 168:16         193:9,13,25 196:8     114:13 116:4,7        183:2 235:9
      169:15 170:16,17      200:8 202:9           176:23 209:14         242:11 258:23
      170:24 172:9,18     reconsidering         referring 21:3,6        259:24
      172:20 176:24         161:17                32:12 40:14,15,15   relation 132:11
      178:10,13,15        record 8:2 9:20         67:17 124:5 158:1   relations 199:21
      184:20 196:10         10:9,12 36:10,11      160:22 203:10       relationship 11:21
      199:6 205:4           44:19 75:20,23        251:18,19             26:8
      210:19,24,25          108:12 130:18,21    reflected 118:5       relationships
      250:9,16              130:24 131:1,4,23   reflects 255:14         200:21
    recalled 27:18          224:18,21 240:17    refresh 17:23         relative 267:2
    recanted 117:24         242:10 248:15,17      201:20              relatively 197:5,6
    receipt 268:18          249:11,17,19,22     regarding 206:14      relay 28:13 225:5
    receive 15:17,19        255:14 264:20         265:2,11              225:16
      232:9                 270:9               regardless 132:19     relaying 27:1
    received 121:7        recording 154:18        241:17 245:14       relevant 143:17,18
      183:20 185:15       records 119:4,10      regards 166:19          149:7,11 150:12
      257:17                168:14 183:19       regina 5:23 94:17       150:21
    receiving 87:16,16    red 160:2               94:20 178:25        rely 141:5
      87:18               redlining 73:7          179:13              relying 155:3
    recess 75:22 131:3    redo 96:13            regular 55:22         remain 189:15
      224:20 249:21       reduce 213:10,16      regulations 42:8      remained 90:20
                            213:20

                                   Veritext Legal Solutions
    www.veritext.com                                                         888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 306 of 319. PageID #: 223986


   [remarks - reviewed]                                                           Page 35

    remarks 169:17          201:5,22 211:15     requested 265:1,6     resulting 122:25
      170:4                 215:23 224:3          265:10                195:5
    remember 10:16          228:20 229:3,21     requesting 66:4,10    results 183:12
      22:8 23:1 25:2,10     230:3 231:16        require 5:15          resume 109:15,20
      54:18 57:9 58:15      232:1 236:10          157:14,22 195:11      130:10
      60:23 62:25 63:16   reported 52:25        required 137:9        retail 39:21
      63:18,19,23 64:7      210:1                 268:25              retained 4:17
      64:11,19 65:10      reporter 4:17 9:11    requirement             13:25 14:3,7
      68:5 69:25 72:5       10:10,22 255:17       216:15              retention 242:10
      73:19 74:6 75:12      269:7               requirements          retrospect 154:10
      75:14 77:10         reporter's 4:14         242:10              retrospective
      104:16,19 125:1       266:1               requiring 163:3         155:3 237:17
      132:1 138:19,24     reporting 56:13       research 120:20         242:20
      139:3,10,11 156:7   reports 56:7 66:15    reservations          return 48:3
      156:12 159:5,8,13     83:6 96:16,20,21      248:19 264:16       returned 31:11
      168:13 172:24         97:3,5,6,11,11,15   reserve 158:5           172:12 212:6
      196:6 200:1,5,17      97:15 99:25 100:7     167:19                268:18
      200:19 201:12         100:7,10,22 120:8   reside 28:10          reunification
      205:20 206:5          124:25 184:18       resident 33:24          145:14
      220:12 229:17         185:17 186:15         90:7                reunified 212:12
      253:14,23 262:22      193:25 194:4        residential 213:17      212:14 213:2,3
      262:25                210:8 216:7           256:8               reunited 163:8
    remotely 8:10           229:18 232:4,9,12   residents 194:18      reveal 225:23
    remove 141:9          repres 117:20         resources 53:19         226:8 227:16
    removed 161:15        represent 8:11          57:16 189:25        revealed 21:20
      195:4                 12:22 14:22,25        190:8,12            revealing 225:17
    renaming 48:20          15:7 20:3 26:12     respond 149:21        review 14:15
    repeat 19:19 29:20      228:2 234:1         response 111:12         96:13 101:1,2
      54:15 55:15,16      representation          195:16 229:3          114:9 131:14
      87:6 91:11 170:23     13:11,14              255:15,20             133:12,15 154:10
    repeatedly 162:7      representations       responsibility          162:9 163:7,12,22
    rephrase 262:8          23:15                 42:17 114:4 166:4     165:25 180:22
    replace 162:15        representative          187:21                181:3 183:3,13
    replaced 161:25         10:15 23:2          responsible 101:4       195:14 200:8
    report 6:2 44:5       representatives         113:8 188:6           212:9 216:1
      96:24 97:20           207:9               rest 127:8 191:6        237:17 249:9
      120:13 180:9,22     represented 12:24     restraints 58:4         265:2,6 268:12
      181:14 182:4          13:6,21 228:16      result 142:14           269:1 270:1
      183:21 191:24       request 97:12           187:15 201:4,21     reviewed 15:20
      192:4 193:10,14       228:19 229:4          202:2                 182:19 204:6
      194:1,7,15 200:25     270:9,11

                                   Veritext Legal Solutions
    www.veritext.com                                                         888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 307 of 319. PageID #: 223987


   [reviews - says]                                                                 Page 36

    reviews 96:14            223:24 225:19       rule 130:25              241:8,11,20 242:6
    reward 176:5             230:1,10 232:19     rules 9:13 10:7          252:5,9,12 256:16
    reyes 199:25             233:6 235:23          11:10 25:21 26:15      256:25 257:22
    ribbon 84:4              237:22,23 238:9       42:7 47:15 123:8       258:7,10,22 260:3
      158:19,24              239:19 240:22,25      241:20 255:24          261:4,16 263:10
    rice 2:9 132:4           242:17,25 243:1       265:3,7 269:5          263:22,25
      250:2                  243:23,24 248:9       270:5                safe 42:6,13 59:24
    rick 209:14,16,19        249:18 254:4,7,11   run 87:2 96:16,19      safer 166:5
      209:20,24              255:7,11 256:9        96:24 97:1,3,3,6,7   safety 50:25 87:4
    rid 214:12               257:9 258:18          97:13,20 100:2,10      87:11 141:3
    rideout 30:8 90:23       260:24 261:8          124:24 228:18,20       143:12 163:6
      91:10,15 92:14         263:3,11,14           229:21 231:25        san 2:23
      174:1                rigorous 47:17          232:4 236:5,7        sarcasm 240:15
    ridiculous 212:22      ring 47:1 64:16       running 45:3           save 5:12 129:7
    right 10:10 12:18        68:18 72:13         runs 184:9             saving 176:6
      18:16 22:6 30:19       171:12,18 176:8     rush 36:7              saw 56:18,21
      32:3,7 42:3,20         205:12 206:16                  s             250:14
      45:3 53:4,7,25       rings 64:18 72:15                            saying 27:8 102:3
                                                 s 268:15 270:8,8
      56:8 58:1 62:3,5,7   rise 218:24                                    111:8 117:18
                                                   271:3
      73:13,16 86:3,8      rising 148:21                                  127:15 146:16
                                                 s.t.a.r.t. 61:14,23
      90:14,16 100:21        150:9,20 151:23                              162:8 167:24
                                                   62:8,8,11 63:10,24
      104:9,12,22 105:9      220:8                                        172:9 176:20
                                                   64:9 73:12,12
      108:22 111:5         risk 44:8 166:3                                204:4 235:19
                                                   93:8,9,15,21
      113:16 114:25          195:1,14                                     247:21 250:9
                                                 sacwis 45:2,5,20
      118:9 121:18         risks 167:2 169:8                              255:22
                                                   46:15,21,23 47:3,7
      123:19 128:2         robin 206:12,25                              says 5:18 10:12
                                                   47:12,25 96:15,17
      141:14 144:22        role 51:14 119:25                              18:16 109:4,15
                                                   96:20,25 97:4
      145:18 147:19,20       140:16 163:18                                111:11 113:7,20
                                                   98:16,21 99:1,6,21
      148:2,9,25 149:1       164:21 192:24                                113:23 114:7
                                                   100:8 133:14
      153:22 155:5         roles 147:3                                    118:13,23 119:3
                                                   134:4,8,10,18
      156:20 157:6         rolled 263:11                                  120:20 121:4,24
                                                   135:1,7,16,21
      159:20 163:24        room 10:21 19:14                               124:3 125:22
                                                   136:17 137:6,11
      165:15 166:23        rose 58:16                                     126:18 127:4
                                                   147:1,22 148:8
      170:5 173:24         roughly 69:19                                  128:5 137:21
                                                   153:18 156:9,16
      174:2,24 180:17        93:15 107:10                                 140:14 142:2
                                                   157:4 169:2,3
      195:18 197:23,24       244:19                                       143:3 145:5
                                                   216:7,15 217:10
      198:1 200:22         routes 33:3                                    148:15 159:14
                                                   228:17 229:15,19
      203:14 212:24,25     routinely 70:16                                161:23 162:19
                                                   229:22 230:5,14
      213:13,21 216:2        120:14                                       164:1 165:3,12,25
                                                   230:16 232:23
      216:23 218:3         rpr 1:25                                       166:8 167:15
                                                   235:13,20 236:21
      221:18,19,21                                                        175:23 177:7,14
                                                   237:10,14 240:24
                                    Veritext Legal Solutions
    www.veritext.com                                                           888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 308 of 319. PageID #: 223988


   [says - services]                                                              Page 37

      178:2 181:3,15        182:11,13 188:3        188:9,22,23         sensational 140:23
      182:13 184:15         188:15 189:23          189:10,17,18        sense 10:25 11:1,7
      185:16 186:24         190:7 198:7            190:2 191:8           16:10 26:1,18
      187:7 188:4,16        216:14 231:4,7,8,8     192:18,19,22,23       36:15 43:14 54:17
      189:7,13,24 190:7     231:9 249:9            193:11,14,15          78:15,16 105:11
      193:7,8,19 194:25   seconds 74:11            194:20 197:16         107:13 109:2
      198:8 200:7 204:8   secretary 179:14         202:7 209:6,15,22     117:3 118:10
      205:6 206:9,11      section 206:3            211:6,7,23,24         157:6 164:18
      207:7,22 211:3,9      207:6,22               212:9 213:14          198:4 251:12,14
      213:9,22 215:16     sections 184:5           216:20,21 222:18    sent 99:16 110:22
      216:6,14 217:15       186:16                 224:14 228:8          145:8 160:1
      218:23 219:15       see 11:3 12:10           229:13,14 230:19      197:25 199:16
      231:18                17:7 21:5,15 50:9      230:22 231:20,21    sentence 111:11
    scale 204:11            57:3 59:3 68:1         232:2 233:25          118:12 162:19
      205:12,14             69:19 96:12            234:10,11 235:4,7     164:1 184:14
    scan 239:16             108:22 109:17,22       236:13 237:7          188:16
    scanned 134:15          110:24,25 111:9        241:2 243:16,17     separate 42:19,20
      239:17,25 240:2,4     111:10 113:12,13       247:7 250:7 260:1     43:19,24 44:19
      240:5,20,21           114:1,11 118:6,17      260:8,9               193:24 241:19
      241:17                119:1 120:24         seeing 54:5,6,8       september 162:10
    scanning 239:24         121:17 122:4,5         66:21 67:21 68:14     267:17
    scheduled 206:14        124:13,14 126:7,8      69:13 70:11 221:5   ser 228:20
    scholer 3:11            126:22,23 127:10       222:16,21 246:11    series 171:9 191:7
    school 44:6 119:15      127:11 128:9         seek 141:8            serious 169:18
      120:3,12,17           132:14 138:17,18     seen 17:8,18 94:18      195:6 219:17
      151:16                140:19,20,24,25        144:17 194:3,6      serve 64:4 189:15
    schools 120:9,10        141:12 142:8,9         223:17 228:9        served 142:5
      126:19 127:5          143:13,14 151:15       229:18 235:17       service 119:5
      151:15                157:24 159:17          243:10 244:3,6,9      189:14 206:10,25
    scope 161:9             160:7,8,13 162:11      244:16 245:19,24      216:18
    screen 235:3            162:12 163:9,10        246:1 251:23        services 5:5,11,14
    screening 138:25        164:3,5,6 166:6,7      254:9,13,19           5:19 10:3 12:13
    screens 260:1           166:14 167:7,8,21    seep 222:19,19          12:14 27:6 28:20
    sct 206:15              169:10,11,22,23      seizure 247:3           31:14,25 33:20
    seal 267:6 269:15       172:7,8 173:14,15    selection 184:3,10      41:2,20,25 42:10
      270:21                175:9,13,21          send 173:3 255:11       42:18 43:18 44:2
    search 229:24           177:10,16 178:8        257:9                 48:5,6 49:24,25
    seated 163:3            180:6,7,24,25        sender 174:22           50:2 52:2,23
    second 113:2            181:8 182:7 184:4    sending 110:16          53:13,13 54:13,22
      118:24 142:2          184:12,13 186:20     senior 125:24           55:2,3,5,21 56:16
      161:9 166:8 180:2     187:3,12,23 188:8                            57:11 58:6,21

                                    Veritext Legal Solutions
    www.veritext.com                                                          888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 309 of 319. PageID #: 223989


   [services - sorry]                                                             Page 38

      59:14,25 60:13,14     223:11 226:18,24     shows 120:21          smarter 176:17
      60:21 63:3 65:5       231:1 242:4 243:6      211:20 248:5        smidge 263:7
      68:16 69:22,23        254:17 259:3         sic 79:17 256:3       smith 2:14 8:17,20
      70:3 72:11 73:2     serving 188:6          side 52:11 84:16      social 56:14 58:4
      73:22,25 75:5       sessions 193:1         sign 112:4              143:12 166:25
      78:8,9,11,24 79:3   set 72:18 73:10        signature 112:4         167:18 195:8
      80:8,11 81:5 82:8     120:11 202:19          265:5 267:13          216:14
      83:13 84:4 85:19      267:6                  268:14              societal 80:10
      86:12,14,17,25      setting 39:22 43:4     signed 269:13         socioeconomic
      87:16,17,18,20        49:21 106:21           270:18                224:1
      88:14,19 89:8       shakes 255:17          significant 60:11     sold 37:1
      90:13 91:15 92:10   share 125:22             163:4 189:14        solicit 167:5
      93:24 104:4,5         206:14 207:5           252:1 256:4,9       solutions 3:8
      105:9,22 107:24     shared 204:9,12        signing 268:19          268:1 271:1
      108:6 109:6 110:3   sharpen 187:21         similar 78:14         somebody 13:3,9
      111:14 113:21,22    she'd 95:10              171:17 251:9,12       21:20 26:7 30:13
      113:23,24,24,25     sheet 177:15 208:7       255:6                 32:24 90:8,8 94:9
      116:12 121:8,10       260:12 268:13        simplistic 59:21        94:12 95:1,2
      124:4 126:4,11        270:7,10,18 271:1    sincerely 268:21        96:24,25 126:3,11
      128:16,17,24        sheriff 124:24         single 143:5,16         163:23 215:25
      129:6 138:8         sheriff's 119:13,19      148:18 149:11,17      227:3 228:19
      139:19 140:18         119:24 125:14          163:3                 229:2 233:10
      141:11,19 144:3     shift 52:13 69:13      sir 234:19 268:10       235:10 238:18
      144:15 145:3        shkolnik 1:22          sit 101:10              256:3,7
      146:12 147:11,24      18:17                site 189:24 190:7     somewhat 91:2
      148:22 149:8,12     shook 255:14             190:11,20 204:15      250:18
      150:6,10,13,19      short 99:5 215:23      sitting 18:15 73:18   son 119:21 128:4
      151:2,6,24 157:12     215:24                 137:8,25 225:22     soon 171:9
      157:21 159:1        shortage 148:22          243:3               sophisticated
      160:5 161:13          150:10 151:2,23      situation 44:8          56:13
      165:5,13 166:11     shorter 192:10           136:2 212:23        sorry 12:7 23:7
      166:25 170:19       show 118:1 176:21      six 41:22 121:6         25:16 36:2 50:9
      171:1 172:6,11,14     242:21                 128:8 143:10          50:17 51:9 71:2
      173:13,17 178:19    showed 20:15             159:23                72:21 80:2 85:4
      180:4 181:6         showing 21:4           sixth 126:17            99:2 100:17,20
      182:17 189:8          208:9                slashing 63:9           109:8 115:7
      191:15 198:11       shown 17:12 18:11      slide 211:9 214:24      122:14,17 128:20
      199:5 200:17          18:18,25 19:4,7,11   slides 216:1            136:20 149:22
      204:7,16 205:6        19:13,17,20 20:22    slow 66:24 67:5         160:11 165:21
      206:25 208:25         268:16               smaller 55:18           167:2,14 170:22
      211:4 220:24,25                              231:5,12              171:24 173:22

                                    Veritext Legal Solutions
    www.veritext.com                                                          888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 310 of 319. PageID #: 223990


   [sorry - state]                                                                Page 39

      174:18 175:10       speaking 46:14        spokesman 126:18        16:8,23 19:15
      177:2,3,13,13,13      151:1               spot 119:15 120:3       26:6 29:15,18
      185:1 187:6 190:3   special 120:11          126:20                31:11,12,13,23
      193:15,20 198:7       140:13              spray 244:7             32:4,5 42:23,24
      205:16 206:19       specialist 95:15      spreadsheet 6:11        43:2,4,9 76:12
      209:11 217:6          252:9                 95:2 227:21 228:7     92:4 108:13
      234:11 250:24       specialists 158:2       228:14                131:19 132:9,12
      260:23 263:6,18     specialized 64:2      spreadsheets            155:21,25 239:14
    sort 31:24 33:17      specific 27:11,25       95:10 100:13,14       242:3 246:9
      50:23 51:14 58:22     38:3,4 44:18        square 1:23             261:13,14
      67:12 69:4 95:6       70:10 72:25 73:1      126:24              start 45:25 48:8,9
      95:14 100:11,15       97:11 101:21        squares 180:12          61:23 62:11 182:4
      116:15 120:13         213:9 223:8         ss 266:3                229:12
      128:13,22 133:5       226:19,22 233:10    stacked 159:16        started 16:14
      136:24 137:9          234:23,25 235:8     stadium 142:7           20:23 27:3 48:11
      138:20,25 142:24      237:7 251:23        staff 52:6 54:12        50:5,15,16 51:16
      154:10 167:23         257:24                64:13 74:22 78:25     51:16 62:8 66:20
      176:22 179:23       specifically 28:19      96:17 98:18 99:19     67:20 69:5,8 83:4
      210:16 221:9          37:20 65:7 66:13      100:4,5,23 101:3      210:4,20 212:8
      226:9 229:25          67:21 73:23 102:3     113:10 120:12         229:16 237:22
      237:2,14,16 241:1     188:17 222:7          124:10 125:15         247:17 248:6
      241:7 244:21          234:3 259:12          139:1 162:21        starting 113:1
    sorts 43:23 68:19       263:5                 169:20 172:21         181:2 211:2 220:9
      69:20 72:2 81:12    specificity 232:21      184:16 185:16         222:18
      82:4 94:21 100:22     232:22 233:9          194:25 197:3,5      starts 110:22
      102:2 237:6           258:25 259:23         204:9,18 205:19       140:12 180:20
    sound 104:22          specifics 27:17         207:8 216:16          188:16 191:4
      124:15 167:23         57:8 72:16 92:19      221:23 241:7          192:12 204:4
      169:24 172:16         229:25 238:19         256:18 260:3        starved 168:6
      235:23                246:10              staffing 55:23        starving 168:9
    sounds 191:16         specified 266:21        56:17 58:2,21       stat 220:16
      200:4               speed 24:8              62:18 63:1,9 73:1   state 9:19 41:12
    source 123:12         spend 99:20             79:13 86:2,9,12       42:8 45:1,17 46:9
      133:10                116:24 216:16         91:25 93:9 104:5      55:9 63:20 72:11
    sources 89:9 98:17    spending 97:25          107:23 201:23         88:18,24 96:18
    south 2:10 3:4          98:4 101:5 104:5      217:15 218:12         97:1,7 99:10,16
    southeast 69:12       spent 60:8 81:3,4       219:5                 113:9 114:8 123:6
    speak 10:17 67:6        102:25 176:15       stage 258:21            123:11 148:20
      70:2 107:7 121:21   spike 54:8 58:12      standard 71:20,22       150:4 151:21
      123:9 206:12        splits 155:22         stark 2:7 8:15 9:24     156:8 178:11,14
                                                  12:16,23 13:18        178:17 192:22

                                   Veritext Legal Solutions
    www.veritext.com                                                         888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 311 of 319. PageID #: 223991


   [state - sure]                                                                 Page 40

      214:11 215:7         storm 171:16             220:8,18,23        summit 2:8 12:3
      217:12 228:23        story 116:8 118:13       221:15 222:16        28:22 29:4,8
      266:2,7 267:15         120:4 128:4            231:23 236:12        39:18 41:6,21
      269:10 270:15          225:17                 243:7 244:20         43:7,12 46:4
    state's 46:10 88:12    straddling 62:24         245:10 251:13        47:14 53:2 56:11
      178:4                strain 57:14             254:10,18 258:15     61:1,6 63:2 67:10
    stated 132:7           straining 220:23         258:15,24,25         67:17,23 68:2,16
    statement 47:18        street 2:16,23 3:4       261:21               69:11 78:14,21
      47:19 131:21           3:12,17 32:18        substances 145:24      79:21 131:24
      138:20 145:20        strengthen 188:4         147:9 189:3          256:22
      162:23,25 169:10     stressors 195:9          254:24             sup 239:7
      170:15 215:11        structural 85:13       substantially        superior 268:1
      269:13,14 270:19       85:14 86:9 188:12      188:18 245:3,7     supervises 124:11
      270:19               struggling 188:20      substantive 76:24    supervising 124:5
    statements 117:2       stuff 86:23 135:1      substitute 213:23    supervisor 52:24
      117:6                  260:1                  214:2              supervisors 162:7
    states 1:1             subject 175:14,20      success 189:9          162:21
    statewide 47:21          197:19 200:7         successfully         supplement 76:3
      72:7,9,14,19 81:23     264:15                 171:15               131:9 225:1
      90:9 155:22 157:2    submitted 140:10       succession 90:25     support 42:17,21
    statistics 55:8,21     subparts 191:8         successor 30:7         43:18 66:10 128:7
      95:16 210:7          subscribed 269:10      successors 174:1       144:6,8,25 148:22
    stats 142:10             270:14 271:21        sudden 105:6           150:10 151:23
    status 214:16          subsequently           sued 34:3,17 35:1      177:14,16 190:20
    stay 203:8               198:13                 35:6,12,17,19        195:12
    staying 249:17         substance 24:23          36:19 38:22 39:1   supported 206:11
    stenotypy 266:14         53:9,11,16 54:6,8      39:22 40:19        supportive 113:23
    step 71:1 122:16         58:11,12 59:5,11     suffered 143:7       supports 204:8
      162:8                  61:2,12 62:12,13     suggest 122:1        suppose 60:5
    stephen 1:25             62:20 64:3,5,22,24     130:1                104:14
      266:6 267:14           65:6 66:11 79:2      suggested 206:4      supposed 25:22
    steps 84:15 106:22       79:16 80:7 92:9      suggestions            36:19,23,25 37:2
      200:15 201:4           92:16 101:17,21        195:15               40:1 93:16 147:4
    sticker 108:14           131:16 145:6,21      suggests 161:10        207:5 216:12
    stood 99:7               145:23 146:5,13      suing 34:11 78:4     supposedly 114:21
    stopped 91:15            146:22 148:1         suite 1:23 2:4,16    sure 10:8,14,22
      119:15 120:3           158:25 159:2           3:17 268:2           11:11 15:2,2,14
      143:9 194:8 259:2      163:19 164:21        summarized 71:7        17:16 21:10,23
    stories 116:19           166:13,19 168:12     summary 6:7            26:21 28:8 29:22
      194:23                 188:20 189:25          114:3 202:23         33:21 36:10,21
                             190:8 219:17           204:5                42:9,12 43:5 45:9

                                     Veritext Legal Solutions
    www.veritext.com                                                          888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 312 of 319. PageID #: 223992


   [sure - thing]                                                                Page 41

      46:25 51:8 52:21   system's 98:12          116:20 139:11       terms 32:10 35:14
      55:16 71:8 74:16   systemic 161:11         159:23 176:24         36:12 37:8 41:21
      74:17,20 76:8      systems 188:6           182:12 204:20         42:15 47:11 54:6
      78:4 80:4 82:6       189:15                205:22,23 221:8       54:8 59:4 60:24
      83:8,10 84:5,18             t              221:10,12 223:1       73:24 76:24 77:15
      97:8 98:15 99:23                           240:23 257:10,13      87:4 88:17 89:12
                         t 203:22
      109:24 113:6,15                            261:3                 91:25 92:8 94:8
                         tab 231:4,7,8,9,10
      113:19 116:25                            talks 10:21 118:20      105:24 106:21
                           233:24 234:13
      125:16 132:3                               162:18 171:14         134:20 149:15
                           236:10 241:2
      136:5 141:20                               180:8,16 205:18       153:25 175:1
                           258:17 260:2,11
      143:24 152:5                               231:22                176:9 178:11,16
                         tabs 228:6,10,13
      163:17 167:12                            tamara 199:2            185:9 186:24
                           228:21
      182:2 184:20                             tammy 207:19            225:9 226:15
                         take 10:17 11:5,6
      186:9 196:19                             task 72:17 162:9        254:15 256:15
                           22:25 32:24 36:8
      200:2 204:25                               163:1 164:2,9         257:7,18
                           51:24 52:7 71:1
      207:4,21 214:2                             173:10              terribly 36:8
                           79:13,13 117:17
      223:16 225:13                            tdm 205:23              47:17
                           118:4 123:14
      249:16 254:12                            teachers 119:15       terrific 148:15
                           129:13,18 130:3
      255:13,19                                  120:3,12 141:6      testified 19:13,22
                           130:10 135:24
    surf 151:10                                team 185:25           testify 29:3 43:6
                           147:25 172:13,22
    surplus 176:1,21                             187:22 205:23         266:10
                           186:22
    suspect 144:16                               206:10              testimony 28:14
                         taken 1:21 57:22
    suspected 120:8                            teleconference          76:2 131:8,16
                           75:22 81:12 123:1
    sustained 77:19                              2:21 3:10             166:17 179:7
                           123:15,18,24
      78:18                                    telephone 22:17         224:25 250:13
                           151:18 170:10,20
    swear 9:11                                   94:3                  259:5 266:13,17
                           171:3 213:20
    switched 215:24                            tell 22:13 23:19        269:6,7 270:6,9,12
                           224:20 245:21
    sworn 9:14 111:4                             24:21 26:11 36:22   thank 11:13 21:11
                           246:12 249:21
      266:10 269:10,13                           38:11 42:2 52:25      26:4,25 203:3
                           266:20
      270:14,18 271:21                           70:4 83:24 124:18     217:19 229:10
                         takes 198:2
    symbol 207:7                                 127:19 142:19         234:19 248:9,11
                         talk 23:9 43:9 76:5
    system 45:2 99:3                           telling 22:21 45:17     261:23 264:13,19
                           76:23 84:11 91:3
      120:11 121:20                            tells 123:6           themes 186:20
                           92:19 131:11
      124:22 126:14                            tend 107:9            therapeutics 3:15
                           226:9,11,20,25
      127:6,6 134:5                            tends 144:14            8:24
                           227:11 249:13
      147:13 159:24                            tenth 93:14           thigpen 5:23 94:17
                         talked 52:11 84:21
      205:19 212:11                            term 32:8,22 33:5       94:20 179:1,13
                           90:23,24 91:8
      216:7 217:11                               33:9 40:24 41:3     thing 14:2 27:7
                           125:5 182:23
      219:10,11 221:17                           215:7                 37:4 46:4 58:22
                           252:4 257:4
      239:17 244:20                            terminated 30:5,6       67:6 69:4,14 77:2
                         talking 10:23
      245:15 257:1                               182:20                78:21,22 79:21
                           40:16 53:5 111:5
                                  Veritext Legal Solutions
    www.veritext.com                                                        888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 313 of 319. PageID #: 223993


   [thing - tips]                                                                 Page 42

      81:21,22 109:21        57:19 61:19 66:24   thirty 268:18          109:7,20 110:5,9
      112:8 116:15           69:7 71:19,22,24    thorough 5:14          111:4,20 113:2
      120:2 128:13           72:4 73:14 74:11      157:13,21            116:17,25 117:5
      139:7 142:24           75:9 81:2 82:7,13   thought 62:19          120:16 122:20
      143:25 167:24          82:15 85:16,24        96:6 101:15          123:3,24 124:24
      196:22 209:12          91:19 101:19          143:18 149:5         127:21,24 128:18
      210:14 214:23          102:12 104:2          150:5 161:14         128:25 129:20
      219:3 221:9            106:12 111:17,19      164:16               130:4 134:3 140:5
      226:10 243:1           112:1,8,10,14,16    threats 166:12         141:22 146:1,7,8
      260:12 263:16          113:14 115:10       three 16:2 18:25       146:20 147:5,6,7
    things 15:20 23:10       116:3 118:6 120:6     30:24 34:8 64:16     148:2,7 150:25
      23:21 24:8,9,10,14     122:8 127:16          109:16 116:2         152:1,14,16
      25:11,12,15 27:12      129:23,24 130:18      148:6 190:18         154:18 156:7
      27:24,25 28:3          132:5 139:20,22       191:23 213:22        158:12 167:24
      43:23 48:13,13         140:7 143:23          234:4                170:25 172:17
      55:9 59:9,16,19        145:25 150:11       tie 258:16             176:19 182:16
      60:4,10,18 64:21       152:2,18,19         tight 105:23           186:23 190:16
      65:10 72:9 80:9        155:17,17,17        time 8:4,9 10:21       191:6 196:1,5
      82:17,19 83:3,12       159:12 162:22,24      10:24 11:14,18       197:15 198:9
      83:21 84:2,7,9         167:11 173:21         25:13 27:4,22        203:25 205:21
      85:5,20 86:24          178:20 183:14,15      28:23 30:19 31:10    211:10,13,14,16
      87:2,7 89:3 95:10      185:21,22 186:3       38:14 43:8,11        212:7 215:21,24
      95:13 97:14,18         199:5 204:25          46:19,24 47:13,22    216:8,9,16,17,19
      98:24 101:10           205:10 207:19,25      48:14 49:18,23       217:10 220:2,7,21
      102:2,6,8,9 103:13     209:2 215:22          50:1,3,7,7,8,13      221:4 222:5,23
      103:14,19,25           220:20 223:21         51:1 52:9 53:5       223:22 224:2
      104:8,10 119:17        225:2 228:12          54:22 56:10 57:9     230:20,23 233:11
      127:8 132:25           233:14 235:15         58:1,15 59:1 60:9    234:12 237:15,25
      146:21 147:1,2,14      238:11,13,17          60:14,25 64:20       241:6 244:18
      155:12,19 191:1        247:19 248:15         65:18 66:18,19,25    245:3,6 252:13
      200:13 213:6           251:8 252:22          67:12 68:2 69:10     253:25 257:3,21
      221:16 227:9           258:3 264:16,17       69:20 72:6 73:19     258:5 259:13
      233:25 235:16        thinking 92:20          74:8,23 75:17        262:4,5 263:10,17
      240:9 243:10,17      third 18:23 114:6       81:2 82:9,10,18,20   263:24 266:20
      243:18 244:4,6         121:25 142:14         83:3,4 86:1,18     times 38:1 117:12
      255:4 257:23           211:8 217:15          89:13,21,25 93:13    117:16 119:10
      258:14                 244:19 245:4,7        95:19 96:6 98:20     121:24 132:24
    think 10:15 23:7         255:9,10              98:25 99:5,17,20     140:21 144:13,24
      34:19 36:8,12        thirds 121:20           102:2,20 103:6,17    155:12 156:13
      37:21,23,24 50:10    thirsty 224:12          104:11,16,19       tips 141:5
      50:17 51:4 55:23                             105:6,15 107:7,22

                                    Veritext Legal Solutions
    www.veritext.com                                                         888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 314 of 319. PageID #: 223994


   [title - uh]                                                                    Page 43

    title 109:7 112:11    trainings 106:22        53:14,21 85:23         128:5 133:4
       157:20             tran 2:22 9:7,7         86:4 88:8 89:1         136:11 138:12
    titled 5:10,13,17     transcribed             116:23 134:6           140:15 143:6
       129:5 157:12         266:16 269:7          148:4,11 155:11        155:18 162:16
       165:3,11           transcript 4:1          156:25 164:7           164:14 168:5,5,9
    today 73:18             265:3,6,9,11          189:2 202:14           168:10 174:16
       101:10 137:8,25      268:11,12 269:5       216:8,10,10,11         181:21 193:24
       225:23 243:3         269:12 270:5,11       218:18,20,22           197:9 200:21
    told 23:3,21 27:13      270:17                219:21 223:19          213:16 217:24
       27:16,21 38:9      transcription           261:19,22,22           228:1 255:4
       112:9 143:10         266:17                264:3 266:16         type 10:23 54:7
       222:6 227:13       transition 30:11      truly 5:15 157:14        56:8 58:12 80:18
       229:6                52:12 110:23          157:23                 94:13 97:20
    toledo 49:4 62:2,3      111:9               truth 266:11,11,12       214:16
    toll 170:9,20 171:2   treatment 37:16       try 10:21,22 19:1      types 32:15 71:13
    tom 91:19               40:10 145:12          28:6 46:23 55:18       92:8 94:7 104:24
    tools 123:6 187:21      204:16 205:6          65:3 75:2 81:23        146:4 212:15
    top 108:15 121:23       225:12 256:8          84:5,6 89:14,20,25   typical 142:13
       125:21 141:3       trend 55:22 62:13       90:12 102:13         typically 247:1
       166:8 172:25         64:23 73:22 88:2      112:17 117:9         typing 10:11
       199:10               258:1                 156:14 158:2           258:22
    torbert 200:3         trends 54:5 58:11       182:4 212:15,16               u
    total 41:22             59:11,12,13,13        257:7
                                                                       uh 45:21 46:14
    tower 2:16              61:2,3 81:12 92:7   trying 19:23 26:20
                                                                         52:3 65:20 66:6
    tox 260:1               142:21 147:22         27:23 29:13 43:10
                                                                         71:11 76:16 84:17
    toxicology 235:3        220:22 222:10         50:12 51:4 52:15
                                                                         84:23,25 99:13
    track 100:24            244:14                53:23 55:17 90:4
                                                                         109:18 110:4,11
       151:9,12           trial 28:15 29:4        151:17 154:20
                                                                         111:10 113:4
    tracked 147:16,25       225:6,9 226:12,25     173:3 181:19
                                                                         117:4 118:11
    tracking 101:4          227:12                185:20 201:22
                                                                         125:7 128:10
       146:2,15,19,21     tried 47:23 102:15      223:20 246:10
                                                                         133:3 153:12
       147:19               102:15 117:11         253:14 258:24
                                                                         159:18,18 170:12
    trade 35:9              154:4,6,6 216:22    turnover 107:1,2,4
                                                                         173:8 177:18,18
    tragedies 172:2         216:25                107:6,8
                                                                         179:18 182:25
    train 120:12,12,14    triggered 164:4       twice 16:3
                                                                         187:24 196:2
    training 65:9         triple 31:15          two 10:23 12:21
                                                                         198:3 203:16
       113:24 119:15      trouble 124:11          22:12 62:24 64:20
                                                                         205:14,14 209:7
       120:3,17 126:19      141:7                 69:19 110:15
                                                                         211:11 215:10
       126:25 154:5       true 12:15 17:4         115:8 116:10,18
                                                                         225:7 232:3 233:4
       205:19,20            22:7 38:18,18         118:13 119:17
                                                                         235:12,22 237:9
                            44:10 47:8 48:1       121:20 127:8
                                                                         241:4 253:6 254:3
                                   Veritext Legal Solutions
    www.veritext.com                                                          888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 315 of 319. PageID #: 223995


   [uh - way]                                                                    Page 44

      261:6               unquote 159:16          104:24 138:12               w
    ultimately 44:24      unreasonable            200:13 208:22       wagner 199:2
      49:8 55:19 112:17     247:24              verbal 255:20          207:20
      119:20              unrelated 49:22       verbatim 139:14       wait 36:1 143:10
    un 214:5              untrue 161:1,1        veritext 268:1,7      waived 268:19
    unacceptable          upcoming 197:21         271:1               walks 184:2
      107:2               update 156:9          veritext.com.         walmart 3:2 9:1
    uncertain 178:6         187:20                268:17              want 10:8 30:1
    uncomfortable         updated 116:9         version 73:11          36:10 37:25,25
      26:23               updates 194:6           193:10               42:2 45:13 46:7
    underestimated        upper 222:11          versions 193:5,9       51:6 59:20 60:6
      170:9,19 171:2      uprise 69:15 79:8       194:3                75:18 76:8,9,15
    underlying 24:22      upset 117:23          versus 103:19          83:10 84:18 87:4
      46:10 230:5 238:8   uptick 66:21 67:12      134:8 181:14         116:25 127:7
      238:22                68:1 73:21 220:9      219:2 253:7          129:13 130:12,19
    underspent 103:4        220:11              vi 207:6               132:2 141:21
    understand 11:2       urged 173:10          vicodin 32:13          149:23 152:6
      12:21 15:3 19:10    use 32:21 33:9        video 7:1              154:7 162:8
      21:24 26:17,19        40:24 41:3 55:10    videographer 3:22      186:10 205:1
      28:9 32:22 33:6,8     57:1 58:16 85:7       8:1 9:2,10 75:20     212:18,20 249:9
      152:9 178:16          98:19 103:3,18        75:23 130:21        wanted 11:11
      214:5 241:20          123:5,7               131:4 224:18,21      101:11 111:23
    understanding         user 145:8              249:19,22 264:20     125:15 131:20,22
      19:6,20 33:25       users 145:22          videotaped 1:17        164:19 210:6
      34:10 41:10         usually 52:1 145:8      10:13                255:19
      173:16 200:16       utilize 98:18         view 191:10           warrants 124:21
      206:4,6                       v           vii 207:22            wars 60:3
    unemployment                                violate 29:14         washington 2:17
                          v 1:11 268:6 269:3
      144:13 148:21                             violence 166:13        3:18
                            270:3
      150:5 151:22                                195:7 219:18        wasp 244:7
                          vague 22:10 23:11
      152:12                                      221:16              water 224:12
                            24:2,13 92:18
    unfortunate                                 virginia 30:23        way 37:1,1 41:5
                          vaguely 77:11
      118:20                                      31:1,4 261:10        42:16 43:17 44:20
                          valeria 6:4,7
    uninsured 204:11                            virtually 263:15       44:21 45:9 47:24
                            196:13 197:12
    unique 44:18                                visits 213:23 214:2    48:17 55:25 56:1
                            202:22
    unit 59:24                                  volume 83:19           56:23 64:5 67:7
                          vandetta 3:22
    united 1:1                                    85:25,25             68:11 70:22 76:3
                          variability 153:25
    universal 152:21                            voluntary 29:23        81:14 85:16 87:17
                          variety 179:16
    university 49:4,15                          vulnerable 195:16      96:23 101:25
                          various 34:2 48:21
      167:19 192:22                                                    118:6 121:25
                            64:23 66:21 72:10
                            78:6,10 80:9                               131:9 132:6
                                   Veritext Legal Solutions
    www.veritext.com                                                        888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 316 of 319. PageID #: 223996


   [way - years]                                                                 Page 45

     134:20 137:3         werner 209:19,20       83:19 84:8 141:1     wrong 24:18 36:20
     144:6 146:19          209:24                151:14,17 167:19       177:15
     153:7 154:25         west 3:12              176:17 184:12,15     wrote 140:5
     159:1 161:20         western 84:13          184:16 198:20          152:14,24
     166:2 193:3 212:5     158:5 167:19          212:17 215:18,20               y
     212:5 223:7 225:1    whereof 267:5          237:13 250:21
                                                                      y 203:22
     227:6 235:9          who've 91:9            251:3,5
                                                                      yeah 15:17 22:16
     238:12,15 243:4      wide 60:4             worked 44:20,21
                                                                        22:18,20 36:6
     250:20 251:2,4       wish 101:10 106:3      45:10 48:16 49:7
                                                                        54:1,1,16 74:13
     252:16,18 260:3       106:6                 50:1,3 51:1 52:4,5
                                                                        90:15 94:20
     262:19,20,21         witness 8:7 9:11       52:21,22 57:19
                                                                        130:15,23 131:2
    ways 123:7 147:2       18:23 19:13,17,21     59:16,18 65:8
                                                                        131:22 132:5
     176:16 250:14         20:14 25:5,9          96:23 215:22
                                                                        136:9 152:3,9
     251:9 258:16          74:13,17,20 75:19    worker 86:6
                                                                        156:4 159:10,11
    we've 50:24 94:18      108:24 116:5          153:21,23 213:23
                                                                        183:6,8 197:4
     116:3 129:24          129:15,18 130:1,7     216:14
                                                                        198:16 203:9,21
     194:23 199:11         132:11 174:18        worker's 214:1
                                                                        207:18 209:23,23
     201:5 224:8           224:11,15 248:11     workers 57:15
                                                                        211:7 218:14
     235:17                248:22 249:14         118:15 119:5
                                                                        219:8,8 222:9
    weathered 171:15       252:24 255:14         135:22 141:4
                                                                        223:19 224:6,11
    wednesday 165:25       264:18,19 266:9       145:15 155:13
                                                                        227:17 228:12
     173:1 180:16          266:14,15,18         working 20:11
                                                                        230:15 232:20,24
    week 163:2 210:23      267:5 268:8,11        42:25 45:15 49:22
                                                                        235:7 240:18
    weeks 16:1 140:14      269:1,4,11 270:1,4    83:4 84:2 167:20
                                                                        243:21 245:16
     172:3 210:11          270:15                214:22 220:15
                                                                        246:19 247:21
    weigh 103:16          witness's 265:2        222:4 235:5
                                                                        254:5 255:16
    weiskittel 198:9      witnesses 225:15       256:24
                                                                        257:12,18 263:16
    welfare 5:18 30:24    witness’ 268:14       works 153:7
                                                                      year 31:7 50:5,12
     41:1 48:12,19,23     woman 128:3           workup 238:3
                                                                        52:15 63:11,12
     49:24 52:6,6,14,20   women 201:25          worried 222:24
                                                                        64:20 104:3 106:7
     113:9 114:9           204:14,23            worse 148:19
                                                                        106:8 107:10
     118:15 119:5         wonder 163:1,5        worth 247:4
                                                                        116:18 118:23
     123:5 127:6 165:3    wondering 60:7        wow 49:17 67:1
                                                                        121:16 125:3
     165:11 166:1         word 15:1 95:1         247:5
                                                                        138:6 142:3,17
     171:8 173:12,17      words 10:16 53:23     wrap 74:16
                                                                        155:4 168:4 176:1
    went 17:3 30:22        85:7 139:13          write 94:8 155:14
                                                                        231:16,16 252:20
     31:12,13 53:1        work 18:12 20:9       writing 45:25
                                                                      years 12:9 30:14
     55:19 71:7 125:3      38:7 39:18 40:8       110:7 111:12
                                                                        30:24 41:22 50:1
     128:6 143:9           42:6 48:23 50:22      138:19 248:17
                                                                        69:19 75:13,14
     144:20 152:7          50:23 57:20,23,23    written 136:14
                                                                        88:10 90:10,18
     164:20 260:14         60:17 73:25 83:18     146:8 153:9
                                                                        110:15 143:1
                                   Veritext Legal Solutions
    www.veritext.com                                                         888-391-3376
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 317 of 319. PageID #: 223997


   [years - youth]                                                          Page 46

      152:24 154:9,20
      155:4 156:3,5,6
      165:17,18 172:15
      173:19 185:1
      217:24 223:20
      235:18 237:17
      242:21 243:12,20
      244:1 258:1,5
    yep 75:19 157:25
      160:14 165:16
      243:2 260:13
    york 3:12,12
      171:8,15
    young 163:7 195:4
    youth 213:10,17




                                  Veritext Legal Solutions
    www.veritext.com                                                    888-391-3376
           
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 318 of 319. PageID #: 223998



                        )HGHUDO5XOHVRI&LYLO3URFHGXUH

                                         5XOH



            H 5HYLHZ%\WKH:LWQHVV&KDQJHV

             5HYLHZ6WDWHPHQWRI&KDQJHV2QUHTXHVWE\WKH

          GHSRQHQWRUDSDUW\EHIRUHWKHGHSRVLWLRQLV

          FRPSOHWHGWKHGHSRQHQWPXVWEHDOORZHGGD\V

          DIWHUEHLQJQRWLILHGE\WKHRIILFHUWKDWWKH

          WUDQVFULSWRUUHFRUGLQJLVDYDLODEOHLQZKLFK

            $ WRUHYLHZWKHWUDQVFULSWRUUHFRUGLQJDQG

            % LIWKHUHDUHFKDQJHVLQIRUPRUVXEVWDQFHWR

          VLJQDVWDWHPHQWOLVWLQJWKHFKDQJHVDQGWKH

          UHDVRQVIRUPDNLQJWKHP

             &KDQJHV,QGLFDWHGLQWKH2IILFHU V&HUWLILFDWH

          7KHRIILFHUPXVWQRWHLQWKHFHUWLILFDWHSUHVFULEHG

          E\5XOH I        ZKHWKHUDUHYLHZZDVUHTXHVWHG

          DQGLIVRPXVWDWWDFKDQ\FKDQJHVWKHGHSRQHQW

          PDNHVGXULQJWKHGD\SHULRG




          ',6&/$,0(57+()25(*2,1*)('(5$/352&('85(58/(6

          $5(3529,'(')25,1)250$7,21$/385326(621/<

          7+($%29(58/(6$5(&855(17$62)6(37(0%(5

          3/($6(5()(5727+($33/,&$%/()('(5$/58/(6

          2)&,9,/352&('85()258372'$7(,1)250$7,21
Case: 1:17-md-02804-DAP Doc #: 1977-8 Filed: 07/24/19 319 of 319. PageID #: 223999

                     VERITEXT LEGAL SOLUTIONS
           COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

      Veritext Legal Solutions represents that the
      foregoing transcript is a true, correct and complete
      transcript of the colloquies, questions and answers
      as submitted by the court reporter. Veritext Legal
      Solutions further represents that the attached
      exhibits, if any, are true, correct and complete
      documents as submitted by the court reporter and/or
      attorneys in relation to this deposition and that
      the documents were processed in accordance with
      our litigation support and production standards.

      Veritext Legal Solutions is committed to maintaining
      the confidentiality of client and witness information,
      in accordance with the regulations promulgated under
      the Health Insurance Portability and Accountability
      Act (HIPAA), as amended with respect to protected
      health information and the Gramm-Leach-Bliley Act, as
      amended, with respect to Personally Identifiable
      Information (PII). Physical transcripts and exhibits
      are managed under strict facility and personnel access
      controls. Electronic files of documents are stored
      in encrypted form and are transmitted in an encrypted
      fashion to authenticated parties who are permitted to
      access the material. Our data is hosted in a Tier 4
      SSAE 16 certified facility.

      Veritext Legal Solutions complies with all federal and
      State regulations with respect to the provision of
      court reporting services, and maintains its neutrality
      and independence regardless of relationship or the
      financial outcome of any litigation. Veritext requires
      adherence to the foregoing professional and ethical
      standards from all of its subcontractors in their
      independent contractor agreements.

      Inquiries about Veritext Legal Solutions'
      confidentiality and security policies and practices
      should be directed to Veritext's Client Services
      Associates indicated on the cover of this document or
      at www.veritext.com.
